                                                                                        Exhibit
10.1











MEDICAID MANAGED CARE


AND FAMILY HEALTH PLUS


MODEL CONTRACT


October 1, 2005



Table of Contents for Model Contract


Recitals


Section 1  Definitions


Section 2  Agreement Term, Amendments, Extensions, and General Contract
Administration Provisions

 
2.1
Term

 
2.2
Amendments

 
2.3
Approvals

 
2.4
Entire Agreement

 
2.5
Renegotiation

 
2.6
Assignment and Subcontracting

 
2.7
Termination

a. SDOH Initiated Termination
b. Contractor and SDOH Initiated Termination
c. Contractor Initiated Termination
d. Termination Due to Loss of Funding

 
2.8
Close-Out Procedures

 
2.9
Rights and Remedies

 
2.10
Notices

 
2.11
Severability



Section 3  Compensation

 
3.1
Capitation Payments

 
3.2
Modification of Rates During Contract Period

 
3.3
Rate Setting Methodology

 
3.4
Payment of Capitation

 
3.5
Denial of Capitation Payments

 
3.6
SDOH Right to Recover Premiums

 
3.7
Third Party Health Insurance Determination

 
3.8
Payment for Newborns

 
3.9
Supplemental Maternity Capitation Payment

 
3.10
Contractor Financial Liability

3.11  Inpatient Hospital Stop-Loss Insurance for Medicaid Managed Care
(MMC) Enrollees
3.12  Mental Health and Chemical Dependence Stop-Loss for MMC Enrollees
3.13  Residential Health Care Facility Stop-Loss for MMC Enrollees
3.14  Stop-Loss Documentation and Procedures for the MMC Program
3.15  Family Health Plus (FHPlus) Reinsurance
3.16  Tracking Visits Provided by Indian Health Clinics - Applies to MMC
Program Only


Section 4  Service Area


Section 5 Reserved




TABLE OF CONTENTS
October 1, 2005
1



Table of Contents for Model Contract


Section 6  Enrollment

 
6.1
Populations Eligible for Enrollment

 
6.2
Enrollment Requirements

 
6.3
Equality of Access to Enrollment

 
6.4
Enrollment Decisions

 
6.5
Auto Assignment - For MMC Program Only

 
6.6
Prohibition Against Conditions on Enrollment

 
6.7
Newborn Enrollment

 
6.8
Effective Date of Enrollment

 
6.9
Roster

 
6.10
Automatic Re-Enrollment



Section 7  Lock-In Provisions

 
7.1
Lock-In Provisions in MMC Mandatory Counties and for Family Health Plus

 
7.2
Disenrollment During a Lock-In Period

 
7.3
Notification Regarding Lock-In and End of Lock-In Period

 
7.4
Lock-In and Change in Eligibility Status



Section 8  Disenrollment

 
8.1
Disenrollment Requirements

 
8.2
Disenrollment Prohibitions

 
8.3
Disenrollment Requests

 
a.
Routine Disenrollment Requests

 
b. 
Non-Routine Disenrollment Requests

 
8.4
Contractor Notification of Disenrollments

 
8.5
Contractor's Liability

 
8.6
Enrollee Initiated Disenrollment

 
8.7
Contractor Initiated Disenrollment

 
8.8
LDSS Initiated Disenrollment



Section 9  Guaranteed Eligibility

 
9.1
General Requirements

 
9.2
Right to Guaranteed Eligibility

 
9.3
Covered Services During Guaranteed Eligibility

 
9.4
Disenrollment During Guaranteed Eligibility



Section 10  Benefit Package Requirements

 
10.1
Contractor Responsibilities

 
10.2
Compliance with State Medicaid Plan and Applicable Laws

 
10.3
Definitions

 
10.4
Child Teen Health Program/Adolescent Preventive Services

 
10.5
Foster Care Children - Applies to MMC Program Only

 
10.6
Child Protective Services

 
10.7
Welfare Reform - Applies to MMC Program Only

 
10.8
Adult Protective Services

 
10.9
Court-Ordered Services





TABLE OF CONTENTS October 1, 2005
2



Table of Contents for Model Contract



 
10.10
Family Planning and Reproductive Health Services

 
10.11
Prenatal Care

 
10.12
Direct Access

 
10.13
Emergency Services

 
10.14
Medicaid Utilization Thresholds (MUTS)

 
10.15
Services for Which Enrollees Can Self-Refer

 
a.
Mental Health and Chemical Dependence Services

 
b. 
Vision Services

 
c. 
Diagnosis and Treatment of Tuberculosis

 
d. 
Family Planning and Reproductive Health Services

 
e. 
Article 28 Clinics Operated by Academic Dental Centers

 
10.16
Second Opinions for Medical or Surgical Care

 
10.17
Coordination with Local Public Health Agencies

 
10.18
Public Health Services

 
a.
Tuberculosis Screening, Diagnosis and Treatment; Directly

Observed Therapy (TB/DOT)

 
b.
Immunizations

 
c.
Prevention and Treatment of Sexually Transmitted Diseases

 
d.
Lead Poisoning - Applies to MMC Program Only

 
10.19
Adults with Chronic Illnesses and Physical or Developmental Disabilities

 
10.20
Children with Special Health Care Needs

 
10.21
Persons Requiring Ongoing Mental Health Services

 
10.22
Member Needs Relating to HIV

 
10.23
Persons Requiring Chemical Dependence Services

 
10.24
Native Americans

 
10.25
Women, Infants, and Children (WIC)

 
10.26
Urgently Needed Services

 
10.27
Dental Services Provided by Article 28 Clinics Operated by Academic

Dental Centers Not Participating in Contractor's Network- Applies to
MMC Program Only

 
10.28
Hospice Services

 
10.29
Prospective Benefit Package Change for Retroactive SSI Determinations -Applies
to MMC Program Only

 
10.30
Coordination of Services



Section 11  Marketing

 
11.1
Information Requirements

 
11.2
Marketing Plan

 
11.3
Marketing Activities

 
11.4
Prior Approval of Marketing Materials and Procedures

 
11.5
Corrective and Remedial Actions



Section 12  Member Services

 
12.1
General Functions

 
12.2
Translation and Oral Interpretation

 
12.3
Communicating with the Visually, Hearing and Cognitively Impaired





TABLE OF CONTENTS October 1, 2005
3



Table of Contents for Model Contract


Section 13  Enrollee Rights and Notification

 
13.1
Information Requirements

 
13.2
Provider Directories/Office Hours for Participating Providers

 
13.3
Member ID Cards

 
13.4
Member Handbooks

 
13.5
Notification of Effective Date of Enrollment

 
13.6
Notification of Enrollee Rights

 
13.7
Enrollee's Rights

 
13.8
Approval of Written Notices

 
13.9
Contractor's Duty to Report Lack of Contact

 
13.10
LDSS Notification of Enrollee's Change in Address

 
13.11
Contractor Responsibility to Notify Enrollee of Effective Date of Benefit
Package Change

 
13.12
Contractor Responsibility to Notify Enrollee of Termination, Service Area
Changes and Network Changes



Section 14  Action and Grievance System
14.1  General Requirements
14.2  Actions
14.3  Grievance System
14.4  Notification of Action and Grievance System Procedures
14.5  Complaint, Complaint Appeal and Action Appeal Investigation Determinations


Section 15  Access Requirements

 
15.1
General Requirement

 
15.2
Appointment Availability Standards

 
15.3
Twenty-Four (24) Hour Access

 
15.4
Appointment Waiting Times

 
15.5
Travel Time Standards

 
15.6
Service Continuation

a. New Enrollees
b. Enrollees Whose Health Care Provider Leaves Network

 
15.7
Standing Referrals

 
15.8
Specialist as a Coordinator of Primary Care

 
15.9
Specialty Care Centers 15.10 Cultural Competence



Section 16  Quality Assurance

 
16.1
Internal Quality Assurance Program

 
16.2
Standards of Care



Section 17 Monitoring and Evaluation

 
17.1
Right To Monitor Contractor Performance

 
17.2
Cooperation During Monitoring And Evaluation

 
17.3
Cooperation During On-Site Reviews

 
17.4
Cooperation During Review of Services by External Review Agency



TABLE OF CONTENTS October 1, 2005
4



Table of Contents for Model Contract
Section 18  Contractor Reporting Requirements

 
18.1
General Requirements

 
18.2
Time Frames for Report Submissions

 
18.3
SDOH Instructions for Report Submissions

 
18.4
Liquidated Damages

 
18.5
Notification of Changes in Report Due Dates, Requirements or Formats

 
18.6
Reporting Requirements

 
18.7
Ownership and Related Information Disclosure

 
18.8
Public Access to Reports

 
18.9
Professional Discipline

 
18.10
Certification Regarding Individuals Who Have Been Debarred or Suspended by
Federal or State Government

 
18.11
Conflict of Interest Disclosure

 
18.12
Physician Incentive Plan Reporting



Section 19  Records Maintenance and Audit Rights

 
19.1
Maintenance of Contractor Performance Records

 
19.2
Maintenance of Financial Records and Statistical Data

 
19.3
Access to Contractor Records

 
19.4
Retention Periods



Section 20  Confidentiality

 
20.1
Confidentiality of Identifying Information about Enrollees, Potential Enrollees,
and Prospective Enrollees

 
20.2
Medical Records of Foster Children

 
20.3
Confidentiality of Medical Records

 
20.4
Length of Confidentiality Requirements



Section 21  Provider Network

 
21.1
Network Requirements

 
21.2
Absence of Appropriate Network Provider

 
21.3
Suspension of Enrollee Assignments to Providers

 
21.4
Credentialing

 
21.5
SDOH Exclusion or Termination of Providers

 
21.6
Application Procedure

 
21.7
Evaluation Information

 
21.8
Choice/Assignment of Primary Care Providers (PCPs)

 
21.9
Enrollee PCP Changes

 
21.10
Provider Status Changes

 
21.11
PCP Responsibilities

 
21.12
Member to Provider Ratios

 
21.13
Minimum PCP Office Hours

a. General Requirements
b. Waiver of Minimum Hours

 
21.14
Primary Care Practitioners

a. General Limitations


TABLE OF CONTENTS
October 1, 2005
5



Table of Contents for Model Contract

 
b. 
Specialists and Sub-specialists as PCPs

 
c. 
OB/GYN Providers as PCPs

 
d. 
Certified Nurse Practitioners as PCPs

 
21.15
PCP Teams

 
a.
General Requirements

 
b.
Registered Physician Assistants as Physician Extenders

 
c.
Medical Residents and Fellows

 
21.16
Hospitals

 
a. 
Tertiary Services

 
b.
Emergency Services

 
21.17
Dental Networks

 
21.18
Presumptive Eligibility Providers

 
21.19
Mental Health and Chemical Dependence Services Providers

 
21.20
Laboratory Procedures

 
21.21
Federally Qualified Health Centers (FQHCs)

 
21.22
Provider Services Function

 
21.23
Pharmacies - Applies to FHPlus Program Only



Section 22  Subcontracts and Provider Agreements

 
22.1
Written Subcontracts

 
22.2
Permissible Subcontracts

 
22.3
Provision of Services Through Provider Agreements

 
22.4
Approvals

 
22.5
Required Components

 
22.6
Timely Payment

 
22.7
Restrictions on Disclosure

 
22.8
Transfer of Liability

 
22.9
Termination of Health Care Professional Agreements

 
22.10
Health Care Professional Hearings

 
22.11
Non-Renewal of Provider Agreements

 
22.12
Notice of Participating Provider Termination

 
22.13
Physician Incentive Plan



Section 23  Fraud and Abuse

 
23.1
General Requirements

 
23.2
Prevention Plans and Special Investigation Units



Section 24  Americans With Disabilities Act (ADA) Compliance Plan


Section 25  Fair Hearings
25.1 Enrollee Access to Fair Hearing Process
25.2 Enrollee Rights to a Fair Hearing
25.3 Contractor Notice to Enrollees
25.4 Aid Continuing
25.5 Responsibilities of SDOH
25.6 Contractor's Obligations


TABLE OF CONTENTS
October 1, 2005
6



Table of Contents for Model Contract
Section 26  External Appeal
26.1  Basis for External Appeal
26.2  Eligibility For External Appeal
26.3  External Appeal Determination
26.4  Compliance With External Appeal Laws and Regulations
26.5  Member Handbook


Section 27  Intermediate Sanctions
27.1  General
27.2  Unacceptable Practices
27.3  Intermediate Sanctions
27.4  Enrollment Limitations
27.5  Due Process


Section 28  Environmental Compliance


Section 29  Energy Conservation


Section 30  Independent Capacity of Contractor


Section 31  No Third Party Beneficiaries 


Section 32  Indemnification
32.1  Indemnification by Contractor
32.2  Indemnification by SDOH


Section 33  Prohibition on Use of Federal Funds for Lobbying
33.1  Prohibition of Use of Federal Funds for Lobbying
33.2  Disclosure Form to Report Lobbying
33.3  Requirements of Subcontractors


Section 34  Non-Discrimination

 
34.1
Equal Access to Benefit Package

 
34.2
Non-Discrimination

 
34.3
Equal Employment Opportunity

 
34.4
Native Americans Access to Services From Tribal or Urban Indian Health Facility



Section 35  Compliance with Applicable Laws

 
35.1
Contractor and SDOH Compliance With Applicable Laws

 
35.2
Nullification of Illegal, Unenforceable, Ineffective or Void Contract Provisions

 
35.3
Certificate of Authority Requirements

 
35.4
Notification of Changes In Certificate of Incorporation

 
35.5
Contractor's Financial Solvency Requirements

 
35.6
Compliance With Care For Maternity Patients

 
35.7
Informed Consent Procedures for Hysterectomy and Sterilization



TABLE OF CONTENTS
October 1, 2005
7



Table of Contents for Model Contract


35.8 Non-Liability of Enrollees For Contractor’s Debts
35.9 SDOH Compliance With Conflict of Interest Laws
35.10 Compliance With Public Health Law (PHL) Regarding
External Appeals


Section 36 New York State Standard Contract Clauses




















































































TABLE OF CONTENTS
October 1, 2005
8
Table of Contents for Model Contract


APPENDICES


A.  New York State Standard Clauses


B.  Certification Regarding Lobbying


B-l.  Certification Regarding MacBride Fair Employment Principles


C.  New York State Department of Health Requirements for the Provision of Family
Planning and Reproductive Health Services


D.  New York State Department of Health Marketing Guidelines


E.  New York State Department of Health Member Handbook Guidelines


F.  New York State Department of Health Action and Grievance System Requirements
for
the MMC and FHPlus Programs


G.  New York State Department of Health Requirements for the Provision of
Emergency
Care and Services


H.  New York State Department of Health Requirements for the Processing of
Enrollments
and Disenrollments in the MMC and FHPlus Programs


I.  New York State Department of Health Guidelines for Use of Medical Residents
and
Fellows


J.  New York State Department of Health Guidelines for Contractor Compliance
with the
Federal ADA


K.  Prepaid Benefit Package Definitions of Covered and Non-Covered Services


L.  Approved Capitation Payment Rates


M.  Service Area, Benefit Options and Enrollment Elections


N.  RESERVED


O.  Requirements for Proof of Workers' Compensation and Disability Benefits
Coverage


P.
Facilitated Enrollment and Federal Health Insurance Portability and
Accountability Act

 
(HIPAA) Business Associate Agreements



Q.  RESERVED


R.  Additional Specifications for the MMC and FHPlus Agreement
TABLE OF CONTENTS
October 1, 2005
9



Table of Contents for Model Contract


X.  Modification Agreement Form






























































































TABLE OF CONTENTS
October 1, 2005
10
APPENDICES TO THIS AGREEMENT AND
INCORPORATED BY REFERENCE INTO THE AGREEMENT


-X-  Appendix A. New York State Standard Clauses


-X-
Appendix B. Certification Regarding Lobbying



-X-
Appendix B-l. Certification Regarding MacBride Fair Employment Principles



-X-
Appendix C. New York State Department of Health Requirements for the Provision
of

 
Family Planning and Reproductive Health Services



-X-
Appendix D. New York State Department of Health Marketing Guidelines



-X-
Appendix E. New York State Department of Health Member Handbook Guidelines



-X-
Appendix F. New York State Department of Health Action and Grievance System
Requirements for the MMC and FHPlus Programs



-X-
Appendix G. New York State Department of Health Requirements for the Provision
of Emergency Care and Services



-X-
Appendix H. New York State Department of Health Requirements for the Processing
of Enrollments and Disenrollments in the MMC and FHPlus Programs



-X-
Appendix I. New York State Department of Health Guidelines for Use of Medical

 
Residents and Fellows



-X-
Appendix J. New York State Department of Health Guidelines for Contractor
Compliance with the Federal Americans with Disabilities Act



-X-
Appendix K. Prepaid Benefit Package Definitions of Covered and Non-Covered
Services



-X-
Appendix L. Approved Capitation Payment Rates



-X-
Appendix M. Service Area, Benefit Options and Enrollment Elections



-X-
Appendix N. RESERVED



-X-
Appendix 0. Requirements for Proof of Workers' Compensation and Disability
Benefits

 
Coverage



-X-
Appendix P. Facilitated Enrollment and Federal Health Insurance Portability and
Accountability Act ("HIPAA") Business Associate Agreements



-X-
Appendix Q. RESERVED



-X-
Appendix R. Additional Specifications for the MMC and FHPlus Agreement



-X-
Appendix X. Modification Agreement Form




MISCELLANEOUS/CONSULTANT SERVICES
(Non-Competitive Award)




STATE AGENCY (Name and Address):   NYS Comptroller’s Number: C020454


New York State Department of Health
Office of Managed Care
Empire State Plaza     Originating Agency Code: 12000
Corning Tower, Room 2074
Albany, NY 12237
___________________________________  _________________________________
CONTRACTOR (Name and Address):   TYPE OF PROGRAM(S):


WellCare of New York, Inc.    Medicaid Managed Care and/or
11 West 19th Street     Family Health Plus
New York, NY 10011




___________________________________  _________________________________
CHARITIES REGISTRATION NUMBER:  CONTRACT TERM:


FROM: October 1, 2005
TO: September 30, 2008


FEDERAL TAX IDENTIFICATION NUMBER:
141676443


FUNDING AMOUNT FOR CONTRACT TERM:
MUNICIPALITY NUMBER (if applicable):  Based on approved capitation rates
N/A
___________________________________  __________________________________
STATUS:      THIS CONTRACT IS RENEWABLE FOR ONE
ADDITIONAL TWO-YEAR PERIOD SUBJECT
CONTRACTOR IS [ ] IS NOT [X]   TO THE APPROVAL OF THE NYS
A SECTARIAN ENTITY    DEPARTMENT OF HEALTH, THE
DEPARTMENT OF HEALTH AND HUMAN
CONTRACTOR IS [ ] IS NOT [X]   SERVICES AND THE OFFICE OF THE STATE
A NOT-FOR-PROFIT ORGANIZATION  COMPTROLLER.


CONTRACTOR IS [X] IS NOT [ ]
ANY STATE BUSINESS ENTERPRISE


__________________________________  __________________________________

IN WITNESS THEREOF, the parties hereto have executed or approved this AGREEMENT
as of the dates appearing under their signatures.




CONTRACTOR SIGNATURE
STATE AGENCY SIGNATURE
   
By: /s/ Todd S. Farha_____________
By: /s/ Donna Frescatore___________
_Todd S. Farha_______________
 Donna Frescatore __________
Printed Name
Printed Name
Title: President & Chief Executive Officer
Date:  ______7/26/05____________
Title: Deputy Director, OMC________
Date: _ 9/26/05_________________






 
State Agency Certification:
In addition to the acceptance of this contract, I
also certify that original copies of this
signature page will be attached to all other
exact copies of this contract.





STATE OF FLORIDA )
) SS.:
County of Hillsborough )


On the 26th day of July, 2005, before me personally appeared Todd S. Farha, to
me known, who being by me duly sworn, did depose and say that he resides at
Tampa, Florida, the he is the President and CEO of WellCare of New York, the
corporation described herein which executed the foregoing instrument; and that
he signed his name thereto by order of the board of director of said
corporation.


Kathleen R. Casey
(Notary)


ATTORNEY GENERAL’S SIGNATURE STATE COMPTROLLER’S SIGNATURE


___________________________________ _____________________________________


Title: ______________________________ Title: ________________________________


Date: ______________________________ Date: ________________________________


























STATE OF NEW YORK
MEDICAID AND FAMILY HEALTH PLUS
PARTICIPATING MANAGED CARE PLAN AGREEMENT


This AGREEMENT is hereby made by and between the New York State Department of
Health ("SDOH") and WellCare of New York. Inc. ("Contractor") located at:
11 West 19th Street, New York. NY 10011.


RECITALS


WHEREAS, pursuant to Title XIX of the Federal Social Security Act, codified as
42 U.S.C. Section 1396 et seq. (the "Social Security Act"), and Title 11 of
Article 5 of the New York State Social Services Law ("SSL"), a comprehensive
program of medical assistance for needy persons exists in the State of New York
("Medicaid"); and


WHEREAS, pursuant to Title 11 of Article 5 of the SSL, the Commissioner of
Health has established a managed care program under the medical assistance
program, known as the Medicaid Managed Care ("MMC") Program; and


WHEREAS, pursuant to Title 11-D of Article 5 of the SSL, a health insurance
program known as Family Health Plus ("FHPlus") has been created for eligible
persons who do not qualify for Medicaid; and


WHEREAS, organizations certified under Article 44 of the New York State Public
Health Law ("PHL") are eligible to provide comprehensive health services through
comprehensive health services plans to Eligible Persons as defined in Titles 11
and 11-D of the SSL, Medicaid Managed Care and Family Health Plus Programs,
respectively; and


WHEREAS, the Contractor is organized under the laws of New York State and is
certified under Article 44 of the PHL and has offered to provide covered health
services to Eligible Persons residing in the geographic area specified in
Appendix M of this Agreement (Service Area, Benefit Package Options, and
Enrollment Elections); and


WHEREAS, the SDOH has determined that the Contractor meets the qualifications
established for participation in the Medicaid Managed Care Program or the Family
Health Plus Program or both to provide the applicable health care coverage to
Eligible Persons in the geographic area specified in Appendix M of this
Agreement.


NOW THEREFORE, the parties agree as follows:


















RECITALS
October 1, 2005
Page 1 of 30
1.  DEFINITIONS


"Auto-assignment" means a process by which an MMC Eligible Person, as this term
is defined in this Agreement, who is mandated to enroll in the MMC Program, but
who has not selected and enrolled in an MCO within sixty (60) days of receipt of
the mandatory notice sent by the LDSS, is assigned to an MCO offering a MMC
product in the MMC Eligible Person's county of fiscal responsibility in
accordance with the auto-assignment algorithm determined by the SDOH.


"Behavioral Health Services" means services to address mental health disorders
and/or chemical dependence. 


"Benefit Package" means the covered services for the MMC and/or FHPlus Programs,
described in Appendix K of this Agreement, to be provided to the Enrollee, as
Enrollee is defined in this Agreement, by or through the Contractor, including
optional Benefit Package services, if any, as specified in Appendix M of this
Agreement.


"Capitation Rate" means the fixed monthly amount that the Contractor receives
for an Enrollee to provide that Enrollee with the Benefit Package.


"Chemical Dependence Services" means examination, diagnosis, level of care
determination, treatment, rehabilitation, or habilitation of persons suffering
from chemical abuse or dependence, and includes the provision of alcohol and/or
substance abuse services.


"Child/Teen Health Program" or "C/THP" means the program of early and periodic
screening, including inter-periodic, diagnostic and treatment services (EPSDT)
that New York State offers all Eligible Persons under twenty-one (21) years of
age. Care and services are provided in accordance with the periodicity schedule
and guidelines developed by the New York State Department of Health. The
services include administrative services designed to help families obtain
services for children including outreach, information, appointment scheduling,
administrative case management and transportation assistance, to the extent that
transportation is included in the Benefit Package.


"Comprehensive HIV Special Needs Plan" or "HIV SNP" means an MCO certified
pursuant to Section forty-four hundred three-c (4403-c) of Article 44 of the PHL
which, in addition to providing or arranging for the provision of comprehensive
health services on a capitated basis, including those for which Medical
Assistance payment is authorized pursuant to Section three hundred
sixty-five-a (365-a) of the SSL, also provides or arranges for the provision of
specialized HP/ care to HIV positive persons eligible to receive benefits under
Title XIX of the federal Social Security Act or other public programs.




















SECTION 1
(DEFINITIONS)
Octobern1, 2005
1-1
"Court-Ordered Services" means those services that the Contractor is required to
provide to Enrollees pursuant to orders of courts of competent jurisdiction,
provided however, that such ordered services are within the Contractor's Benefit
Package and reimbursable under Title XIX of the Federal Social Security Act
(SSA), SSL 364-j(4)(r).


"Days" means calendar days except as otherwise stated.


"Designated Third Party Contractor" means a MCO with which the SDOH has
contracted to provide Family Planning and Reproductive Health Services for
FHPlus Enrollees of a MCO that does not include such services in its Benefit
Package.


"Detoxification Services" means Medically Managed Detoxification Services and
Medically Supervised Inpatient and Outpatient Withdrawal Services as defined in
Appendix K of this Agreement.


"Disenrollment" means the process by which an Enrollee's membership in the
Contractor's MMC or FHPlus product terminates.


"Effective Date of Disenrollment" means the date on which an Enrollee may no
longer receive services from the Contractor, pursuant to Section 8.5 and
Appendix H of this Agreement.


"Effective Date of Enrollment" means the date on which an Enrollee may begin to
receive services from the Contractor, pursuant to Section 6.8(e) and Appendix H
of this Agreement.


"Eligible Person" means either an MMC Eligible Person or an FHPlus Eligible
Person as these terms are defined in this Agreement.


"eMedNY" means the electronic Medicaid system of New York State for eligibility
verification and Medicaid provider claim submission and payments.


"Emergency Medical Condition" means a medical or behavioral condition, the onset
of which is sudden, that manifests itself by symptoms of sufficient severity,
including severe pain, that a prudent layperson, possessing an average knowledge
of medicine and health, could reasonably expect the absence of immediate medical
attention to result in:
(i) placing the health of the person afflicted with such condition in serious
jeopardy, or in the case of a pregnant woman, the health of the woman or her
unborn child or, in the case of a behavioral condition, placing the health of
the person or others in serious jeopardy;
or (ii) serious impairment to such person's bodily functions; or (iii) serious
dysfunction of any bodily organ or part of such person; or (iv) serious
disfigurement of such person.


"Emergency Services" means health care procedures, treatments or services needed
to evaluate or stabilize an Emergency Medical Condition including psychiatric
stabilization and medical detoxification from drugs or alcohol.












SECTION 1
(DEFINITIONS)
Octobern1, 2005
1-2



"Enrollee" means either an MMC Enrollee or FHPlus Enrollee as these terms are
defined in this Agreement.


"Enrollment" means the process by which an Enrollee's membership in the
Contractor's MMC or FHPlus product begins.


"Enrollment Broker" means the state and/or county-contracted entity that
provides Enrollment, education, and outreach services to Eligible Persons;
effectuates Enrollments and Disenrolhnents in MMC and FHPlus; and provides other
contracted services on behalf of the SDOH and the LDSS.


"Enrollment Facilitator" means an entity under contract with SDOH, and its
agents, that assists children and adults to complete the Medicaid, Family Health
Plus, Child Health Plus, Special Supplemental Food Program for WIC, and Prenatal
Care Assistance Program (PCAP) application and the enrollment and
recertification processes, to the extent permitted by federal and state law and
regulation. This includes assisting individuals in completing the required
application form, conducting the face-to-face interview, assisting in the
collection of required documentation, assisting in the MCO selection process,
and referring individuals to WIC or other appropriate sites.


"Experienced HIV Provider" means an entity grant-funded by the SDOH AIDS
Institute to provide clinical and/or supportive services or an entity licensed
or certified by the SDOH to provide HIV/AEDS services.


"Facilitated Enrollment" means the enrollment infrastructure established by SDOH
to assist children and adults in applying for Medicaid, Family Health Plus,
Child Health Plus, WIC, or PCAP using a joint application, and recertifying for
these programs, as allowed by federal and state law and regulation.


"Family Health Plus" or "FHPlus" means the health insurance program established
under Title 11-D of Article 5 of the SSL.


"FHPlus Eligible Person" means a person whom the LDSS, state or federal
government determines to have met the qualifications established in state or
federal law necessary to receive FHPlus benefits under Title 11-D of the SSL and
who meets all the other conditions for enrollment in the FHPlus Program.


"FHPlus Enrollee" means a FHPlus Eligible Person who either personally or
through an authorized representative, has enrolled in the Contractor's FHPlus
product.


"Fiscal Agent" means the entity that processes or pays vendor claims on behalf
of the Medicaid state agency pursuant to an agreement between the entity and
such agency.


SECTION 1
(DEFINITIONS)
Octobern1, 2005
1-3



"Guaranteed Eligibility" means the period beginning on the Enrollee's Effective
Date of Enrollment with the Contractor and ending six (6) months thereafter,
during which the Enrollee may be entitled to continued Enrollment in the
Contractor's MMC or FHPlus product, as applicable, despite the loss of
eligibility as set forth in Section 9 of this Agreement.


"Health Provider Network" or "HPN" means a closed communication network
dedicated to secure data exchange and distribution of health related information
between various health facility providers and the SDOH. HPN functions include:
collection of Complaint and Disenrollment information; collection of financial
reports; collection and reporting of managed care provider networks systems
(PNS); and the reporting of encounter data systems (MEDS).


"HIV Specialist PCP" means a Primary Care Provider that meets the qualifications
for HIV Specialist as defined by the Medical Care Criteria Committee of the SDOH
AIDS Institute.


"Inpatient Stay Pending Alternate Level of Medical Care" means continued care in
a hospital pending placement in an alternate lower medical level of care,
consistent with the provisions of 18 NYCRR§ 505.20 and 10 NYCRR Part 85.


"Institution for Mental Disease" or "IMD" means a hospital, nursing facility, or
other institution of more than sixteen (16) beds that is primarily engaged in
providing diagnosis, treatment or care of persons with mental diseases,
including medical attention, nursing care and related services. Whether an
institution is an Institution for Mental Disease is determined by its overall
character as that of a facility established and maintained primarily for the
care and treatment of individuals with mental diseases, whether or not it is
licensed as such. An institution for the mentally retarded is not an Institution
for Mental Diseases.


"Local Public Health Agency" or "LPHA" means the city or county government
agency responsible for monitoring the population's health, promoting the health
and safety of the public, delivering public health services and intervening when
necessary to protect the health and safety of the public.


"Local Department of Social Services" or "LDSS" means a city or county social
services district as constituted by Section 61 of the SSL.


"Lock-In Period" means the period of time during which an Enrollee may not
change MCOs, unless the Enrollee can demonstrate Good Cause as established in
state law and specified in Appendix H of this Agreement.


"Managed Care Organization" or "MCO" means a health maintenance organization
("HMO") or prepaid health service plan ("PHSP") certified under Article 44 of
the PHL.








SECTION 1
(DEFINITIONS)
Octobern1, 2005
1-4












"Marketing" means any activity of the Contractor, subcontractor or individuals
or entities affiliated with the Contractor by which information about the
Contractor is made known to Eligible Persons or Prospective Enrollees for the
purpose of persuading such persons to enroll with the Contractor.


"Marketing Representative" means any individual or entity engaged by the
Contractor to market on behalf of the Contractor.


"Medical Record" means a complete record of care rendered by a provider
documenting the care rendered to the Enrollee, including inpatient, outpatient,
and emergency care, in accordance with all applicable federal, state and local
laws, rules and regulations. Such record shall be signed by the medical
professional rendering the services.


"Medically Necessary" means health care and services that are necessary to
prevent, diagnose, manage or treat conditions in the person that cause acute
suffering, endanger life, result in illness or infirmity, interfere with such
person's capacity for normal activity, or threaten some significant handicap.


"Member Handbook" means the publication prepared by the Contractor and issued to
Enrollees to inform them of their benefits and services, how to access health
care services and to explain their rights and responsibilities as a MMC Enrollee
or FHPlus Enrollee.


"MMC Eligible Person" means a person whom the LDSS, state or federal government
determines to have met the qualifications established in state or federal law
necessary to receive medical assistance under Title 11 of the SSL and who meets
all the other conditions for enrollment in the MMC Program.


"MMC Enrollee" means an MMC Eligible Person who either personally or through an
authorized representative, has enrolled in, or has been auto-assigned to, me
Contractor's MMC product.


"Native American" means, for purposes of this Agreement, a person identified in
the Medicaid eligibility system as a Native American.


"Nonconsensual Enrollment" means Enrollment of an Eligible Person, other than
through Auto-assignment, newborn Enrollment or case addition, in a MCO's MMC or
FHPlus product without the consent of the Eligible Person or consent of a person
with the legal authority to act on behalf of the Eligible Person at the time of
Enrollment.


"Non-Participating Provider" means a provider of medical care and/or services
with which the Contractor has no Provider Agreement, as this term is defined in
this Agreement.


"Participating Provider" means a provider of medical care and/or services that
has a Provider Agreement with the Contractor.


SECTION 1
(DEFINITIONS)
Octobern1, 2005
1-5



"Permanent Placement Status" means the status of an individual in a Residential
Health Care Facility (RHCF) when the LDSS determines that the individual is not
expected to return home based on medical evidence affirming the individual's
need for permanent RHCF placement.


"Physician Incentive Plan" or "PIP" means any compensation arrangement between
the Contractor or one of its contracting entities and a physician or physician
group that may directly or indirectly have the effect of reducing or limiting
services famished to the Contractor's Enrollees.


"Post-stabilization Care Services" means covered services, related to an
Emergency Medical Condition, that are provided after an Enrollee is stabilized
in order to maintain the stabilized condition, or to improve or resolve the
Enrollee's condition.


"Potential Enrollee" means a MMC Eligible Person who is not yet enrolled in a
MCO that is participating in the MMC Program.


"Prepaid Capitation Plan Roster" or "Roster" means the Enrollment list generated
on a monthly basis by SDOH by which LDSS and Contractor are informed of
specifically which Eligible Persons the Contractor will be serving for the
coming month, subject to any revisions communicated in writing or electronically
by SDOH, LDSS, or the Enrollment Broker.


"Presumptive Eligibility Provider" means a provider designated by the SDOH as
qualified to determine the presumptive eligibility for pregnant women to allow
them to receive prenatal services immediately. These providers assist such women
with the completion of the fall application for Medicaid and they may be
comprehensive Prenatal Care Programs, Local Public Health Agencies, Certified
Home Health Agencies, Public Health Nursing Services, Article 28 facilities, and
individually licensed physicians and certified nurse practitioners.


"Preventive Care" means the care or services rendered to avert disease/illness
and/or its consequences. There are three levels of preventive care: primary,
such as immunizations, aimed at preventing disease; secondary, such as disease
screening programs aimed at early detection of disease; and tertiary, such as
physical therapy, aimed at restoring function after the disease has occurred.
Commonly, the term "preventive care" is used to designate prevention and early
detection programs rather than treatment programs.


"Primary Care Provider" or "PCP" means a qualified physician, or certified nurse
practitioner or team of no more than four (4) qualified physicians/certified
nurse practitioners which provides all required primary care services contained
in the Benefit Package to Enrollees.


"Prospective Enrollee" means any individual residing in the Contractor's Service
Area that has not yet enrolled in a MCO's MMC or FHPlus product.


SECTION 1
(DEFINITIONS)
Octobern1, 2005
1-6



"Provider Agreement" means any written contract between the Contractor and
Participating Providers to provide medical care and/or services to Contractor's
Enrollees.


"School Based Health Centers" or "SBHC" means SDOH approved centers which
provide comprehensive primary and mental health services including health
assessments, diagnosis and treatment of acute illnesses, screenings and
immunizations, routine management of chronic diseases, health education, mental
health counseling and treatment on-site in schools. Services are offered by
multi-disciplinary staff from sponsoring Article 28 licensed hospitals and
community health centers.


"Seriously Emotionally Disturbed" or "SED" means, an individual through
seventeen (17) years of age who meets the criteria established by the
Commissioner of Mental Health, including children and adolescents who have a
designated diagnosis of mental illness under the most recent edition of the
diagnostic and statistical manual of mental disorders, and (1) whose severity
and duration of mental illness results in substantial functional disability or
(2) who require mental health services on more than an incidental basis.


"Seriously and Persistently Mentally III" or "SPMI" means an individual eighteen
(18) years or older who meets the criteria established by the Commissioner of
Mental Health, including persons who have a designated diagnosis of mental
illness under the most recent edition of the diagnostic and statistical manual
of mental disorders, and (1) whose severity and duration of mental illness
results in substantial functional disability or (2) who require mental health
services on more than an incidental basis.


"Supplemental Maternity Capitation Payment" means the fixed amount paid to the
Contractor for the prenatal and postpartum physician care and hospital or
birthing center delivery costs, limited to those cases in which the Contractor
has paid the hospital or birthing center for the maternity stay, and can produce
evidence of such payment.


"Supplemental Newborn Capitation Payment" means the fixed amount paid to the
Contractor for the inpatient birthing costs for a newborn enrolled in the
Contractor's MMC product, limited to those cases in which the Contractor has
paid the hospital or birthing center for the newborn stay, and can produce
evidence of such payment.


"Tuberculosis Directly Observed Therapy" or "TB/DOT" means the direct
observation of ingestion of oral TB medications to assure patient compliance
with the physician's prescribed medication regimen.


"Urgently Needed Services" means covered services that are not Emergency
Services as defined in this Section, provided when an Enrollee is temporarily
absent from the Contractor's service area, when the services are medically
necessary and immediately required: (1) as a result of an unforeseen illness,
injury, or condition; and (2) it was not reasonable given the circumstances to
obtain the services through the Contractor's MMC or FHPlus Participating
Provider.






SECTION 1
(DEFINITIONS)
Octobern1, 2005
1-7



2.  AGREEMENT TERM, AMENDMENTS, EXTENSIONS, AND GENERAL  CONTRACT ADMINISTRATION
PROVISIONS


2.1 Term



 
a)
This Agreement is effective October 1, 2005 and shall remain in effect until
September 30, 2008; or until the execution of an extension, renewal or successor
Agreement approved by the SDOH, the Office of the New York State Attorney
General (OAG), the New York State Office of the State Comptroller (OSC), the US
Department of Health and Human Services (DHHS), and any other entities as
required by law or regulation, whichever occurs first.



b)  This Agreement shall not be automatically renewed at its expiration. The
parties to the Agreement shall have the option to renew this Agreement for an
additional two (2) year term, subject to the approval of SDOH, OAG, OSC, DHHS,
and any other entities as required by law or regulation.


c)  The maximum duration of this Agreement is five (5) years. An extension to
this Agreement beyond the five year maximum may be granted for reasons
including, but not limited to, the following;



 
i) 
Negotiations for a successor agreement will not be completed by the expiration
date of the current Agreement; or




 
ii) 
The Contractor has submitted a termination notice and transition of Enrollees
will not be completed by the expiration date of the current Agreement.



d)  Notwithstanding the foregoing, this Agreement will automatically terminate,
in its entirety, or in relevant part, should federal financial participation for
the MMC and/or FHPlus Program expire.


2.2  Amendments


a)  This Agreement may be modified only in writing. Unless otherwise specified
in this Agreement, modifications must be signed by the parties and approved by
the OAG, OSC and any other entities as required by law or regulation, and
approved by the DHHS prior to the end of the quarter in which the amendment is
to be effective.


b)  SDOH will make reasonable efforts to provide the Contractor with notice and
opportunity to comment with regard to proposed amendment of this Agreement
except when provision of advance notice would result in the SDOH being out of
compliance with state or federal law.








SECTION 2
(AGREEMENT TERM, AMENDMENTS, EXTENSIONS,
AND GENERAL CONTRACT ADMINISTRATION PROVISIONS) October 1, 2005
2-1



c)  The Contractor will return the signed amendment or notify SDOH that it does
not agree within ten (10) business days of the date of the Contractor's receipt
of the proposed amendment.


2.3  Approvals


This Agreement and any amendments to this Agreement shall not be effective or
binding unless and until approved, in writing, by the OAG, OSC, DHHS, and any
other entity as required in law and regulation. SDOH will provide a notice of
such approval to the Contractor.


2.4  Entire Agreement


a)  This Agreement, including those attachments, schedules, appendices,
exhibits, and addenda that have been specifically incorporated herein and
written plans submitted by the Contractor and maintained on file by SDOH and/or
LDSS pursuant to this Agreement, contains all the terms and conditions agreed
upon by the parties, and no other Agreement, oral or otherwise, regarding the
subject matter of this Agreement shall be deemed to exist or to bind any of the
parties or vary any of the terms contained in this Agreement. In the event of
any inconsistency or conflict among the document elements of this Agreement,
such inconsistency or conflict shall be resolved by giving precedence to the
document elements in the following order:

 
i) 
Appendix A, Standard Clauses for all New York State Contracts;

 
ii) 
The body of this Agreement;

 
iii) 
The appendices attached to the body of this Agreement, other than

Appendix A

 
iv) 
The Contractor's approved:

A)  Marketing Plan on file with SDOH and LDSS
B)  Action and Grievance System Procedures on file with SDOH
C)  Quality Assurance Plan on file with SDOH
D)  ADA Compliance Plan on file with SDOH
E)  Fraud and Abuse Prevention Plan on file with SDOH.



 
2.5
Renegotiation



The parties to this Agreement shall have the right to renegotiate the terms and
conditions of this Agreement in the event applicable local, state or federal
law, regulations or policy are altered from those existing at the time of this
Agreement in order to be in continuous compliance therewith. This Section shall
not limit the right of the parties to this Agreement from renegotiating or
amending other terms and conditions of this agreement. Such changes shall only
be made with the consent of the parties and the prior approval of the OAG, OSC,
and DHHS.












SECTION 2
(AGREEMENT TERM, AMENDMENTS, EXTENSIONS,
AND GENERAL CONTRACT ADMINISTRATION PROVISIONS) October 1, 2005
2-2
2.6  Assignment and Subcontracting


a)  The Contractor shall not, without SDOH's prior written consent, assign,
transfer, convey, sublet, or otherwise dispose of this Agreement; of the
Contractor's right, title, interest, obligations, or duties under the Agreement;
of the Contractor's power to execute the Agreement; or, by power of attorney or
otherwise, of any of the Contractor's rights to receive monies due or to become
due under this Agreement. SDOH agrees that it will not unreasonably withhold
consent of the Contractor's assignment of this Agreement, in whole or in part,
to a parent, affiliate or subsidiary corporation, or to a transferee of all or
substantially all of its assets. Any assignment, transfer, conveyance, sublease,
or other disposition without SDOH's consent shall be void.


b)  Contractor may not enter into any subcontracts related to the delivery of
services to Enrollees, except by a written agreement, as set forth in Section 22
of this Agreement. The Contractor may subcontract for provider services and
management services. If such written agreement would be between Contractor and a
provider of health care or ancillary health services or between Contractor and
an independent practice association, the agreement must be in a form previously
approved by SDOH. If such subcontract is for management services under 10 NYCRR
Part 98, it must be approved by SDOH prior to its becoming effective. Any
subcontract entered into by Contractor shall fulfill the requirements of 42 CFR
Parts 434 and 438 to the extent such regulations are or become effective that
are appropriate to the service or activity delegated under such subcontract.
Contractor agrees that it shall remain legally responsible to SDOH for carrying
out all activities under this Agreement and that no subcontract shall limit or
terminate Contractor's responsibility.


2.7  Termination


a)  SDOH Initiated Termination



 
i) 
SDOH shall have the right to terminate this Agreement, in whole or in part; for
either the Contractor's MMC or FHPlus product; or for either or both products in
specified counties of Contractor's service area, if the Contractor:

A)  takes any action that threatens the health, safety, or welfare of its
Enrollees;
B)  has engaged in an unacceptable practice under 18 NYCRR Part 515, that
affects the fiscal integrity of the MMC or FHPlus Program or engaged in an
unacceptable practice pursuant to Section 27.2 of this Agreement;
C)  has its Certificate of Authority suspended, limited or revoked by SDOH;


















SECTION 2
(AGREEMENT TERM, AMENDMENTS, EXTENSIONS,
AND GENERAL CONTRACT ADMINISTRATION PROVISIONS) October 1, 2005
2-3



D)  materially breaches the Agreement or fails to comply with any term or
condition of this Agreement that is not cured within twenty (20) days, or to
such longer period as the parties may agree, of SDOH's written request for
compliance;
E)  becomes insolvent;
F)  brings a proceeding voluntarily, or has a proceeding brought against it
involuntarily, under Title 11 of the U.S. Code (the Bankruptcy Code);
or
G)  knowingly has a director, officer, partner or person owning or controlling
more than five percent (5%) of the Contractor's equity, or has an employment,
consulting, or other agreement with such a person for the provision of items
and/or services that are significant to the Contractor's contractual obligation
who has been debarred or suspended by the federal, state or local government, or
otherwise excluded from participating in procurement activities.



 
ii) 
The SDOH will notify the Contractor of its intent to terminate this Agreement
for the Contractor's failure to meet the requirements of this Agreement and
provide Contractor with a hearing prior to me termination.




 
iii) 
If SDOH suspends, limits or revokes Contractor's Certificate of Authority under
PHL§ 4404, and:

A)  if such action results in the Contractor ceasing to have authority to serve
the entire contracted service area, as defined by Appendix M of this Agreement,
this Agreement shall terminate on the date the Contractor ceases to have such
authority; or
B)  if such action results in the Contractor retaining authority to serve some
portion of the contracted service area, the Contractor shall continue to offer
its MMC and/or FHPlus products under this Agreement in any designated geographic
areas not affected by such action, and shall terminate its MMC and/or FHPlus
products in the geographic areas where the Contractor ceases to have authority
to serve.



 
iv) 
No hearing will be required if this Agreement terminates due to SDOH suspension,
limitation or revocation of the Contractor's Certificate of Authority.




 
v) 
Prior to the effective date of the termination the SDOH shall notify Enrollees
of the termination, or delegate responsibility for such notification to the
Contractor, and such notice shall include a statement that Enrollees may
disenroll immediately without cause.



SECTION 2
(AGREEMENT TERM, AMENDMENTS, EXTENSIONS,
AND GENERAL CONTRACT ADMINISTRATION PROVISIONS) October 1, 2005
2-4





b)  Contractor and SDOH Initiated Termination


The Contractor and the SDOH each shall have the right to terminate this
Agreement in its entirety, for either the Contractor's MMC or FHPlus product, or
for either or both products in specified counties of the Contractor's service
area, in the event that SDOH and the Contractor fail to reach agreement on the
monthly Capitation Rates. In such event, the party exercising its right shall
give the other party written notice specifying the reason for and the effective
date of termination, which shall not be less time than will permit an orderly
transition of Enrollees, but no more than ninety (90) days.


c)  Contractor Initiated Termination



 
i) 
The Contractor shall have the right to terminate this Agreement in its entirety,
for either the Contractor's MMC or FHPlus product, or for either or both
products in specified counties of the Contractor's service area, in the event
that SDOH materially breaches the Agreement or fails to comply with any term or
condition of this Agreement that is not cured within twenty (20) days, or within
such longer period as the parties may agree, of the Contractor's written request
for compliance. The Contractor shall give SDOH written notice specifying the
reason for and the effective date of the termination, which shall not be less
time than will permit an orderly transition of Enrollees, but no more than
ninety (90) days.




 
ii) 
The Contractor shall have the right to terminate this Agreement, in its
entirety, for either the Contractor's MMC or FHPlus product, or for either or
both products in specified counties of the Contractor's service area in the
event that its obligations are materially changed by modifications to this
Agreement and its Appendices by SDOH. In such event, Contractor shall give SDOH
written notice within thirty (30) days of notification of changes to the
Agreement or Appendices specifying the reason and the effective date of
termination, which shall not be less time than will permit an orderly transition
of Enrollees, but no more than ninety (90) days.




 
iii) 
The Contractor shall have the right to terminate this Agreement in its entirety,
for either the Contractor's MMC or FHPlus product, or for either or both
products in specified counties of the Contractor's service area, if the
Contractor is unable to provide services pursuant to this Agreement because of a
natural disaster and/or an act of God to such a degree that Enrollees cannot
obtain reasonable access to services within the Contractor's organization, and,
after diligent efforts, the Contractor cannot make other provisions for the
delivery of such services. The Contractor shall give SDOH written notice of any
such termination that specifies:



SECTION 2
(AGREEMENT TERM, AMENDMENTS, EXTENSIONS,
AND GENERAL CONTRACT ADMINISTRATION PROVISIONS) October 1, 2005
2-5



A)  the reason for the termination, with appropriate documentation of the
circumstances arising from a natural disaster and/or an act of God that preclude
reasonable access to services;
B)  the Contractor's attempts to make other provision for the delivery of
services; and
C)  the effective date of the termination, which shall not be less time than
will permit an orderly transition of Enrollees, but no more than ninety
(90)days.


d)  Termination Due To Loss of Funding


In the event that State and/or Federal funding used to pay for services under
this Agreement is reduced so that payments cannot be made in full, this
Agreement shall automatically terminate, unless both parties agree to a
modification of the obligations under this Agreement. The effective date of such
termination shall be ninety (90) days after the Contractor receives written
notice of the reduction in payment, unless available funds are insufficient to
continue payments in full during the ninety (90) day period, in which case SDOH
shall give the Contractor written notice of the earlier date upon which the
Agreement shall terminate. A reduction in State and/or Federal funding cannot
reduce monies due and owing to the Contractor on or before the effective date of
the termination of the Agreement.


2.8  Close-Out Procedures


a)  Upon termination or expiration of this Agreement in its entirety, for either
the Contractor's MMC or FHPlus product, or for either or both products in
specified counties of the Contractor's service area, and in the event that it is
not scheduled for renewal, the Contractor shall comply with close-out procedures
that the Contractor develops in conjunction with LDSS and that the LDSS, and the
SDOH have approved. The close-out procedures shall include the following:



 
i) 
The Contractor shall promptly account for and repay funds advanced by SDOH for
coverage of Enrollees for periods subsequent to the effective date of
termination;




 
ii) 
The Contractor shall give SDOH, and other authorized federal, state or local
agencies access to all books, records, and other documents and upon request,
portions of such books, records, or documents that may be required by such
agencies pursuant to the terms of this Agreement;




 
iii) 
If this Agreement is terminated in its entirety, the Contractor shall submit to
SDOH, and authorized federal, state or local agencies, within ninety (90) days
of termination, a final financial statement, made by a certified public
accountant or a licensed public accountant, unless the Contractor requests of
SDOH and



SECTION 2
(AGREEMENT TERM, AMENDMENTS, EXTENSIONS,
AND GENERAL CONTRACT ADMINISTRATION PROVISIONS) October 1, 2005
2-6





receives written approval from SDOH and all other governmental agencies from
which approval is required, for an extension of time for this submission;



 
iv) 
The Contractor shall establish an appropriate plan acceptable to and prior
approved by the SDOH for the orderly transition of Enrollees. This plan shall
include the provision of pertinent information to identified Enrollees who are:
pregnant; currently receiving treatment for a chronic or life threatening
condition; prior approved for services or surgery; or whose care is being
monitored by a case manager to assist them in making decisions which will
promote continuity of care; and




 
v)
SDOH shall promptly pay all claims and amounts owed to the Contractor.



b)  Any termination of this Agreement by either the Contractor or SDOH shall be
done by amendment to this Agreement, unless the Agreement is terminated by the
SDOH due to conditions in Section 2.7 (a)(i) or Appendix A of this Agreement.


2.9  Rights and Remedies


The rights and remedies of SDOH and the Contractor provided expressly in this
Section shall not be exclusive and are in addition to all other rights and
remedies provided by law or under this Agreement.


2.10  Notices


All notices to be given under this Agreement shall be in writing and shall be
deemed to have been given when mailed to, or, if personally delivered, when
received by the Contractor and the SDOH at the following addresses:


For SDOH:
New York State Department of Health Empire State Plaza Coming Tower, Room 2074
Albany, NY 12237-0065


For the Contractor:
WellCare of New York, Inc.
Attention: President & Chief Executive Officer
11 West 19th Street
New York, NY 10011




SECTION 2
(AGREEMENT TERM, AMENDMENTS, EXTENSIONS,
AND GENERAL CONTRACT ADMINISTRATION PROVISIONS) October 1, 2005
2-7



2.11 Severability


If this Agreement contains any unlawful provision that is not an essential part
of this Agreement and that was not a controlling or material inducement to enter
into this Agreement, the provision shall have no effect and, upon notice by
either party, shall be deemed stricken from this Agreement without affecting the
binding force of the remainder of this Agreement.


















































































SECTION 2
(AGREEMENT TERM, AMENDMENTS, EXTENSIONS,
AND GENERAL CONTRACT ADMINISTRATION PROVISIONS) October 1, 2005
2-8



3.  COMPENSATION



 
3.1
Capitation Payments



a)  Compensation to the Contractor shall consist of a monthly capitation payment
for each Enrollee and the Supplemental Capitation Payments as described in
Section 3.1 (d), where applicable.


b)  The monthly Capitation Rates are attached hereto as Appendix L, which is
hereby made a part of this Agreement as if set forth fully herein.


c)  The monthly capitation payments, and the Supplemental Newborn Capitation
Payment and the Supplemental Maternity Capitation Payment, when applicable, to
the Contractor shall constitute mil and complete payments to the Contractor for
all services that the Contractor provides, except for payments due the
Contractor as set forth in Sections 3.11, 3.12, and 3.13 of this Agreement for
MMC Enrollees.


d)  Capitation Rates shall be effective for the entire contract period, except
as described in Section 3.2.



 
3.2
Modification of Rates During Contract Period



Modification to Capitation Rates during the term of this Agreement shall be
subject to approval by the New York State Division of the Budget (DOB) and shall
be incorporated into this Agreement by written amendment mutually agreed upon by
the SDOH and the Contractor, as specified in Section 2.2 of this Agreement.



 
3.3
Rate Setting Methodology



a) Capitation rates shall be determined prospectively and shall not be
retroactively adjusted to reflect actual Medicaid fee-for-service data or
Contractor experience for the time period covered by the rates. Capitated rates
in effect as of April 1, 2006 and thereafter, shall be certified to be
actuarially sound in accordance with 42 CFR§ 438.6(c).


b)  Notwithstanding the provisions set forth in Section 3.3(a) above, the SDOH
reserves the right to terminate this Agreement, in its entirety for either the
Contractor's MMC or FHPlus product, or for either or both products in specified
counties of the Contractor's service area, pursuant to Section 2.7 of this
Agreement, upon determination by SDOH that the aggregate monthly Capitation
Rates are not cost effective.






SECTION 3
(COMPENSATION)
October 1, 2005
3-1




 
3.4
Payment of Capitation



a)  The monthly capitation payments for each Enrollee are due to the Contractor
from the Effective Date of Enrollment until the Effective Date of Disenrollment
of the Enrollee or termination of this Agreement, whichever occurs first. The
Contractor shall receive a mil month's capitation payment for the month in which
Disenrollment occurs. The Roster generated by SDOH with any modification
communicated electronically or in writing by the LDSS or the Enrollment Broker
prior to the end of the month in which the Roster is generated, shall be the
Enrollment list for purposes of eMedNY premium billing and payment, as discussed
in Section 6.9 and Appendix H of this Agreement.


b)  Upon receipt by the Fiscal Agent of a properly completed claim for monthly
capitation payments submitted by the Contractor pursuant to this Agreement, the
Fiscal Agent will promptly process such claim for payment and use its best
efforts to complete such processing within thirty (30) business days from date
of receipt of the claim by the Fiscal Agent. Processing of Contractor claims
shall be in compliance with the requirements of 42 CFR§ 447.45. The Fiscal Agent
will also use its best efforts to resolve any billing problem relating to the
Contractor's claims as soon as possible. In accordance with Section 41 of the
New York State Finance Law (SFL), the State and LDSS shall have no liability
under this Agreement to the Contractor or anyone else beyond funds appropriated
and available for this Agreement.



 
3.5
Denial of Capitation Payments



If the US Centers for Medicare and Medicaid Services (CMS) denies payment for
new Enrollees, as authorized by SSA§ 1903(m)(5) and 42 CFR § 438.730 (e), or
such other applicable federal statutes or regulations, based upon a
determination that Contractor failed substantially to provide medically
necessary items and services, imposed premium amounts or charges in excess of
permitted payments, engaged in discriminatory practices as described in SSA §
1932(e)(l)(A)(iii), misrepresented or falsified information submitted to CMS,
SDOH, LDSS, the Enrollment Broker, or an Enrollee, Prospective Enrollee, or
health care provider, or failed to comply with federal requirements (i.e. 42 CFR
§ 422.208 and 42 CFR § 438.6 (h) relating to the Physician Incentive Plans, SDOH
and LDSS will deny capitation payments to the Contractor for the same Enrollees
for the period of time for which CMS denies such payment.


3.6  SDOH Right to Recover Premiums


The parties acknowledge and accept that the SDOH has a right to recover premiums
paid to the Contractor for MMC Enrollees listed on the monthly Roster who are
later determined for the entire applicable payment month, to have been


SECTION 3
(COMPENSATION)
October 1, 2005
3-2



in an institution; to have been incarcerated; to have moved out of the
Contractor's service area subject to any time remaining in the MMC Enrollee's
Guaranteed Eligibility period; or to have died. SDOH has a right to recover
premiums for FHPlus Enrollees listed on the Roster who are determined to have
been incarcerated; to have moved out of the Contractor's service area or their
county of fiscal responsibility; or to have died. In any event, the State may
only recover premiums paid for MMC and/or FHPlus Enrollees listed on a Roster if
it is determined by the SDOH that the Contractor was not at risk for provision
of Benefit Package services for any portion of the payment period.



 
3.7
Third Party Health Insurance Determination



The Contractor will make diligent efforts to determine whether Enrollees have
third party health insurance (TPHI). The LDSS is also responsible for making
diligent efforts to determine if Enrollees have TPHI and to maintain third party
information on the WMS/eMedNY Third Party Resource System. The Contractor shall
make good faith efforts to coordinate benefits with and collect TPHI recoveries
from other insurers, and must inform the LDSS of any known changes in status of
TPHI insurance eligibility within thirty (30) days of learning of a change in
TPHI. The Contractor may use the Roster as one method to determine TPHI
information. The Contractor will be permitted to retain one hundred percent
(100%) of any reimbursement for Benefit Package services obtained from TPHI.
Capitation Rates are net of TPHI recoveries. In no instances may an Enrollee be
held responsible for disputes over these recoveries.


3.8  Payment For Newboms


a)  The Contractor shall be responsible for all costs and services included in
the Benefit Package associated with an Enrollee's newborn, unless the child is
Excluded from Medicaid Managed Care pursuant to Appendix H of this Agreement, or
the Contractor does not offer a MMC product in the mother's county of fiscal
responsibility.


b)  The Contractor shall receive a capitation payment from the first day of the
newbom's month of birth and, in instances where the Contractor pays the hospital
or birthing center for the newborn stay, a Supplemental Newborn Capitation
Payment.


c)  Capitation Rate and Supplemental Newborn Capitation Payment for a newborn
will begin the month following certification of the newborn's eligibility and
enrollment, retroactive to the first day of the month in which the child was
born.


d)  The Contractor cannot bill for a Supplemental Newborn Capitation Payment
unless the newborn hospital or birthing center payment has been paid by the
Contractor. The Contractor must maintain on file evidence of payment to the


SECTION 3
(COMPENSATION)
October 1, 2005
3-3





hospital or birthing center of the claim for the newborn stay. Failure to have
supporting records may, upon an audit, result in recoupment of the Supplemental
Newborn Capitation Payment by SDOH.



 
3.9
Supplemental Maternity Capitation Payment



a)  The Contractor shall be responsible for all costs and services included in
the Benefit Package associated with the maternity care of an Enrollee.


b)  In instances where the Enrollee is enrolled in the Contractor's MMC or
FHPlus product on the date of the delivery of a child, the Contractor shall be
entitled to receive a Supplemental Maternity Capitation Payment. The
Supplemental Maternity Capitation Payment reimburses the Contractor for the
inpatient and outpatient costs of services normally provided as part of
maternity care, including antepartum care, delivery and post-partum care. The
Supplemental Maternity Capitation Payment is in addition to the monthly
Capitation Rate paid by the SDOH to the Contractor for the Enrollee.


c) In instances where the Enrollee was enrolled in the Contractor's MMC or
FHPlus product for only part of the pregnancy, but was enrolled on the date of
the delivery of the child, the Contractor shall be entitled to receive the
entire Supplemental Maternity Capitation Payment. The Supplemental Capitation
payment shall not be pro-rated to reflect that the Enrollee was not enrolled in
the Contractor's MMC or FHPlus product for the entire duration of the pregnancy.


d)  In instances where the Enrollee was enrolled in the Contractor's MMC or
FHPlus product for part of the pregnancy, but was not enrolled on the date of
the delivery of the child, the Contractor shall not be entitled to receive the
Supplemental Maternity Capitation Payment, or any portion thereof.


e)  Costs of inpatient and outpatient care associated with maternity cases that
end in termination or miscarriage shall be reimbursed to the Contractor through
the monthly Capitation Rate for the Enrollee and the Contractor shall not
receive the Supplemental Maternity Capitation Payment.


f)  The Contractor may not bill a Supplemental Maternity Capitation Payment
until the hospital inpatient or birthing center delivery is paid by the
Contractor, and the Contractor must maintain on file evidence of payment of the
delivery, plus any other inpatient and outpatient services for the maternity
care of the Enrollee to be eligible to receive a Supplemental Maternity
Capitation Payment. Failure to have supporting records may, upon audit, result
in recoupment of the Supplemental Maternity Capitation Payment by the SDOH.








SECTION 3
(COMPENSATION)
October 1, 2005
3-4


3.10  Contractor Financial Liability


Contractor shall not be financially liable for any services rendered to an
Enrollee prior to his or her Effective Date of Enrollment.



 
3.11
Inpatient Hospital Stop-Loss Insurance for Medicaid Managed Care (MMC) Enrollees



a)  The Contractor must obtain stop-loss coverage for inpatient hospital
services for MMC Enrollees. A Contractor may elect to purchase stop-loss
coverage from New York State. In such cases, the Capitation Rates paid to the
Contractor shall be adjusted to reflect the cost of such stop-loss coverage. The
cost of such coverage shall be determined by SDOH.


b)  Under NYS stop-loss coverage, if the hospital inpatient expenses incurred by
the Contractor for an individual MMC Enrollee during any calendar year reaches
$50,000, the Contractor shall be compensated for eighty percent (80%) of the
cost of hospital inpatient services in excess of this amount up to a maximum of
$250,000. Above that amount, the Contractor will be compensated for one hundred
percent (100%) of cost. All compensation shall be based on the lower of the
Contractor's negotiated hospital rate or Medicaid rates of payment.


[ ] The Contractor has elected to have NYS provide stop-loss reinsurance
for MMC Enrollees.


OR


[X] The Contractor has not elected to have NYS provide stop-loss
  reinsurance for MMC Enrollees.



 
3.12
Mental Health and Chemical Dependence Stop-Loss for MMC Enrollees



a)  The Contractor will be compensated for medically necessary and clinically
appropriate Medicaid reimbursable mental health treatment outpatient visits by
MMC Enrollees in excess of twenty (20) visits during any calendar year at rates
set forth in contracted fee schedules. Any Court-Ordered Services for mental
health treatment outpatient visits by MMC Enrollees which specify the use of
Non-Participating Providers shall be compensated at the Medicaid rate of
payment.


b)  The Contractor will be compensated for medically necessary and clinically
appropriate inpatient mental health services and/or Chemical Dependence
Inpatient Rehabilitation and Treatment Services to MMC Enrollees, as




SECTION 3
(COMPENSATION)
October 1, 2005
3-5



defined in Appendix K of this Agreement, in excess of a combined total of thirty
(30) days during a calendar year at the lower of the Contractor's negotiated
inpatient rate or Medicaid rate of payment.


c)  Detoxification Services for MMC Enrollees in Article 28 inpatient hospital
facilities are subject to the stop-loss provisions specified in Section 3.11 of
this Agreement.



 
3.13
Residential Health Care Facility Stop-Loss for MMC Enrollees



The Contractor will be compensated for medically necessary and clinically
appropriate Medicaid reimbursable inpatient Residential Health Care Facility
services, as defined in Appendix K- of this Agreement, provided to MMC Enrollees
in excess of sixty (60) days during a calendar year at the lower of the
Contractor's negotiated rates or Medicaid rate of payment.



 
3.14
Stop-Loss Documentation and Procedures for the MMC Program



The Contractor must follow procedures and documentation requirements in
accordance with the New York State Department of Health stop-loss policy and
procedure manual. The State has the right to recover from the Contractor any
stop-loss payments that are later found not to conform to these SDOH
requirements.



 
3.15
Family Health Plus (FHPlus) Reinsurance



The Contractor shall purchase reinsurance coverage unless it can demonstrate to
SDOH's satisfaction the ability to self insure.



 
3.16
Tracking Visits Provided by Indian Health Clinics - Applies to MMC Program Only



The SDOH shall monitor all visits provided by tribal or Indian health clinics or
urban Indian health facilities or centers to enrolled Native Americans, so that
the SDOH can reconcile payment made for those services, should it be deemed
necessary to do so.


























SECTION 3
(COMPENSATION)
October 1, 2005
3-6



4.  SERVICE AREA


The Contractor's service area for Medicaid Managed Care and/or FHPlus shall
consist of the county(ies) described in Appendix M of this Agreement, which is
hereby made a part of this Agreement as if set forth fully herein. Such service
area is the specific geographic area within which Eligible Persons must reside
to enroll in either the Contractor's Medicaid Managed Care or FHPlus product.


















































































SECTION 4
(SERVICE AREA)
October 1, 2005
4-1



5.  RESERVED
































































































SECTION 5
(RESERVED)
October 1, 2005
5-1



6.  ENROLLMENT



 
6.1
Populations Eligible for Enrollment



a)  Medicaid Managed Care Populations


All Eligible Persons who meet the criteria in Section 364-j of the SSL and/or
New York State's Operational Protocol for the Partnership Plan and who reside in
the Contractor's service area, as specified in Appendix M of this Agreement,
shall be eligible for Enrollment in the Contractor's Medicaid Managed Care
product.


b)  Family Health Plus Populations


All Eligible Persons who meet the criteria listed in Section 369-ee of the SSL
and/or New York State's Operational Protocol for the Partnership Plan and who
reside in the Contractor's service area, as specified in Appendix M of this
Agreement, shall be eligible for Enrollment in the Contractor's Family Health
Plus product.



 
6.2
Enrollment Requirements



The Contractor agrees to conduct Enrollment of Eligible Persons in accordance
with the policies and procedures set forth in Appendix H of this Agreement,
which is hereby made a part of this Agreement as if set forth fully herein.


6.3  Equality of Access to Enrollment


The Contractor shall accept Enrollments of Eligible Persons in the order in
which the Enrollment applications are received without restriction and without
regard to the Eligible Person's age, sex, race, creed, physical or mental
handicap/developmental disability, national origin, sexual orientation, type of
illness or condition, need for health services or to the Capitation Rate that
the Contractor will receive for such Eligible Person.


6.4  Enrollment Decisions


An Eligible Person's decision to enroll in the Contractor's MMC or FHPlus
product shall be voluntary except as otherwise provided in Section 6.5 of this
Agreement.




SECTION 6
(ENROLLMENT)
October 1, 2005
6-1




 
6.5
Auto Assignment - For MMC Program Only



An MMC Eligible Person whose Enrollment is mandatory under the Medicaid Managed
Care Program and who fails to select and enroll in a MCO within sixty (60) days
of receipt of notice of mandatory Enrollment may be assigned by the SDOH or the
LDSS to the Contractor's MMC product pursuant to SSL§364-j and in accordance
with Appendix H of this Agreement.



 
6.6
Prohibition Against Conditions on Enrollment




   
Unless otherwise required by law or this Agreement, neither the Contractor nor
LDSS shall condition any Eligible Person's Enrollment into the Contractor's MMC
or FHPlus product upon the performance of any act. Neither the Contractor nor
the LDSS shall suggest in any way that failure to enroll in the Contractor's MMC
or FHPlus product may result in a loss of benefits, except in the case of the
FHPlus Program when the Contractor is the sole MCO offering a FHPlus product in
the Enrollee's county of fiscal responsibility.




 
6.7
Newborn Enrollment



a)  All newborn children not Excluded from Enrollment in the MMC Program
pursuant to Appendix H of this Agreement, shall be enrolled in the MCO in which
the newborn's mother is an Enrollee, effective from the first day of the child's
month of birth, unless the MCO in which the mother is enrolled does not offer a
MMC product in the mother's county of fiscal responsibility.


b)  In addition to the responsibilities set forth in Appendix H of this
Agreement, the Contractor is responsible for coordinating with the LDSS the
efforts to ensure that all newborns are enrolled in the Contractor's MMC
product, if applicable.


c)  The SDOH and LDSS shall be responsible for ensuring that timely Medicaid
eligibility determination and Enrollment of the newborns is effected consistent
with state laws, regulations, and policy and with the newborn Enrollment
requirements set forth in Appendix H of this Agreement.


6.8 Effective Date of Enrollment


a)  For MMC Enrollees, the Contractor and the LDSS are responsible for notifying
the MMC Enrollee of the expected Effective Date of Enrollment.


b)  For FHPlus Enrollees, the Contractor must notify the FHPlus Enrollee of the
Effective Date of Enrollment












SECTION 6
(ENROLLMENT)
October 1, 2005
6-2



c)  Notification may be accomplished through a "Welcome Letter." To the extent
practicable, such notification must precede the Effective Date of Enrollment.


d)  In the event that the actual Effective Date of Enrollment changes, the
Contractor, and for MMC Enrollees the LDSS, must notify the Enrollee of the
change.


e)  As of the Effective Date of Enrollment, and until the Effective Date of
Disenrollment, the Contractor shall be responsible for the provision and cost of
all care and services covered by the Benefit Package and provided to Enrollees
whose names appear on the Prepaid Capitation Plan Roster, except as hereinafter
provided.



 
i) 
Contractor shall not be liable for the cost of any services rendered to an
Enrollee prior to his or her Effective Date of Enrollment.




 
ii) 
Contractor shall not be liable for any part of the cost of a hospital stay for a
MMC Enrollee who is admitted to the hospital prior to the Effective Date of
Enrollment in the Contractor's MMC product and who remains hospitalized on the
Effective Date of Enrollment; except when the MMC Enrollee, on or after the
Effective Date of Enrollment, 1) is transferred from one hospital to another; or
2) is discharged from one unit in the hospital to another unit in the same
facility and under Medicaid fee-for-service payment rules, the method of payment
changes from: a) Diagnostic Related Group (DRG) case-based rate of payment per
discharge to a per diem rate of payment exempt from DRG case-based payment
rates, or b) from a per diem payment rate exempt from DRG case-based payment
rates either to another per diem rate, or a DRG case-based payment rate. In such
instances, the Contractor shall be liable for the cost of the consecutive stay.




 
iii) 
Contractor shall not be liable for any part of the cost of a hospital stay for a
FHPlus Enrollee who is admitted to the hospital prior to the Effective Date of
Enrollment in the Contractor's FHPlus product and who has not been discharged as
of the Effective Date of Enrollment, up to the date the FHPlus Enrollee is
discharged.




 
iv) 
Except for newborns, an Enrollee's Effective Date of Enrollment shall be the
first day of the month on which the Enrollee's name appears on the Roster for
that month.



























SECTION 6
(ENROLLMENT)
October 1, 2005
6-3




 
6.9
Roster



a)  The first and second monthly Rosters generated by SDOH in combination shall
serve as the official Contractor Enrollment list for purposes of eMedNY premium
billing and payment, subject to ongoing eligibility of the Enrollees as of the
first (1st) day of the Enrollment month. Modifications to the Roster may be made
electronically or in writing by the LDSS or the Enrollment Broker. If the LDSS
or Enrollment Broker notifies the Contractor in writing or electronically of
changes in the Roster and provides supporting information as necessary prior to
the effective date of the Roster, the Contractor will accept that notification
in the same manner as the Roster.


b)  The LDSS is responsible for making data on eligibility determinations
available to the Contractor and SDOH to resolve discrepancies that may arise
between the Roster and the Contractor's Enrollment files in accordance with the
provisions in Appendix H of this Agreement.


c)  All Contractors must have the ability to receive Rosters electronically.



 
6.10
Automatic Re-Enrollment



a)  An Enrollee who loses Medicaid or FHPlus eligibility and who regains
eligibility for either Medicaid or FHPlus within a three (3) month period, will
be automatically prospective ly re-enrolled in the Contractor's MMC or FHPlus
product unless:

 
i) 
the Contractor does not offer such product in the Enrollee's county of fiscal
responsibility; or

 
ii) 
the Enrollee indicates in writing that he/she wishes to enroll in another MCO
or, if permitted, receive coverage under Medicaid fee-for-service.













































SECTION 6
(ENROLLMENT)
October 1, 2005
6-4



7.  LOCK-IN PROVISIONS


7.1  Lock-In Provisions in MMC Mandatory Counties and for Family Health Plus


All MMC Enrollees residing in local social service districts where Enrollment in
the MMC Program is mandatory and all FHPlus Enrollees are subject to a twelve
(12) month Lock-In Period following the Effective Date of Enrollment, with an
initial ninety (90) day grace period in which to disenroll without cause and
enroll in another MCO's MMC or FHPlus product, if available.


7.2  Disenrollment During a Lock-In Period


An Enrollee subject to Lock-In may disenroll from the Contractor's MMC or FHPlus
product during the Lock-In Period for Good Cause as defined in Appendix H of
this Agreement.


7.3  Notification Regarding Lock-In and End of Lock-In Period


The LDSS, either directly or through the Enrollment Broker, is responsible for
notifying Enrollees of their right to change MCOs in the Enrollment confirmation
notice sent to individuals after they have selected an MCO or been auto-assigned
(the latter being applicable to areas where the mandatory MMC Program is in
effect). The SDOH or its designee will be responsible for providing a notice of
end of Lock-In and the right to change MCOs at least sixty (60) days prior to
the first Enrollment anniversary date as outlined in Appendix H of this
Agreement.


7.4  Lock-In and Change in Eligibility Status


Enrollees who lose Medicaid or FHPlus eligibility and regain eligibility for
either Medicaid or FHPlus within a three (3) month period, will not be subject
to a new Lock-in Period unless they opt to change MCOs pursuant to Section 6.10
of this Agreement.


































SECTION 7
(LOCK-IN PROVISIONS)
October 1, 2005
7-1


8.  DISENROLLMENT


8.1  Disenrollment Requirements


a)  The Contractor agrees to conduct Disenrollment of an Enrollee in accordance
with the policies and procedures for Disenrollment set forth in Appendix H of
this Agreement.


b)  LDSSs are responsible for making the final determination concerning
Disenrollment requests.


8.2  Disenrollment Prohibitions


Enrollees shall not be disenrolled from the Contractor's MMC or FHPlus product
based on any of the factors listed in Section 34 (Non-Discrimination) of this
Agreement.


8.3  Disenrollment Requests


a)  Routine Disenrollment Requests


The LDSS is responsible for processing Routine Disenrollment requests to take
effect as specified in Appendix H of this Agreement. In no event shall the
Effective Date of Disenrollment be later than the first (1st) day of the second
(2nd) month after the month in which an Enrollee requests a Disenrollment.


b)  Non-Routine Disenrollment Requests



 
i) 
Enrollees with an urgent medical need to disenroll from the Contractor's MMC or
FHPlus product may request an expedited Disenrollment by the LDSS. An MMC
Enrollee who requests a return to Medicaid fee-for-service based on his/her HIV,
End Stage Renal Disease (ESRD) or SPMI/SED status is categorically eligible for
an expedited Disenrollment on the basis of urgent medical need.




 
ii) 
Enrollees with a complaint of Nonconsensual Enrollment may request an expedited
Disenrollment by the LDSS.




 
iii) 
In districts where homeless individuals are Exempt, as described in Appendices H
and M of this Agreement, homeless MMC Enrollees residing in the shelter system
may request an expedited Disenrollment by the LDSS.





















SECTION 8
(DISENROLLMENT)
October 1, 2005
8


 
iv) 
Retroactive Disenrollments may be warranted in rare instances and may be
requested of the LDSS as described in Appendix H of this Agreement.




 
v) 
Substantiation of non-routine Disenrollment requests by the LDSS will result in
Disenrollment in accordance with the timeframes as set forth in Appendix H of
this Agreement.



8.4  Contractor Notification of Disenrollments


a)  Notwithstanding anything herein to the contrary, the Roster, along with any
changes sent by the LDSS to the Contractor in writing or electronically, shall
serve as official notice to the Contractor of Disenrollment of an Enrollee. In
cases of expedited and retroactive Disenrollment, the Contractor shall be
notified of the Enrollee's Effective Date of Disenrollment by the LDSS.


b)  In the event that the LDSS intends to retroactively disenroll an Enrollee on
a date prior to the first day of the month of the Disenrollment request, the
LDSS is responsible for consulting with the Contractor prior to Disenrollment.
Such consultation shall not be required for the retroactive Disenrollment of
Supplemental Security Income (SSI) infants where it is clear that the Contractor
was not a risk for the provision of Benefit Package services for any portion of
the retroactive period.


c)  In all cases of retroactive Disenrollment, including Disenrollments
effective the first day of the current month, the LDSS is responsible for
noticing the Contractor at the time of Disenrollment of the Contractor's
responsibility to submit to the SDOH's Fiscal Agent voided premium claims for
any months of retroactive Disenrollment where the Contractor was not at risk for
the provision of Benefit Package services during the month.


8.5  Contractor's Liability


a)  The Contractor is not responsible for providing the Benefit Package under
this Agreement on or after the Effective Date of Disenrollment except as
hereinafter provided:



 
i) 
The Contractor shall be liable for any part of the cost of a hospital stay for a
MMC Enrollee who is admitted to the hospital prior to the Effective Date of
Disenrollment from the Contractor's MMC product and who remains hospitalized on
the Effective Date of Disenrollment; except when the MMC Enrollee, on or after
the Effective Date of Disenrollment, 1) is transferred from one hospital to
another; or 2) is discharged from one unit in the hospital to another unit in
the same facility and under Medicaid fee-for-service payment rules, the method
of payment changes from: a) DRG case-based rate of payment per discharge to a
per diem rate of payment exempt from DRG case-based payment rates, or b) 







SECTION 8
(DISENROLLMENT)
October 1, 2005
8-2






from a per diem payment rate exempt from DRG case-based payment rates to either
another per diem rate, or a DRG case-based payment rate. In such instances, the
Contractor shall not be liable for the cost of the consecutive stay. For the
purposes of this paragraph, "hospital stay" does not include a stay in a
hospital that is a) certified by Medicare as a long-term care hospital and b)
has an average length of stay for all patients greater than ninety-five (95)
days as reported in the Statewide Planning and Research Cooperative System
(SPARCS) Annual Report 2002; in such instances, Contractor liability will cease
on the Effective Date of Disenrollment.



 
ii) 
The Contractor shall be liable for any part of the cost of a hospital stay for a
FHPlus Enrollee who is admitted to the hospital prior to the Effective Date of
Disenrollment from the Contractor's FHPlus product and who has not been
discharged as of the Effective Date of Disenrollment, up to the date the FHPlus
Enrollee is discharged.



b)  The Contractor shall notify the LDSS that the Enrollee remains in the
hospital and provide the LDSS with information regarding his or her medical
status. The Contractor is required to cooperate with the Enrollee and the new
MCO (if applicable) on a timely basis to ensure a smooth transition and
continuity of care.


8.6  Enrollee Initiated Disenrollment


a)  An Enrollee subject to Lock-In as described in Section 7 of this Agreement
may initiate Disenrollment from the Contractor's MMC or FHPlus product for Good
Cause as defined in Appendix H of this Agreement at any time during the Lock-In
period by filing an oral or written request with the LDSS.


b)  Once the Lock-In Period has expired, the Enrollee may disenroll from the
Contractor's MMC or FHPlus product at any time, for any reason.


8.7  Contractor Initiated Disenrollment


a)  The Contractor may initiate an involuntary Disenrollment if an Enrollee
engages in conduct or behavior that seriously impairs the Contractor's ability
to furnish services to either the Enrollee or other Enrollees, provided that the
Contractor has made and documented reasonable efforts to resolve the problems
presented by the Enrollee.


b)  Consistent with 42 CFR§ 438.56 (b), the Contractor may not request
Disenrollment because of an adverse change in the Enrollee's health status, or
because of the Enrollee's utilization of medical services, diminished mental
capacity, or uncooperative or disruptive behavior resulting from the Enrollee's
special needs (except where continued Enrollment in the Contractor's MMC








SECTION 8
(DISENROLLMENT)
October 1, 2005
8-3





or FHPlus product seriously impairs the Contractor's ability to furnish services
to either the Enrollee or other Enrollees).


c)  Contractor initiated Disenrollments must be carried out in accordance with
the requirements and timeframes described in Appendix H of this Agreement.


d)  Once an Enrollee has been disenrolled at the Contractor's request, he/she
will not be re-enrolled with the Contractor's MMC or FHPlus product unless the
Contractor first agrees to such re-enrollment.


8.8  LDSS Initiated Disenrollment


a)  The LDSS is responsible for promptly initiating Disenrollment when:



 
i) 
an Enrollee is no longer eligible for MMC or FHPlus; or




 
ii) 
the Guaranteed Eligibility period ends and an Enrollee is no longer eligible for
MMC or FHPlus benefits; or




 
iii) 
an Enrollee is no longer the financial responsibility of the LDSS; or




 
iv) 
an Enrollee becomes ineligible for Enrollment pursuant to Section 6.1 of this
Agreement; or




 
v) 
an Enrollee has moved outside the service area covered by this Agreement, unless
Contractor can demonstrate that:



A)  the Enrollee has made an informed choice to continue Enrollment with the
Contractor and that Enrollee will have sufficient access to the Contractor's
provider network; and


B)  fiscal responsibility for Medicaid or FHPlus coverage remains in the county
of origin.






























SECTION 8
(DISENROLLMENT)
October 1, 2005
8-4



9.  GUARANTEED ELIGIBILITY


9.1  General Requirements


SDOH and the Contractor will follow the policies in this section subject to
state and federal law and regulation.


9.2  Right to Guaranteed Eligibility


a)  New Enrollees, other than those identified in Section 9.2(b) below, who
would otherwise lose Medicaid or FHPlus eligibility during the first six (6)
months of Enrollment will retain the right to remain enrolled in the
Contractor's MMC or FHPlus product, as applicable, under this Agreement for a
period of six (6) months from their Effective Date of Enrollment.


b)  Guaranteed Eligibility is not available to the following Enrollees:



 
i) 
Enrollees who lose eligibility due to death, moving out of State, or
incarceration;




 
ii) 
Female MMC Enrollees with a net available income in excess of medically
necessary income but at or below two hundred percent (200%) of the federal
poverty level who are only eligible for Medicaid while they are pregnant and
then through the end of the month in which the sixtieth (60 ) day following the
end of the pregnancy occurs.



c)  If, during the first six (6) months of Enrollment in the Contractor's MMC
product, an MMC Enrollee becomes eligible for Medicaid only as a spend-down, the
MMC Enrollee will be eligible to remain enrolled in the Contractor's MMC product
for the remainder of the six (6) month Guaranteed Eligibility period. During the
six (6) month Guaranteed Eligibility period, an MMC Enrollee eligible for
spend-down and in need of wrap-around services has the option of spending down
to gain full Medicaid eligibility for the wrap-around services. In this
situation, the LDSS is responsible for monitoring the MMC Enrollee's need for
wrap-around services and manually setting coverage codes as appropriate.


d)  FHPlus Enrollees who become eligible for Medicaid benefits without an income
or resource spend-down will not be entitled to a Guaranteed Eligibility period.


e)  Enrollees who lose and regain Medicaid or FHPlus eligibility within a three
(3) month period will not be entitled to a new period of six (6) months
Guaranteed Eligibility.












SECTION 9
(GUARANTEED LIABILITY)
October 1, 2005
9-1



9.3  Covered Services During Guaranteed Eligibility


The services covered during the Guaranteed Eligibility period shall be those
contained in the Benefit Package, as specified in Appendix K of this Agreement.
MMC enrollees shall also be eligible to receive Free Access to family planning
and reproductive services as set forth in Section 10.10 of this Agreement and
pharmacy services on a Medicaid fee-for-service basis during the Guaranteed
Eligibility period.


9.4  Disenrollment During Guaranteed Eligibility


a)  An Enrollee-initiated Disenrollment from the Contractor's MMC or FHPlus
product terminates the Guaranteed Eligibility period.


b)  During the Guarantee Eligibility period, an Enrollee may not change MCOs.


































































SECTION 9
(GUARANTEED ELIGIBILILTY)
October 1, 2005
9-2



10.  BENEFIT PACKAGE REQUIREMENTS


10.1  Contractor Responsibilities


Contractor must provide or arrange for the provision of all services set forth
in the Benefit Package for MMC Enrollees and FHPlus Enrollees subject to any
exclusions or limitations imposed by Federal or State Law during the period of
this Agreement. SDOH shall assure that Medicaid services covered under the
Medicaid fee-for-service program but not covered in the Benefit Package are
available to and accessible by MMC Enrollees.


10.2  Compliance with State Medicaid Plan and Applicable Laws


a)  All services provided under the Benefit Package to MMC Enrollees must comply
with all the standards of the State Medicaid Plan established pursuant to
Section 363-a of the SSL and shall satisfy all other applicable requirements of
the SSL and PHL.


b)  Benefit Package Services provided by the Contractor through its FHPlus
product shall comply with all applicable requirements of the PHL and SSL.


10.3  Definitions


The Contractor agrees to the definitions of "Benefit Package" and "Non-Covered
Services" contained in Appendix K, which is incorporated by reference as if set
forth fully herein.


10.4  Child Teen Health Program/Adolescent Preventive Services


a)  The Contractor and its Participating Providers are required to provide the
Child Teen Health Program (C/THP) services outlined in Appendix K of this
Agreement and comply with applicable Early Periodic Screening and Diagnostic
Testing (EPSDT) requirements specified in 42 CFR Part 441, sub-part B, 18NYCRR
Part 508 and the New York State Department of Health C/THP manual. The
Contractor and its Participating Providers are required to provide C/THP
services to Enrollees under twenty-one (21) years of age when:



 
i) 
The care or services are essential to prevent, diagnose, prevent the worsening
of, alleviate or ameliorate the effects of an illness, injury, disability,
disorder or condition.




 
ii) 
The care or services are essential to the overall physical, cognitive and mental
growth and developmental needs of the Enrollee.















SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1, 2005
10-1




 
iii) 
The care or service will assist the Enrollee to achieve or maintain maximum
functional capacity in performing daily activities, taking into account both the
functional capacity of the Enrollee and those functional capacities that are
appropriate for individuals of the same age as the Enrollee.



b)  The Contractor shall base its determination on medical and other relevant
information provided by the Enrollee's PCP, other health care providers, school,
local social services, and/or local public health officials that have evaluated
the Enrollee.


c)  The Contractor and its Participating Providers must comply with the C/THP
program standards and must do at least the following with respect to all
Enrollees under age 21:



 
i) 
Educate Enrollees who are pregnant women or who are parents of Enrollees under
age 21 about the program and its importance to a child's or adolescent's health.




 
ii) 
Educate Participating Providers about the program and their responsibilities
under it.




 
iii)
Conduct outreach, including by mail, telephone, and through home visits (where
appropriate), to ensure children are kept current with respect to their
periodicity schedules.




 
iv) 
Schedule appointments for children and adolescents pursuant to the periodicity
schedule, assist with referrals, and conduct follow-up with children and
adolescents who miss or cancel appointments.




 
v) 
Ensure that all appropriate diagnostic and treatment services, including
specialist referrals, are furnished pursuant to findings from a C/THP screen.




 
vi) 
Achieve and maintain an acceptable compliance rate for screening schedules
during the contract period.



d)  In addition to C/THP requirements, the Contractor and its Participating
Providers are required to comply with the American Medical Association's
Guidelines for Adolescent Preventive Services which require annual well
adolescent preventive visits which focus on health guidance, immunizations, and
screening for physical, emotional, and behavioral conditions.




















SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1, 2005
10-2



10.5  Foster Care Children - Applies to MMC Program Only


The Contractor shall comply with the health requirements for foster children
specified in 18 NYCRR§ 441.22 and Part 507 and any subsequent amendments
thereto. These requirements include thirty (30) day obligations for a
comprehensive physical and behavioral health assessment and assessment of the
risk that the child may be HIV+ and should be tested.


10.6  Child Protective Services


The Contractor shall comply with the requirements specified for child protective
examinations, provision of medical information to the child protective services
investigation and court ordered services as specified in 18 NYCRR Part 432, and
any subsequent amendments thereto. Medically necessary services must be covered,
whether provided by the Contractor's Participating Providers or not.
Non-Participating Providers will be reimbursed at the Medicaid fee schedule by
the Contractor.


10.7  Welfare Reform - Applies to MMC Program only


a)  The LDSS is responsible for determining whether each public assistance or
combined public assistance/Medicaid applicant is incapacitated or can
participate in work activities. As part of this work determination process, the
LDSS may require medical documentation and/or an initial mental and/or physical
examination to determine whether an individual has a mental or physical
impairment that limits his/her ability to engage in work (12 NYCRR
§1300.2(d)(13)(i)). The LDSS may not require the Contractor to provide the
initial district mandated or requested medical examination necessary for an
Enrollee to meet welfare reform work participation requirements.


b)  The Contractor shall require that the Participating Providers in its MMC
product, upon MMC Enrollee consent, provide medical documentation and health,
mental health and chemical dependence assessments as follows:



 
i) 
Within ten (10) days of a request of an MMC Enrollee or a former MMC Enrollee,
currently receiving public assistance or who is applying for public assistance,
the MMC Enrollee's or former MMC Enrollee's PCP or specialist provider, as
appropriate, shall provide medical documentation concerning the MMC Enrollee or
former MMC Enrollee's health or mental health status to the LDSS or to the
LDSS' designee. Medical documentation includes but is not limited to drug
prescriptions and reports from the MMC Enrollee's PCP or specialist provider.
The Contractor shall include the foregoing as a responsibility of the PCP and
specialist provider in its provider contracts or in their provider manuals.













SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1, 2005
10-3







 
ii) 
Within ten (10) days of a request of an MMC Enrollee, who has already undergone,
or is scheduled to undergo, an initial LDSS required mental and/or physical
examination, the MMC Enrollee's PCP shall provide a health, or mental health
and/or chemical dependence assessment, examination or other services as
appropriate to identify or quantify an MMC Enrollee's level of incapacitation.
Such assessment must contain a specific diagnosis resulting from any medically
appropriate tests and specify any work limitations. The LDSS, may, upon written
notice to the Contractor, specify the format and instructions for such an
assessment.



c)  The Contractor shall designate a Welfare Reform liaison who shall work with
the LDSS or its designee to (1) ensure that MMC Enrollees receive timely access
to assessments and services specified in this Agreement and (2) ensure
completion of reports containing medical documentation required by the LDSS.


d)  The Contractor will continue to be responsible for the provision and payment
of Chemical Dependence Services in the Benefit Package for MMC Enrollees
mandated by the LDSS under Welfare Reform if such services are already underway
and the LDSS is satisfied with the level of care and services.


e)  The Contractor is not responsible for the provision and payment of Chemical
Dependence Inpatient Rehabilitation and Treatment Services for MMC Enrollees
mandated by the LDSS as a condition of eligibility for Public Assistance or
Medicaid under Welfare Reform (as indicated by Code 83) unless such services are
already under way as described in (d) above.


f)  The Contractor is not responsible for the provision and payment of Medically
Supervised Inpatient and Outpatient Withdrawal Services for MMC Enrollees
mandated by the LDSS under Welfare Reform (as indicated by Code 83) unless such
services are already under way as described in (d) above.


g)  The Contractor is responsible for the provision and payment of Medically
Managed Detoxification Services ordered by the LDSS under Welfare Reform.


h)  The Contractor is responsible for the provision of services in Sections
10.9, 10.15 (a) and 10.23 of this Agreement for MMC Enrollees requiring LDSS
mandated Chemical Dependence Services.


10.8  Adult Protective Services


The Contractor shall cooperate with LDSS in the implementation of 18 NYCRR Part
457 and any subsequent amendments thereto with regard to medically necessary
health and mental health services including referrals for mental health and/or
chemical dependency evaluations and all Court Ordered Services for adults.
Court-ordered services that are


SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1, 2005
10-4



included in the Benefit Package must be covered, whether provided by the
Contractor's Participating Provider or not. Non-Participating Providers will be
reimbursed at the Medicaid fee schedule by the Contractor.


10.9  Court-Ordered Services


a)  The Contractor shall provide any Benefit Package services to Enrollees as
ordered by a court of competent jurisdiction, regardless of whether the court
order requires such services to be provided by a Participating Provider or by a
Non-Participating Provider. Non-Participating Providers shall be reimbursed by
the Contractor at the Medicaid fee schedule. The Contractor is responsible for
court-ordered services to the extent that such court-ordered services are
covered by the Benefit Package and reimbursable by Medicaid or Family Health
Plus, as applicable.


b)  Court Ordered Services are those services ordered by the court performed by,
or under the supervision of a physician, dentist, or other provider qualified
under State law to furnish medical, dental, behavioral health (including mental
health and/or Chemical Dependence), or other Benefit Package covered services.
The Contractor is responsible for payment of those services as covered by the
Benefit Package, even when provided by Non-Participating Providers.


10.10  Family Planning and Reproductive Health Services


a)  Nothing in this Agreement shall restrict the right of Enrollees to receive
Family Planning and Reproductive Health services, as defined in Appendix C of
this Agreement, which is hereby made a part of this Agreement as if set forth
fully herein.



 
i) 
MMC Enrollees may receive such services from any qualified Medicaid provider,
regardless of whether the provider is a Participating or a Non-Participating
Provider, without referral from the MMC Enrollee's PCP and without approval from
the Contractor.




 
ii) 
FHPlus Enrollees may receive such services from any Participating Provider if
the Contractor includes Family Planning and Reproductive Health services in its
Benefit Package, or directly from a provider affiliated with the Designated
Third Party Contractor if such services are not included in the Contractor's
Benefit Package, as specified in Appendix M of this Agreement, without referral
from the FHP Enrollee's PCP and without approval from the Contractor.



b)  The Contractor shall permit Enrollees to exercise their right to obtain
Family Planning and Reproductive Health services.










SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1, 2005
10-5







 
i) 
If the Contractor includes Family Planning and Reproductive Health services in
its Benefit Package, the Contractor shall comply with the requirements in Part
C.2 of Appendix C of this Agreement, including assuring that Enrollees are fully
informed of their rights.




 
ii) 
If the Contractor does not include Family Planning and Reproductive Health
services in its Benefit Package, the Contractor shall comply with the
requirements of Part C.3 of Appendix C of this Agreement, including assuring
that Enrollees are fully informed of their rights.



10.11  Prenatal Care


The Contractor is responsible for arranging for the provision of comprehensive
Prenatal Care Services to all pregnant Enrollees including all services
enumerated in Subdivision 1, Section 2522 of the PHL in accordance with 10
NYCRR§ 85.40 (Prenatal Care Assistance Program).


10.12  Direct Access


The Contractor shall offer female Enrollees direct access to primary and
preventive obstetrics and gynecology services, follow-up care as a result of a
primary and preventive visit, and any care related to pregnancy from
Participating Providers of her choice, without referral from the PCP as set
forth in PHL § 4406-b(l).


10.13  Emergency Services


a)  The Contractor shall maintain coverage utilizing a toll free telephone
number twenty-four (24) hours per day seven (7) days per week, answered by a
live voice, to advise Enrollees of procedures for accessing services for
Emergency Medical Conditions and for accessing Urgently Needed Services.
Emergency mental health calls must be triaged via telephone by a trained mental
health professional.


b)  The Contractor agrees that it will not require prior authorization for
services in a medical or behavioral health emergency. The Contractor agrees to
inform its Enrollees that access to Emergency Services is not restricted and
that Emergency Services may be obtained from a Non-Participating Provider
without penalty. Nothing herein precludes the Contractor from entering into
contracts with providers or facilities that require providers or facilities to
provide notification to the Contractor after Enrollees present for Emergency
Services and are subsequently stabilized. The Contractor must pay for services
for Emergency Medical Conditions whether provided by a Participating Provider or
a Non-Participating Provider, and may not deny payments for failure of the
Emergency Services provider or Enrollee to give notice.




SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1, 2005
10-6










c)  Emergency Services rendered by Non-Participating Providers: The Contractor
shall advise its Enrollees how to obtain Emergency Services when it is not
feasible for Enrollees to receive Emergency Services from or through a
Participating Provider. The Contractor shall bear the cost of providing
Emergency Services through Non-Participating Providers.


d)  The Contractor agrees to abide by requirements for the provision and payment
of Emergency Services and Post-stabilization Care Services which are specified
in Appendix G, which is hereby made a part of this Agreement as if set forth
fully herein.


10.14  Medicaid Utilization Thresholds (MUTS)


MMC Enrollees may be subject to MUTS for outpatient pharmacy services which are
billed Medicaid fee-for-service and for dental services provided without
referral at Article 28 clinics operated by academic dental centers as described
in Section 10.27 of this Agreement. MMC Enrollees are not otherwise subject to
MUTS for services included in the Benefit Package.


10.15  Services for Which Enrollees Can Self-Refer


a)  Mental Health and Chemical Dependence Services



 
i) 
The Contractor will allow Enrollees to make a self referral for one mental
health assessment from a Participating Provider and one chemical dependence
assessment from a Detoxification or Chemical Dependence Participating Provider
in any calendar year period without requiring preauthorization or referral from
the Enrollee's Primary Care Provider. For the MMC Program, in the case of
children, such self-referrals may originate at the request of a school guidance
counselor (with parental or guardian consent, or pursuant to procedures set
forth in Section 33.21 of the Mental Hygiene Law), LDSS Official, Judicial
Official, Probation Officer, parent or similar source.




 
ii) 
The Contractor shall make available to all Enrollees a complete listing of their
participating mental health and Chemical Dependence Services providers. The
listing should specify which provider groups or practitioners specialize in
children's mental health services.




 
iii) 
The Contractor will also ensure that its Participating Providers have available
and use formal assessment instruments to identify Enrollees requiring mental
health and Chemical Dependence Services, and to determine the types of services
that should be furnished.







SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1, 2005
10-7











 
iv) 
The Contractor will implement policies and procedures to ensure that Enrollees
receive follow-up Benefit Package services from appropriate providers based on
the findings of their mental health and/or Chemical Dependence assessments),
consistent with Section 15.2(a)(x) and (xi) of this Agreement.




 
v) 
The Contractor will implement policies and procedures to ensure that Enrollees
are referred to appropriate Chemical Dependence providers based on the findings
of the Chemical Dependence assessment by the Contractor's Participating
Provider, consistent with Section 15.2(a)(x) and (xi) of this Agreement.



b)  Vision Services


The Contractor will allow its Enrollees to self-refer to any Participating
Provider of vision services (optometrist or ophthalmologist) for refractive
vision services as described in Appendix K of this Agreement.


c)  Diagnosis and Treatment of Tuberculosis


Enrollees may self-refer to public health agency facilities for the diagnosis
and/or treatment of TB as described in Section 10.18(a) of this Agreement.


d)  Family Planning and Reproductive Health Services


Enrollees may self-refer to family planning and reproductive health services as
described in Section 10.10 and Appendix C of this Agreement.


e)  Article 28 Clinics Operated by Academic Dental Centers


MMC Enrollees may self-refer to Article 28 clinics operated by academic dental
centers to obtain covered dental services as described in Section 10.27 of this
Agreement.


10.16  Second Opinions for Medical or Surgical Care


The Contractor will allow Enrollees to obtain second opinions for diagnosis of a
condition, treatment or surgical procedure by a qualified physician or
appropriate specialist, including one affiliated with a specialty care center.
In the event that the Contractor determines that it does not have a
Participating Provider in its network with appropriate training and experience
qualifying the Participating Provider to provide a second opinion, the
Contractor shall make a referral to an appropriate Non-Participating Provider.
The Contractor shall pay for the cost of the services associated with obtaining
a


SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1, 2005
10-8





second opinion regarding medical or surgical care, including diagnostic and
evaluation services, provided by the Non-Participating Provider.


10.17  Coordination with Local Public Health Agencies


The Contractor will coordinate its public health-related activities with the
Local Public Health Agency (LPHA) consistent with the SDOH MCO and Public Health
Guidelines. Coordination mechanisms and operational protocols for addressing
public health issues will be negotiated with the LPHA and LDSS and be customized
to reflect local public health priorities. Negotiations must result in
agreements regarding required Contractor activities related to public health.
The outcome of negotiations may take the form of an informal agreement among the
parties which may include memos or a separate memorandum of understanding signed
by the LPHA, LDSS, and the Contractor.


10.18  Public Health Services


a)  Tuberculosis Screening, Diagnosis and Treatment; Directly Observed Therapy
(TB\DOT):



 
i) 
Tuberculosis Screening, Diagnosis and Treatment services are included in the
Benefit Package as set forth in Appendix KL3 (3) (e) of this Agreement.

A)  It is the State's preference that Enrollees receive TB diagnosis and
treatment through the Contractor to the extent that Participating Providers
experienced in this type of care are available.


B)  The SDOH will coordinate with the LPHA to evaluate the Contractor's
protocols against State and local guidelines and to review the tuberculosis
treatment protocols and networks of Participating Providers to verify their
readiness to treat Tuberculosis patients. State and local departments of health
will also be available to offer technical assistance to the Contractor in
establishing TB policies and procedures.


C)  The Contractor is responsible for screening, diagnosis and treatment of TB,
except for TB/DOT services.


D)  The Contractor shall inform all Participating Providers of their
responsibility to report TB cases to the LPHA.



 
ii) 
Enrollees may self-refer to LPHA facilities for the diagnosis and/or treatment
of TB.



A)  The Contractor agrees to reimburse public health clinics when physician
visit and patient management or laboratory and radiology services are rendered
to Enrollees, within the context of TB diagnosis and treatment.








SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1, 2005
10-9








B)  The Contractor will make best effort to negotiate fees for these services
with the LPHA. If no agreement has been reached, the Contractor agrees to
reimburse the public health clinics for these services at rates determined by
SDOH.


C)  The LPHA is responsible for: 1) giving notification to the Contractor before
delivering TB related services, if so required in the public health agreement
established pursuant to Section 10.17 of this Agreement, unless these services
are ordered by a court of competent jurisdiction; 2) making reasonable efforts
to verify with the Enrollee's PCP that he/she has not already provided TB care
and treatment; and 3) providing documentation of services rendered along with
the claim.


D)  Prior authorization for hospital admission may not be required by the
Contractor for an admission pursuant to a court order or an order of detention
issued by the local commissioner or director of public health.


E)  The Contractor shall provide the LPHA with access to health care
practitioners on a twenty-four (24) hour a day, seven (7) day a week basis who
can authorize inpatient hospital admissions. The Contractor shall respond to the
LPHA's request for authorization within the same day.


F)  The Contractor will not be financially liable for treatments rendered to
Enrollees who have been institutionalized as a result of a local health
commissioner's order due to non-compliance with TB care regimens.



 
iii) 
Directly Observed Therapy (TB/DOT) is not included in the Benefit Package as set
forth in Appendix K.3 (3) (e) and K..4 of this Agreement.



A)  The Contractor will not be capitated or financially liable for these costs.


B)  The Contractor agrees to make all reasonable efforts to ensure
communication, cooperation and coordination with TB/DOT providers regarding
clinical care and services.


C)  MMC Enrollees may use any Medicaid fee-for-service TB/DOT provider.



 
iv) 
HIV counseling and testing provided to a MMC Enrollee during a TB related visit
at a public health clinic, directly operated by a LPHA, will be covered by
Medicaid fee for service at rates established by SDOH.







SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1, 2005
10-10



b)  Immunizations



 
i) 
Immunizations are included in the Benefit Package as provided in Appendix K of

   
this Agreement.

A)  The Contractor is responsible for all costs associated with vaccine purchase
and administration associated with adult immunizations.


B)  The Contractor is responsible for all costs associated with vaccine
administration associated with childhood immunizations. The Contractor is not
responsible for vaccine purchase costs associated with childhood immunizations
and will inform all Participating Providers that the vaccines may be obtained
free of charge from me Vaccine for Children Program.



 
ii) 
Enrollees may self refer to the LPHA facilities for their immunizations.

A)  The Contractor agrees to reimburse the LPHA when an Enrollee has self
referred for immunizations.


B)  The Contractor will make best effort to negotiate fees for these services
with the LPHA. If no agreement has been reached, the Contractor agrees to
reimburse the public health clinics for these services at rates determined by
SDOH


C)  The LPHA is responsible for making reasonable efforts to

 
(1)
determine the Enrollee's managed care membership status; and

 
(2)
ascertain the Enrollee's immunization status. Reasonable efforts shall consist
of client interviews, medical records and, when available, access to the
Immunization Registry. When an Enrollee presents a membership card with a PCP's
name, the LPHA is responsible for calling the PCP. If the LPHA is unable to
verify the immunization status from the PCP, the LPHA is responsible for
delivering the service as appropriate.



c)  Prevention and Treatment of Sexually Transmitted Diseases


The Contractor will be responsible for ensuring that its Participating Providers
educate their Enrollees about the risk and prevention of sexually transmitted
disease (STD). The Contractor also will be responsible for ensuring that its
Participating Providers screen and treat Enrollees for STDs and report cases of
STD to the LPA and cooperate in contact investigation, in accordance with
existing state and local laws and regulations. HIV counseling and testing
provided to an MMC Enrollee during an STD related visit at a public health
clinic, directly operated by a LPHA, will be covered by Medicaid fee-for-service
at rates established by SDOH.






SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1, 2005
10-11



d)  Lead Poisoning - Applies to MMC Program Only


The Contractor will be responsible for carrying out and ensuring that its
Participating Providers comply with lead poisoning screening and follow-up as
specified in 10 NYCRR Sub-part 67-1. The Contractor shall require its
Participating Providers to coordinate with the LPHA to assure appropriate
follow-up in terms of environmental investigation, risk management and reporting
requirements.


10.19  Adults with Chronic Illnesses and Physical or Developmental Disabilities


a)  The Contractor will implement all of the following to meet the needs of its
adult Enrollees with chronic illnesses and physical or developmental
disabilities:



 
i) 
Satisfactory methods for ensuring that the Contractor is in compliance with the
ADA and Section 504 of the Rehabilitation Act of 1973. Program accessibility for
persons with disabilities shall be in accordance with Section 24 of this
Agreement.




 
ii) 
Clinical case management which uses satisfactory methods/guidelines for
identifying persons at risk of, or having, chronic diseases and disabilities and
determining their specific needs in terms of specialist physician referrals,
durable medical equipment, home health services, self-management education and
training, etc. The Contractor shall:



A)  develop protocols describing the Contractor's case management services and
minimum qualification requirements for case management staff;


B)  develop and implement protocols for monitoring effectiveness of case
management based on patient outcomes;


C)  develop and implement protocols for monitoring service utilization,
including emergency room visits and hospitalizations, with adjustment of
severity of patient conditions;


D)  provide regular information to Participating Providers on the case
management services available to Enrollees and the criteria for referring
Enrollees for case management services.



 
iii) 
Satisfactory methods/guidelines for determining which patients are in need of
case management services, including establishment of severity thresholds, and
methods for identification of patients including monitoring of hospitalizations
and ER visits, provider referrals, new Enrollee health screenings ands self
referrals by Enrollees.




 
iv) 
Guidelines for determining specific needs of Enrollees in case management,
including specialist physician referrals, durable medical equipment, home health





SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1, 2005
10-12




   
services, self management education and training, etc.

 
v) 
Satisfactory systems for coordinating service delivery with Non-Participating
Providers, including behavioral health providers for all Enrollees.

 
vi) 
Policies and procedures to allow for the continuation of existing relationships
with Non-Participating Providers, consistent with PHL § 4403(6)(e) and Section
15.6 of this Agreement.



10.20  Children with Special Health Care Needs


a)  Children with special health care needs are those who have or are suspected
of having a serious or chronic physical, developmental, behavioral, or emotional
condition and who also require health and related services of a type or amount
beyond that required by children generally. The Contractor will be responsible
for performing all of the same activities for this population as for adults. In
addition, the Contractor will implement the following for these children:



 
i) 
Satisfactory methods for interacting with school districts, preschool services,
child protective service agencies, early intervention officials, behavioral
health, and developmental disabilities service organizations for the purpose of
coordinating and assuring appropriate service delivery.




 
ii) 
An adequate network of pediatric providers and sub-specialists, and contractual
relationships with tertiary institutions, to meet such children's medical needs.




 
iii) 
Satisfactory methods for assuring that children with serious, chronic, and rare
disorders receive appropriate diagnostic work-ups on a timely basis.




 
iv) 
Satisfactory arrangements for assuring access to specialty centers in and out of
New York State for diagnosis and treatment of rare disorders.




 
v)
A satisfactory approach for assuring access to allied health professionals
(Physical Therapists, Occupational Therapists, Speech Therapists, and
Audiologists) experienced in dealing with children and families.































SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1, 2005
10-13





10.21  Persons Requiring Ongoing Mental Health Services


a)  The Contractor will implement all of the following for its Enrollees with
chronic or ongoing mental health service needs:



 
i) 
Inclusion of all of the required provider types listed in Section 21 of this
Agreement.




 
ii) 
Satisfactory methods for identifying Enrollees requiring such services and
encouraging self-referral and early entry into treatment.




 
iii) 
Satisfactory case management systems or satisfactory case management.




 
iv) 
Satisfactory systems for coordinating service delivery between physical health,
chemical dependence, and mental health providers, and coordinating services with
other available services, including Social Services.




 
v) 
The Contractor agrees to participate in the local planning process for serving
Enrollees with mental health needs to the extent requested by the LDSS. At the
LDSS' discretion, the Contractor will develop linkages with local governmental
units on coordination, procedures and standards related to mental health
services and related activities.



10.22  Member Needs Relating to HIV


a)  The Contractor must inform MMC Enrollees newly diagnosed with HIV infection
or AIDS, who are known to the Contractor, of their enrollment options including
the ability to return to the Medicaid fee-for-service program or to disenroll
from the Contractor's MMC product and to enroll into HIV SNPs, if such plan is
available.


b)  The Contractor will inform Enrollees about HIV counseling and testing
services available through the Contractor's Participating Provider network; HIV
counseling and testing services available when performed as part of a Family
Planning and Reproductive Health encounter; and anonymous counseling and testing
services available from SDOH, Local Public Health Agency clinics and other
county programs. Counseling and testing rendered outside of a Family Planning
and Reproductive Health encounter, as well as services provided as the result of
an HIV+ diagnosis, will be furnished by the Contractor in accordance with
standards of care.


c)  The Contractor agrees that anonymous testing may be famished to the Enrollee
without prior approval by the Contractor and may be conducted at anonymous
testing sites. Services provided for HIV treatment may only be obtained from the
Contractor


SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1, 2005
10-14





during the period the Enrollee is enrolled in the Contractor's MMC or FHPlus
product.


d)  To adequately address the HIV prevention needs of uninfected Enrollees, as
well as the special needs of Enrollees with HIV infection, the Contractor shall
have in place all of the following:



 
i) 
Methods for promoting HIV prevention to all Enrollees. HIV prevention
information, both primary as well as secondary, should be tailored to the
Enrollee's age, sex, and risk factor(s) (e.g., injection drug use and sexual
risk activities), and should be culturally and linguistically appropriate. HIV
primary prevention means the reduction or control of causative factors for HIV,
including the reduction of risk factors. HIV Primary prevention includes
strategies to help prevent uninfected Enrollees from acquiring HIV, i.e.,
behavior counseling for HIV negative Enrollees with risk behavior. Primary
prevention also includes strategies to help prevent infected Enrollees from
transmitting HIV infection, i.e., behavior counseling with an HIV infected
Enrollee to reduce risky sexual behavior or providing antiviral therapy to a
pregnant, HIV infected female to prevent transmission of HIV infection to a
newborn. HIV Secondary Prevention means promotion of early detection and
treatment of HFV disease in an asymptomatic Enrollee to prevent the development
of symptomatic disease. This includes: regular medical assessments; routine
immunization for preventable infections; prophylaxis for opportunistic
infections; regular dental, optical, dermatological and gynecological care;
optimal diet/nutritional supplementation; and partner notification services
which lead to the early detection and treatment of other infected persons. All
Enrollees should be informed of the availability of HIV counseling, testing,
referral and partner notification (CTRPN) services.




 
ii) 
Policies and procedures promoting the early identification of HIV infection in
Enrollees. Such policies and procedures shall include at a minimum: assessment
methods for recognizing the early signs and symptoms of HIV disease; initial and
routine screening for HIV risk factors through administration of sexual behavior
and drug and alcohol use assessments; and the provision of information to all
Enrollees regarding the availability of HIV CTRPN services from Participating
Providers or as part of a Family Planning and Reproductive Health services visit
pursuant to Appendix C of this Agreement, and the availability of anonymous
CTRPN services from New York State, New York City and the LPHA.




 
iii) 
Policies and procedures that require Participating Providers to provide HIV
counseling and recommend HIV testing to pregnant women in their care. The HIV
counseling and testing provided shall be done in accordance with Article 27-F of
the PHL. Such policies and procedures shall also direct Participating













SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1, 2005
10-15



Providers to refer any HIV positive women in their care to clinically
appropriate services for both the women and their newborns.



 
iv) 
A network of providers sufficient to meet the needs of its Enrollees with HP/.
Satisfaction of the network requirement may be accomplished by inclusion of HIV
specialists within the network or the provision of HIV specialist consultation
to non-HIV specialists serving as PCPs for persons with HIV infection; inclusion
of Designated AIDS Center Hospitals or other hospitals experienced in HIV care
in the Contractor's network; and contracts or linkages with providers funded
under the Ryan White CARE Act. The Contractor shall inform Participating
Providers about how to obtain information about the availability of Experienced
HIV Providers and HIV Specialist PCPs.




 
v) 
Case Management Assessment for Enrollees with HIV Infection. The Contractor
shall establish policies and procedures to ensure that Enrollees who have been
identified as having HIV infection are assessed for case management services.
The Contractor shall arrange for any Enrollee identified as having HIV infection
and needing case management services to be referred to an appropriate case
management services provider, including Contractor provided case management,
and/or, with appropriate consent of the Enrollee, HIV community-based
psychosocial case management services and/or COBRA Comprehensive Medicaid Case
Management (CMCM) services for MMC Enrollees.




 
vi) 
The Contractor shall require its Participating Providers to report positive HIV
test results and diagnoses and known contacts of such persons to the New York
State Commissioner of Health. In New York City, these shall be reported to the
New York City Commissioner of Health. Access to partner notification services
must be consistent with 10 NYCRR Part 63.




 
vii)
The Contractor's Medical Director shall review Contractor's HIV practice
guidelines at least annually and update them as necessary for compliance with
recommended SDOH AIDS Institute and federal government clinical standards. The
Contractor will disseminate the HIV Practice Guidelines or revised guidelines to
Participating Providers at least annually, or more frequently as appropriate.



10.23  Persons Requiring Chemical Dependence Services


a)  The Contractor will have in place all of the following for its Enrollees
requiring Chemical Dependence Services:



 
i) 
A Participating Provider network which includes of all the required provider
types listed in Section 21 of this Agreement.





SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1, 2005
10-16




 
ii) 
Satisfactory methods for identifying Enrollees requiring such services and
encouraging self-referral and early entry into treatment and methods for
referring Enrollees to the New York State Office of Alcoholism and Substance
Abuse Services (OASAS) for appropriate services beyond the Contractor's Benefit
Package (e.g., halfway houses).




 
iii) 
Satisfactory systems of care, including Participating Provider networks and
referral processes sufficient to ensure that emergency services, including
crisis services, can be provided in a timely manner.




 
iv) 
Satisfactory case management systems.




 
v) 
Satisfactory systems for coordinating service delivery between physical health,
chemical dependence, and mental health providers, and coordinating services
received from Participating Providers with other services, including Social
Services.




 
vi) 
The Contractor also agrees to participate in the local planning process for
serving persons with chemical dependence, to the extent requested by an LDSS. At
the LDSS's discretion, the Contractor will develop linkages with local
governmental units on coordination procedures and standards related to Chemical
Dependence Services and related activities.



10.24  Native Americans


If an Enrollee is a Native American and the Enrollee chooses to access primary
care services through his/her tribal health center, the PCP authorized by the
Contractor to refer the Enrollee for services included in the Benefit Package
must develop a relationship with the Enrollee's PCP at the tribal health center
to coordinate services for said Native American Enrollee.


10.25  Women, Infants, and Children (WIC)


The Contractor shall develop linkage agreements or other mechanisms to refer
Enrollees who are pregnant and Enrollees with children younger than five (5)
years of age to WIC local agencies for nutritional assessments and supplements.


10.26  Urgently Needed Services


The Contractor is financially responsible for Urgently Needed Services. Urgently
Needed Services are covered only in the United States, the Commonwealth of
Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Mariana
Islands and Canada. The Contractor may require the Enrollee or the Enrollee's
designee to coordinate with the Contractor or the Enrollee's PCP prior to
receiving care.






SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1, 2005
10-17






 
10.27
Dental Services Provided by Article 28 Clinics Operated by Academic Dental
Centers Not Participating in Contractor's Network - Applies to MMC Program Only



a)  Consistent with Chapter 697 of Laws of 2003 amending Section 364-j of the
Social Services Law, dental services provided by Article 28 clinics operated by
academic dental centers may be accessed directly by MMC Enrollees without prior
approval and without regard to network participation.


b)  If dental services are part of the Contractor's Benefit Package, the
Contractor will reimburse non-participating Article 28 clinics operated by
academic dental centers for covered dental services provided to MMC Enrollees at
approved Article 28 Medicaid clinic rates in accordance with the protocols
issued by the SDOH.


10.28  Hospice Services


a)  For FHPlus only: the Contractor shall provide a coordinated hospice program
of home and inpatient services which provides non-curative medical and support
services for FHPlus Enrollees certified by a physician to be terminally ill with
a life expectancy of six months or less. Hospices must be certified under
Article 40 of the New York State Public Health Law.


b)  MMC Enrollees receive coverage for hospice services through the Medicaid
fee-for-service program.



 
10.29
Prospective Benefit Package Change for Retroactive SSI Determinations -Applies
to MMC Program Only



The Benefit Package and associated Capitation Rate for MMC Enrollees who become
SSI or SSI related retroactively shall be changed prospectively as of the
effective date of the Roster on which the Enrollee's status change appears.


10.30  Coordination of Services


a)  The Contractor shall coordinate care for Enrollees, as applicable, with:



 
i) 
the court system (for court ordered evaluations and treatment);




 
ii) 
specialized providers of health care for the homeless, and other providers of
services for victims of domestic violence;




 
iii) 
family planning clinics, community health centers, migrant health centers, rural
health centers;











SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1, 2005
10-18






 
iv) 
WIC, Head Start, Early Intervention;




 
v) 
programs funded through the Ryan White CARE Act;




 
vi) 
other pertinent entities that provide services out of network;



vii) Prenatal Care Assistance Program (PCAP) Providers;


viii) local governmental units responsible for public health, mental health,
mental retardation or Chemical Dependence Services;



 
ix) 
specialized providers of long term care for people with developmental
disabilities; and




 
x) 
School-based health centers.



b)  Coordination may involve contracts or linkage agreements (if entities are
willing to enter into such an agreement), or other mechanisms to ensure
coordinated care for Enrollees, such as protocols for reciprocal referral and
communication of data and clinical information on MCO Enrollees.






















































SECTION 10
(BENEFIT PACKAGE REQUIREMENTS)
October 1, 2005
10-19






11.  MARKETING


11.1  Information Requirements


a)  The Contractor shall provide Prospective Enrollees, upon request, with
pre-enrollment and post-enrollment information pursuant to PHL§ 4408 and SSL
§364-j.


b)  The Contractor shall provide Prospective Enrollees, upon request, with the
most current and complete listing of Participating Providers, as described in
Section 13.2(a) of this Agreement, in hardcopy, along with any updates to that
listing.


c)  The Contractor shall provide Potential Enrollees with pre-enrollment and
post-enrollment information pursuant to 42 CFR§ 438.10 (e).


d)  The Contractor must inform Potential Enrollees that oral interpretation
service is available for any language and that information is available in
alternate formats and how to access these formats.


11.2  Marketing Plan


a)  The Contractor shall have a Marketing plan, that has been prior-approved by
the SDOH that describes the Marketing activities the Contractor will undertake
within the service area, as specified in Appendix M of this Agreement, during
the term of this Agreement.


b)  The Marketing plan and all Marketing activities must comply with the
Marketing Guidelines which are set forth in Appendix D, which is hereby made a
part of this Agreement as if set forth fully herein.


c)  The Marketing plan shall be kept on file in the offices of the Contractor,
each LDSS in the Contractor's service area, and the SDOH. The Marketing plan may
be modified by the Contractor subject to prior written approval by the SDOH. The
SDOH must take action on the changes submitted within sixty (60) calendar days
of submission or the Contractor may deem the changes approved.


11.3  Marketing Activities


Marketing activities by the Contractor shall conform to the approved Marketing
Plan.




SECTION 11
(MARKETING)
October 1, 2005
11-1



11.4  Prior Approval of Marketing Materials and Procedures


The Contractor shall submit all procedures and materials related to Marketing to
Prospective Enrollees to the SDOH for prior written approval, as described in
Appendix D of this Agreement. The Contractor shall not use any procedures or
materials that the SDOH has not approved. Marketing materials shall be made
available by the Contractor throughout its entire service area. Marketing
materials may be customized for specific counties and populations within the
Contractor's service area. All Marketing activities should provide for equitable
distribution of materials without bias toward or against any group.


11.5  Corrective and Remedial Actions


a)  If the Contractor's Marketing activities do not comply with the Marketing
Guidelines set forth in Appendix D of this Agreement or the Contractor's
approved Marketing plan, the SDOH, in consultation with the LDSS, may take any
of the following actions as it, in its sole discretion, deems necessary to
protect the interests of Enrollees and the integrity of the MMC and FHPlus
Programs. The Contractor shall take the corrective and remedial actions directed
by the SDOH within the specified timeframes.



 
i) 
If the Contractor or its representative commits a first time infraction of the
Marketing Guidelines and/or the Contractor's approved Marketing plan, and the
SDOH, in consultation with the LDSS, deems the infraction to be minor or
unintentional in nature, the SDOH and/or the LDSS may issue a warning letter to
the Contractor.




 
ii) 
If the Contractor engages in Marketing activities that SDOH determines, in it
sole discretion, to be an intentional or serious breach of the Marketing
Guidelines or the Contractor's approved Marketing plan, or a pattern of minor
breaches, SDOH, in consultation with the LDSS, may require the Contractor to,
and the Contractor shall, prepare and implement a corrective action plan
acceptable to SDOH within a specified timeframe. In addition, or alternatively,
SDOH may impose sanctions, including monetary penalties, as permitted by law.




 
iii) 
If the Contractor commits further infractions, fails to pay monetary penalties
within the specified timeframe, fails to implement a corrective action plan in a
timely manner or commits an egregious first-time infraction, the SDOH, in
consultation with the LDSS, may in addition to any other legal remedy available
to SDOH in law or equity:



A)  direct the Contractor to suspend its Marketing activities for a period up to
the end of the Agreement period;








SECTION 11
(MARKETING)
October 1, 2005
11-2



B)  suspend new Enrollments, other than newborns, for a period up to the
remainder of the Agreement period; or


C)  terminate this Agreement pursuant to termination procedures described in
Section 2.7 of this Agreement.




















































































SECTION 11
(MARKETING)
October 1, 2005
11-3



12.  MEMBER SERVICES



 
12.1
General Functions



a)  The Contractor shall operate a Member Services Department during regular
business hours, which must be accessible to Enrollees via a toll-free telephone
line. Personnel must also be available via a toll-free telephone line (which can
be the member services toll-free line or separate toll-free lines) not less than
during regular business hours to address complaints and utilization review
inquiries. In addition, the Contractor must have a telephone system capable of
accepting, recording or providing instruction in response to incoming calls
regarding complaints and utilization review during other than normal business
hours and measures in place to ensure a response to those calls the next
business day after the call was received.


b)  At a minimum, the Member Services Department must be staffed at a ratio of
at least one (1) full time equivalent Member Service Representative for every
four thousand (4,000) or fewer Enrollees.


c)  Member Services staff must be responsible for the following:



 
i) 
Explaining the Contractor's rules for obtaining services and assisting Enrollees
in making appointments.




 
ii) 
Assisting Enrollees to select or change Primary Care Providers.




 
iii) 
Fielding and responding to Enrollee questions and complaints, and advising
Enrollees of the prerogative to complain to the SDOH and LDSS at any time.




 
iv) 
Clarifying information in the member handbook for Enrollees.




 
v) 
Advising Enrollees of the Contractor's complaint and appeals program, the
utilization review process, and Enrollee's rights to a fair hearing or external
review.




 
vi) 
Clarifying for MMC Enrollees current categories of exemptions and exclusions.
The Contractor may refer to the LDSS or the Enrollment Broker, where one is in
place, if necessary, for more information on exemptions and exclusions.




 
12.2
Translation and Oral Interpretation



a)  The Contractor must make available written marketing and other informational
materials (e.g., member handbooks) in a language other than English whenever at
least five percent (5%) of the Prospective Enrollees of the Contractor in any
county


SECTION 12
(MEMBER SERVICES)
October 1, 2005
12-1



of the service area speak that particular language and do not speak English as a
first language.


b)  In addition, verbal interpretation services must be made available to
Enrollees and Potential Enrollees who speak a language other than English as a
primary language. Interpreter services must be offered in person where
practical, but otherwise may be offered by telephone.


c)  The SDOH will determine the need for other than English translations based
on county-specific census data or other available measures.


12.3  Communicating with the Visually, Hearing and Cognitively Impaired


The Contractor also must have in place appropriate alternative mechanisms for
communicating effectively with persons with visual, hearing, speech, physical or
developmental disabilities. These alternative mechanisms include Braille or
audio tapes for the visually impaired, TTY access for those with certified
speech or hearing disabilities, and use of American Sign Language and/or
integrative technologies.






























































SECTION 12
(MEMBER SERVICES)
October 1, 2005
12-2



13.  ENROLLEE RIGHTS AND NOTIFICATION


13.1  Information Requirements


a)  The Contractor shall provide new Enrollees with the information identified
in PHL§ 4408, SSL§364-j, SSL§369-ee and 42 CFR§ 438.10 (f) and (g).
b)  The Contractor shall provide such information to the Enrollee within
fourteen (14) days of the Effective Date of Enrollment. The Contractor may
provide such information to the Enrollee through the Member Handbook referenced
in Section 13.4 of this Agreement.


c)  The Contractor must provide Enrollees with an annual notice that this
information is available to them upon request.


d)  The Contractor must inform Enrollees that oral interpretation service is
available for any language and that information is available in alternative
formats and how to access these formats.


13.2  Provider Directories/Office Hours for Participating Providers


a)  The Contractor shall maintain and update, on a quarterly basis, a listing by
specialty of the names, addresses and telephone numbers of all Participating
Providers, including facilities. Such a list/directory shall include names,
office addresses, telephone numbers, board certification for physicians,
information on language capabilities and wheelchair accessibility of
Participating Providers. The list should also identify providers that are not
accepting new patients.


b)  New Enrollees must receive the most current complete listing in hardcopy,
along with any updates to such listing.


c)  Enrollees must be notified of updates in writing at least annually in one of
the following methods: (1) provide updates in hardcopy; (2) provide a new
complete listing/directory in hardcopy; or (3) provide written notification that
a new complete listing/directory is available and will be provided upon request
either in hardcopy, or electronically if the Contractor has the capability of
providing such data in an electronic format and the data is requested in that
format by an Enrollee.


d)  In addition, the Contractor must make available to the LDSS the office hours
for Participating Providers. This requirement may be satisfied by providing a
copy of the list or Provider Directory described in this Section with the
addition of office hours or by providing a separate listing of office hours for
Participating Providers.








SECTION 13
(ENROLLEE RIGHTS AND NOTIFICATION)
October 1, 2005
13-1








13.3  Member ID Cards


a)  The Contractor must issue an identification card to the Enrollee containing
the following information:



 
i) 
the name of the Enrollee's clinic (if applicable);




 
ii) 
the name of the Enrollee's PCP and the PCP's telephone number (if an

   
Enrollee is being served by a PCP team, the name of the individual shown

   
on the card should be the lead provider);




 
iii) 
the member services toll free telephone number;




 
iv) 
the twenty-four (24) hour toll free telephone number that Enrollees may

   
use to access information on obtaining services when his/her PCP is not

   
available; and




 
v) 
for ID Cards issued after October 1, 2004, the Enrollee's Client

   
Identification Number (CIN).



b)  PCP information may be embossed on the card or affixed to the card by a
sticker.


c)  The Contractor shall issue an identification card within fourteen (14) days
of an Enrollee's Effective Date of Enrollment. If unforeseen circumstances, such
as the lack of identification of a PCP, prevent the Contractor from forwarding
the official identification card to new Enrollees within the fourteen (14) day
period, alternative measures by which Enrollees may identify themselves such as
use of a Welcome Letter or a temporary identification card shall be deemed
acceptable until such time as a PCP is either chosen by the Enrollee or auto
assigned by the Contractor. The Contractor agrees to implement an alternative
method by which individuals may identify himself/herself as Enrollees prior to
receiving the card (e.g., using a "welcome letter" from the Contractor) and to
update PCP information on the identification card. Newborns of Enrollees need
not present ID cards in order to receive Benefit Package services from the
Contractor and its Participating Providers. The Contractor is not responsible
for providing Benefit Package services to newborns Excluded from the MMC Program
pursuant to Appendix H of this Agreement, or when the Contractor does not offer
an MMC product in the mother's county of fiscal responsibility.


13.4  Member Handbooks


The Contractor shall issue to a new Enrollee within fourteen (14) days of the
Effective Date of Enrollment a Member Handbook, which is consistent with the
SDOH guidelines described in Appendix E, which is hereby made a part of this
Agreement as if set forth fully herein.


SECTION 13
(ENROLLEE RIGHTS AND NOTIFICATION)
October 1, 2005
13-2





13.5  Notification of Effective Date of Enrollment


The Contractor shall inform each Enrollee in writing within fourteen (14) days
of the Effective Date of Enrollment of any restriction on the Enrollee's right
to terminate enrollment. The initial enrollment information and the Member
Handbook shall be adequate to convey this notice.


13.6  Notification of Enrollee Rights


a)  The Contractor agrees to make all reasonable efforts to contact new
Enrollees, in person, by telephone, or by mail, within thirty (30) days of their
Effective Date of Enrollment. "Reasonable efforts" are defined to mean at least
three (3) attempts, with more than one method of contact being employed. Upon
contacting the new Enrollee(s), the Contractor agrees to do at least the
following:



 
i) 
Inform the Enrollee about the Contractor's policies with respect to obtaining
medical services, including services for which the Enrollee may self-refer
pursuant to Section 10.15 of this Agreement, and what to do in an emergency.




 
ii) 
Conduct a brief health screening to assess the Enrollee's need for any special
health care (e.g., prenatal or behavioral health services) or
lannguage/communication needs. If a special need is identified, the Contractor
shall assist the Enrollee in arranging for an appointment with his/her PCP or
other appropriate provider.




 
iii) 
Offer assistance in arranging an initial visit to the Enrollee's PCP for a
baseline physical and other preventive services, including an assessment of the
Enrollee's potential risk, if any, for specific diseases or conditions.




 
iv) 
Inform new Enrollees about their rights for continuation of certain existing
services.




 
v) 
Provide the Enrollee with the Contractor's toll free telephone number that may
be called twenty-four (24) hours a day, seven (7) days a week if the Enrollee
has questions about obtaining services and cannot reach his/her PCP (this
telephone number need not be the Member Services line and need not be staffed to
respond to Member Services-related inquiries). The Contractor must have
appropriate mechanisms in place to accommodate Enrollees who do not have
telephones and therefore cannot readily receive a call back.





















SECTION 13
(ENROLLEE RIGHTS AND NOTIFICATION)
October 1, 2005
13-3
(vi) Advise Enrollee about opportunities available to learn about the
Contractor's policies and benefits in greater detail (e.g., welcome meeting,
Enrollee orientation and education sessions).


vii) Assist the Enrollee in selecting a primary care provider if one has not
already been chosen.


13.7  Enrollee's Rights


a)  The Contractor shall, in compliance with the requirements of 42 CFR §
438.6(i)(l) and 42 CFR Part 489 Subpart I, maintain written policies and
procedures regarding advance directives and inform each Enrollee in writing at
the time of enrollment of an individual's rights under State law to formulate
advance directives and of the Contractor's policies regarding the implementation
of such rights. The Contractor shall include in such written notice to the
Enrollee materials relating to advance directives and health care proxies as
specified in 10 NYCRR Part 98 and § 700.5. The written information must reflect
changes in State law as soon as possible, but no later than ninety (90) days
after the effective date of the change.


b)  The Contractor shall have policies and procedures that protect the
Enrollee's right to:



 
i) 
receive information about the Contractor and managed care;




 
ii) 
be treated with respect and due consideration for his or her dignity and
privacy;




 
iii) 
receive information on available treatment options and alternatives, presented
in a manner appropriate to the Enrollee's condition and ability to understand;




 
iv) 
participate in decisions regarding his or her health care, including the right
to refuse treatment;




 
v) 
be free from any form of restraint or seclusion used as a means of coercion,
discipline, convenience or retaliation, as specified in Federal regulations on
the use of restraints and seclusion; and




 
vi)
If the privacy rule, as set forth in 45 CFR Parts 160 and 164, Subparts A and E,
applies, request and receive a copy of his or her medical records and request
that they be amended or corrected, as specified in 45 CFR §§ 164.524 and
164.526.























SECTION 13
(ENROLLEE RIGHTS AND NOTIFICATION)
October 1, 2005
13--4



c)  The Contractor's policies and procedures must require that neither the
Contractor nor its Participating Providers adversely regard an Enrollee who
exercises his/her rights in 13.7(0) above.


13.8  Approval of Written Notices


The Contractor shall submit the format and content of all written notifications
described in this Section to SDOH for review and prior approval by SDOH in
consultation with LDSS. All written notifications must be written at a fourth
(4th) to sixth (6th) grade level and in at least ten (10) point print.


13.9  Contractor's Duty to Report Lack of Contact


The Contractor must inform the LDSS of any Enrollee it is unable to contact
within ninety (90) days of Enrollment using reasonable efforts as defined in
Section 13.6 of the Agreement and who have not presented for any health care
services through the Contractor or its Participating Providers.


13.10  LDSS Notification of Enrollee's Change in Address


The LDSS is responsible for notifying the Contractor of any known change in
address of Enrollees.



 
13.11
Contractor Responsibility to Notify Enrollee of Effective Date of Benefit
Package Change




   
The Contractor must provide written notification of the effective date of any
Contractor-initiated, SDOH-approved Benefit Package change to Enrollees.
Notification to Enrollees must be provided at least thirty (30) days in advance
of the effective date of such change.




 
13.12
Contractor Responsibility to Notify Enrollee of Termination, Service Area
Changes and Network Changes



a)  With prior notice to and approval of the SDOH, the Contractor shall inform
each Enrollee in writing of any withdrawal by the Contractor from the MMC or
FHPlus Program pursuant to Section 2.7 of this Agreement, withdrawal from the
service area encompassing the Enrollee's zip code, and/or significant changes to
the Contractor's Participating Provider network pursuant to Section 21.1(d) of
this Agreement, except that the Contractor need not notify Enrollees who will
not be affected by such changes.


b)  The Contractor shall provide the notifications within the timeframes
specified by SDOH, and shall obtain the prior approval of the notification from
SDOH.


SECTION 13
(ENROLLEE RIGHTS AND NOTIFICATION)
October 1, 2005
13-5



14.  ACTION AND GRIEVANCE SYSTEM


14.1  General Requirements


a)  The Contractor shall establish and maintain written Action procedures and a
comprehensive Grievance System that complies with the Managed Care Action and
Grievance System Requirements for MMC and FHPlus Programs described in Appendix
F, which is hereby made a part of this Agreement as if set forth fully herein.
Nothing herein shall release the Contractor from its responsibilities under
PHL§4408-a or PHL Article 49 and 10 NYCRR Part 98 that is not otherwise
expressly established in Appendix F.


b)  The Contractor's Action procedure and Grievance System shall be approved by
the SDOH and kept on file with the Contractor and SDOH.


c)  The Contractor shall not modify its Action procedure or Grievance System
without the prior written approval of SDOH, and shall provide SDOH with a copy
of the approved modification within fifteen (15) days of its approval.


14.2  Actions


a)  The Contractor must have in place effective mechanisms to ensure consistent
application of review criteria for Service Authorization Determinations and
consult with the requesting provider when appropriate.


b)  If the Contractor subcontracts for Service Authorization Determinations and
utilization review, the Contractor must ensure that its subcontractors have in
place and follow written policies and procedures for delegated activities
regarding processing requests for initial and continuing authorization of
services consistent with Article 49 of the PHL, 10 NYCRR Part 98, 42 CFR Part
438, Appendix F of this Agreement, and the Contractor's policies and procedures.


c)  The Contractor must ensure that compensation to individuals or entities that
perform Service Authorization Determination and utilization management
activities is not structured to include incentives that would result in the
denial, limiting, or discontinuance of medically necessary services to
Enrollees.


d)  The Contractor or its subcontractors may not arbitrarily deny or reduce the
amount, duration, or scope of a covered service solely because of the diagnosis,
type of illness, or Enrollee's condition. The Contractor may place appropriate
limits on a service on the basis of criteria such as medical necessity or
utilization control, provided that the services furnished can reasonably be
expected to achieve their purpose.












SECTION 14
(ACTION AND GRIEVANCE SYSTEM)
October 1, 2005
14-1


14.3  Grievance System


a)  The Contractor shall ensure that its Grievance System includes methods for
prompt internal adjudication of Enrollee Complaints, Complaint Appeals and
Action Appeals and provides for the maintenance of a written record of all
Complaints, Complaint Appeals and Action Appeals received and reviewed and their
disposition, as specified in Appendix F of this Agreement.


b)  The Contractor shall ensure that persons with authority to require
corrective action participate in the Grievance System.


14.4  Notification of Action and Grievance System Procedures


a)  The Contractor will advise Enrollees of their right to a fair hearing as
appropriate and comply with the procedures established by SDOH for the
Contractor to participate in the fair hearing process, as set forth in Section
25 of this Agreement. The Contractor will also advise Enrollees of their right
to an External Appeal, in accordance with Section 26 of this Agreement.


b)  The Contractor will provide written notice of the following Complaint,
Complaint Appeal, Action Appeal and fair hearing procedures to all Participating
Providers, and subcontractors to whom the Contractor has delegated utilization
review and Service Authorization Determination procedures, at the time they
enter into an agreement with the Contractor:



 
i) 
the Enrollee's right to a fair hearing, how to obtain a fair hearing, and
representation rules at a hearing;




 
ii) 
the Enrollee's right to file Complaints, Complaint Appeals and Action Appeals
and the process and timeframes for filing;




 
iii) 
the Enrollee's right to designate a representative to file Complaints, Complaint
Appeals and Action Appeals on his/her behalf;




 
iv) 
the availability of assistance from the Contractor for filing Complaints,
Complaint Appeals and Action Appeals;




 
v) 
the toll-free numbers to file oral Complaints, Complaint Appeals and Action
Appeals;




 
vi) 
the Enrollee's right to request continuation of benefits while an Action Appeal
or state fair hearing is pending, and that if the Contractor's Action is upheld
in a hearing, the Enrollee may be liable for the cost of any continued benefits;











SECTION 14
(ACTION AND GRIEVANCE SYSTEM)
October 1, 2005
14-2



vii) the right of the provider to reconsideration of an Adverse Determination
pursuant to Section 4903(6) of the PHL; and


viii) the right of the provider to appeal a retrospective Adverse Determination
pursuant to Section 4904(1) of the PHL.


14.5  Complaint, Complaint Appeal and Action Appeal Investigation Determinations


The Contractor must adhere to determinations resulting from Complaint, Complaint
Appeal and Action Appeal investigations conducted by SDOH.














































































SECTION 14
(ACTION AND GRIEVANCE SYSTEM)
October 1, 2005
14-3



15. ACCESS REQUIREMENTS


15.1  General Requirement


The Contractor will establish and implement mechanisms to ensure that
Participating Providers comply with timely access requirements, monitor
regularly to determine compliance and take corrective action if there is a
failure to comply.


15.2  Appointment Availability Standards


a)  The Contractor shall comply with the following minimum appointment
availability standards, as applicable1.


i)  For emergency care: immediately upon presentation at a service delivery
site.
ii)  For urgent care: within twenty-four (24) hours of request.
iii)  Non-urgent "sick" visit: within forty-eight (48) to seventy-two (72)
hours of request, as clinically indicated
iv)  Routine non-urgent, preventive appointments: within four (4) weeks of
request.
v)  Specialist referrals (not urgent): within four (4) to six (6) weeks of
request.
 vi)  nitial prenatal visit: within three (3) weeks during first trimester,
within
two (2) weeks during the second trimester and within one (1) week
during the third trimester.
vii)  Adult Baseline and routine physicals: within twelve (12) weeks from
enrollment. (Adults >21 years).
viii)  Well child care: within four (4) weeks of request.
ix)  nitial family planning visits: within two (2) weeks of request.
x)  Pursuant to an emergency or hospital discharge, mental health or
substance abuse follow-up visits with a Participating Provider (as
included in the Benefit Package): within five (5) days of request, or as
clinically indicated.
xi)  Non-urgent mental health or substance abuse visits with a Participating
Provider (as included in the Benefit Package): within two (2) weeks of
request.
xii)  Initial PCP office visit for newborns: within two (2) weeks of hospital
discharge.
xiii)  Provider visits to make health, mental health and substance abuse
assessments for the purpose of making recommendations regarding a


_________________________
1 These are general standards and are not intended to supersede sound clinical
judgment as to the necessity for care and services on a more expedient basis,
when judged clinically necessary and appropriate.


SECTION 15
(ACCESS REQUIREMENTS)
October 1, 2005


15-1



recipient's ability to perform work when requested by a LDSS: within ten (10)
days of request by an MMC Enrollee, in accordance with Section 10.7 of this
Agreement.


15.3  Twenty-Four (24) Hour Access


a)  The Contractor must provide access to medical services and coverage to
Enrollees, either directly or through their PCPs and OB/GYNs, on a twenty-four
(24) hour a day, seven (7) day a week basis. The Contractor must instruct
Enrollees on what to do to obtain services after business hours and on weekends.


b)  The Contractor may satisfy the requirement in Section 15.3(a) by requiring
their PCPs and OB/GYNs to have primary responsibility for serving as an after
hours "on-call" telephone resource to members with medical problems. Under no
circumstances may the Contractor routinely refer calls to an emergency room.


15.4  Appointment Waiting Times


Enrollees with appointments shall not routinely be made to wait longer than one
hour.


15.5  Travel Time Standards


a)  The Contractor will maintain a network that is geographically accessible to
the population to be served.


b)  Primary Care


i)  Travel time/distance to primary care sites shall not exceed thirty (30)
minutes from the Enrollee's residence in metropolitan areas or thirty (30)
minutes/thirty (30) miles from the Enrollee's residence in non-metropolitan
areas. Transport time and distance in rural areas to primary care sites may be
greater than thirty (30) minutes/thirty (30) miles from the Enrollee's residence
if based on the community standard for accessing care or if by Enrollee choice.


ii)  Enrollees may, at their discretion, select participating PCPs located
farther from their homes as long as they are able to arrange and pay for
transportation to the PCP themselves.


c)  Other Providers


Travel time/distance to specialty care, hospitals, mental health, lab and x-ray
providers shall not exceed thirty (30) minutes/thirty (30) miles from the


SECTION 15
(ACCESS REQUIREMENTS)
October 1, 2005
15-2



Enrollee's residence. Transport time and distance in rural areas to specialty
care, hospitals, mental health, lab and x-ray providers may be greater than
thirty (30) minutes/thirty (30) miles from the Enrollee's residence if based on
the community standard for accessing care or if by Enrollee choice.


15.6  Service Continuation


a)  New Enrollees



 
i) 
If a new Enrollee has an existing relationship with a health care provider who
is not a member of the Contractor's provider network, the contractor shall
permit the Enrollee to continue an ongoing course of treatment by the
Non-Participating Provider during a transitional period of up to sixty (60) days
from the Effective Date of Enrollment, if, (1) the Enrollee has a
life-threatening disease or condition or a degenerative and disabling disease or
condition, or (2) the Enrollee has entered the second trimester of pregnancy at
the Effective Date of Enrollment, in which case the transitional period shall
include the provision of post-partum care directly related to the delivery up
until sixty (60) days post partum. If the new Enrollee elects to continue to
receive care from such Non-Participating Provider, such care shall be authorized
by the Contractor for the transitional period only if the Non-Participating
Provider agrees to:



A)  accept reimbursement from the Contractor at rates established by the
Contractor as payment in mil, which rates shall be no more than the level of
reimbursement applicable to similar providers within the Contractor's network
for such services; and


B)  adhere to the Contractor's quality assurance requirements and agrees to
provide to the Contractor necessary medical information related to such care;
and


C)  otherwise adhere to the Contractor's policies and procedures including, but
not limited to procedures regarding referrals and obtaining pre-authorization in
a treatment plan approved by the Contractor.



 
ii) 
In no event shall this requirement be construed to require the Contractor to
provide coverage for benefits not otherwise covered.



b)  Enrollees Whose Health Care Provider Leaves Network



 
i)
The Contractor shall permit an Enrollee, whose health care provider has left the
Contractor's network of providers, for reasons other than imminent harm to
patient care, a determination of fraud or a final disciplinary action by a state
licensing board that impairs the health professional's ability to practice, to
continue an ongoing course of treatment with the Enrollee's









SECTION 15
(ACCESS REQUIREMENTS)
October 1, 2005
15-3



current health care provider during a transitional period, consistent with PHL§
4403(6)(e).



 
ii)
The transitional period shall continue up to ninety (90) days from the date the
provider's contractual obligation to provide services to the Contractor's
Enrollees terminates; or, if the Enrollee has entered the second trimester of
pregnancy, for a transitional period that includes the provision of post-partum
care directly related to the delivery through sixty (60) days post partum. If
the Enrollee elects to continue to receive care from such Non-Participating
Provider, such care shall be authorized by the Contractor for the transitional
period only if the Non-Participating Provider agrees to:



A)  accept reimbursement from the Contractor at rates established by the
Contractor as payment in full, which rates shall be no more than the level of
reimbursement applicable to similar providers within the Contractor's network
for such services;


B)  adhere to the Contractor's quality assurance requirements and agrees to
provide to the Contractor necessary medical information related to such care;
and


C)  otherwise adhere to the Contractor's policies and procedures including, but
not limited to procedures regarding referrals and obtaining pre-authorization in
a treatment plan approved by the Contractor.



 
iii) 
In no event shall this requirement be construed to require the Contractor to
provide coverage for benefits not otherwise covered.



15.7  Standing Referrals


The Contractor will implement policies and procedures to allow for standing
referrals to specialist physicians for Enrollees who have ongoing needs for care
from such specialists, consistent with PHL § 4403 (6)(b).


15.8  Specialist as a Coordinator of Primary Care


The Contractor will implement policies and procedures to allow Enrollees with a
life-threatening or degenerative and disabling disease or condition, which
requires prolonged specialized medical care, to receive a referral to a
specialist, who will then function as the coordinator of primary and specialty
care for that Enrollee, consistent with PHL § 4403(6)(c).




SECTION 15
(ACCESS REQUIREMENTS)
October 1, 2005
15-4



15.9  Specialty Care Centers


The Contractor will implement policies and procedures to allow Enrollees with a
life-threatening or a degenerative and disabling condition or disease, which
requires prolonged specialized medical care to receive a referral to an
accredited or designated specialty care center with expertise in treating the
life-threatening or degenerative and disabling disease or condition, consistent
with PHL § 4403(6)(d).


15.10  Cultural Competence


The Contractor will participate in the State's efforts to promote the delivery
of services in a culturally competent manner to all Enrollees, including those
with limited English proficiency and diverse cultural and ethnic backgrounds.






































































SECTION 15
(ACCESS REQUIREMENTS)
October 1, 2005
15-5



16.  QUALITY ASSURANCE


16.1  Internal Quality Assurance Program


a)  Contractor must operate a quality assurance program which is approved by
SDOH and which includes methods and procedures to control the utilization of
services consistent with Article 49 of the PHL and 42 CFR Part 456. Enrollee's
records must include information needed to perform utilization review as
specified in 42 CFR §§ 456.111 and 456.211. The Contractor's approved quality
assurance program must be kept on file by the Contractor. The Contractor shall
not modify the quality assurance program without the prior written approval of
the SDOH.
b)  The Contractor shall incorporate the findings from reports in Section 18 of
this Agreement into its quality assurance program. Where performance is less
than the statewide average or another standard as defined by the SDOH and
developed in consultation with MCOs and appropriate clinical experts, the
Contractor will be required to develop and implement a plan for improving
performance that is approved by the SDOH and that specifies the expected level
of improvement and timeframes for actions expected to result in such
improvement, hi the event that such approved plan proves to be impracticable or
does not result in the expected level of improvement, the Contractor shall, in
consultation with SDOH, develop alternative plans to achieve improvement, to be
implemented upon SDOH approval. If requested by SDOH, the Contractor agrees to
meet with the SDOH to review improvement plans and quality performance.


16.2  Standards of Care


a)  The Contractor must adopt practice guidelines consistent with current
standards of care, complying with recommendations of professional specialty
groups or the guidelines of programs such as the American Academy of Pediatrics,
the American Academy of Family Physicians, the US Task Force on Preventive Care,
the New York State Child/Teen Health Program (C/THP) standards for provision of
care to individuals under age twenty-one (21), the American Medical
Association's Guidelines for Adolescent and Preventive Services, the US
Department of Health and Human Services Center for Substance Abuse Treatment,
the American College of Obstetricians and Gynecologists, the American Diabetes
Association, and the AIDS Institute clinical standards for adult, adolescent,
and pediatric care.


b)  The Contractor must ensure that its decisions for utilization management,
enrollee education, coverage of services, and other areas to which the practice
guidelines apply are consistent with the guidelines.


SECTION 16
(QUALITY ASSURANCE)
October 1, 2005
16-1



c)  The Contractor must have mechanisms in place to disseminate any changes in
practice guidelines to its Participating Providers at least annually, or more
frequently, as appropriate.


d)  The Contractor shall develop and implement protocols for identifying
Participating Providers who do not adhere to practice guidelines and for making
reasonable efforts to improve the performance of these providers.


e)  Annually, the Contractor shall select a minimum of two practice guidelines
and monitor the performance of appropriate Participating Providers (or a sample
of providers) against such guidelines.












































































SECTION 16
(QUALITY ASSURANCE)
October 1, 2005
16-2



17.  MONITORING AND EVALUATION


17.1  Right to Monitor Contractor Performance


The SDOH or its designee, and DHHS shall each have the right, during the
Contractor's normal operating hours, and at any other time a Contractor function
or activity is being conducted, to monitor and evaluate, through inspection or
other means, the Contractor's performance, including, but not limited to, the
quality, appropriateness, and timeliness of services provided under this
Agreement.


17.2  Cooperation During Monitoring and Evaluation


The Contractor shall cooperate with and provide reasonable assistance to the
SDOH or its designee, and DHHS in the monitoring and evaluation of the services
provided under this Agreement.


17.3  Cooperation During On-Site Reviews


The Contractor shall cooperate with SDOH and/or its designee in any on-site
review of the Contractor's operations. SDOH shall give the Contractor
notification of the date(s) and survey format for any full operational review at
least forty-five (45) days prior to the site visit. This requirement shall not
preclude SDOH or its designee from site visits upon shorter notice for other
monitoring purposes.


17.4  Cooperation During Review of Services by External Review Agency


The Contractor shall comply with all requirements associated with any review of
the quality of services rendered to its Enrollees to be performed by an external
review agent selected by the SDOH.








































SECTION 17
(MONITORING AND EVALUATION)
October 1, 2005
17-1



18.  CONTRACTOR REPORTING REQUIREMENTS


18.1  General Requirements


a)  The Contractor must maintain a health information system that collects,
analyzes, integrates, and reports data. The system must provide information on
areas, including but not limited to, utilization. Complaints and Appeals, and
Disenrollments for other than loss of Medicaid or FHPlus eligibility. The system
must be sufficient to provide the data necessary to comply with the requirements
of this Agreement.


b)  The Contractor must take the following steps to ensure that data received
from Participating Providers is accurate and complete: verify the accuracy and
timeliness of reported data; screen the data for completeness, logic and
consistency; and collect utilization data in standardized formats as requested
by SDOH.


18.2  Time Frames for Report Submissions


Except as otherwise specified herein, the Contractor shall prepare and submit to
SDOH the reports required under this Agreement in an agreed media format within
sixty (60) days of the close of the applicable semi-annual or annual reporting
period, and within fifteen (15) business days of the close of the applicable
quarterly reporting period.


18.3  SDOH Instructions for Report Submissions


SDOH will provide Contractor with instructions for submitting the reports
required by SDOH in Section 18.6 of this Agreement, including time frames, and
requisite formats. The instructions, time frames and formats may be modified by
SDOH upon sixty (60) days written notice to the Contractor.


18.4  Liquidated Damages


The Contractor shall pay liquidated damages of $2,500 to SDOH if any report
required pursuant to this Section is materially incomplete, contains material
misstatements or inaccurate information, or is not submitted in the requested
format. The Contractor shall pay liquidated damages of $2,500 to the SDOH if its
monthly encounter data submission is not received by the Fiscal Agent by the due
date specified in Section 18.6 (a) (iv) of this Agreement. The Contractor shall
pay liquidated damages of $500 to SDOH for each day other reports required by
this Section are late. The SDOH shall not impose liquidated damages for a first
time infraction by the Contractor unless the SDOH deems the infraction to be a
material misrepresentation of fact or the Contractor fails to cure the first
infraction within a reasonable period of time upon notice from the SDOH.
Liquidated damages may be waived at the sole discretion of SDOH. Nothing in this
Section












SECTION 18
(CONTRACTOR REPORTING REQUIREMENTS)
October 1, 2005
18-1



shall limit other remedies or rights available to SDOH relating to the
timeliness, completeness and/or accuracy of Contractor's reporting submission.


18.5  Notification of Changes in Report Due Dates, Requirements or Formats


SDOH may extend due dates, or modify report requirements or formats upon a
written request by the Contractor to the SDOH, where the Contractor has
demonstrated a good and compelling reason for the extension or modification. The
determination to grant a modification or extension of time shall be made by
SDOH.


18.6  Reporting Requirements


a)  The Contractor shall submit the following reports to SDOH (unless otherwise
specified). The Contractor will certify the data submitted pursuant to this
section as required by SDOH. The certification shall be in the manner and format
established by SDOH and must attest, based on best knowledge, information, and
belief to the accuracy, completeness and truthfulness of the data being
submitted.



 
i) 
Annual Financial Statements:




   
Contractor shall submit Annual Financial Statements to SDOH. The due date for
annual statements shall be April 1 following the report closing date.




 
ii) 
Quarterly Financial Statements:




   
Contractor shall submit Quarterly Financial Statements to SDOH. The due date for
quarterly reports shall be forty-five (45) days after the end of the calendar
quarter.




 
iii) 
Other Financial Reports:




   
Contractor shall submit financial reports, including certified annual financial
statements, and make available documents relevant to its financial condition to
SDOH and the State Insurance Department (SID) in a timely manner as required by
State laws and regulations, including but not limited to PHL §§ 4403-a, 4404 and
4409, Title 10 NYCRR Part 98; and when applicable, SIL §§ 304, 305, 306, and
310. The SDOH may require the Contractor to submit such relevant financial
reports and documents related to its financial condition to the LDSS.























SECTION 18
(CONTRACTOR REPORTING REQUIREMENTS)
October 1, 2005
18-2




 
iv) 
Encounter Data:



The Contractor shall prepare and submit encounter data on a monthly basis to
SDOH through SDOH's designated Fiscal Agent. Each provider is required to have a
unique identifier. Submissions shall be comprised of encounter records or
adjustments to previously submitted records, which the Contractor has received
and processed from provider encounter or claim records of all contracted
services rendered to the Enrollee in the current or any preceding months.
Monthly submissions must be received by the Fiscal Agent in accordance with the
time frames specified in the MEDS II data dictionary on the HPN to assure the
submission is included in the Fiscal Agent's monthly production processing.



 
v) 
Quality of Care Performance Measures:



The Contractor shall prepare and submit reports to SDOH, as specified in the
Quality Assurance Reporting Requirements (QARR). The Contractor must arrange for
an NCQA-certified entity to audit the QARR data prior to its submission to the
SDOH unless this requirement is specifically waived by the SDOH. The SDOH will
select the measures which will be audited.



 
vi) 
Complaint and Action Appeal Reports:



A)  The Contractor must provide the SDOH on a quarterly basis, and within
fifteen (15) business days of the close of the quarter, a summary of all
Complaints and Action Appeals subject to PHL§4408-a received during the
preceding quarter via the Summary Complaint Form on the Health Provider Network.
The Summary Complaint Form has been developed by the SDOH to categorize the type
of Complaints and Action Appeals subject to PHL § 4408-a received by the
Contractor.


B)  The Contractor agrees to provide on a quarterly basis, via Summary Complaint
Form on the HPN, the total number of Complaints and Action Appeals subject to
PHL § 4408-a that have been unresolved for more than forty-five (45) days. The
Contractor shall maintain records on these and other Complaints, Complaint
Appeals and Action Appeals pursuant to Appendix F of this Agreement.


C)  Nothing in this Section is intended to limit the right of the SDOH or its
designee to obtain information immediately from a Contractor pursuant to
investigating a particular Enrollee or provider Complaint, Complaint Appeal or
Action Appeal.














SECTION 18
(CONTRACTOR REPORTING REQUIREMENTS)
October 1, 2005
18-3



vii) Fraud and Abuse Reporting Requirements:


A)  The Contractor must submit quarterly, via the HPN Complaint reporting
format, the number of Complaints of fraud or abuse made to the Contractor that
warrant preliminary investigation by the Contractor.


B)  The Contractor also must submit to the SDOH the following information on an
ongoing basis for each confirmed case of fraud and abuse it identifies through
Complaints, organizational monitoring, contractors, subcontractors, providers,
beneficiaries, Enrollees, or any other source:


I)  The name of the individual or entity that committed the fraud or abuse;
II)  The source that identified the fraud or abuse;
III)  The type of provider, entity or organization that committed the fraud or
abuse;
IV)  A description of the fraud or abuse;
V)  The approximate dollar amount of the fraud or abuse;
VI)  The legal and administrative disposition of the case, if available,
including actions taken by law enforcement officials to whom the case has been
referred; and
VII)  Other data/information as prescribed by SDOH.


C)  Such report shall be submitted when cases of fraud and abuse are confirmed,
and shall be reviewed and signed by an executive officer of the Contractor.


viii) Participating Provider Network Reports:


The Contractor shall submit electronically, to the HPN, an updated provider
network report on a quarterly basis. The Contractor shall submit an annual
notarized attestation that the providers listed in each submission have executed
an agreement with the Contractor to serve Contractor's MMC and/or FHPlus
Enrollees, as applicable. The report submission must comply with the Managed
Care Provider Network Data Dictionary. Networks must be reported separately for
each county in which the Contractor operates.



 
ix) 
Appointment Availability/Twenty-four (24) Hour Access and Availability

Surveys:


The Contractor will conduct a county specific (or service area if appropriate)
review of appointment availability and twenty-four (24) hour
















SECTION 18
(CONTRACTOR REPORTING REQUIREMENTS)
October 1, 2005
18-4



access and availability surveys annually. Results of such surveys must be kept
on file and be readily available for review by the SDOH or LDSS, upon request.



 
x) 
Clinical Studies:



A)  The Contractor will participate in up to four (4) SDOH sponsored focused
clinical studies annually. The purpose of these studies will be to promote
quality improvement.


B)  The Contractor is required to conduct at least one (1) internal performance
improvement project each year in a priority topic area of its choosing with the
mutual agreement of the SDOH and SDOH's external quality review organization.
The Contractor may conduct its performance improvement project in conjunction
with one or more MCOs. The purpose of these projects will be to promote quality
improvement within the Contractor's MMC and/or FHPlus product. SDOH will provide
guidelines which address study structure and reporting format. Written reports
of these projects will be provided to the SDOH and validated by the external
quality review organization.



 
xi) 
Independent Audits:



The Contractor must submit copies of all certified financial statements and QARR
validation audits by auditors independent of the Contractor to the SDOH within
thirty (30) days of receipt by the Contractor.


xii)New Enrollee Health Screening Completion Report-The Contractor shall submit
a quarterly report within thirty (30) days of the close of the quarter showing
the percentage of new Enrollees for which the Contractor was able to complete a
health screening consistent with Section 13.6(a)(ii) of this Agreement.


xiii) Additional Reports:


Upon request by the SDOH, the Contractor shall prepare and submit other
operational data reports. Such requests will be limited to situations in which
the desired data is considered essential and cannot be obtained through existing
Contractor reports. Whenever possible, the Contractor will be provided with
ninety (90) days notice and the opportunity to discuss and comment on the
proposed requirements before work is begun. However, the SDOH reserves the right
to give thirty (30) days notice in circumstances where time is of the essence.


















SECTION 18
(CONTRACTOR REPORTING REQUIREMENTS)
October 1, 2005
18-5
18.7  Ownership and Related Information Disclosure


The Contractor shall report ownership and related information to SDOH, and upon
request to the Secretary of Health and Human Services and the Inspector General
of Health and Human Services, in accordance with 42 U.S.C. §§ 1320a-3 and
1396b(m)(4) (Sections 1124 and 1903(m)(4) of the SSA).


18.8  Public Access to Reports


Any data, information, or reports collected and prepared by the Contractor and
submitted to NYS authorities in the course of performing their duties and
obligation under this Agreement will be deemed to be a record of the SDOH
subject to and consistent with the requirements of Freedom of Information Law.
This provision is made in consideration of the Contractor's participation in the
MMC and/or FHPlus Program for which the data and information is collected,
reported, prepared and submitted.


18.9  Professional Discipline


a)  Pursuant to PHL§4405-b, the Contractor shall have in place policies and
procedures to report to the appropriate professional disciplinary agency within
thirty (30) days of occurrence of any of the following:



 
i) 
the termination of a health care Provider Agreement pursuant to Section 4406-d
of the PHL for reasons relating to alleged mental and physical impairment,
misconduct or impairment of patient safety or welfare;




 
ii) 
the voluntary or involuntary termination of a contract or employment or other
affiliation with such Contractor to avoid the imposition of disciplinary
measures; or




 
iii) 
the termination of a health care Participating Provider Agreement in the case of
a determination of fraud or in a case of imminent harm to patient health.



b)  The Contractor shall make a report to the appropriate professional
disciplinary agency within thirty (30) days of obtaining knowledge of any
information that reasonably appears to show that a health professional is guilty
of professional misconduct as defined in Articles 130 and 131-A of the New York
State Education Law (Education Law).






















SECTION 18
(CONTRACTOR REPORTING REQUIREMENTS)
October 1, 2005
18-6




 
18.10
Certification Regarding Individuals Who Have Been Debarred Or Suspended By
Federal or State Government



a)  Contractor will certify to the SDOH initially and immediately upon changed
circumstances from the last such certification that it does not knowingly have
an individual who has been debarred or suspended by the federal or state
government, or otherwise excluded from participating in procurement activities:



 
i) 
as a director, officer, partner or person with beneficial ownership of more than
five percent (5%) of the Contractor's equity; or




 
ii) 
As a party to an employment, consulting or other agreement with the Contractor
for the provision of items and services that are significant and material to the
Contractor's obligations in the MMC Program and/or the FHPlus Program,
consistent with requirements ofSSA§ 1932 (d)(l).



18.11  Conflict of Interest Disclosure


Contractor shall report to SDOH, in a format specified by SDOH, documentation,
including but not limited to, the identity of and financial statements of
person(s) or corporation(s) with an ownership or contract interest in the
Contractor, or with any subcontracts) in which the Contractor has a five percent
(5%) or more ownership interest, consistent with requirements of SSA§ 1903
(m)(2)(a)(viii) and 42 CFR§§ 455.100 - 455.104.


18.12  Physician Incentive Plan Reporting


The Contractor shall submit to SDOH annual reports containing the information on
all of its Physician Incentive Plan arrangements in accordance with 42 CFR §
438.6(h) or, if no such arrangements are in place, attest to that fact. The
contents and time frame of such reports shall comply with the requirements of 42
CFR §§ 422.208 and 422.210 and be in a format provided by SDOH.
































SECTION 18
(CONTRACTOR REPORTING REQUIREMENTS)
October 1, 2005
18-7



19.  RECORDS MAINTENANCE AND AUDIT RIGHTS


19.1  Maintenance of Contractor Performance Records


a)  The Contractor shall maintain and shall require its subcontractors,
including its Participating Providers, to maintain appropriate records relating
to Contractor performance under this Agreement, including:



 
i) 
records related to services provided to Enrollees, including a separate Medical
Record for each Enrollee;




 
ii) 
all financial records and statistical data that LDSS, SDOH and any other
authorized governmental agency may require, including books, accounts, journals,
ledgers, and all financial records relating to capitation payments, third party
health insurance recovery, and other revenue received and expenses incurred
under this Agreement;




 
iii) 
appropriate financial records to document fiscal activities and expenditures,
including records relating to the sources and application of funds and to the
capacity of the Contractor or its subcontractors, including its Participating
Providers, if applicable, to bear the risk of potential financial losses.



b)  The record maintenance requirements of this Section shall survive the
termination, in whole or in part, of this Agreement.


19.2  Maintenance of Financial Records and Statistical Data


The Contractor shall maintain all financial records and statistical data
according to generally accepted accounting principles.


19.3  Access to Contractor Records


The Contractor shall provide SDOH, the Comptroller of the State of New York,
DHHS, the Comptroller General of the United States, and their authorized
representatives with access to all records relating to Contractor performance
under this Agreement for the purposes of examination, audit, and copying (at
reasonable cost to the requesting party) of such records. The Contractor shall
give access to such records on two (2) business days prior written notice,
during normal business hours, unless otherwise provided or permitted by
applicable laws, rules, or regulations.




















SECTION 19
(RECORDS MAINTENANCE AND AUDIT RIGHTS)
October 1, 2005
19-1


19.4  Retention Periods


The Contractor shall preserve and retain all records relating to Contractor
performance under this Agreement in readily accessible form during the term of
this Agreement and for a period of six (6) years thereafter except that the
Contractor shall retain Enrollees' medical records that are in the custody of
the Contractor for six (6) years after the date of service rendered to the
Enrollee or cessation of Contractor operation, and in the case of a minor, for
six (6) years after majority. The Contractor shall require and make reasonable
efforts to assure that Enrollees' medical records are retained by providers for
six (6) years after the date of service rendered to the Enrollee or cessation of
Contractor operation, and in the case of a minor, for six (6) years after
majority. All provisions of this Agreement relating to record maintenance and
audit access shall survive the termination of this Agreement and shall bind the
Contractor until the expiration of a period of six (6) years commencing with
termination of this Agreement or if an audit is commenced, until the completion
of the audit, whichever occurs later. If the Contractor becomes aware of any
litigation, claim, financial management review or audit that is started before
the expiration of the six (6) year period, the records shall be retained until
all litigation, claims, financial management reviews or audit findings involved
in the record have been resolved and final action taken.


























































SECTION 19
(RECORDS MAINTENANCE AND AUDIT RIGHTS)
October 1, 2005
19-2



20.  CONFIDENTIALITY



 
20.1
Confidentiality of Identifying Information about Enrollees, Potential Enrollees
and Prospective Enrollees



All information relating to services to Enrollees, Potential Enrollees and
Prospective Enrollees which is obtained by the Contractor, shall be confidential
pursuant to the PHL, including PHL Article 27-F, the provisions of Section
369(4) of the SSL, 42 U.S.C.§ 1396a(a)(7) (Section 1902(a)(7) of the SSA),
Section 33.13 of the Mental Hygiene Law, and regulations promulgated under such
laws including 42 CFR Part 2 pertaining to Alcohol and Substance Abuse Services.
Such information, including information relating to services provided to
Enrollees, Potential Enrollees and Prospective Enrollees under this Agreement,
shall be used or disclosed by the Contractor only for a purpose directly
connected with performance of the Contractor's obligations. It shall be the
responsibility of the Contractor to inform its employees and contractors of the
confidential nature of MMC and/or FHPlus information, as applicable.



 
20.2
Medical Records of Foster Children



Medical records of Enrollees enrolled in foster care programs shall be disclosed
to local social service officials in accordance with Sections 358-a, 384-a and
392 of the SSL and 18 NYCRR§ 507.1.



 
20.3
Confidentiality of Medical Records



Medical records of Enrollees pursuant to this Agreement shall be confidential
and shall be disclosed to and by other persons within the Contractor's
organization, including Participating Providers, only as necessary to provide
medical care, to conduct quality assurance functions and peer review functions,
or as necessary to respond to a complaint and appeal under the terms of this
Agreement.



 
20.4
Length of Confidentiality Requirements



The provisions of this Section shall survive the termination of this Agreement
and shall bind the Contractor so long as the Contractor maintains any
individually identifiable information relating to Enrollees, Potential Enrollees
and Prospective Enrollees.
























SECTION 20
(CONFIDENTIALITY)
October 1, 2005
20-1

21.  PROVIDER NETWORK



 
21.1
Network Requirements



a)  The Contractor will establish and maintain a network of Participating
Providers.



 
i) 
In establishing the network, the Contractor must consider the following:

   
anticipated Enrollment, expected utilization of services by the population to be
enrolled, the number and types of providers necessary to furnish the services in
the Benefit Package, the number of providers who are not accepting new patients,
and the geographic location of the providers and Enrollees.




 
ii) 
The Contractor's network must contain all of the provider types necessary to
furnish the prepaid Benefit Package, including but not limited to:

   
hospitals, physicians (primary care and specialists), mental health and
substance abuse providers, allied health professionals, ancillary providers, DME
providers, home health providers, and pharmacies, if applicable.




 
iii) 
To be considered accessible, the network must contain a sufficient number and
array of providers to meet the diverse needs of the Enrollee population. This
includes being geographically accessible (meeting time/distance standards) and
being accessible for the disabled.



b)  The Contractor shall not include in its network any provider



 
i)
who has been sanctioned or prohibited from participation in Federal health care
programs under either Section 1128 or Section 1128A of the SSA; or




 
ii)
who has had his/her licensed suspended by the New York State Education
Department or the SDOH Office of Professional Medical Conduct.



c)  The Contractor must require that Participating Providers offer hours of
operation that are no less than the hours of operation offered to commercial
members or, if the provider serves only MMC Enrollees and/or FHPlus Enrollees,
comparable to hours offered for Medicaid fee-for-service patients.


d)  The Contractor shall submit its network for SDOH to assess for adequacy
through the HPN prior to execution of this Agreement, quarterly thereafter
throughout the term of this Agreement, and upon request by SDOH when SDOH
determines there has been a significant change that could affect adequate
capacity and quarterly thereafter.


e)  Contractor must limit participation to providers who agree that payment
received from the Contractor for services included in the Benefit Package is










SECTION 21
(PROVIDER NETWORK)
October 1, 2005
21-1



payment in full for services provided to Enrollees, except for the collection of
applicable co-payments from Enrollees as provided by law.


21.2  Absence of Appropriate Network Provider


In the event that the Contractor determines that it does not have a
Participating Provider with appropriate training and experience to meet the
particular health care needs of an Enrollee, the Contractor shall make a
referral to an appropriate Non-Participating Provider, pursuant to a treatment
plan approved by the Contractor in consultation with the Primary Care Provider,
the Non-Participating Provider and the Enrollee or the Enrollee's designee. The
Contractor shall pay for the cost of the services in the treatment plan provided
by the Non-Participating Provider for as long as the Contractor is unable to
provide the service through a Participating Provider.


21.3  Suspension of Enrollee Assignments To Providers


The Contractor shall ensure that there is sufficient capacity, consistent with
SDOH standards, to serve Enrollees under this Agreement. In the event any of the
Contractor's Participating Providers are no longer able to accept assignment of
new Enrollees due to capacity limitations, as determined by the SDOH, the
Contractor will suspend assignment of any additional Enrollees to such
Participating Provider until such provider is capable of further accepting
Enrollees. When a Participating Provider has more than one (1) site, the
suspension will be made by site.


21.4  Credentialing


a)  Credentialing/Recredentialing Process


The Contractor shall have in place a formal process, consistent with SDOH
Recommended Guidelines for Credentialing Criteria, for credentialing
Participating Providers on a periodic basis (not less than once every three (3)
years) and for monitoring Participating Providers performance.


b)  Licensure


The Contractor shall ensure, in accordance with Article 44 of the PHL, that
persons and entities providing care and services for the Contractor in the
capacity of physician, dentist, physician assistant, registered nurse, other
medical professional or paraprofessional, or other such person or entity satisfy
all applicable licensing, certification, or qualification requirements under New
York law and that the functions and responsibilities of such persons and
entities in providing Benefit Package services under this Agreement do not
exceed those permissible under New York law.








SECTION 21
(PROVIDER NETWORK)
October 1, 2005
21-2

c)  Minimum Standards



 
i) 
The Contractor agrees that all network physicians will meet at least one (1) of
the following standards, except as specified in Section 21.15 (c) and Appendix I
of this Agreement:

A)  Be board-certified or board-eligible in their area of specialty;
B)  Have completed an accredited residency program; or
C)  Have admitting privileges at one (1) or more hospitals participating in the
Contractor's network.


21.5  SDOH Exclusion or Termination of Providers


If SDOH excludes or terminates a provider from its Medicaid program, the
Contractor shall, upon learning of such exclusion or termination, immediately
terminate the Provider Agreement with the Participating Provider with respect to
the Contractor's MMC and/or FHPlus product, and agrees to no longer utilize the
services of the subject provider, as applicable. The Contractor shall access
information pertaining to excluded Medicaid providers through the SDOH Health
Provider Network. Such information available to the Contractor on the HPN shall
be deemed to constitute constructive notice. The HPN should not be the sole
basis for identifying current exclusions or termination of previously approved
providers. Should the Contractor become aware, through the HPN or any other
source, of an SDOH exclusion or termination, the Contractor shall validate this
information with the Office of Medicaid Management, Bureau of Enforcement
Activities and comply with the provisions of this Section.


21.6  Application Procedure


a)  The Contractor shall establish a written application procedure to be used by
a health care professional interested in serving as a Participating Provider
with the Contractor. The criteria for selecting providers, including the minimum
qualification requirements that a health care professional must meet to be
considered by the Contractor, must be defined in writing and developed in
consultation with appropriately qualified health care professionals. Upon
request, the application procedures and minimum qualification requirements must
be made available to health care professionals.


b)  The selection process may not discriminate against particular providers that
serve high-risk populations or specialize in conditions that require costly
treatment.


c)  The Contractor may not discriminate with regard to the participation,
reimbursement, or indemnification of any provider who is acting within the scope
of his or her license or certification under applicable State law, solely on the
basis of that license or certification. This does not preclude the Contractor
from including providers only to the extent necessary to meet its










SECTION 21
(PROVIDER NETWORK)
October 1, 2005
21-3


   
needs; or from establishing different payment rates for different counties or
different specialists; or from establishing measures designed to maintain the
quality of services and control costs consistent with its responsibilities.




 
d) 
If the Contractor does not approve an individual or group of providers as
Participating Providers, it must give the affected providers written notice of
the reason for its decision.



21.7  Evaluation Information


The Contractor shall develop and implement policies and procedures to ensure
that Participating Providers are regularly advised of information maintained by
the Contractor to evaluate their performance or practice. The Contractor shall
consult with health care professionals in developing methodologies to collect
and analyze Participating Providers profiling data. The Contractor shall provide
any such information and profiling data and analysis to its Participating
Providers. Such information, data or analysis shall be provided on a periodic
basis appropriate to the nature and amount of data and the volume and scope of
services provided. Any profiling data used to evaluate the performance or
practice of a Participating Provider shall be measured against stated criteria
and an appropriate group of health care professionals using similar treatment
modalities serving a comparable patient population. Upon presentation of such
information or data, each Participating Provider shall be given the opportunity
to discuss the unique nature of his or her patient population which may have a
bearing on the Participating Provider's profile and to work cooperatively with
the Contractor to improve performance.


21.8  Choice/Assignment of Primary Care Providers (PCPs)


a)  The Contractor shall offer each Enrollee the choice of no fewer than three
(3) Primary Care Providers within distance/travel time standards as set forth in
Section 15.5 of this Agreement.


b)  Contractor must assign a PCP to Enrollees who fail to select a PCP. The
assignment of a PCP by the Contractor may occur after written notification to
the Contractor of the Enrollment (through Roster or other method) and after
written notification of the Enrollee by the Contractor but in no event later
than thirty (30) days after notification of Enrollment, and only after the
Contractor has made reasonable efforts as set forth in Section 13.6 of this
Agreement to contact the Enrollee and inform him/her of his/her right to choose
a PCP.


c)  PCP assignments should be made taking into consideration the following:

 
i) 
Enrollee's geographic location;

 
ii) 
any special health care needs, if known by the Contractor; and

 
iii) 
any special language needs, if known by the Contractor.









SECTION 21
(PROVIDER NETWORK)
October 1, 2005
21-4

d)  In circumstances where the Contractor operates or contracts with a
multi-provider clinic to deliver primary care services, the Enrollee must choose
or be assigned a specific provider or provider team within the clinic to serve
as his/her PCP. This "lead" provider will be held accountable for performing the
PCP duties.


21.9  Enrollee PCP Changes


a)  The Contractor must allow Enrollees the freedom to change PCPs, without
cause, within thirty (30) days of the Enrollee's first appointment with the PCP.
After the first thirty (30) days, the Contractor may elect to limit the Enrollee
to changing PCPs every six (6) months without cause.


b)  The Contractor must process a request to change PCPs and advise the Enrollee
of the effective date of the change within forty-five (45) days of receipt of
the request. The change must be effective no later than the first (1st) day of
the second (2nd) month following the month in which the request is made.


c)  The Contractor will provide Enrollees with an opportunity to select a new
PCP in the event that the Enrollee's current PCP leaves the network or otherwise
becomes unavailable. Such changes shall not be considered in the calculation of
changes for cause allowed within a six (6) month period.


d)  In the event that an assignment of a new PCP is necessary due to the
unavailability of the Enrollee's former PCP, such assignment shall be made in
accordance with the requirements of Section 21.8 of this Agreement.


e)  In addition to those conditions and circumstances under which the Contractor
may assign an Enrollee a PCP when the Enrollee fails to make an affirmative
choice of a PCP, the Contractor may initiate a PCP change for an Enrollee under
the following circumstances:



 
i) 
The Enrollee requires specialized care for an acute or chronic condition

   
and the Enrollee and Contractor agree that reassignment to a different PCP

   
is in the Enrollee's interest.

 
ii) 
The Enrollee's place of residence has changed such that he/she has moved

   
beyond the PCP travel time/distance standard.

 
iii) 
The Enrollee's PCP ceases to participate in the Contractor's network.

 
 iv) 
The Enrollee's behavior toward the PCP is disruptive and the PCP has

   
made all reasonable efforts to accommodate the Enrollee.

 
v) 
The Enrollee has taken legal action against the PCP or the PCP has taken

   
legal action against the Enrollee.



f)  Whenever initiating a change, the Contractor must offer affected Enrollees
the opportunity to select a new PCP in the manner described in this Section.


SECTION 21
(PROVIDER NETWORK)
October 1, 2005
21-5

21.10  Provider Status Changes


a)  PCP Changes



 
i) 
The Contractor agrees to notify its Enrollees of any of the following PCP
changes:



A)  Enrollees will be notified within fifteen (15) days from the date on which
the Contractor becomes aware that such Enrollee's PCP has changed his or her
office address or telephone number.


B)  If a PCP ceases participation in the Contractor's network, the Contractor
shall provide written notice within fifteen (15) days from the date that the
Contractor becomes aware of such change in status to each Enrollee who has
chosen the provider as his or her PCP. In such cases, the notice shall describe
the procedures for choosing an alternative PCP and, in the event that the
Enrollee is in an ongoing course of treatment, the procedures for continuing
care consistent with subdivision 6 (e) of PHL§ 4403.


C)  Where an Enrollee's PCP ceases participation with the Contractor, the
Contractor must ensure that the Enrollee selects or is asigned to a new PCP is
assigned within thirty (30) days of the date of the notice to the Enrollee.


b)  Other Provider Changes


In the event that an Enrollee is in an ongoing course of treatment with another
Participating Provider who becomes unavailable to continue to provide services
to such Enrollee, the Contractor shall provide written notice to the Enrollee
within fifteen (15) days from the date on which the Contractor becomes aware of
the Participating Provider's unavailability to the Enrollee. In such cases, the
notice shall describe the procedures for continuing care consistent with PHL§
4403(6)(e) and for choosing an alternative Participating Provider.


21.11  PCP Responsibilities


In conformance with the Benefit Package, the PCP shall provide health counseling
and advice; conduct baseline and periodic health examinations; diagnose and
treat conditions not requiring the services of a specialist; arrange inpatient
care, consultations with specialists, and laboratory and radiological services
when medically necessary; coordinate the findings of consultants and
laboratories; and interpret such findings to the Enrollee and the Enrollee's
family, subject to the confidentiality provisions of Section 20 of this
Agreement, and












SECTION 21
(PROVIDER NETWORK)
October 1, 2005
21-6

maintain a current medical record for the Enrollee. The PCP shall also be
responsible for determining the urgency of a consultation with a specialist and
shall arrange for all consultation appointments within appropriate time frames.


21.12  Member to Provider Ratios


a)  The Contractor agrees to adhere to the member-to-PCP ratios shown below.
These ratios are Contractor-specific, and assume the practitioner is a mil time
equivalent (FTE) (defined as a provider practicing forty (40) hours per week for
the Contractor):



 
i) 
No more than 1,500 Enrollees for each physician, or 2,400 for a physician
practicing in combination with a registered physician assistant or a certified
nurse practitioner.




 
ii) 
No more than 1,000 Enrollees for each certified nurse practitioner.



b)  The Contractor agrees that these ratios will be prorated for Participating
Providers who represent less than a FTE to the Contractor.


21.13  Minimum PCP Office Hours


a)  General Requirements


A PCP must practice a minimum of sixteen (16) hours a week at each primary care
site.


b)  Waiver of Minimum Hours


The minimum office hours requirement may be waived under certain circumstances.
A request for a waiver must be submitted by the Contractor to the Medical
Director of the Office of Managed Care for review and approval; and the
physician must be available at least eight hours/week; the physician must be
practicing in a Health Provider Shortage Area (HPSA) or other similarly
determined shortage area; the physician must be able to fulfill the other
responsibilities of a PCP (as described in this Section); and the waiver request
must demonstrate there are systems in place to guarantee continuity of care and
to meet all access and availability standards (24-hour/7 days per week coverage,
appointment availability, etc.).


21.14  Primary Care Practitioners


a)  General Limitations


The Contractor agrees to limit its PCPs to the following primary care
specialties: Family Practice, General Practice, General Pediatrics, and General












SECTION 21
(PROVIDER NETWORK)
October 1, 2005
21-7

Internal Medicine except as specified in paragraphs (b), (c), and (d). of this
Section.


b)  Specialist and Sub-specialist as PCPs


The Contractor is permitted to use specialist and sub-specialist physicians as
PCPs when such an action is considered by the Contractor to be medically
appropriate and cost-effective. As an alternative, the Contractor may restrict
its PCP network to primary care specialties only, and rely on standing referrals
to specialists and sub-specialists for Enrollees who require regular visits to
such physicians.


c)  OB/GYN Providers as PCPs


The Contractor, at its option, is permitted to use OB/GYN providers as PCPs,
subject to SDOH qualifications.


d)  Certified Nurse Practitioners as PCPs


The Contractor is permitted to use certified nurse practitioners as PCPs,
subject to their scope of practice limitations under New York State Law.


21.15  PCP Teams


a)  General Requirements


The Contractor may designate teams of physicians/certified nurse practitioners
to serve as PCPs for Enrollees. Such teams may include no more than four (4)
physicians/certified nurse practitioners and, when an Enrollee chooses or is
assigned to a team, one of the practitioners must be designated as "lead
provider" for that Enrollee. In the case of teams comprised of medical residents
under the supervision of an attending physician, the attending physician must be
designated as the lead physician.


b)  Registered Physician Assistants as Physician Extenders


The Contractor is permitted to use registered physician assistants as
physician-extenders, subject to their scope of practice limitations under New
York State Law.


c)  Medical Residents and Fellows


The Contractor shall comply with SDOH Guidelines for use of Medical Residents
and fellows as found in Appendix I, which is hereby made a part of this
Agreement as if set forth fully herein.














SECTION 21
(PROVIDER NETWORK)
October 1, 2005
21-8



21.16  Hospitals


a)  Tertiary Services


The Contractor will establish hospital networks capable of furnishing the full
range of tertiary services to Enrollees. Contractors shall ensure that all
Enrollees have access to at least one (1) general acute care hospital within
thirty (30) minutes/thirty (30) miles travel time (by car or public
transportation) from the Enrollee's residence unless none are located within
such a distance. If none are located within thirty (30) minutes travel time/
thirty (30) miles travel distance, the Contractor must include the next closest
site in its network.


b)  Emergency Services


The Contractor shall ensure and demonstrate that it maintains relationships with
hospital emergency facilities, including comprehensive psychiatric emergency
programs (where available) within and around its service area to provide
Emergency Services.


21.17  Dental Networks


a)  If the Contractor includes dental services in its Benefit Package, the
Contractor's dental network shall include geographically accessible general
dentists sufficient to offer each Enrollee a choice of two (2) primary care
dentists in their Service Area and to achieve a ratio of at least one (1)
primary care dentist for each 2,000 Enrollees. Networks must also include at
least one (1) pediatric dentist and one (1) oral surgeon. Orthognathic surgery,
temporal mandibular disorders (TMD) and oral/maxillofacial prosthodontics must
be provided through any qualified dentist, either in-network or by referral.
Periodontists and endodontists must also be available by referral. The network
should include dentists with expertise in serving special needs populations
(e.g., HIV+ and developmentally disabled patients).


b)  Dental surgery performed in an ambulatory or inpatient setting is the
responsibility of the Contractor whether dental services are a covered benefit
or not, as set forth in Appendix K.2 (25), Dental Services, of this Agreement.


21.18  Presumptive Eligibility Providers


The Contractor must offer Presumptive Eligibility Providers the opportunity to
be Participating Providers in its MMC product. The terms of the contract must be
at least as favorable as the terms offered to other Participating Providers
performing equivalent services (prenatal care). Contractors need not contract
with every Presumptive Eligibility Provider in their counties, but must contract
with a






SECTION 21
(PROVIDER NETWORK)
October 1, 2005
21-9



sufficient number to meet the distance/travel time standards defined for primary
care.


21.19  Mental Health and Chemical Dependence Services Providers


a)  The Contractor will include a full array of mental health and Chemical
Dependence Services providers in its networks, in sufficient numbers to assure
accessibility to Benefit Package services for both children and adults, using
either individual, appropriately licensed practitioners or New York State Office
of Mental Health (OMH) and Office of Alcohol and Substance Abuse Services
(OASAS) licensed programs and clinics, or both.


b)  The State defines mental health and Chemical Dependence Services providers
to include the following: Individual Practitioners, Psychiatrists,
Psychologists, Psychiatric Nurse Practitioners, Psychiatric Clinical Nurse
Specialists, Licensed Certified Social Workers, OMH and OASAS Programs and
Clinics, and providers of mental health and/or Chemical Dependence Services
certified or licensed pursuant to Article 31 or 32 of the Mental Hygiene Law, as
appropriate.


21.20  Laboratory Procedures


The Contractor agrees to restrict its laboratory provider network to entities
having either a CLIA certificate of registration or a CLIA certificate of
waiver.


21.21  Federally Qualified Health Centers (FQHCs)


a)  In a county where Enrollment in the Contractor's MMC product is voluntary,
the Contractor is not required to contract with FQHCs. However, when an FQHC is
a Participating Provider of the Contractor network, the Provider Agreement must
include a provision whereby the Contractor agrees to compensate the FQHC for
services provided to Enrollees at a payment rate that is not less than the level
and amount that the Contractor would pay another Participating Provider that is
not an FQHC for a similar set of services.


b)  In a county where Enrollment in the Contractor's MMC product is mandatory
and/or the Contractor offers a FHPlus product, the Contractor shall contract
with FQHCs operating in that county. However, the Contractor has the option to
make a written request to the SDOH for an exemption from the FQHC contracting
requirement, if the Contractor can demonstrate, with supporting documentation,
that it has adequate capacity and will provide a comparable level of clinical
and enabling services (e.g., outreach, referral services, social support
services, culturally sensitive services such as training for medical and
administrative staff, medical and non-medical and case management services) to
vulnerable populations in lieu of contracting with an FQHC in the county.








SECTION 21
(PROVIDER NETWORK)
October 1, 2005
21-10

Written requests for exemption from this requirement are subject to approval by
CMS.


c)  When the Contractor is participating in a county where an MCO that is
sponsored, owned and/or operated by one or more FQHCs exists, the Contractor is
not required to include any FQHCs within its network in that county.


21.22  Provider Services Function


a)  The Contractor will operate a Provider Services function during regular
business hours. At a minimum, the Contractor's Provider Services staff must be
responsible for the following:



 
i) 
Assisting providers with prior authorization and referral protocols.




 
ii) 
Assisting providers with claims payment procedures.




 
iii) 
Fielding and responding to provider questions and complaints.



21.23  Pharmacies - Applies to FHPlus Program Only


a)  For those counties in which the Contractor offers a FHPlus product as
specified in Appendix M of this Agreement, the Contractor shall include
pharmacies as Participating Providers in its FHPlus product in sufficient
numbers to meet the following distance/travel time standards:



 
i)
Non-Metropolitan areas - thirty (30) miles/thirty (30) minutes from the FHPlus
Enrollee's residence.




 
ii)
Metropolitan areas - thirty (30) minutes from the FHPlus Enrollee's residence by
public transportation from the FHPlus Enrollee's residence.



b)  Transport time and distance in rural areas may be greater than thirty (30)
minutes or thirty (30) miles from the FHPlus Enrollee's residence only if based
on the community standard for accessing care or if by FHPlus Enrollee choice.
Where the transport time and/or distances are greater, the exceptions must be
justified and documented by SDOH on the basis of community standards.


c)  The Contractor also must contract with twenty-four (24) hour pharmacies and
must ensure that all FHPlus Enrollees have access to at least one such pharmacy
within thirty (30) minutes travel time (by car or public transportation) from
the FHPlus Enrollee's residence, unless none are located within such a distance.
If none are located within thirty (30) minutes travel time from the FHPlus
Enrollee's residence, the Contractor must include the closest site in its
network.






SECTION 21
(PROVIDER NETWORK)
October 1, 2005
21-11

d)  For certain conditions, such as hemophilia, PKU, and cystic fibrosis, the
Contractor is encouraged to make pharmacy arrangements with specialty centers
treating these conditions, when such centers are able to demonstrate quality and
cost effectiveness.


e)  The Contractor may make use of mail order prescription deliveries, where
clinically appropriate and desired by the FHPlus Enrollee.


f)  The Contractor may utilize formularies and may employ the services of a
pharmacy benefit manager or utilization review agent, provided that such manager
or agent covers a prescription drug benefit equivalent to the requirements for
prescription drug coverage described in Appendix K of this Agreement and
maintains an internal and external review process for medical exceptions.










































































SECTION 21
(PROVIDER NETWORK)
October 1, 2005
21-12

22.  SUBCONTRACTS AND PROVIDER AGREEMENTS


22.1  Written Subcontracts


a)  The Contractor may not enter into any subcontracts related to the delivery
of services to Enrollees, except by a written agreement.


b)  If the Contractor enters into subcontracts for the performance of work
pursuant to this Agreement, the Contractor shall retain full responsibility for
performance of the subcontracted services. Nothing in the subcontract shall
impair the rights of the State under this Agreement. No contractual relationship
shall be deemed to exist between the subcontractor and the State.


c)  The delegation by the Contractor of its responsibilities assumed by this
Agreement to any subcontractors will be limited to those specified in the
subcontracts.


22.2  Permissible Subcontracts


Contractor may subcontract for provider services as set forth in Sections 2.6
and 21 of this Agreement and management services including, but not limited to,
marketing, quality assurance and utilization review activities and such other
services as are acceptable to the SDOH. The Contractor must evaluate the
prospective subcontractor's ability to perform the activities to be delegated.


22.3  Provisions of Services through Provider Agreements


All medical care and/or services covered under this Agreement, with the
exception of seldom used subspecialty and Emergency Services, Family Planning
Services, and services for which Enrollees can self refer, pursuant to Section
10.15 of this Agreement, shall be provided through Provider Agreements with
Participating Providers.


22.4  Approvals


a)  Provider Agreements shall require the approval of SDOH as set forth in PHL
§4402 and 10 NYCRR Part 98.


b)  If a subcontract is for management services under 10 NYCRR Part 98, it must
be approved by SDOH prior to its becoming effective.


c)  The Contractor shall notify SDOH of any material amendments to any Provider
Agreement as set forth in 10 NYCRR Part 98.


SECTION 22
(SUBCONTRACTS AND PROVIDER AGREEMENTS)
October 1, 2005
22-1



22.5  Required Components


a)  All subcontracts, including Provider Agreements, entered into by the
Contractor to provide program services under this Agreement shall contain
provisions specifying:



 
i) 
the activities and report responsibilities delegated to the subcontractor; and
provide for revoking the delegation, in whole or in part, and imposing other
sanctions if the subcontractor's performance does not satisfy standards set
forth in this Agreement, and an obligation for the provider to take corrective
action.




 
ii) 
that the work performed by the subcontractor must be in accordance with the
terms of this Agreement; and




 
iii) 
that the subcontractor specifically agrees to be bound by the confidentiality
provisions set forth in this Agreement.



b)  The Contractor shall impose obligations and duties on its subcontractors,
including its Participating Providers, that are consistent with this Agreement,
and that do not impair any rights accorded to LDSS, SDOH, or DHHS.


c)  No subcontract, including any Provider Agreement, shall limit or terminate
the Contractor's duties and obligations under this Agreement.


d)  Nothing contained in this Agreement shall create any contractual
relationship between any subcontractor of the Contractor, including its
Participating Providers, and SDOH.


e)  Any subcontract entered into by the Contractor shall fulfill the
requirements of 42 CFR Part 438 that are appropriate to the service or activity
delegated under such subcontract.


f)  The Contractor shall also require that, in the event the Contractor fails to
pay any subcontractor, including any Participating Provider in accordance with
the subcontract or Provider Agreement, the subcontractor or Participating
Provider will not seek payment from the SDOH, LDSS, the Enrollees, or persons
acting on an Enrollee's behalf.


g)  The Contractor shall include in every Provider Agreement a procedure for the
resolution of disputes between the Contractor and its Participating Providers.


h)  The Contractor shall ensure that all Provider Agreements entered into with
Providers require acceptance of a woman's Enrollment in the Contractor's MMC or
FHPlus product as sufficient to provide services to her newborn,










SECTION 22
(SUBCONTRACTS AND PROVIDER AGREEMENTS)
October 1, 2005
22-2



unless the newborn is excluded from Enrollment in the MMC Program pursuant to
Section 6.1 of this Agreement, or the Contractor does not offer a MMC product in
the mother's county of fiscal responsibility.



 
i) 
The Contractor must monitor the subcontractor's performance on an ongoing basis
and subject it to formal review according to time frames established by the
State, consistent with State laws and regulations, and the terms of this
Agreement. When deficiencies or areas for improvement are identified, the
Contractor and subcontractor must take corrective action.



22.6  Timely Payment


Contractor shall make payments to Participating Providers and to
Non-Participating Providers, as applicable, for items and services covered under
this Agreement on a timely basis, consistent with the claims payment procedures
described in SIL§3224-a.


22.7  Restrictions on Disclosure


a)  The Contractor shall not by contract or written policy or written procedure
prohibit or restrict any health care provider from the following:



 
i)
Disclosing to any subscriber, Enrollee, patient, designated representative or,
where appropriate, Prospective Enrollee any information that such provider deems
appropriate regarding:



A)  a condition or a course of treatment with such subscriber, Enrollee,
patient, designated representative or Prospective Enrollee, including the
availability of other therapies, consultations, or tests; or


B)  the provisions, terms, or requirements of the Contractor's MMC or FHPlus
products as they relate to the Enrollee, where applicable.



 
ii) 
Filing a complaint, making a report or comment to an appropriate governmental
body regarding the policies or practices of the Contractor when he or she
believes that the policies or practices negatively impact upon the quality of,
or access to, patient care.




 
iii) 
Advocating to the Contractor on behalf of the Enrollee for approval or coverage
of a particular treatment or for the provision of health care services.



22.8  Transfer of Liability


No contract or agreement between the Contractor and a Participating Provider
shall contain any clause purporting to transfer to the Participating Provider,
other than a medical group, by indemnification or otherwise, any liability
relating to




SECTION 22
(SUBCONTRACTS AND PROVIDER AGREEMENTS)
October 1, 2005
22-3




activities, actions or omissions of the Contractor as opposed to those of the
Participating Provider.


22.9  Termination of Health Care Professional Agreements


a)  General Requirements



 
i) 
The Contractor shall not terminate a contract with a health care professional
unless the Contractor provides to the health care professional a written
explanation of the reasons for the proposed termination and an opportunity for a
review or hearing as hereinafter provided. For purposes of this Section, a
health care professional is an individual licensed, registered or certified
pursuant to Title VII of the Education Law.




 
ii) 
These requirements shall not apply in cases involving imminent harm to patient
care, a determination of fraud, or a final disciplinary action by a state
licensing board or other governmental agency that impairs the health care
professional's ability to practice.



b)  Notice of Health Care Professional Termination



 
i)
When the Contractor desires to terminate a contract with a health care
professional, the notification of the proposed termination by the Contractor to
the health care professional shall include:



A)  the reasons for the proposed action;


B)  notice that the health care professional has the right to request a hearing
or review, at the provider's discretion, before a panel appointed by the
Contractor;


C)  a time limit of not less than thirty (30) days within which a health care
professional may request a hearing; and


D)  a time limit for a hearing date which must be held within thirty (30) days
after the date of receipt of a request for a hearing.


c)  No contract or agreement between the Contractor and a health care
professional shall contain any provision which shall supersede or impair a
health care professional's right to notice of reasons for termination and the
opportunity for a hearing or review concerning such termination.












SECTION 22
(SUBCONTRACTS AND PROVIDER AGREEMENTS)
October 1, 2005
22-4



22.10  Health Care Professional Hearings


a)  A health care professional that has been notified of his or her proposed
termination must be allowed a hearing. The procedures for this hearing must meet
the following standards:



 
i) 
The hearing panel shall be comprised of at least three persons appointed by the
Contractor. At least one person on such panel shall be a. clinical peer in the
same discipline and the same or similar specialty as the health care
professional under review. The hearing panel may consist of more than three
persons, provided however, that the number of clinical peers on such panel shall
constitute one-third or more of the total membership of the panel.




 
ii) 
The hearing panel shall render a decision on the proposed action in a timely
manner. Such decision shall include reinstatement of the health care
professional by the Contractor, provisional reinstatement subject to conditions
set forth by the Contractor or termination of the health care professional. Such
decision shall be provided in writing to the health care professional.




 
iii) 
A decision by the hearing panel to terminate a health care professional shall be
effective not less than thirty (30) days after the receipt by the health care
professional of the hearing panel's decision. Notwithstanding the termination of
a health care professional for cause or pursuant to a hearing, the Contractor
shall permit an Enrollee to continue an on-going course of treatment for a
transition period of up to ninety (90) days, and post-partum care, subject to
the provider's agreement, pursuant to PHL § 4403(6)(e).




 
iv) 
In no event shall termination be effective earlier than sixty (60) days from the
receipt of the notice of termination.



22.11  Non-Renewal of Provider Agreements


Either party to a Provider Agreement may exercise a right of non-renewal at the
expiration of the Provider Agreement period set forth therein or, for a Provider
Agreement without a specific expiration date, on each January first occurring
after the Provider Agreement has been in effect for at least one year, upon
sixty (60) days notice to the other party; provided, however, that any
non-renewal shall not constitute a termination for the purposes of this Section.
















SECTION 22
(SUBCONTRACTS AND PROVIDER AGREEMENTS)
October 1, 2005
22-5



22.12  Notice of Participating Provider Termination


a) The Contractor shall notify SDOH of any notice of termination or non-renewal
of an IPA or institutional network Provider Agreement, or medical group Provider
Agreement that serves five percent or more of the enrolled population in a LDSS
and/or when the termination or non-renewal of the medical group provider will
leave fewer than two Participating Providers of that type within the LDSS,
unless immediate termination of the Provider Agreement is justified. The notice
shall include an impact analysis of the termination or non-renewal with regard
to Enrollee access to care.


b)  The Contractor shall provide the notification required in (a) above to the
SDOH ninety (90) days prior to the effective date of the termination of the
Provider Agreement or immediately upon notice from such Participating Provider
if less than ninety (90) days.


c)  The Contractor shall provide the notification required in (a) above to the
SDOH if the Contractor and the Participating Providers have failed to execute a
renewal Provider Agreement forty-five (45) days prior to the expiration of the
current Provider Agreement.


d)  In addition to the notification required in (a) above, the Contractor shall
submit a contingency plan to SDOH, at least forty-five (45) days prior to the
termination or expiration of the Provider Agreement, identifying the number of
Enrollees affected by the potential withdrawal of the provider from the
Contractor's network and specifying how services previously furnished by the
Participating Provider will be provided in the event of its withdrawal from the
Contractor's network. If the Participating Provider is a hospital, the
Contractor shall identify the number of doctors that would not have admitting
privileges in the absence of such Participating hospital.


e)  In addition to the notification required in (a) above, the Contractor shall
develop a transition plan for Enrollees who are patients of the Participating
Provider withdrawing from the Contractor's network subject to approval by SDOH.
SDOH may direct the Contractor to provide notice to the Enrollees who are
patients of PCPs or specialists including available options for the patients,
and availability of continuing care, consistent with Section 13.8 of this
Agreement, not less than thirty (30) days prior to the termination or expiration
of the Provider Agreement, hi the event that Provider Agreements are terminated
or are not renewed with less than the notice period required by this Section,
the Contractor shall immediately notify SDOH, and develop a transition plan on
an expedited basis and provide notice to affected Enrollees upon SDOH consent to
the transition plan and Enrollee notice.














SECTION 22
(SUBCONTRACTS AND PROVIDER AGREEMENTS)
October 1, 2005
22-6


f)  Upon Contractor notice of failure to renew, or termination of, a Provider
Agreement, the SDOH, in its sole discretion, may waive the requirement of
submission of a contingency plan upon a determination by the SDOH that:



 
i) 
the impact upon Enrollees is not significant, and/or




 
ii) 
he Contractor and Participating Provider are continuing to negotiate in good
faith and consent to extend the Provider Agreement for a period of time
necessary to provide not less than thirty (30) days notice to Enrollees.



g)  SDOH reserves the right to take any other action permitted by this Agreement
and under regulatory or statutory authority, including but not limited to
terminating this Agreement.


22.13  Physician Incentive Plan


a)  If Contractor elects to operate a Physician Incentive Plan, the Contractor
agrees that no specific payment will be made directly or indirectly to a
Participating Provider that is a physician or physician group as an inducement
to reduce or limit medically necessary services furnished to an Enrollee.
Contractor agrees to submit to SDOH annual reports containing the information on
its Physician Incentive Plan in accordance with 42 CFR § 438.6(h). The contents
of such reports shall comply with the requirements of 42 CFR §§ 422.208 and
422.210 and be in a format to be provided by SDOH.


b)  The Contractor must ensure that any Provider Agreements for services covered
by this Agreement, such as agreements between the Contractor and other entities
or between the Contractor's subcontracted entities and their contractors, at all
levels including the physician level, include language requiring that the
Physician Incentive Plan information be provided by the sub-contractor in an
accurate and timely manner to the Contractor, in the format requested by SDOH.


c)  In the event that the incentive arrangements place the Participating
physician or physician group at risk for services beyond those provided directly
by the physician or physician group for an amount beyond the risk threshold of
twenty-five percent (25%) of potential payments for covered services
(substantial financial risk), the Contractor must comply with all additional
requirements listed in regulation, such as: conduct Enrollee/disenrollee
satisfaction surveys; disclose the requirements for the Physician Incentive
Plans to its beneficiaries upon request; and ensure that all physicians and
physician groups at substantial financial risk have adequate stop-loss
protection. Any of these additional requirements that are passed on to the
subcontractors must be clearly stated in their Provider Agreement.


SECTION 22
(SUBCONTRACTS AND PROVIDER AGREEMENTS)
October 1, 2005
22-7



23.  FRAUD AND ABUSE


23.1  General Requirements


The Contractor shall comply with the Federal fraud and abuse requirements of 42
CFR§ 438.608.


23.2  Prevention Plans and Special Investigation Units


If the Contractor has over 10,000 Enrollees in the aggregate in any given year,
the Contractor must file a Fraud and Abuse Prevention Plan with the Commissioner
of Health and develop a special investigation unit for the detection,
investigation and prevention of fraudulent activities to the extent required by
PHL§ 4414 and SDOH regulations.


24.  AMERICANS WITH DISABILITIES ACT COMPLIANCE PLAN


Contractor must comply with Title II of the ADA and Section 504 of the
Rehabilitation Act of 1973 for program accessibility, and must develop an ADA
Compliance Plan consistent with the SDOH Guidelines for MCO Compliance with the
ADA set forth in Appendix J, which is hereby made a part of this Agreement as if
set forth fully herein. Said plan must be approved by the SDOH, be filed with
the SDOH, and be kept on file by the Contractor.


25.  FAIR HEARINGS


25.1  Enrollee Access to Fair Hearing Process


Enrollees may access the fair hearing process in accordance with applicable
federal and state laws and regulations. Contractors must abide by and
participate in New York State's Fair Hearing Process and comply with
determinations made by a fair hearing officer.


25.2  Enrollee Rights to a Fair Hearing


Enrollees may request a fair hearing regarding adverse LDSS determinations
concerning enrollment, disenrollment and eligibility, and regarding the denial,
termination, suspension or reduction of a clinical treatment or other Benefit
Package services by the Contractor. For issues related to disputed services,
Enrollees must have received an adverse determination from the Contractor or its
approved utilization review agent either overriding a recommendation to provide
services by a Participating Provider or confirming the decision of a
Participating Provider to deny those services. An Enrollee may also seek a fair
hearing for a failure by the Contractor to act with reasonable promptness with
respect to such services. Reasonable promptness shall mean compliance with the
timeframes established for review of grievances and utilization review in
Sections 44 and 49






SECTION 23 - SECTION 36
October 1, 2005
-1-



of the Public Health Law, the grievance system requirements of 42 CFR Part 438
and Appendix F of this Agreement.


25.3  Contractor Notice to Enrollees


a)  Contractor must issue a written notice of Action and right to fair hearing
within applicable timeframes to any Enrollee when taking an adverse Action and
when making an Appeal determination as provided in Appendix F of this Agreement.


b)  Contractor agrees to serve notice on affected Enrollees by mail and must
maintain documentation of such.


25.4  Aid Continuing


a)  Contractor shall be required to continue the provision of the Benefit
Package services that are the subject of the fair hearing to an Enrollee
(hereafter referred to as "aid continuing") if so ordered by the NYS Office of
Administrative Hearings (OAH) under the following circumstances:



 
i) 
Contractor has or is seeking to reduce, suspend or terminate a treatment or
Benefit Package service currently being provided;




 
ii) 
Enrollee has filed a timely request for a fair hearing with OAH; and




 
iii) 
There is a valid order for the treatment or service from a Participating
Provider.



b)  Contractor shall provide aid continuing until the matter has been resolved
to the Enrollee's satisfaction or until the administrative process is completed
and there is a determination from OAH that Enrollee is not entitled to receive
the service; the Enrollee withdraws the request for aid continuing and/or the
fair hearing in writing; or the treatment or service originally ordered by the
provider has been completed, whichever occurs first.


c)  If the services and/or benefits in dispute have been terminated, suspended
or reduced and the Enrollee timely requests a fair hearing. Contractor shall, at
the direction of either SDOH or LDSS, restore the disputed services and/or
benefits consistent with the provisions of Section 25.4 (b) of this Agreement.


25.5  Responsibilities of SDOH


SDOH will make every reasonable effort to ensure that the Contractor receives
timely notice in writing by fax, or e-mail, of all requests, schedules .and
directives regarding fair hearings.


SECTION 23 - SECTION 36
October 1, 2005
-2-



25.6  Contractor's Obligations


a)  Contractor shall appear at all scheduled fair hearings concerning its
clinical determinations and/or Contractor-initiated disenrollments to present
evidence as justification for its determination or submit written evidence as
justification for its determination regarding the disputed benefits and/or
services. If Contractor will not be making a personal appearance at the fair
hearing, the written material must be submitted to OAH and Enrollee or
Enrollee's representative at least three (3) business days prior to the
scheduled hearing. If the hearing is scheduled fewer than three (3) business
days after the request, Contractor must deliver the evidence to the hearing site
no later than one (1) business day prior to the hearing, otherwise Contractor
must appear in person. Notwithstanding the above provisions, Contractor may be
required to make a personal appearance at the discretion of the hearing officer
and/or SDOH.


b)  Despite an Enrollee's request for a State fair hearing in any given dispute,
Contractor is required to maintain and operate in good faith its own internal
Complaint and Appeal processes as required under state and federal laws and by
Section 14 and Appendix F of this Agreement. Enrollees may seek redress of
Adverse Determinations simultaneously through Contractor's internal process and
the State fair hearing process. If Contractor has reversed its initial
determination and provided the service to the Enrollee, Contractor may request a
waiver from appearing at the hearing and, in submitted papers, explain that it
has withdrawn its initial determination and is providing the service or
treatment formerly in dispute.


c)  Contractor shall comply with all determinations rendered by OAH at fair
hearings. Contractor shall cooperate with SDOH efforts to ensure that Contractor
is in compliance with fair hearing determinations. Failure by Contractor to
maintain such compliance shall constitute breach of this Agreement. Nothing in
this Section shall limit the remedies available to SDOH, LDSS or the federal
government relating to any non-compliance by Contractor with a fair hearing
determination or Contractor's refusal to provide disputed services.


d)  If SDOH investigates a Complaint that has as its basis the same dispute that
is the subject of a pending fair hearing and, as a result of its investigation,
concludes that the disputed services and/or benefits should be provided to the
Enrollee, Contractor shall comply with SDOH's directive to provide those
services and/or benefits and provide notice to OAH and Enrollee as required by
Section 25.6(b) of this Agreement.


e)  If SDOH, through its Complaint investigation process, or OAH, by a
determination after a fair hearing, directs Contractor to provide a service that
was initially denied by Contractor, Contractor may either directly provide the
service, arrange for the provision of that service or pay for the provision of


SECTION 23 - SECTION 36
October 1, 2005
-3-



that service by a Non-Participating Provider. If the services were not famished
during the period the fair hearing was pending, the Contractor must authorize or
furnish the disputed services promptly and as expeditiously as the Enrollee's
health condition requires.


f)  Contractor agrees to abide by changes made to this Section of the Agreement
with respect to the fair hearing, Action, Service Authorization, Complaint and
Appeal processes by SDOH in order to comply with any amendments to applicable
state or federal statutes or regulations.


g)  Contractor agrees to identify a contact person within its organization who
will serve as a liaison to SDOH for the purpose of receiving fair hearing
requests, scheduled fair hearing dates and adjourned fair hearing dates and
compliance with State directives. Such individual: shall be accessible to the
State by e-mail; shall monitor e-mail for correspondence from the State at least
once every business day; and shall agree, on behalf of Contractor, to accept
notices to Contractor transmitted via e-mail as legally valid.


h)  The information describing fair hearing rights, aid continuing. Action,
Service Authorization, utilization review. Complaint and Appeal procedures shall
be included in all MMC and FHPlus member handbooks and shall comply with Section
14, Appendices E and F of this Agreement.


i)  Contractor shall bear the burden of proof at hearings regarding the
reduction, suspension or termination of ongoing services. In the event that
Contractor's initial adverse determination is upheld as a result of a fair
hearing, any aid continuing provided pursuant to that hearing request, may be
recouped by Contractor.


26.  EXTERNAL APPEAL


26.1  Basis for External Appeal


Enrollees are eligible to request an External Appeal when one or more covered
health care services have been denied by the Contractor on the basis that the
service(s) is not medically necessary or is experimental or investigational.


26.2  Eligibility for External Appeal


An Enrollee is eligible for an External Appeal when the Enrollee has exhausted
the Contractor's internal utilization review procedure, has received a final
adverse determination from the Contractor, or the Enrollee and the Contractor
have agreed to waive internal Appeal procedures in accordance with PHL§
4914(2)2(a). A provider is also eligible for an External Appeal of retrospective
denials.


SECTION 23 - SECTION 36
October 1, 2005
-4-



26.3  External Appeal Determination


The External Appeal determination is binding on the Contractor; however, a fair
hearing determination supersedes an External Appeal determination for Enrollees.


26.4  Compliance with External Appeal Laws and Regulations


The Contractor must comply with the provisions of Sections 4910-4914 of the PHL
and 10 NYCRR Part 98 regarding the External Appeal program.


26.5  Member Handbook


The Contractor shall describe its Action and utilization review policies and
procedures, including a notice of the right to an External Appeal together with
a description of the External Appeal process and the timeframes for External
Appeal, in the Member Handbook. The Member Handbook shall comply with Section 13
and the Member Handbook Guidelines, Appendix E, of this Agreement.


27.  INTERMEDIATE SANCTIONS


27.1  General


The Contractor is subject to the imposition of sanctions as authorized by State
and Federal law and regulation, including the SDOH's right to impose sanctions
for unacceptable practices as set forth in 18 NYCRR Part 515 and civil and
monetary penalties pursuant to 18 NYCRR Part 516 and 42 CFR§ 438.700, and such
other sanctions and penalties as are authorized by local laws and ordinances and
resultant administrative codes, rules and regulations related to the Medical
Assistance Program or to the delivery of the contracted for services.


27.2  Unacceptable Practices


a)  Unacceptable practices for which the Contractor may be sanctioned include
but are not limited to:



 
i) 
Failing to provide medically necessary services that the Contractor is required
to provide under its contract with the State.




 
ii) 
Imposing premiums or charges on Enrollees that are in excess of the premiums or
charges permitted under the MMC Program or FHPlus Program.




 
iii) 
Discriminating among Enrollees on the basis of their health status or need for
health care services.



SECTION 23 - SECTION 36
October 1, 2005
-5-




 
iv) 
Misrepresenting or falsifying information that it furnishes to an Enrollee,
Potential Enrollee, health care provider, the State or to CMS.




 
v) 
Failing to comply with the requirements for Physician Incentive Plans, as set
forth in 42 CFR §§ 422.208 and 422.210.




 
vi) 
Distributing directly or through any agent or independent contractor, Marketing
materials that have not been approved by the State or that contain false or
materially misleading information.



vii) Violating any other applicable requirements of SSA §§ 1903(m) or 1932 and
any implementing regulations.


viii) Violating any other applicable requirements of 18 NYCRR or 10 NYCRR Part
98.


ix) Failing to comply with the terms of this Agreement.


27.3  Intermediate Sanctions


a)  Intermediate Sanctions may include but are not limited to:



 
i) 
Civil monetary penalties.




 
ii) 
Suspension of all new enrollment, including auto assignments, after the
effective date of the sanction.




 
iii) 
Termination of the contract, pursuant to Section 2.7 of this Agreement.



27.4  Enrollment Limitations


The SDOH shall have the right, upon notice to the LDSS, to limit, suspend or
terminate Enrollment activities by the Contractor and/or Enrollment into the
Contractor's MMC and/or FHPlus product upon ten (10) days written notice to the
Contractor. The written notice shall specify the action(s) contemplated and the
reason(s) for such action(s) and shall provide the Contractor with an
opportunity to submit additional information that would support me conclusion
that limitation, suspension or termination of Enrollment activities or
Enrollment in the Contractor's MMC and/or FHPlus product is unnecessary. Nothing
in this paragraph limits other remedies available to the SDOH or the LDSS under
this Agreement.


















SECTION 23 - SECTION 36
October 1, 2005
-6-




 
27.5
Due Process



The Contractor will be afforded due process pursuant to Federal and State Law
and Regulations (42 CFR§438.710, 18 NYCRR Part 516, and Article 44 of the PHL).


28.  ENVIRONMENTAL COMPLIANCE


The Contractor shall comply with all applicable standards, orders, or
requirements issued under Section 306 of the Clean Air Act (42 U.S.C.§ 1857(h)),
Section 508 of the Federal Water Pollution Control Act as amended (33 U.S.C. §
1368), Executive Order 11738, and the Environmental Protection Agency ("EPA")
regulations (40 CFR Part 15) that prohibit the use of the facilities included on
the EPA List of Violating Facilities. The Contractor shall report violations to
SDOH and to the Assistant Administrator for Enforcement of the EPA.


29.  ENERGY CONSERVATION


The Contractor shall comply with any applicable mandatory standards and policies
relating to energy efficiency that are contained in the State Energy
Conservation regulation issued in compliance with the Energy Policy and
Conservation Act of 1975 (Pub. L. 94-165) and any amendment to the Act.


30.  INDEPENDENT CAPACITY OF CONTRACTOR


The parties agree that the Contractor is an independent Contractor and that the
Contractor, its agents, officers, and employees act in an independent capacity
and not as officers or employees of LDSS, SDOH or the DHHS.


31.  NO THIRD PARTY BENEFICIARIES


Only the parties to this Agreement and their successors in interest and assigns
have any rights or remedies under or by reason of this Agreement.


32.  INDEMNIFICATION


32.1  Indemnification by Contractor


a)  The Contractor shall indemnify, defend, and hold harmless the SDOH and the
LDSS, and their officers, agents, and employees, and the Enrollees and their
eligible dependents from:



 
i) 
any and all claims and losses accruing or resulting to any and all Contractors,
subcontractors, materialmen, laborers, and any other person,





SECTION 23 - SECTION 36
October 1, 2005
-7-



firm, or corporation furnishing or supplying work, services, materials, or
supplies in connection with the performance of this Agreement;



 
ii) 
any and all claims and losses accruing or resulting to any person, firm, or
corporation that may be injured or damaged by the Contractor, its officers,
agents, employees, or subcontractors, including Participating Providers, in
connection with the performance of this Agreement;




 
iii) 
any liability, including costs and expenses, for violation of proprietary
rights, copyrights, or rights of privacy by the Contractor, its officers,
agents, employees or subcontractors, arising out of the publication,
translation, reproduction, delivery, performance, use, or disposition of any
data furnished under this Agreement, or based on any libelous or otherwise
unlawful matter contained in such data.



b)  The SDOH will provide the Contractor with prompt written notice of any claim
made against the SDOH, and the Contractor, at its sole option, shall defend or
settle said claim. The SDOH shall cooperate with the Contractor to the extent
necessary for the Contractor to discharge its obligation under Section 32.1 (a).


c)  The Contractor shall have no obligation under this section with respect to
any claim or cause of action for damages to persons or property solely caused by
the negligence of SDOH, its employees, or agents.


32.2  Indemnification by SDOH


Subject to the availability of lawful appropriations as required by State
Finance Law § 41, the SDOH agrees to indemnify and hold the Contractor harmless
from any liability, loss, damages, claim, suit or judgment, and all allowable
costs and expenses of any kind or nature, as determined by the New York State
Court of Claims and arising out of the actions or the omissions of the SDOH, its
officers, agents or employees in connection with this Agreement. Provisions
concerning the SDOH's responsibility for any claims for liability as may arise
during the term of this Agreement are set forth in the New York State Court of
Claims Act, and any damages arising for such liability shall issue from the New
York State Court of Claims Fund or any applicable, annual appropriation of the
Legislature of the State of New York.


33.  PROHIBITION ON USE OF FEDERAL FUNDS FOR LOBBYING


33.1  Prohibition of Use of Federal Funds for Lobbying


The Contractor agrees, pursuant to 31 U.S.C.§ 1352 and 45 CFR Part 93, that no
Federally appropriated funds have been paid or will be paid to any person by or
on behalf of the Contractor for the purpose of influencing or attempting to


SECTION 23 - SECTION 36
October 1, 2005
-8-



influence an officer or employee of any agency, a Member of Congress, an officer
or employee of Congress, or an employee of a Member of Congress in connection
with the award of any Federal contract, the making of any federal grant, the
making of any Federal loan, the entering into of any cooperative agreement, or
the extension, continuation, renewal, amendment, or modification of any Federal
contract, grant, loan, or cooperative agreement. The Contractor agrees to
complete and submit the "Certification Regarding Lobbying," Appendix B attached
hereto and incorporated herein, if this Agreement exceeds $100,000.


33.2  Disclosure Form to Report Lobbying


If any funds other than Federally appropriated funds have been paid or will be
paid to any person for the purpose of influencing or attempting to influence an
officer or employee of any agency, a Member of Congress, an officer or employee
of Congress, or an employee of a Member of Congress in connection with the award
of any Federal contract, the making of any Federal grant, the making of any
Federal loan, the entering into of any cooperative agreement, or the extension,
continuation, renewal, amendment, or modification of any Federal contract,
grant, loan, or cooperative agreement, and the Agreement exceeds $100,000, the
Contractor shall complete and submit Standard Form-LLL "Disclosure Form to
Report Lobbying," in accordance with its instructions.


33.3  Requirements of Subcontractors


The Contractor shall include the provisions of this Section in its subcontracts,
including its Provider Agreements. For all subcontracts, including Provider
Agreements, that exceed $100,000, the Contractor shall require the
subcontractor, including any Participating Provider to certify and disclose
accordingly to the Contractor.


34.  NON-DISCRIMINATION


34.1  Equal Access to Benefit Package


Except as otherwise provided in applicable sections of this Agreement the
Contractor shall provide the Medicaid Managed Care and/or Family Health Plus
Benefit Package(s) to MMC and/or FHPlus Enrollees, respectively, in the same
manner, in accordance with the same standards, and with the same priority as
members of the Contractor enrolled under any other contracts.


34.2  Non-Discrimination


The Contractor shall not discriminate against Eligible Persons or Enrollees for
Medicaid Managed Care and/or Family Health Plus on the basis of age, sex, race,
creed, physical or mental handicap/developmental disability, national origin,
sexual orientation, type of illness or condition, need for health services, or




SECTION 23 - SECTION 36
October 1, 2005
-9-



Capitation Rate that the Contractor will receive for such Eligible Persons or
Enrollees.


34.3  Equal Employment Opportunity


Contractor must comply with Executive Order 11246, entitled "Equal Employment
Opportunity", as amended by Executive Order 11375, and as supplemented in
Department of Labor regulations.



 
34.4
Native Americans Access to Services From Tribal or Urban Indian Health Facility




   
The Contractor shall not prohibit, restrict or discourage enrolled Native
Americans from receiving care from or accessing: a) Medicaid reimbursed health
services from or through a tribal health or urban Indian health facility or
center and/or b) Family Health Plus covered benefits from or through a tribal
health or urban Indian health facility or center which is included in the
Contractor's network.



35.  COMPLIANCE WITH APPLICABLE LAWS


35.1  Contractor and SDOH Compliance With Applicable Laws


Notwithstanding any inconsistent provisions in this Agreement, the Contractor
and SDOH shall comply with all applicable requirements of the State Public
Health Law; the State Social Services Law; Title XIX of the Social Security Act;
Title VI of the Civil Rights Act of 1964 and 45 CFR Part 80, as amended; Title
IX of the Education Amendments of 1972; Section 504 of the Rehabilitation Act of
1973 and 45 CFR Part 84, as amended; the Age Discrimination Act of 1975 and 45
CFR Part 91, as amended; the ADA; Title XIII of the Federal Public Health
Services Act, 42 U.S.C§ 300e et seq., regulations promulgated thereunder; the
Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191) and
related regulations; and all other applicable legal and regulatory requirements
in effect at the time that this Agreement is signed and as adopted or amended
during the term of this Agreement. The parties agree that this Agreement shall
be interpreted according to the laws of the State of New York.



 
35.2
Nullification of Illegal, Unenforceable, Ineffective or Void Contract Provisions




   
Should any provision of this Agreement be declared or found to be illegal or
unenforceable, ineffective or void, then each party shall be relieved of any
obligation arising from such provision; the balance of this Agreement, if
capable of performance, shall remain in full force and effect.



SECTION 23 - SECTION 36
October 1, 2005
-10-


































35.3  Certificate of Authority Requirements


The Contractor must satisfy conditions for issuance of a certificate of
authority, including proof of financial solvency, as specified in 10 NYCRR Part
98.


35.4  Notification of Changes in Certificate of Incorporation


The Contractor shall notify SDOH of any amendment to its Certificate of
Incorporation or Articles of Organization pursuant to 10 NYCRR Part 98.


35.5  Contractor's Financial Solvency Requirements


The Contractor, for the duration of this Agreement, shall remain in compliance
with all applicable state requirements for financial solvency for MCOs offering
Medicaid Managed Care and/or Family Health Plus products, as applicable. The
Contractor shall continue to be financially responsible as defined in PHL § 4403
(l)(c) and shall comply with the contingent reserve fund and escrow deposit
requirements of 10 NYCRR Part 98 and must meet minimum net worth requirements
established by SDOH and the State Insurance Department. The Contractor shall
make provision, satisfactory to SDOH, for protections for SDOH, LDSSs and the
Enrollees in the event of Contractor or subcontractor insolvency, including but
not limited to, hold harmless and continuation of treatment provisions in all
provider agreements which protect SDOH, LDSSs and Enrollees from costs of
treatment and assures continued access to care for Enrollees.


35.6  Compliance With Care for Maternity Patients


Contractor must comply with §2803-n of the PHL and § 3216 (i) (10) (a) of the
State Insurance Law related to hospital care for maternity patients.



 
35.7
Informed Consent Procedures for Hysterectomy and Sterilization



The Contractor is required and shall require Participating Providers to comply
with the informed consent procedures for Hysterectomy and Sterilization
specified in 42 CFR Part 441, sub-part F, and 18 NYCRR § 505.13.



 
35.8
Non-Liability of Enrollees for Contractor's Debts



Contractor agrees that in no event shall the Enrollee become liable for the
Contractor's debts as set forth in SSA§ 1932(b)(6).














SECTION 23 - SECTION 36
October 1, 2005
-11-






35.9  SDOH Compliance With Conflict of Interest Laws


SDOH and its employees shall comply with Article 18 of the General Municipal Law
and all other appropriate provisions of New York State law, local laws and
ordinances and all resultant codes, rules and regulations pertaining to
conflicts of interest.


35.10  Compliance With PHL Regarding External Appeals


Contractor must comply with Article 49 Title II of me PHL regarding external
appeal of adverse determinations.


36.  NEW YORK STATE STANDARD CONTRACT CLAUSES


Appendix A (Standard Clauses as required by the Attorney General for all State
contracts) is attached and incorporated by reference as if set forth fully
herein and any amendment thereto, and takes precedence over all other parts of
this Agreement.
































































SECTION 23 - SECTION 36
October 1, 2005
-12-



APPENDIX A


New York State Standard Clauses






















































APPENDIX A
October 1, 2005









STANDARD CLAUSES FOR NYS CONTRACTS


The parties to the attached contract, license, lease, amendment or other
agreement of any kind (hereinafter, "the contract" or "this contract") agree to
be bound by the following clauses which are hereby made a part of the contract
(the word "Contractor" herein refers to any party other than the State, whether
a contractor, licenser, licensee, lessor, lessee or any other party):


1. EXECUTORY CLAUSE. In accordance with Section 41 of the State Finance Law, the
State shall have no liability under this contract to the Contractor or to anyone
else beyond funds appropriated and available for this contract.


2. NON-ASSIGNMENT CLAUSE. In accordance with Section 138 of the State Finance
Law, this contract may not be assigned by the Contractor or its right, title or
interest therein assigned, transferred, conveyed, sublet or otherwise disposed
of without the previous consent, in writing, of the State and any attempts to
assign the contract without the State's written consent are null and void. The
Contractor may, however, assign its right to receive payment without the State's
prior written consent unless this contract concerns Certificates of
Participation pursuant to Article 5-A of the State Finance Law.


3. COMPTROLLER'S APPROVAL. In accordance with Section 112 of the State Finance
Law (or, if this contract is with the State University or City University of New
York, Section 355 or Section 6218 of the Education Law), if this contract
exceeds $15,000 (or the minimum thresholds agreed to by the Office of the State
Comptroller for certain S.U.N.Y. and C.U.N.Y. contracts), or if this is an
amendment for any amount to a contract which, as so amended, exceeds said
statutory amount, or if, by this contract, the State agrees to give something
other than money when the value or reasonably estimated value of such
consideration exceeds $10,000, it shall not be valid, effective or binding upon
the State until it has been approved by the State Comptroller and filed in his
office. Comptroller's approval of contracts let by the Office of General
Services is required when such contracts exceed $30,000 (State Finance
Law Section 163.6.a).


4. WORKERS' COMPENSATION BENEFITS. In accordance with Section 142 of the State
Finance Law, this contract shall be void and of no force and effect unless the
Contractor shall provide and maintain coverage during the life of this contract
for the benefit of such employees as are required to be covered by the
provisions of the Workers' Compensation Law.


5. NON-DISCRIMINATION REQUIREMENTS. To the extent required by Article 15 of the
Executive Law (also known as the Human Rights Law) and all other State and
Federal statutory and constitutional non-discrimination provisions, the
Contractor will not discriminate against any employee or applicant for
employment because of race, creed, color, sex, national origin, sexual
orientation, age, disability, genetic predisposition or carrier status, or
marital status. Furthermore, in accordance with Section 220-e of the Labor Law,
if this is a contract for the construction, alteration or repair of any public
building or public work or for the manufacture, sale or distribution of
materials, equipment or supplies, and to the extent that this contract shall be
performed within the State of New York, Contractor agrees mat neither it not its
subcontractors shall, by reason of race, creed, color, disability, sex, or
national origin: (a) discriminate in hiring against any New York State citizen
who is qualified and available to perform the work; or (b) discriminate against
or intimidate any employee hired for the performance of work under this contract
If this is a building service contract as defined in Section 230 of the Labor
Law, then, in accordance with Section 239 thereof. Contractor agrees that
neither it nor its subcontractors shall by reason of race, creed, color,
national origin, age, sex or disability: (a) discriminate in hiring against any
New York State citizen who is qualified and available to perform the work; or
(b) discriminate against or intimidate any employee hired for the performance of
work under this contract. Contractor is subject to fines of $50.00 per person
per day for any violation of Section 220-e or Section 239 as well as possible
termination of this contract and forfeiture of all moneys due hereunder for a
second or subsequent violation.


6. WAGE AND HOURS PROVISIONS. If this is a public work contract covered by
Article 8 of the Labor Law or a building service contract covered by Article 9
thereof, neither Contractor's employees nor the employees of its subcontractors
may be required or permitted to work more than the number of hours or days
stated in said statutes, except as otherwise provided in the Labor Law and as
set forth in prevailing wage and supplement schedules issued by the State Labor
Department Furthermore, Contractor and its subcontractors must pay at least the
prevailing wage rate and pay or provide the prevailing supplements, including
the premium rates for overtime pay, as determined by the State Labor Department
in accordance with the Labor Law.


7. NON-COLLUSIVE BIDDING CERTIFICATION. In accordance with Section 139-d of the
State Finance Law, if this contract was awarded based upon the submission of
bids, Contractor warrants, under penalty of perjury, that its bid was arrived at
independently and without collusion aimed at restricting competition. Contractor
further warrants that, at the time Contractor submitted its bid, an authorized
and responsible person executed and delivered to the State a non-collusive
bidding certification on Contractor's behalf.


8. INTERNATIONAL BOYCOTT PROHIBITION. In accordance with Section 220-f of the
Labor Law and Section 139-h of the State Finance Law, if this contract exceeds
$5,000, the Contractor agrees, as a material condition of the contract, that
neither the Contractor nor any substantially owned or affiliated person, firm,
partnership or corporation has participated, is participating, or shall
participate in an international boycott in violation of the federal Export
Administration Act of 1979 (50 USC App. Sections 2401 et seq.) or regulations
thereunder. If such Contractor, or any of the aforesaid affiliates of
Contractor, is convicted or is otherwise found to have violated said laws or
regulations upon the final determination of the United States Commerce
Department or any other appropriate agency of the United States subsequent to
the contract's execution, such contract, amendment or modification thereto shall
be rendered forfeit and void. The Contractor shall so notify the State
Comptroller within five (5) business days of such conviction, determination or
disposition of appeal (2NYCRR 105.4).


9. SET-OFF RIGHTS. The State shall have all of its common law, equitable and
statutory rights of set-off. These rights shall include, but not be limited to,
the State's option to withhold for the purposes of set-off any moneys due to the
Contractor under this contract up to any amounts due and owing to the State with
regard to this contract, any other contract with any State department or agency,
including any contract for a term commencing prior to the term of this contract,
plus any amounts due and owing to the State for any other reason including,
without limitation, tax delinquencies, fee delinquencies or monetary penalties
relative thereto. The State shall exercise its set-off rights in accordance with
normal State practices including, in cases of set-off pursuant to an audit, the
finalization of such audit by the State agency, its representatives, or the
State Comptroller.


10. RECORDS. The Contractor shall establish and maintain complete and accurate
books, records, documents, accounts and other evidence directly pertinent to
performance under mis contract (hereinafter, collectively, "the Records"). The
Records must be kept for the balance of the calendar year in which they were
made and for six (6) additional years thereafter. The State Comptroller, the
Attorney General and any other person or entity authorized to conduct an
examination, as well as the agency or agencies involved in this contract, shall
have access to the Records during normal business hours at an office of me
Contractor within the State of New York or, if no such office is available, at a
mutually agreeable and reasonable venue within the State, for the term specified
above for the purposes of inspection, auditing and copying. The State shall take
reasonable steps to protect from public disclosure any of the Records which are
exempt from disclosure under Section 87 of the Public Officers Law (me
"Statute") provided that: (i) the Contractor shall timely inform an appropriate
State official, in writing, that said records should not be disclosed; and (ii)
said records shall be sufficiently identified; and (iii) designation of said
records as exempt under the Statute is reasonable. Nothing contained herein
shall diminish, or in any way adversely affect, the State's right to discovery
in any pending or future litigation.


11. IDENTIFYING INFORMATION AND PRIVACY NOTIFICATION, (a) FEDERAL EMPLOYER
IDENTIFICATION NUMBER and/or FEDERAL SOCIAL SECURITY NUMBER. All invoices or New
York State standard vouchers submitted for payment for the sale of goods or
services or the lease of real or personal property to a New York State agency
must include the payee's identification number, i.e., the seller's or lessor's
identification number. The number is either the payee's Federal employer
identification number or Federal social security number, or both such numbers
when the payee has both such numbers. Failure to include this number or numbers
may delay payment. Where the payee does not have such number or numbers, the
payee, on its invoice or New York State standard voucher, must give the reason
or reasons why the payee does not have such number or numbers.


(b) PRIVACY NOTIFICATION. (1) The authority to request the above personal
information from a seller of goods or services or a lessor of real or personal
property, and the authority to maintain such information, is found in Section 5
of the State Tax Law. Disclosure of this information by the seller or lessor to
the State is mandatory. The principal purpose for which the information is
collected is to enable the State to identify individuals, businesses and others
who have been delinquent in filing tax returns or may have understated their tax
liabilities and to generally identify persons affected by the taxes administered
by the Commissioner of Taxation and Finance. The information will be used for
tax administration purposes and for any other purpose authorized by law.
(2) The personal information is requested by the purchasing unit of the agency
contracting to purchase the goods or services or lease the real or personal
property covered by this contract or lease. The information is maintained in New
York State's Central Accounting System by the Director of Accounting Operations,
Office of the State Comptroller, AESOB, Albany, New York 12236.


12. EQUAL EMPLOYMENT OPPORTUNITIES FOR MINORITIES AND WOMEN. In accordance with
Section 312 of the Executive Law, if this contract is: (i) a written agreement
or purchase order instrument, providing for a total expenditure in excess of
$25,000.00, whereby a contracting agency is committed to expend or does expend
funds in return for labor, services, supplies, equipment, materials or any
combination of the foregoing, to be performed for, or rendered or furnished to
the contracting agency; or (ii) a written agreement in excess of $100,000.00
whereby a contracting agency is committed to expend or does expend funds for the
acquisition, construction, demolition, replacement, major repair or renovation
of real property and improvements thereon; or (iii) a written agreement in
excess of $100,000.00 whereby the owner of a State assisted housing project is
committed to expend or does expend funds for the acquisition, construction,
demolition, replacement, major repair or renovation of real properly and
improvements thereon for such project, then:


(a) The Contractor will not discriminate against employees or applicants for
employment because of race, creed, color, national origin, sex. age, disability
or marital status, and will undertake or continue [existing programs of
affirmative action to ensure that minority group members and women are afforded
equal employment opportunities without discrimination. Affirmative action shall
mean recruitment,
employment, job assignment, promotion, upgradings, demotion, transfer, layoff,
or termination and rates of pay or other forms of compensation;


(b) at the request of the contracting agency, the Contractor shall request each
employment agency, labor union, or authorized representative of workers with
which it has a collective bargaining or other agreement or understanding, to
famish a written statement that such employment agency, labor union or
representative will not discriminate on the basis of race, creed, color,
national origin, sex, age, disability or marital status and that such union or
representative will affirmatively cooperate in the implementation of the
contractor's obligations herein; and


(c) the Contractor shall state, in all solicitations or advertisements for
employees, that, in the performance of the State contract, all qualified
applicants will be afforded equal employment opportunities without
discrimination because of race, creed, color, national origin, sex, age,
disability or marital status.


Contractor will include the provisions of "a", "b", and "c" above, in every
subcontract over $25,000.00 for the construction, demolition, replacement, major
repair, renovation, planning or design of real property and improvements thereon
(the "Work") except where the Work is for the beneficial use of the Contractor.
Section 312 does not apply to: (i) work, goods or services unrelated to this
contract; or (ii) employment outside New York State; or (iii) banking services,
insurance policies or the sale of securities. The State shall consider
compliance by a contractor or subcontractor with the requirements of any federal
law concerning equal employment opportunity which effectuates the purpose of
this section. The contracting agency shall determine whether the imposition of
the requirements of the provisions hereof duplicate or conflict with any such
federal law and if such duplication or conflict exists, the contracting agency
shall waive the applicability of Section 312 to the extent of such duplication
or conflict. Contractor will comply with all duly promulgated and lawful rules
and regulations of the Governor's Office of Minority and Women's Business
Development pertaining hereto


13. CONFLICTING TERMS. In the event of a conflict between the terms of the
contract (including any and all attachments thereto and amendments thereof) and
the terms of this Appendix A, the terms of this Appendix A shall control.


14. GOVERNING LAW. This contract shall be governed by the laws of the State of
New York except where the Federal supremacy clause requires otherwise.


15. LATE PAYMENT. Timeliness of payment and any interest to be paid to
Contractor for late payment shall be governed by Article 11-A of the State
Finance Law to the extent required by law.


16. NO ARBITRATION. Disputes involving this contract, including the breach or
alleged breach thereof, may not be submitted to binding arbitration (except
where statutorily authorized), but must, instead, be heard in a court of
competent jurisdiction of the State of New York.


17. SERVICE OF PROCESS, In addition to the methods of service allowed by the
State Civil Practice Law & Rules ("CPLR"), Contractor hereby consents to service
of process upon it by registered or certified mail, return receipt requested.
Service hereunder shall be complete upon Contractor's actual receipt of process
or upon the State's receipt of the return thereof by the United States Postal
Service as refused or undeliverable. Contractor must promptly notify the State,
in writing, of each and every change of address to which service of process can
be made. Service by the State to the last known address shall be sufficient.
Contractor will have thirty (30) calendar days after service hereunder is
complete in which to respond.


18. PROHIBITION ON PURCHASE OF TROPICAL
HARDWOODS. The Contractor certifies and warrants that all wood products to be
used under this contract award will be in accordance with, but not limited to,
the specifications and provisions of State Finance Law §165. (Use of Tropical
Hardwoods) which prohibits purchase and use of tropical hardwoods, unless
specifically exempted, by the State or any governmental agency or political
subdivision or public benefit corporation. Qualification for an exemption under
this law will be the responsibility of the contractor to establish to meet with
the approval of the State.


In addition, when any portion of this contract involving the use of woods,
whether supply or installation, is to be performed by any subcontractor, the
prime Contractor will indicate and certify in the submitted bid proposal that
the subcontractor has been informed and is in compliance with specifications and
provisions regarding use of tropical hardwoods as detailed in §165 State Finance
Law. Any such use must meet with the approval of the State; otherwise, the bid
may not be considered responsive. Under bidder certifications, proof of
qualification for exemption will be the responsibility of the Contractor to meet
with the approval of the State.


19. MACBRIDE FAIR EMPLOYMENT PRINCIPLES, In accordance with the MacBride Fair
Employment Principles (Chapter 807 of the Laws of 1992), the Contractor hereby
stipulates that the Contractor either (a) has no business operations in Northern
Ireland, or (b) shall take lawful steps in good faith to conduct any business
operations in Northern Ireland in accordance with the MacBride Fair Employment
Principles (as described in Section 165 of the New York State Finance Law), and
shall permit independent monitoring of compliance with such principles.


20. OMNIBUS PROCUREMENT ACT OF 1992. It is the policy of New York State to
maximize opportunities for the participation of New York State business
enterprises, including minority and women-owned business enterprises as bidders,
subcontractors and suppliers on its procurement contracts.


Information on the availability of New York State subcontractors and suppliers
is available from;


NYS Department of Economic Development
Division for Small Business
30 South Pearl St - 7th Floor
Albany, New York 12245
Telephone: 518-292-5220


A directory of certified minority and women-owned business enterprises is
available from:


NYS Department of Economic Development
Division of Minority and Women's Business  Development
30 South Pearl St - 2nd Floor
Albany, New York 12245
http://www.empire.sta.te.ny.us


The Omnibus Procurement Act of 1992 requires that by signing this bid proposal
or contract, as applicable, Contractors certify that whenever the total
bid amount is greater than $1 million:


(a) The Contractor has made reasonable efforts to encourage the participation of
New York State Business Enterprises as suppliers and subcontractors, including
certified minority and women-owned business enterprises, on this project, and
has retained the documentation of these efforts to be provided upon request to
the State;


(b) The Contractor has complied with the Federal Equal Opportunity Act of 1972
(P.L. 92-261), as amended; (c) The Contractor agrees to make reasonable efforts
to provide notification to New York State residents of employment opportunities
on this project through listing any such positions with the Job Service Division
of the New York State Department of Labor, or providing such notification in
such manner as is consistent with existing collective bargaining contracts or
agreements. The Contractor agrees to document these efforts and to provide said
documentation to the State upon request; and


(d) The Contractor acknowledges notice that the State may seek to obtain offset
credits from foreign countries as a result of this contract and agrees to
cooperate with the State in these efforts.


21. RECIPROCITY AND SANCTIONS PROVISIONS. Bidders are hereby notified that if
their principal place of business is located in a country, nation, province,
state or political subdivision that penalizes New York State vendors, and if the
goods or services they offer will be substantially produced or performed outside
New York State, the Omnibus Procurement Act 1994 and 2000 amendments (Chapter
684 and Chapter 383, respectively) require that they be denied contracts which
they would otherwise obtain. NOTE: As of May 15, 2002, the list of
discriminatory jurisdictions subject to this provision includes the states of
South Carolina, Alaska, West Virginia, Wyoming, Louisiana and Hawaii. Contact
NYS Department of Economic Development for a current list of jurisdictions
subject to this provision.


22. PURCHASES OF APPAREL. In accordance with State Finance Law 162 (4-a), the
State shall not purchase any apparel from any vendor unable or unwilling to
certify that: (i) such apparel was manufactured in compliance with all
applicable labor and occupational safety laws, including, but not limited to,
child labor laws, wage and hours laws and workplace safety laws, and (ii) vendor
will supply, with its bid (or, if not a bid situation, prior to or at the time
of signing a contract with the State), if known, the names and addresses of each
subcontractor and a list of all manufacturing plants to be utilized by the
bidder.











APPENDIX B


Certification Regarding Lobbying




















































































APPENDIX B
October 1, 2005
APPENDIX B
 CERTIFICATION REGARDING LOBBYING




The undersigned certifies, to the best of his or her knowledge, that:


1. 
No Federal appropriated funds have been paid or will be paid to any person by or
on behalf of the Contractor for the purpose of influencing or attempting to
influence an officer or employee of any agency, a Member of Congress, an officer
or employee of a Member of Congress in connection with the award of any Federal
loan, the entering into of any cooperative agreement, or the extension,
continuation, renewal, amendment, or modification of any Federal contract,
grant, loan, or cooperative agreement.



2.
If any funds other than Federal appropriated funds have been paid or will be
paid to any person for the purpose of influencing or attempting to influence an
officer or employee of any agency, a Member of Congress in connection with the
award of any Federal contract, the making of any Federal grant, the making of
any Federal loan, the entering into of any cooperative agreement, or the
extension, continuation, renewal, amendment, or modification of any Federal
contract, grant, loan, or cooperative agreement, and the Agreement exceeds
$100,000, the Contractor shall complete and submit Standard Form -LLL
"Disclosure Form to Report Lobbying", in accordance with its instructions.



3.
The Contractor shall include the provisions of this section in all provider
Agreements under this Agreement and require all Participating providers whose
Provider Agreements exceed $100,000 to certify and disclose accordingly to the
Contractor.





This certification is a material representation of fact upon which reliance was
place when this transaction was made or entered into. Submission of this
certification is a prerequisite for making or entering into this transaction
pursuant to U.S.C. Section 1352. The failure to file the required certification
shall subject the violator to a civil penalty of not less than $10,000 and not
more than $100,000 for each such failure.






DATE: _______7/26/05_________________________________________________


SIGNATURE: Todd S. Farha_____________________________________________




TITLE: President and Chief Executive Officer_______________________________




ORGANIZATION: ____WellCare of New York, Inc.__________________________








APPENDIX B
October 1, 2005
B-1



APPENDIX B -1


Certification Regarding Lobbying


















































APPENDIX B-1
October 1, 2005
B-1 Page 1





APPENDIX B-l




NONDISCMMINATION IN EMPLOYMENT IN NORTHERN IRELAND:
MacBRIDE FAIR EMPLOYMENT PRINCIPLES




Note: Failure to stipulate to these principles may result in the contract being
awarded to another bidder. Governmental and non-profit organizations are
exempted from this stipulation requirement.


In accordance with Chapter 807 of the Laws of 1992 (State Finance Law Section
174-b), the Contractor, by signing this Agreement, certifies that it or any
individual or legal entity in which the Contractor holds a 10% or greater
ownership interest, or any individual or legal entity that holds a 10% or
greater ownership interest in the Contractor, either:


• has business operations in Northern Ireland: Y__ N_X_


•
if yes to above, shall take lawful steps in good faith to conduct any business
operations they have in Northern Ireland in accordance with the MacBride Fair
Employment Principles relating to non-discrimination in employment and freedom
of workplace opportunity regarding such operations in Northern Ireland, and
shall permit independent monitoring of their compliance with such Principles:

Y__ N__




















































APPENDIX B-1
October 1, 2005
B-1 Page 2




Appendix C




New York State Department of Health
Requirements for the Provision of
Family Planning and Reproductive Health Services









 
C.1
Definitions and General Requirements for the Provision of Family Planning and
Reproductive Health Services




 
C.2
Requirements for MCOs that Include Family Planning and Reproductive Health
Services in Their Benefit Package




 
C.3
Requirements for MCOs That Do Not Include Family Planning Services and
Reproductive Health Services in Their Benefit Package





























































APPENDIX C
October 1, 2005
C-1
C.1


Definitions and General Requirements for the Provision of
Family Planning and Reproductive Health Services




1.
Family Planning and Reproductive Health Services



a)  Family Planning and Reproductive Health services mean the offering,
arranging and famishing of those health services which enable Enrollees,
including minors who may be sexually active, to prevent or reduce the incidence
of unwanted pregnancies.



 
i) 
Family Planning and Reproductive Health services include the following
medically-necessary services, related drugs and supplies which are famished or
administered under the supervision of a physician, licensed midwife or certified
nurse practitioner during the course of a Family Planning and Reproductive
Health visit for the purpose of:



A)  contraception, including insertion/removal of an intrauterine device (IUD),
insertion/removal of contraceptive implants, and injection procedures involving
Pharmaceuticals such as Depo-Provera;


B)  sterilization;


C)  screening, related diagnosis, and referral to a Participating Provider for
pregnancy;


D)  medically-necessary induced abortions, which are procedures, either medical
or surgical, that result in the termination of pregnancy. The determination of
medical necessity shall include positive evidence of pregnancy, with an estimate
of its duration.



 
ii) 
Family Planning and Reproductive Health services include those education and
counseling services necessary to render the services effective.




 
iii) 
Family Planning and Reproductive Health services include medically-necessary
ordered contraceptives and pharmaceuticals:



A)  For MMC Enrollees - The contractor is responsible for pharmaceuticals and
medical supplies such as IUDS and Depo-Provera that must be famished or
administered under the supervision of a physician, licensed midwife, or
certified nurse practitioner during the course of a Family Planning and
Reproductive Health visit. Other pharmacy prescriptions, medical supplies, and
over the counter drugs are not the responsibility of the Contractor and are to
be obtained when covered on the New York State list of Medicaid










APPENDIX C
October 1, 2005
C-2





reimbursable drugs by the Enrollee from any appropriate eMedNY-enrolled health
care provider of the Enrollee’s choice.


B)  For FHPlus Enrollees - The Contractor, if it includes such services in its
Benefit Package, or the Designated Third Party Contractor that provides such
services to FHPlus Enrollees when the Contractor does not provide Family
Planning and Reproductive Health services, is responsible for prescription
contraceptives provided by a Participating pharmacy, consistent with the
pharmacy benefit package as described in Appendix K. The Contractor or the
Designated Third Party Contractor must cover at least one of every type of the
following methods of contraception:


I)  Oral
II)  Oral, emergency
III)  Injectable
IV)  Transdermal
V)  Intravaginal
VI)  Intravaginal, systemic
VII)  Implantable


b)  When clinically indicated, the following services may be provided as a part
of a Family Planning and Reproductive Health visit:



 
i) 
Screening, related diagnosis, ambulatory treatment and referral as needed for
dysmenorrhea, cervical cancer, or other pelvic abnormality/pathology.




 
ii) 
Screening, related diagnosis and referral for anemia, cervical cancer,
glycosuria, proteinuria, hypertension and breast disease.




 
iii) 
Screening and treatment for sexually transmissible disease.




 
iv) 
HIV blood testing and pre- and post-test counseling.



2. 
Free Access to Services for MMC Enrollees



a)  Free Access means MMC Enrollees may obtain Family Planning and Reproductive
Health services, and HIV blood testing and pre-and post-test counseling when
performed as part of a Family Planning and Reproductive Health encounter, from
either the Contractor, if it includes such services in its Benefit Package, or
from any appropriate eMedNY-enrolled health care provider of the Enrollee's
choice. No referral from the PCP or approval by the Contractor is required to
access such services.


b)  The Family Planning and Reproductive Health services listed above are the
only services which are covered under the Free Access policy. Routine obstetric
and/or










APPENDIX C
October 1, 2005
C-3



gynecologic care, including hysterectomies, pre-natal, delivery and post-partum
care are not covered under the Free Access policy, and are the responsibility of
the Contractor.


3.  Access to Services for FHPlus Enrollees


a)  FHPlus Enrollees may obtain Family Planning and Reproductive Health
services, and HIV blood testing and pre-and post-test counseling when performed
as part of a Family Planning and Reproductive Services encounter, from either
the Contractor or through the Designated Third Party Contractor, as applicable.
No referral from the PCP or approval by the Contractor is required to access
such services.


b)  The Contractor is responsible for routine obstetric and/or gynecologic care,
including hysterectomies, pre-natal, delivery and post-partum care, regardless
of whether Family Planning and Reproductive Health services are included in the
Contractor's Benefit Package.








































































APPENDIX C
October 1, 2005
C-4
C.2


Requirements for MCOs that Include Family Planning and Reproductive
Health Services in Their Benefit Package


1.  Notification to Enrollees


a)  If the Contractor includes Family Planning and Reproductive Health services
in its Benefit Package (as per Appendix M of this Agreement) the Contractor must
notify all Enrollees of reproductive age, including minors who may be sexually
active, at the time of Enrollment about their right to obtain Family Planning
and Reproductive Health services and supplies without referral or approval. The
notification must contain the following:



 
i) 
Information about the Enrollee's right to obtain the full range of Family
Planning and Reproductive Health services, including HIV counseling and testing
when performed as part of a Family Planning and Reproductive Health encounter,
from the Contractor's Participating Provider without referral, approval or
notification.




 
ii) 
MMC Enrollees must receive notification that they also have the right to obtain
Family Planning and Reproductive Health services in accordance with MMC's Free
Access policy as defined in C.I of this Appendix.




 
iii) 
A current list of qualified Participating Family Planning Providers who provide
the full range of Family Planning and Reproductive Health services within the
Enrollee's geographic area, including addresses and telephone numbers. The
Contractor may also provide MMC Enrollees with a list of qualified
Non-Participating providers who accept Medicaid and who provide the full range
of these services.



iv)  Information that the cost of the Enrollee's Family Planning and
Reproductive care will be fully covered, including when a MMC Enrollee obtains
such services in accordance with MMC's Free Access policy.


2. Billing Policy


a)  The Contractor must notify its Participating Providers that all claims for
Family Planning and Reproductive services must be billed to the Contractor and
not the Medicaid fee-for-service program.


b)  The Contractor will be charged for Family Planning and Reproductive Health
services furnished to MMC Enrollees by eMedNY-enrolled Non-Participating
Providers at the applicable Medicaid rate or fee. In such instances,
Non-Participating Providers will bill Medicaid fee-for-service and the SDOH will
issue a confidential












APPENDIX C
October 1, 2005
C-5


charge back to the Contractor. Such charge back mechanism will comply with all
applicable patient confidentiality requirements.


3.
Consent and Confidentiality



a)  The Contractor will comply with federal, state, and local laws, regulations
and policies regarding informed consent and confidentiality and ensure
Participating Providers comply with all of the requirements set forth in
Sections 17 and 18 of the PHL and 10 NYCRR Section 751.9 and Part 753 relating
to informed consent and confidentiality.


b)  Participating Providers may share patient information with appropriate
Contractor personnel for the purposes of claims payment, utilization review and
quality assurance, unless the provider agreement with the Contractor provides
otherwise. The Contractor must ensure that an Enrollee's use of Family Planning
and Reproductive Health services remains confidential and is not disclosed to
family members or other unauthorized parties, without the Enrollee's consent to
the disclosure.


4.  Informing and Standards


a)  The Contractor will inform its Participating Providers and administrative
personnel about policies concerning MMC Free Access as defined in C.I of this
Appendix, where applicable; HIV counseling and testing; reimbursement for Family
Planning and Reproductive Health encounters; Enrollee Family Planning and
Reproductive Health education and confidentiality.


b)  The Contractor will inform its Participating Providers that they must comply
with professional medical standards of practice, the Contractor's practice
guidelines, and all applicable federal, state, and local laws. These include but
are not limited to, standards established by the American College of
Obstetricians and Gynecologists, the American Academy of Family Physicians, the
U.S. Task Force on Preventive Services and the New York State Child/Teen Health
Program. These standards and laws recognize that Family Planning counseling is
an integral part of primary and preventive care.
































APPENDIX C
October 1, 2005
C-6








C.3


Requirements for MCOs That Do Not
Include Family Planning Services and Reproductive Health Services in Their
Benefit Package


1.  Requirements


a)  The Contractor agrees to comply with the policies and procedures stated in
the SDOH-approved statement described in Section 2 below.


b)  Within ninety (90) days of signing this Agreement, the Contractor shall
submit to the SDOH a policy and procedure statement that the Contractor will use
to ensure that its Enrollees are fully informed of their rights to access a full
range of Family Planning and Reproductive Health services, using the following
guidelines. The statement must be sent to the Director, Office of Managed Care,
NYS Department of Health, Coming Tower, Room 2001, Albany, NY 12237.


c)  SDOH may waive the requirement in (b) above if such approved statement is
already on file with SDOH and remains unchanged.


2.  Policy and Procedure Statement


a)  The policy and procedure statement regarding Family Planning and
Reproductive Health services must contain the following:



 
i) 
Enrollee Notification



A)  A statement that the Contractor will inform Prospective Enrollees, new
Enrollees and current Enrollees that:


I)  Certain Family Planning and Reproductive Health services (such as abortion,
sterilization and birth control) are not covered by the Contractor, but that
routine obstetric and/or gynecologic care, including hysterectomies, pre-natal,
delivery and post-partum care are covered by the Contractor;


II)  Such Family Planning and Reproductive Health Services that are not covered
by the Contractor may be obtained either through fee-for-service Medicaid
providers for MMC Enrollees; and/or, through the Designated Third Party
Contractor for FHPlus Enrollees;


III) No referral is needed for such services, and there will be no cost to the
Enrollee for such services.




APPENDIX C
October 1, 2005
C-7



IV) HIV counseling and testing services are available through the Contractor and
are also available as part of a Family Planning and Reproductive Health
encounter when furnished by a fee-for-service Medicaid provider to MMC Enrollees
and through the Designated Third Party Contractor to FHPlus Enrollees; and that
anonymous counseling and testing services are available from SDOH, Local Public
Health Agency clinics and other county programs.


B)  A statement that this information will be provided in the following manner:


I)  Through the Contractor's written Marketing materials, including the Member
Handbook. The Member Handbook and Marketing materials will indicate that the
Contractor has elected not to cover certain Family Planning and Reproductive
Health services, and will explain the right of all MMC Enrollees to secure such
services through fee-for-service Medicaid from any provider/clinic which offers
these services and who accepts Medicaid, and the right of all FHPlus Enrollees
to secure such services through the Designated Third Party Contractor.


II)  Orally at the time of Enrollment and any time an inquiry is made regarding
Family Planning and Reproductive Health services.


Ill)  By inclusion on any web site of the Contractor which includes information
concerning its MMC or FHPlus produces). Such information shall be prominently
displayed and easily navigated.


C)  A description of the mechanisms to provide all new MMC Enrollees with an
SDOH approved letter explaining how to access Family Planning and Reproductive
Health services and the SDOH approved list of Family Planning providers. This
material will be furnished by SDOH and mailed to the Enrollee no later than
fourteen (14) days after the Effective Date of Enrollment.


D)  A statement that if an Enrollee or Prospective Enrollee requests information
about these non-covered services, the Contractor's Marketing or Enrollment
representative or member services department will advise the Enrollee or
Prospective Enrollee as follows:


I)  Family Planning and Reproductive Health services such as abortion,
sterilization and birth control are not covered by the Contractor and that only
routine obstetric and/or gynecologic care, including hysterectomies, pre-natal,
delivery and post-partum care are the responsibility of the Contractor.


















APPENDIX C
October 1, 2005
C-8



II)  MMC Enrollees can use their Medicaid card to receive these non-covered
services from any doctor or clinic that provides these services and accepts
Medicaid. FHPlus Enrollees can receive these non-covered services through the
Designated Third Party Contractor under contract with SDOH in the Enrollee's
geographic area.


III) Each MMC Enrollee and Prospective MMC Enrollee who calls will be mailed a
copy of the SDOH approved letter explaining the Enrollee's right to receive
these non-covered services, and an SDOH approved list of Family Planning
Providers who participate in Medicaid in the Enrollee's community. These
materials will be mailed within two (2) business days of the contact.


IV) The Contractor will provide the name and phone number of the Designated
Third Party Contractor under SDOH contract to provide such services to FHPlus
Enrollees and Prospective FHPlus Enrollees. It is the responsibility of the
Designated Third Party Contractor to mail to each FHPlus Enrollee or Prospective
FHPlus Enrollee who calls, a copy of the SDOH approved letter explaining the
Enrollee's right to receive such services, and an SDOH approved list of Family
Planning Providers and Pharmacies in the Designated Third Party Contractor's
network. The Designated Third Party Contractor is responsible for mailing these
materials within fourteen (14) days of notice by the Contractor of a new
Enrollee in the Contractor's FHPlus product.


V)  Enrollees can call the Contractor's member services number for further
information about how to obtain these non-covered services. MMC Enrollees can
also call the New York State Growing-Up-Healfhy Hotline (1-800-522-5006) to
request a copy of the list of Medicaid Family Planning Providers. FHPlus
Enrollees can also call the Designated Third Party Contractor for a list of
Family Planning providers.


E)  The procedure for maintaining a manual log of all requests for such
information, including the date of the call, the Enrollee's client
identification number (CIN), and the date the SDOH approved letter and SDOH or
LDSS approved list were mailed, where applicable. The Contractor will review
this log monthly and upon request, submit a copy to SDOH.



 
ii) 
Participating Provider and Employee Notification



A)  A statement that the Contractor will inform its Participating Providers and
administrative personnel about Family Planning and Reproductive Health policies
under MMC Free Access, as denned in C.I of this Appendix, and/or the FHPlus
Designated Third Party Contractor for FHPlus Enrollees, HIV counseling and
testing; reimbursement for Family Planning and Reproductive














APPENDIX C
October 1, 2005
C-9



Health encounters; Enrollee Family Planning and Reproductive Health education
and confidentiality.


B)  A statement that the Contractor will inform its Participating Providers that
they must comply with professional medical standards of practice, the
Contractor's practice guidelines, and all applicable federal, state, and local
laws. These include but are not limited to, standards established by the
American College of Obstetricians and Gynecologists, the American Academy of
Family Physicians, the U.S. Task Force on Preventive Services and the New York
State Child/Teen Health Program. These standards and laws recognize that Family
Planning counseling is an integral part of primary and preventive care.


C)  The procedure(s) for informing the Contractor's Participating primary care
providers, obstetricians, and gynecologists that the Contractor has elected not
to cover certain Family Planning and Reproductive Health services, but that
routine obstetric and/or gynecologic care, including hysterectomies, pre-natal,
delivery and post-partum care are covered; and that Participating Providers may
provide, make referrals, or arrange for non-covered services in accordance with
MMC's Free Access policy, as defined in C.I of this Appendix, and/or through the
SDOH-contracted Designated Third Party for FHPlus Enrollees.


D) A description of the mechanisms to inform the Contractor's Participating
Providers that:



 
I)
if they also participate in the fee-for-service Medicaid program and they render
non-covered Family Planning and Reproductive Health services to MMC Enrollees,
they do so as a fee-for-service Medicaid practitioner, independent of the
Contractor.




 
II)
if they also participate in the FHPlus Designated Third Party Contractor's
network and they render non-covered Family Planning and Reproductive Health
Services to FHPlus Enrollees, they do so as a participating provider with that
MCO, independent of the Contractor.



E)  A description of the mechanisms to inform Participating Providers that, if
requested by the Enrollee, or, if in the provider's best professional judgment,
certain Family Planning and Reproductive Health services not offered through the
Contractor are medically indicated in accordance with generally accepted
standards of professional practice, an appropriately trained professional should
so advise the Enrollee and either:
















APPENDIX C
October 1, 2005
C-10




 
I)
offer those services to MMC Enrollees on a fee-for-service basis as an
eMedNY-enrolled provider, or to FHPlus Enrollees as a Participating Provider of
the Designated Third Party Contractor; or



II) provide MMC Enrollees with a copy of the SDOH approved list of Medicaid
Family Planning Providers, and/or provide FHPlus Enrollees with the name and
number of the Designated Third Party Contractor, or


III) give Enrollees the Contractor's member services number to call to obtain
either the list of Medicaid Family Planning Providers or the name and number of
the Designated Third Party Contractor, as applicable.


F)  A statement that the Contractor acknowledges that the exchange of medical
information, when indicated in accordance with generally accepted standards of
professional practice, is necessary for the overall coordination of Enrollees'
care and assist Primary Care Providers in providing me highest quality care to
the Contractor's Enrollees. The Contractor must also acknowledge that medical
record information maintained by Participating Providers may include information
relating to Family Planning and Reproductive Health services provided under the
fee-for-service Medicaid program or under the Designated Third Party contract
with SDOH.



 
iii) 
Quality Assurance Initiatives



A)  A statement that the Contractor will submit any materials to be furnished to
Enrollees and providers relating to access to non-covered Family Planning and
Reproductive Health services to SDOH, Office of Managed Care for its review and
approval before issuance. Such materials include, but are not limited to, Member
Handbooks, provider manuals, and Marketing materials.


B)  A description of monitoring mechanisms the Contractor will use to assess the
quality of the information provided to Enrollees.


C)  A statement that the Contractor will prepare a monthly list of MMC Enrollees
who have been sent a copy of the SDOH approved letter and the SDOH approved list
of Family Planning providers, and a list of FHPlus Enrollees who have been
provided with the name and telephone number of the Designated Third Party
Contractor in their geographic area. This information will be available to SDOH
upon request.


D)  A statement that the Contractor will provide all new employees with a copy
of these policies. A statement that the Contractor's orientation programs will
include a thorough discussion of all aspects of these policies and procedures
and that annual retraining programs for all employees will be conducted to
ensure continuing compliance with these policies.












APPENDIX C
October 1, 2005
C-11


E)  A description of the mechanisms to provide the Designated Third Party
Contractor with a monthly listing of all FHPlus Enrollees within seven (7) days
of receipt of the Contractor's monthly Enrollment Roster and any subsequent
updates or adjustments. A copy of each file will also be provided simultaneously
to the SDOH.


3.  Consent and Confidentiality


a)  The Contractor must comply with federal, state, and local laws, regulations
and policies regarding informed consent and confidentiality and ensure
Participating Providers comply with all of the requirements set forth in
Sections 17 and 18 of the PHL and 10 NYCRR§ 751.9 and Part 753 relating to
informed consent and confidentiality.


b)  Participating Providers and/or the Designated Third Party Contractor
Providers, may share patient information with appropriate Contractor personnel
for the purposes of claims payment, utilization review and quality assurance,
unless the provider agreement with the Contractor provides otherwise. The
Contractor must ensure that an Enrollee's use of Family Planning and
Reproductive Health services remains confidential and is not disclosed to family
members or other unauthorized parties, without the Enrollee's consent to the
disclosure.




























































APPENDIX C
October 1, 2005
C-12


Appendix D


New York State Department of Health Marketing Guidelines


D.1 Marketing Plans
D.2 Marketing Materials
D.3 Marketing Activities


















































































APPENDIX D
October 1, 2005
D-1


MARKETING GUIDELINES


1. General


a)  The purpose of these guidelines is to provide an operational framework for
localities and managed care organizations (MCOs) offering MMC or FHPlus products
in me development of MCO Marketing plans, materials, and activities and to
describe SDOH's Marketing rules, MCO Marketing requirements, and prohibited
practices.


b)  If the Contractor's Marketing activities do not comply with the Marketing
Guidelines set forth in this Appendix or the Contractor's approved Marketing
plan, the SDOH, in consultation with the LDSS, may take any action pursuant to
Section 11.5 of this Agreement it, in its sole discretion, deems necessary to
protect the interests of Prospective Enrollees, Potential Enrollees and
Enrollees and the integrity of the MMC and FHPlus Programs.


c)  This Appendix contains the following sections:



 
i) 
D. 1, Marketing Plans;



ii)  D.2, Marketing Materials; and


iii)  D.3, Marketing Activities.






















































APPENDIX D
October 1, 2005
D-2


D.1
Marketing Plans


1. 
The Contractor shall develop a Marketing plan that meets SDOH guidelines.



2.
The SDOH is responsible for the review and approval of the Contractor's
Marketing plan.



3.
Approved Marketing plans set forth the allowable terms and conditions and the
proposed activities that the Contractor intends to undertake during the contract
period.



4.
The Contractor must have on file with the SDOH and each LDSS in its contracted
service area, an SDOH-approved Marketing plan, prior to the contract award date
or before Marketing and enrollment begin, whichever is sooner. Subsequent
changes to the Marketing plan must be submitted to SDOH for approval at least
sixty (60) days before implementation.



5.
The Marketing plan shall include: a stated Marketing goal and strategies;
Marketing activities; a description of the information provided by marketers,
including an overview of managed care; and staff training, development and
responsibilities. The following must be included in the Contractor's description
of materials to be used: distribution methods; primary Marketing locations, and
a listing of the kinds of community service events the Contractor anticipates
sponsoring and/or participating in for the purposes of providing information
and/or distributing Marketing materials.



6.
The Contractor must describe how it is able to meet the informational needs,
related to Marketing, for the physical and cultural diversity of Prospective
Enrollees. This may include, but not be limited to: a description of the
Contractor's provisions for Non-English speaking Prospective Enrollees,
interpreter services, alternate communication mechanisms, including sign
language, Braille, audio tapes, and/or use of Telecommunications Device for the
Deaf (TDD)/TTY services and how the Contractor will make oral interpretation
services available to Potential Enrollees and Enrollees free of charge.



7.
The Contractor shall describe measures for monitoring and enforcing compliance
with these Guidelines by its Marketing Representatives and its Participating
Providers including: the prohibition of door-to-door solicitation and cold-call
telephoning; a description of the development of mailing lists of Prospective
Enrollees that maintains client confidentiality and that honors the client's
express request for direct contact by the Contractor; a description and planned
means of distribution of pre-enrollment gifts and incentives to Prospective
Enrollees; and a description of the training, compensation and supervision of
its Marketing Representatives.























APPENDIX D
October 1, 2005
D-3


D.2
Marketing Materials


1. Definitions


a)  Marketing materials generally include the concepts of advertising, public
service announcements, printed publications, and other broadcast or electronic
messages designed to increase awareness and interest in the Medicaid Managed
Care Program or the FHPlus Program and/or the Contractor's MMC or FHPlus
product. The target audience for MMC Marketing materials is MMC Eligible Persons
who are not enrolled in a MCO offering a MMC product, and who are living in the
Contractor's service area, if the Contractor offers a MMC product. The target
audience for FHPlus Marketing materials is low-income uninsured people who do
not qualify for Medicaid, who are living in the Contractor's service area, if
the Contractor offers a FHPlus product.


b)  Marketing materials include any information that references the MMC or
FHPlus Program, is intended for general distribution, and is produced in a
variety of print, broadcast, and direct Marketing mediums. These generally
include: radio, television, billboards, newspapers, leaflets, informational
brochures, videos, telephone book yellow page ads, letters, and posters.
Additional materials requiring Marketing approval include a listing of items to
be provided as nominal gifts or incentives.


2.  Marketing Material Requirements


a)  Marketing materials must be written in prose that is understood at a
fourth-to sixth-grade reading level and must be printed in at least ten (10)
point type.


b)  Marketing materials must be made available throughout the Contractor's
entire service area. Materials may be customized for specific counties and
populations within the Contractor's service area. All Marketing activities
should provide for equitable distribution of materials without bias toward or
against any group.


c)  The Contractor must make available written Marketing and other informational
materials (e.g., member handbooks) in a language other than English whenever at
least five percent (5%) of the Prospective Enrollees of the Contractor in any
county of the service area speak that particular language and do not speak
English as a first language. SDOH will inform the Contractor when the five
percent (5%) threshold has been reached. Marketing materials to be translated
include those key materials, such as informational brochures, that are produced
for routine distribution, and which are included within the Contractor's
Marketing plan. SDOH will determine the need for other-than-English translations
based on county-specific census data or other available measures.


d)  Alternate forms of communications must be provided for persons with visual,
hearing, speech, physical, or developmental disabilities. These alternate forms








APPENDIX D
October 1, 2005
D-4




include Braille or audiotapes for the visually impaired, TTY access for those
with certified speech or hearing disabilities, and use of American Sign Language
and/or integrative technologies.


e)  The Contractor's name, mailing address (and location, if different), and
toll-free phone number must be prominently displayed on the cover of all
multi-paged Marketing materials.


f)  Marketing materials must not contain false, misleading, or ambiguous
information-such as "You have been pre-approved for the XYZ Health Plan," or "If
you do not choose a plan you will lose your Medicaid coverage," or "You get
free, unlimited visits." Materials must not use broad, sweeping statements.


g)  The material must accurately reflect general information, which is
applicable to the average consumer of the MMC Program or FHPlus Program.


h)  The Contractor may not use logos or wording used by government agencies if
such use could imply or cause confusion about a connection between a
governmental agency and the Contractor.


i)  Marketing materials may not make reference to incentives that may be
available to Enrollees after they enroll in the Contractor's MMC or FHPlus
product, such as "If you join the XYZ Plan, you will receive a free baby
carriage after you complete eight prenatal visits."


j)  Marketing materials that are prepared for distribution or presentation by
the LDSS, Enrollment Broker, or SDOH-approved Enrollment Facilitators, must be
provided in a manner that is easily understood and appropriate to the target
audience. The material covered must include sufficient information to assist the
individual in making an informed choice ofMCO.


k)  The Contractor shall advise Prospective Enrollees, in written materials
related to Enrollment, to verify with the medical services providers they
prefer, or have an existing relationship with, that such medical services
providers are Participating Providers of the selected MCO and are available to
serve the Enrollee.


1)  Marketing materials shall not mention other MCOs offering MMC or FHPlus
products by name except for materials approved by SDOH and developed to present
available MCO choices in an unbiased manner, or as part of a transition of
Enrollees from an MCO that withdraws from the MMC or FHPlus Program.


3.  Prior Approvals


a)  The SDOH will review and approve the Contractor's Marketing plan and all
Marketing materials and advertising.








APPENDIX D
October 1, 2005
D-5



i)  The SDOH will coordinate its review and approval of materials that are
specific to one local district with the affected LDSS.



 
b) 
The SDOH will adhere to a sixty (60) day "file and use" policy, whereby
materials submitted by the Contractor must be reviewed and commented on within
sixty (60) days of submission or the Contractor may assume the materials have
been approved if the reviewer has not submitted any written comment.



4.  Dissemination of Outreach Materials


a)  Upon request, the Contractor shall provide to the LDSS, Enrollment Broker
and/or SDOH-approved Enrollment Facilitators, sufficient quantities of approved
Marketing materials or alternative informational materials that describe
coverage in the LDSS jurisdiction.


b)  The Contractor shall, upon request, submit to the LDSS, Enrollment Broker,
or SDOH-approved Enrollment Facilitators, current provider directories, as
described in Section 13.2 of this Agreement, together with information that
describes how to determine whether a provider is presently available.




























































APPENDIX D
October 1, 2005
D-6



D.3


Marketing Activities


1.  Description and Requirements


a)  Marketing includes any occasion during which Marketing information and
material regarding MMC and FHPlus Programs and information about the
Contractor's MMC or FHPlus products are presented to Prospective Enrollees.
Marketing activities include verbal presentations or distribution of written
materials, which may or may not be accompanied by the giving away of nominal
gifts.


b)  With prior LDSS approval, the Contractor may engage in Marketing activities
that include community-sponsored social gatherings, provider-hosted
informational sessions, or Contractor-sponsored events. Events may include such
activities as health fairs workshops on health promotion, holiday parties, after
school programs, raffles, etc. These events must not be restricted to Potential
Enrollees.


c)  The Contractor may conduct media campaigns (i.e., distribution of
information/materials regarding the MMC and/or FHPlus Programs and/or its
specific MMC and/or FHPlus products to encourage Prospective Enrollees to enroll
in its MMC or FHPlus product.) All media materials, including television, radio,
billboards, subway and bus posters, and electronic messages, must be
pre-approved by the SDOH at least thirty (30) days prior to the campaign.


d)  The Contractor will be forthright in its presentations to allow Prospective
Enrollees to exercise an informed choice.


e)  If Contractor does not include Family Planning and Reproductive services in
its Benefit Package, as specified in Appendix M of this Agreement, the Marketing
Representative must tell Prospective Enrollees that:



 
i) 
certain Family Planning and Reproductive Health services (such as abortion,
sterilization and birth control) are not covered by the Contractor but that
routine obstetric and/or gynecologic care, including hysterectomies, pre-natal,
delivery and post-partum care are covered by the Contractor;




 
ii) 
whenever needed. Family Planning and Reproductive Health services may be
obtained by MMC Enrollees through fee-for-service Medicaid from any provider who
accepts Medicaid, and by FHPlus Enrollees from the Designated Third-Party
Contractor (including the name and phone number of the Designated Third Party
Contractor for the Prospective Enrollee's geographic area);



iii)  no referral is needed for Family Planning and Reproductive Health
services; and



 
iv) 
there will be no cost to the Enrollee for Family Planning and Reproductive
Health services.



APPENDIX D
October 1, 2005
D-7




2.  Marketing Sites


a)  With prior LDSS approval, the Contractor may distribute approved Marketing
material in such places as: an income support maintenance center, community
centers, markets, pharmacies, hospitals and other provider sites, schools,
health fairs, a resource center established by the LDSS or the Enrollment
Broker, and other areas where Prospective Enrollees are likely to gather. The
LDSS may require the Contractor to provide a minimum of two weeks notice to the
LDSS regarding marketing at approved locations so that the LDSS may fulfill its
role in monitoring Contractor marketing activities.


b)  The Contractor shall comply with the applicable restrictions on Marketing
established in SSL§ 364-j(4)(e), SSL§369-ee and the SDOH Marketing Guidelines.
The Contractor shall not engage in practices prohibited by law and regulation,
including cold call Marketing or door-to-door solicitation. Cold Call Marketing
means any unsolicited personal contact by the Contractor with a Prospective
Enrollee for the purpose of Marketing. The Contractor shall not market to
Prospective Enrollees at their homes without the permission of the Prospective
Enrollee.



 
c) 
The Contractor shall comply with LDSS written requirements regarding scheduling,
staffing, and on-site procedures when marketing at LDSS sites.




 
d) 
The Contractor shall neither conduct Marketing nor distribute Marketing
materials in hospital emergency rooms including the emergency room waiting
areas, patient rooms or treatment areas (except for waiting areas) or other
sites as are prohibited by the Commissioner of Health pursuant to SSL §
364-j(4)(e) or SSL § 369-ee for FHPlus.




 
e) 
The Contractor may not require its Participating Providers to distribute
Contractor-prepared communications to their patients.




 
f) 
The Contractor shall instruct its Participating Providers regarding the
following requirements applicable to communications with their patients about
the MMC and FHPlus products offered by the Contractor and other MCOs with which
the Participating Providers may have contracts:




 
i) 
Participating Providers who wish to let their patients know of their
affiliations with one or more MCOs must list each MCO with whom they have
contracts.




 
ii) 
Participating Providers may display the Contractor's Marketing materials
provided that appropriate notice is conspicuously posted for all other MCOs with
whom the Provider has a contract.

















APPENDIX D
October 1, 2005
D-8




 
iii)
Upon termination of a Provider Agreement with the Contractor, a provider that
has contracts with other MCOs that offer MMC or FHPlus products may notify their
patients of the change in status and the impact of such change on the patient.



3.
Marketing Representatives



a)  The Contractor shall require its Marketing Representatives, including
employees assigned to market its MMC and FHPlus products, and employees of
Marketing subcontractors, to successfully complete a training program about the
basic concepts of managed care and the Enrollees' rights and responsibilities
relating to Enrollment in an MCO's MMC or FHPlus product. The Contractor shall
submit a copy of the training curriculum for its Marketing Representatives to
SDOH as part of the Marketing plan. The Contractor shall be responsible for the
activities of its Marketing Representatives and the Marketing activities of any
subcontractor or management entity.


b)  The Contractor shall ensure that its Marketing Representatives engage in
professional and courteous behavior in their interactions with LDSS staff, staff
from other health plans, Eligible Persons and Prospective Enrollees. The
Contractor shall neither participate nor encourage nor accept inappropriate
behavior by its Marketing Representatives, including but not limited to
interference with other MCO presentations, talking negatively about another MCO,
or participating in a Medicaid or FHPlus client's verification interview with
LDSS staff.


c)  The Contractor shall not offer compensation to Marketing Representatives,
including salary increases or bonuses, based solely on the number of individuals
they enroll. However, the Contractor may base compensation of Marketing
Representatives on periodic performance evaluations which consider Enrollment
productivity as one of several performance factors during a performance period,
subject to the following requirements:



 
i) 
"Compensation" shall mean any remuneration required to be reported as income or
compensation for federal tax purposes;




 
ii) 
The Contractor may not pay a "commission" or fixed amount per enrollment;




 
iii)
The Contractor may not award bonuses more frequently than quarterly, or for an
annual amount that exceeds ten percent (10%) of a Marketing Representative's
total annual compensation.



d)  The Contractor shall keep written documentation, including performance
evaluations tools, of the basis it uses for awarding bonuses or increasing the
salary of Marketing Representatives and employees involved in Marketing and make
such documentation available for inspection by SDOH or the LDSS.














APPENDIX D
October 1, 2005
D-9




4.  Restricted Marketing Activities


a)  The Contractor shall not engage in the following practices:



 
i) 
misrepresenting the Medicaid fee-for-service, MMC Program or FHPlus Program, or
the program or policy requirements of the LDSS or the SDOH, in Marketing
encounters or materials;




 
ii) 
purchasing or otherwise acquiring or using mailing lists of Eligible Persons
from third party vendors, including providers and LDSS offices;




 
iii) 
using raffle tickets or event attendance or sign-in sheets to develop mailing
lists of Prospective Enrollees;




 
iv) 
offering incentives (i.e., any type of inducement whose receipt is contingent
upon the individual's Enrollment) of any kind to Prospective Enrollees to enroll
in the Contractor's MMC or FHPlus product.



b)  The Contractor may not discriminate against Eligible Persons or Enrollees on
the basis of age; sex; race; creed; physical or mental handicap/developmental
disability; national origin; sexual orientation; type of illness or condition;
need for health services; or the Capitation Rate the Contractor will receive for
such Eligible Person. Health assessments may not be performed by the Contractor
prior to Enrollment. The Contractor may inquire about existing primary care
relationships of the applicant and explain whether and how such relationships
may be maintained. Upon request, each Prospective Enrollee shall be provided
with a listing of all the Contractor's Participating Providers including, PCPs,
specialists and facilities in the Contractor's network. The Contractor may
respond to a Prospective Enrollee's question about whether a particular PCP,
specialist or facility is a Participating Provider of the Contractor in the
network. However, the Contractor shall not inquire about the types of
specialists utilized by the Prospective Enrollee.


c)  The Contractor may offer nominal gifts of not more than five dollars ($5.00)
in fair-market value as part of a health fair or other Marketing activity to
stimulate interest in the MMC or FHPlus Program and/or the Contractor. Such
gifts must be pre-approved by the SDOH, and offered without regard to
Enrollment. The Contractor must submit a listing and description of intended
items to be distributed at Marketing activities as nominal gifts, including a
listing of item donors or co-sponsors for approval. The submission of actual
samples or photographs of intended nominal gifts will not be routinely required,
but must be made available upon request by the SDOH reviewer.


d)  The Contractor may offer its Enrollees rewards for completing a health goal,
such as finishing all prenatal visits, participating in a smoking cessation
session, attending initial orientation sessions upon enrollment, and timely
completion of immunizations or other health related programs. Such rewards may
not exceed fifty dollars ($50.00)


APPENDIX D
October 1, 2005
D-10










in fair-market value per Enrollee over a twelve (12) month period, and must be
related to a health goal. The Contractor may not make reference to these rewards
in their pre-enrollment Marketing materials or discussions and all such rewards
must be approved by the SDOH.




























































































APPENDIX D
October 1, 2005
D-11


Appendix E


New York State Department of Health
Member Handbook Guidelines




















































































APPENDIX E
October 1, 2005
E-1



Member Handbook Guidelines


1.  Purpose


a)  This document contains Member Handbook guidelines for use by the Contractor
to develop handbooks for MMC and FHPlus Enrollees covered under this Agreement.


b)  These guidelines reflect the review criteria used by the SDOH Office of
Managed Care in its review of all MMC and FHPlus Member Handbooks. Member
Handbooks and addenda must be approved by SDOH prior to printing and
distribution by the Contractor.


2.  SDOH Model Member Handbook


a)  The SDOH Model Member Handbook includes all required information specified
in this Appendix, written at an acceptable reading level. The Contractor may
adapt the SDOH Model Member Handbook to reflect its specific policies and
procedures for its MMC or FHPlus product


b)  SDOH strongly recommends the Contractor use the SDOH Model Member Handbook
language for the following required disclosure areas in the Contractor's Member
Handbook:



 
i) 
access to Family Planning and Reproductive Health services;




 
ii) 
self referral policies;




 
iii) 
obtaining OB/GYN services;




 
iv) 
the definitions of medical necessity and Emergency Services;




 
v) 
protocols for Action, utilization review, Complaints, Complaint Appeals, Action
Appeals, External Appeals, and fair hearings;




 
vi) 
protocol for newborn Enrollment; and



vii) listing of Enrollee entitlements, including benefits, rights and
responsibilities, and information available upon request.


c)  A copy of the SDOH Model Member Handbook is available from the SDOH Office
of Managed Care, Bureau of Intergovernmental Affairs.


















APPENDIX E
October 1, 2005
E-2



3.  General Format


a)  It is expected that most MCOs will develop separate handbooks for their MMC
and FHPlus Enrollees. The Contractor must include the required contents as per
Section 4 of this Appendix for both the MMC and FHPlus Programs, as applicable,
and list the information available upon request in accordance with Section 5 of
this Appendix in their Member Handbooks.


b)  The Contractor must write Member Handbooks in a style and reading level that
will accommodate the reading skills of many MMC and FHPlus Enrollees. In general
the writing should be at no higher than a sixth-grade level, taking into
consideration the need to incorporate and explain certain technical or
unfamiliar terms to assure accuracy. The text must be printed in at least
ten-point font, preferably twelve-point font. The SDOH reserves the right to
require evidence that a handbook has been tested against the sixth-grade
reading-level standard.


c)  The Contractor must make Member handbooks available in languages other than
English whenever at least five percent (5%) of the Prospective Enrollees of the
Contractor in any county in the Contractor's service area speak a language other
than English as a first language. Member handbooks must be made accessible to
non-English speaking and visually and hearing impaired Enrollees.


4.  Requirements for Handbook Contents


a)  General Overview (how the MMC or FHPlus product works)



 
i) 
Explanation of the Contractor's MMC or FHPlus product, including what happens
when an Eligible Person enrolls.




 
ii) 
Explanation of the Contractor-issued Enrollee ED card, obtaining routine medical
care, help by telephone, and general information pertaining to the Contractor's
MMC or FHPlus product, i.e., location of the Contractor, providers, etc.




 
iii)
Invitation to attend scheduled orientation sessions and other educational and
outreach activities.



b)  Provider Listings



 
i)
The Contractor may include the following information in the handbook, as an
insert to the handbook, or produce this information as a separate document and
reference such document in the handbook.



A)  A current listing of providers, including facilities and site locations.














APPENDIX E
October 1, 2005
E-3



B)  Separate listings of Participating Providers that are Primary Care Providers
and specialty providers; including location, phone number, and board
certification status.


C)  Listing also must include a notice of how to determine if a Participating
Provider is accepting new patients.


c)  Voluntary or Mandatory Enrollment - For MMC Program Only



 
i) 
Must indicate whether Enrollment is voluntary or mandatory.




 
ii) 
If the Contractor offers a MMC product in both mandatory and voluntary counties,
an explanation of the difference, i.e., Disenrollment rules, etc.



d)  Choice of Primary Care Provider



 
i)
Explanation of the role of PCP as a coordinator of care, giving some examples,
and how to choose one for self and family

.

 
ii)
How to make an appointment with the PCP, importance of base line physical,
immunizations and well-child care

.

 
iii) 
Explanation of different types of PCPs, i.e., family practice, pediatricians,
internists, etc.




 
iv) 
Notification that the Contractor will assign the Enrollee to a PCP if one is not
chosen in thirty (30) days.




 
v) 
OB/GYN choice rules for women.



e)  Changing Primary Care Provider



 
i)
Explanation of the Contractor's policy, timeframes, and process related to an
Enrollee changing his or her PCP. (Enrollees may change PCPs thirty (30) days
after the initial appointment with their PCP, and the Contractor may elect to
limit the Enrollee to changing PCPs without cause once every six months.)




 
ii)
Explanation of process for changing OB/GYN when applicable.




 
iii)
Explanation of requirements for choosing a specialist as PCP.



f)  Referrals to Specialists (Participating or Non-Participating)



 
i)
Explanation of specialist care and how referrals are accomplished.

 

 
ii)
Explanation of the process for changing specialists.





APPENDIX E
October 1, 2005
E-4




 
iii) 
Explanation of self-referral services, i.e., OB/GYN services, HIV counseling and
testing, eye exams, etc.




 
iv) 
Notice that an Enrollee may obtain a referral to a Non-Participating Provider
when the Contractor does not have a Participating Provider with appropriate
training or experience to meet the needs of the Enrollee; and the procedure for
obtaining such referrals.




 
v) 
Notice that an Enrollee with a condition that requires ongoing care from a
specialist may request a standing referral to such a specialist; procedure for
obtaining such referrals.




 
vi) 
Notice that an Enrollee with a life-threatening condition or disease, or a
degenerative and disabling condition or disease, either of which requires
specialized medical care over a prolonged period of time, may request access to
a specialist possessing the credentials to be responsible for providing or
coordinating the Enrollee's medical care; and the procedure for obtaining such a
specialist.



vii) Notice that an Enrollee with a life-threatening condition or disease, or a
degenerative and disabling condition or disease, either of which requires
specialized medical care over a prolonged period of time, may request access to
a specialty care center; and the procedure for obtaining such access.


g)  Covered and Non-Covered Services



 
i) 
Benefits and services covered by the Contractor's MMC or FHPlus product,
including benefit maximums and limits.



ii) Definition of medical necessity, as defined in this Agreement, and its use
to determine whether benefits will be covered.



 
iii)
Medicaid covered services that are not covered by the Contractor's MMC product
or are excluded from the MMC Program, and how to access these services. (MMC
Program Member Handbooks only.)




 
iv)
A description of services not covered by MMC, Medicaid fee-for-service or the
FHPlus Programs.



v) Prior Authorization and other requirements for obtaining treatments and
services.



 
vi)
Access to Family Planning and Reproductive Health services, and for MMC Program
Member Handbooks, the Free Access policy for MMC Enrollees, pursuant to Appendix
C of this Agreement.













APPENDIX E
October 1, 2005
E-5



vii) HIV counseling and testing free access policy. (MMC Program Member
Handbooks only.)


viii) Direct access policy for dental services provided at Article 28 clinics
operated by academic dental centers when dental is in the Benefit Package. (MMC
Program Member Handbooks only.)



 
ix) 
The Contractor's policy relating to emergent and non-emergent transportation,
including who to call and what to do if the Contractor's MMC product does not
cover emergent or non-emergent transportation. (MMC Program Member Handbooks
only.)



x) For FHPlus Program Member Handbooks, coverage of emergent transportation and
what to do if needed.


xi) Contractor's toll-free number for Enrollee to call for more information.


xii) Any cost-sharing (e.g. copays for Contractor covered services).


h)  Out of Area Coverage


Explanation of what to do and who to call if medical care is required when
Enrollee is out of his or her county of fiscal responsibility or the
Contractor's service area.


i)  Emergency and Post Stabilization Care Access



 
i) 
Definition of Emergency Services, as defined in law and regulation including
examples of situations that constitute an emergency and situations that do not.




 
ii) 
What to do in an emergency, including notice that services in a true emergency
are not subject to prior approval.




 
iii) 
A phone number to call if PCP is not available.




 
iv) 
Explanation of what to do in non-emergency situations (PCP, urgent care, etc.).




 
v) 
Locations where the Contractor provides Emergency Services and
Post-stabilization Care Services.




 
vi) 
Notice to Enrollees that in a true emergency they may access services at any
provider of Emergency Services.



vii) Definition of Post-Stabilization care services and how to access them.


APPENDIX E
October 1, 2005
E-6
























j) Actions and Utilization Review



 
i) 
Circumstances under which Actions and utilization review will be undertaken (in
accordance with Appendix F of this Agreement).




 
ii) 
Toll-free telephone number of the utilization review department or
subcontractor.




 
iii) 
Time frames in which Actions and UR determinations must be made for prospective,
retrospective, and concurrent reviews.




 
iv) 
Right to reconsideration.




 
v) 
Right to file an Action Appeal, orally or in writing, including expedited and
standard Action Appeals processes and the timeframes for Action Appeals.




 
vi) 
Right to designate a representative.




 
vii)
A notice that all Adverse Determinations will be made by qualified clinical
personnel and that all notices will include information about the basis of the
determination, and farther Action Appeal rights (if any).



k)  Enrollment and Disenrollment Procedures



 
i)
Where appropriate, explanation of Lock-In requirements and when an Enrollee may
change to another MCO, or for MMC Enrollees if permitted, return to
Medicaid fee-for-service, for Good Cause, as defined in Appendix H of this
Agreement.




 
ii)
Procedures for Disenrollment.




 
iii)
LDSS, or Enrollment Broker as appropriate, phone number for information on
Enrollment and Disenrollment.



1)  Rights and Responsibilities of Enrollees



 
i)
Explanation of what an Enrollee has the right to expect from the Contractor in
the way of medical care and treatment of the Enrollee as specified in Section
13.7 of this Agreement.




 
ii)
General responsibilities of the Enrollee.




 
iii)
Enrollee's potential financial responsibility for payment when services are
furnished by a Non-Participating Provider or are famished by any provider
without required authorization, or when a procedure, treatment, or service is
not a covered benefit. Also note exceptions such as family planning and HIV
counseling/testing.



APPENDIX E
October 1, 2005
E-7




 
iv) 
Enrollee's rights under State law to formulate advance directives.



v) The manner in which Enrollees may participate in the development of
Contractor policies.


m)  Language


Description of how the Contractor addresses the needs of non-English speaking
Enrollees.


n)  Grievance Procedures (Complaints)



 
i) 
Right to file a Complaint regarding any dispute between the Contractor and an
Enrollee (in accordance with Appendix F of the Agreement).




 
ii) 
Right to file a Complaint orally.




 
iii) 
The Contractor's toll-free number for filing oral Complaints.




 
iv)
Time frames and circumstances for expedited and standard Complaints.




 
v)
Right to appeal a Complaint determination and the procedures for filing a
Complaint Appeal.




 
vi) 
Time frames and circumstances for expedited and standard Complaint Appeals.



vii) Right to designate a representative.


viii)A notice that all determination involving clinical disputes will be made by
qualified clinical personnel and that all notices will include information about
the basis of the determination, and further appeal rights (if any).


ix) SDOH's toll-free number for medically related Complaints.



 
x) 
New York State Insurance Department number for certain complaints relating to
billing.



o)  Fan-Hearing



 
i)
Explanation that the Enrollee has a right to a State fair hearing and aid to
continue in some situations and that the Enrollee may be required to repay the
Contractor for services received if the fair hearing decision is adverse to the
Enrollee.




 
ii)
Describe situations when the Enrollee may ask for a fair hearing as described in
Section 25 of this Agreement including: SDOH or LDSS decision about the Enrollee
staying in or leaving the Contractor's MMC or FHPlus product;



APPENDIX E
October 1, 2005
E-8



Contractor determination that stops or limits Medicaid benefits; and
Contractor's Complaint determination that upholds a provider's decision not to
order Enrollee-requested services.



 
iii) 
Describe how to request a fair hearing (assistance through member services,
LDSS, State fair hearing contact).



p)  External Appeals



 
i) 
Description of circumstances under which an Enrollee may request an External
Appeal.




 
ii) 
Timeframes for applying for External Appeal and for decision-making.




 
iii)
How and where to apply.




 
iv) 
Describe expedited External Appeal timeframe.




 
v) 
Process for Contractor and Enrollee to agree on waiving the Contractor's
internal UR Appeals process.



q)  Payment Methodologies


Description prepared annually of the types of methodologies the Contractor uses
to reimburse providers, specifying the type of methodology used to reimburse
particular types of providers or for the provision of particular types of
services.


r)  Physician Incentive Plan Arrangements


The Member Handbook must contain a statement indicating the Enrollees and
Prospective Enrollees are entitled to ask if the Contractor has special
financial arrangements with physicians that can affect the use of referrals and
other services that they might need and how to obtain this information.


s)  How and Where to Get More Information



 
i)
How to access a member services representative through a toll-free number. ii)
How and when to contact LDSS for assistance.



5.  Other Information Available Upon Enrollee's Request


a)  Information on the structure and operation of the Contractor's organization.
List of the names, business addresses, and official positions of the membership
of the board of directors, officers, controlling persons, owners or partners of
the Contractor.








APPENDIX E
October 1, 2005
E-9






b)  Copy of the most recent annual certified financial statement of the
Contractor, including a balance sheet and summary of receipts and disbursements
prepared by a CPA.


c)  Copy of the most recent individual, direct pay subscriber contracts.


d)  Information relating to consumer complaints compiled pursuant to Section 210
of the Insurance Law.


e)  Procedures for protecting the confidentiality of medical records and other
Enrollee information.
f)  Written description of the organizational arrangements and ongoing
procedures of the Contractor's quality assurance program.


g)  Description of the procedures followed by the Contractor in making
determinations about the experimental or investigational nature of medical
devices, or treatments in clinical trials.


h)  Individual health practitioner affiliations with Participating hospitals.


i)  Specific written clinical review criteria relating to a particular condition
or disease and, where appropriate, other clinical information which the
Contractor might consider in its Service Authorization or utilization review
process.


j)  Written application procedures and minimum qualification requirements for
health care providers to be considered by the Contractor.


k)  Upon request, the Contractor is required to provide the following
information on the incentive arrangements affecting Participating Providers to
Enrollees, previous Enrollees and Prospective Enrollees:



 
i)
Whether the Contractor's Provider Agreements or subcontracts include Physician
Incentive Plans (PIP) that affect the use of referral services.




 
ii) 
Information on the type of incentive arrangements used.



 iii) Whether stop-loss protection is provided for physicians and physicians
groups.



 
iv) 
If the Contractor is at substantial financial risk, as defined in the PIP
regulations, a summary of the required customer satisfaction survey results.























APPENDIX E
October 1, 2005
E10


APPENDIXE F


New York State Department of Health
Action and Grievance System Requirements
for MMC and FHPlus Programs








F.I  Action Requirements


F.2  Grievance System Requirements






































































APPENDIX F
October 1, 2005
F-1





F.1


Action Requirements


1. Definitions


a)  Service Authorization Request means a request by an Enrollee, or a provider
on the Enrollee's behalf, to the Contractor for the provision of a service,
including a request for a referral or for a non-covered service.



 
i) 
Prior Authorization Request is a Service Authorization Request by the Enrollee,
or a provider on the Enrollee's behalf, for coverage of a new service, whether
for a new authorization period or within an existing authorization period,
before such service is provided to the Enrollee.




 
ii) 
Concurrent Review Request is a Service Authorization Request by an Enrollee, or
a provider on Enrollee's behalf, for continued, extended or more of an
authorized service than what is currently authorized by the Contractor.



b)  Service Authorization Determination means the Contractor's approval or
denial of a Service Authorization Request.


c)  Adverse Determination means a denial of a Service Authorization Request by
the Contractor on the basis that the requested service is not Medically
Necessary or an approval of a Service Authorization Request is in an amount,
duration, or scope that is less than requested.


d)  An Action means an activity of a Contractor or its subcontractor that
results in:



 
i)
the denial or limited authorization of a Service Authorization Request,
including the type or level of service;




 
ii)
the reduction, suspension, or termination of a previously authorized service;




 
iii) 
the denial, in whole or in part, of payment for a service;




 
iv) 
failure to provide services in a timely manner as defined by applicable State
law and regulation and Section 15 of this Agreement; or




 
v) 
failure of the Contractor to act within the timeframes for resolution and
notification of determinations regarding Complaints, Action Appeals and
Complaint Appeals provided in this Appendix.















APPENDIX F
October 1, 2005
F-2



2.  General Requirements


a)  The Contractor's policies and procedures for Service Authorization
Determinations and utilization review determinations shall comply with 42 CFR
Part 438 and Article 49 of the PHL, including but not limited to the following:



 
i) 
Expedited review of a Service Authorization Request must be conducted when the
Contractor determines or the provider indicates that a delay would seriously
jeopardize the Enrollee's life or health or ability to attain, maintain, or
regain maximum function. The Enrollee may request expedited review of a Prior
Authorization Request or Concurrent Review Request. If the Contractor denies the
Enrollee's request for expedited review, the Contractor must handle the request
under standard review timeframes.




 
ii) 
Any determination to deny a Service Authorization Request or to authorize a
service in an amount, duration, or scope that is less than requested, must be
made by a licensed, certified, or registered health care professional. If such
Adverse Determination was based on medical necessity, the determination must be
made by a clinical peer reviewer as defined by PHL §4900(2)(a).




 
iii) 
The Contractor is required to provide notice by phone and in writing to the
Enrollee and to the provider of Service Authorization Determinations, whether
adverse or not, within the timeframe specified in Section 3 below. Notice to the
provider must contain the same information as the Notice of Action for the
Enrollee.




 
iv) 
The Contractor is required to provide the Enrollee written notice of any Action
other than a Service Authorization Determinations within the timeframe specified
in Section 4 below.



3.  Timeframes for Service Authorization Determinations


a)  For Prior Authorization Requests, the Contractor must make a Service
Authorization Determination and notice the Enrollee of the determination by
phone and in writing as fast as the Enrollee's condition requires and no more
than:



 
i)
In the case of an expedited review, three (3) business days after receipt of the
Service Authorization Request; or




 
ii)
In all other cases, within three (3) business days of receipt of necessary
information, but no more than fourteen (14) days after receipt of the Service
Authorization request.



b)  For Concurrent Review Requests, the Contractor must make a Service
Authorization Determination and notice the Enrollee of the determination by
phone and in writing as fast as the Enrollee's condition requires and no more
than:




APPENDIX F
October 1, 2005
F-3











 
i) 
In the case of an expedited review, one (1) business day after receipt of
necessary information but no more than three (3) business days after receipt of
the Service Authorization Request; or




 
ii) 
In all other cases, within one (1) business day of receipt of necessary
information, but no more than fourteen (14) days after receipt of the Service
Authorization Request.



c)  Timeframes for Service Authorization Determinations may be extended for up
to fourteen (14) days if:



 
i)
the Enrollee, the Enrollee's designee, or the Enrollee's provider requests an
extension orally or in writing; or




 
ii)
The Contractor can demonstrate or substantiate that there is a need for
additional information and how the extension is in the Enrollee's interest. The
Contractor must send notice of the extension to the Enrollee. The Contractor
must maintain sufficient documentation of extension determinations to
demonstrate, upon SDOH's request, that the extension was justified.



d)  If the Contractor extended its review as provided in paragraph 3(c) above,
the Contractor must make a Service Authorization Determination and notice the
Enrollee by phone and in writing as fast as the Enrollee's condition requires
and within three (3) business days after receipt of necessary information for
Prior Authorization Requests or within one (1) business day after receipt of
necessary information for Concurrent Review Requests, but in no event later than
the date the extension expires.


4.
Timeframes for Notices of Actions Other Than Service Authorizations
Determinations



a)  When the Contractor intends to reduce, suspend, or terminate a previously
authorized service within an authorization period, it must provide the Enrollee
with a written notice at least ten (10) days prior to the intended Action,
except:

 
i)
the period of advance notice is shortened to five (5) days in cases of confirmed
Enrollee fraud; or

 
ii)
the Contractor may mail notice not later than date of the Action for the
following:

A)  the death of the Enrollee;
B)  a signed written statement from the Enrollee requesting service termination
or giving information requiring termination or reduction of services (where the
Enrollee understands that this must be the result of supplying the information);
C)  the Enrollee's admission to an institution where the Enrollee is ineligible
for further services;
D)  the Enrollee's address is unknown and mail directed to the Enrollee is
returned stating that there is no forwarding address;
















APPENDIX F
October 1, 2005
F-4



E)  the Enrollee has been accepted for Medicaid services by another
jurisdiction;
or
F)  the Enrollee's physician prescribes a change in the level of medical care.


b)  The Contractor must mail written notice to the Enrollee on the date of the
Action when the Action is denial of payment, in whole or in part, except as
provided in paragraph F. 1 6(b) below.


c)  When the Contractor does not reach a determination within the Service
Authorization Determination timeframes described above, it is considered an
Adverse Determination, and the Contractor must send notice of Action to the
Enrollee on the date the timeframes expire.


5.  Format and Content of Notices


a)  The Contractor shall ensure that all notices are in writing, in easily
understood language and are accessible to non-English speaking and visually
impaired Enrollees. Notices shall include that oral interpretation and alternate
formats of written material for Enrollees with special needs are available and
how to access the alternate formats.



 
i) 
Notice to the Enrollee that the Enrollee's request for an expedited review has
been denied shall include that the request will be reviewed under standard
timeframes, including a description of the timeframes.




 
ii) 
Notice to the Enrollee regarding a Contractor-initiated extension shall include:

A)  the reason for the extension;
B)  an explanation of how the delay is in the best interest of the Enrollee;
C)  any additional information the Contractor requires from any source to make
its determination;
D)  the right of the Enrollee to file a Complaint (as defined in Appendix F.2 of
this Agreement) regarding the extension;
E)  the process for filing a Complaint with the Contractor and the timeframes
within which a Complaint determination must be made;
F)  the right of an Enrollee to designate a representative to file a Complaint
on
behalf of the Enrollee; and
G)  the right of the Enrollee to contact the New York State Department of Health
regarding his or her Complaint, including the SDOH's toll-free number for
Complaints.



 
iii) 
Notice to the Enrollee of an Action shall include:

A)  the description of the Action the Contractor has taken or intends to take;
B)  the reasons for the Action, including the clinical rationale, if any;
C)  the Enrollee's right to file an Action Appeal (as defined in Appendix F.2 of
this Agreement), including:

 
I)
The fact that the Contractor will not retaliate or take any discriminatory
action against the Enrollee because he/she filed an Action Appeal.











APPENDIX F
October 1, 2005
F-5




 
II)
The right of the Enrollee to designate a representative to file Action Appeals
on his/her behalf;

 
D) 
the process and timeframe for filing an Action Appeal with the Contractor,

   
including an explanation that an expedited review of the Action Appeal can be

   
requested if a delay would significantly increase the risk to an Enrollee's

   
health, a toll-free number for filing an oral Action Appeal and a form, if used

   
by the Contractor, for filing a written Action Appeal;

 
E) 
a description of what additional information, if any, must be obtained by the

   
Contractor from any source in order for the Contractor to make an Appeal

   
determination;

 
F) 
the timeframes within which the Action Appeal determination must be made;

 
G) 
the right of the Enrollee to contact the New York State Department of Health

   
with his or her Complaint, including the SDOH's toll-free number for

   
Complaints; and

 
H) 
the notice entitled "Managed Care Action Taken" for denial of benefits or for

   
termination or reduction in benefits, as applicable, containing the Enrollee's

   
fair hearing and aid continuing rights.

 
I)
For Actions based on issues of Medical Necessity or an experimental or

investigational treatment, the notice of Action shall also include:

 
I)
a clear statement that the notice constitutes the initial adverse determination
and specific use of the terms "medical necessity" or
"experimental/investigational";

 
II)
a statement that the specific clinical review criteria relied upon in making the
determination is available upon request; and

 
III)
a statement that the Enrollee may be eligible for an External Appeal.



6.  Contractor Obligation to Notice


a)  The Contractor must provide written Notice of Action to Enrollees and
providers in accordance with the requirements of this Appendix, including, but
not limited to, the following circumstances (except as provided for in paragraph
6(b) below):



 
i) 
the Contractor makes a coverage determination or denies a request for a
referral, regardless of whether the Enrollee has received the benefit;




 
ii) 
the Contractor determines that a service does not have appropriate
authorization;




 
iii) 
the Contractor denies a claim for services provided by a Non-Participating
Provider for any reason;




 
iv) 
the Contractor denies a claim or service due to medical necessity;




 
v) 
the Contractor rejects a claim or denies payment due to a late claim submission;




 
vi) 
the Contractor denies a claim because it has determined that the Enrollee was
not eligible for MMC or FHPlus coverage on the date of service;









APPENDIX F
October 1, 2005
F-6


vii) the Contractor denies a claim for service rendered by a Participating
Provider due to lack of a referral;


viii) the Contractor denies a claim because it has determined it is not the
appropriate payor; or



 
ix) 
the Contractor denies a claim due to a Participating Provider billing for
Benefit Package services not included in the Provider Agreement between the
Contractor and the Participating Provider.



b)  The Contractor is not required to provide written Notice of Action to
Enrollees in the following circumstances:



 
i) 
When there is a prepaid capitation arrangement with a Participating Provider and
the Participating Provider submits a fee-for-service claim to the Contractor for
a service that falls within the capitation payment;




 
ii) 
if a Participating Provider of the Contractor itemizes or "unbundles" a claim
for services encompassed by a previously negotiated global fee arrangement;




 
iii) 
if a duplicate claim is submitted by the Enrollee or a Participating Provider,
no notice is required, provided an initial notice has been issued;




 
iv) 
if the claim is for a service that is carved-out of the MMC Benefit Package and
is provided to a MMC Enrollee through Medicaid fee-for-service, however, the
Contractor should notify the provider to submit the claim to Medicaid;




 
v) 
if the Contractor makes a coding adjustment to a claim (up-coding or
down-coding) and its Provider Agreement with the Participating Provider includes
a provision allowing the Contractor to make such adjustments;




 
vi)
if the Contractor has paid the negotiated amount reflected in the Provider
Agreement with a Participating Provider for the services provided to the
Enrollee and denies the Participating Provider's request for additional payment;
or



vii) if the Contractor has not yet adjudicated the claim. If the Contractor has
pended the claim while requesting additional information, a notice is not
required until the coverage determination has been made.
























APPENDIX F
October 1, 2005
F-7





F.2


Grievance System Requirements


1.  Definitions


a)  A Grievance System means the Contractor's Complaint and Appeal process, and
includes a Complaint and Complaint Appeal process, a process to appeal Actions,
and access to the State's fair hearing system.


b)  For the purposes of this Agreement, a Complaint means an Enrollee's
expression of dissatisfaction with any aspect of his or her care other than an
Action. A "Complaint" means the same as a "grievance" as defined by 42
CFR§438.400 (b).


c)  An Action Appeal means a request for a review of an Action.


d)  A Complaint Appeal means a request for a review of a Complaint
determination.


e)  An Inquiry means a written or verbal question or request for information
posed to the Contractor with regard to such issues as benefits, contracts, and
organization rules. Neither Enrollee Complaints nor disagreements with
Contractor determinations are Inquiries.


2.  Grievance System - General Requirements


a)  The Contractor shall describe its Grievance System in the Member Handbook,
and it must be accessible to non-English speaking, visually, and hearing
impaired Enrollees. The handbook shall comply with Section 13.4 and The Member
Handbook Guidelines (Appendix E) of this Agreement


b)  The Contractor will provide Enrollees with any reasonable assistance in
completing forms and other procedural steps for filing a Complaint, Complaint
Appeal or Action Appeal, including, but not limited to, providing interpreter
services and toll-free numbers with TTY/TDD and interpreter capability.


c)  The Enrollee may designate a representative to file Complaints, Complaint
Appeals and Action Appeals on his/her behalf.


d)  The Contractor will not retaliate or take any discriminatory action against
the Enrollee because he/she filed a Complaint, Complaint Appeal or Action
Appeal.


e)  The Contractor's procedures for accepting Complaints, Complaint Appeals and
Action Appeals shall include:
APPENDIX F
October 1, 2005
F-8




 
i) 
toll-free telephone number;




 
ii) 
designated staff to receive calls;



iii) "live" phone coverage at least forty (40) hours a week during normal
business hours;



 
iv) 
a mechanism to receive after hours calls, including either:

A)  a telephone system available to take calls and a plan to respond to all such
calls no later than on the next business day after the calls were recorded; or
B)  a mechanism to have available on a twenty-four (24) hour, seven (7) day a
week basis designated staff to accept telephone Complaints, whenever a delay
would significantly increase the risk to an Enrollee's health.


f)  The Contractor must ensure that personnel making determinations regarding
Complaints, Complaint Appeals and Action Appeals were not involved in previous
levels of review or decision-making. If any of the following applies,
determinations must be made by qualified clinical personnel as specified in this
Appendix:



 
i)
A denial Action Appeal based on lack of medical necessity

.

 
ii)
A Complaint regarding denial of expedited resolution of an Action Appeal.




 
iii)
A Complaint, Complaint Appeal, or Action Appeal that involves clinical issues.



3.  Action Appeals Process


a)  The Contractor's Action Appeals process shall indicate the following
regarding resolution of Appeals of an Action:



 
i)
The Enrollee, or his or her designee, will have no less than sixty (60) business
days from the date of the notice of Action to file an Action Appeal. An Enrollee
filing an Action Appeal within 10 days of the notice of Action or by the
intended date of an Action, whichever is later, that involves the reduction,
suspension, or termination of previously approved services may request "aid
continuing" in accordance with Section 25.4 of this Agreement.




 
ii)
The Enrollee may file a written Action Appeal or an oral Action Appeal. Oral
Action Appeals must be followed by a written, signed. Action Appeal. The
Contractor may provide a written summary of an oral Action Appeal to the
Enrollee (with the acknowledgement or separately) for the Enrollee to review,
modify if needed, sign and return to the Contractor. If the Enrollee or provider
requests expedited resolution of the Action Appeal, the oral Action Appeal does
not need to be confirmed in writing. The date of the oral filing of the Action
Appeal will be the date of the Action Appeal for the purposes of the timeframes

APPENDIX F
October 1, 2005
F-9



for resolution of Action Appeals. Action Appeals resulting from a Concurrent
Review must be handled as an expedited Action Appeal.



 
iii) 
The Contractor must send a written acknowledgement of the Action Appeal within
fifteen (15) days of receipt. If a determination is reached before the written
acknowledgement is sent, the Contractor may include the written acknowledgement
with the notice of Action Appeal determination (one notice).




 
iv) 
The Contractor must provide the Enrollee reasonable opportunity to present
evidence, and allegations of fact or law, in person as well as in writing. The
Contractor must inform the Enrollee of the limited time to present such evidence
in the case of an expedited Action Appeal. The Contractor must allow the
Enrollee or his or her designee, both before and during the Action Appeals
process, to examine the Enrollee's case file, including medical records and any
other documents and records considered during the Action Appeals process. The
Contractor will consider the Enrollee, his or her designee, or legal estate
representative of a deceased Enrollee a party to the Action Appeal.




 
v) 
The Contractor must have a process for handling expedited Action Appeals.
Expedited resolution of the Action Appeal must be conducted when the Contractor
determines or the provider indicates that a delay would seriously jeopardize the
Enrollee's life or health or ability to attain, maintain, or regain maximum
function. The Enrollee may request an expedited review of an Action Appeal. If
the Contractor denies the Enrollee's request for an expedited review, the
Contractor must handle the request under standard Action Appeal resolution
timeframes, make reasonable efforts to provide prompt oral notice of the denial
to the Enrollee and send written notice of the denial within two (2) days of the
denial determination.




 
vi) 
The Contractor must ensure that punitive action is not taken against a provider
who either requests an expedited resolution or supports an Enrollee's Appeal.



vii) Action Appeals of clinical matters must be decided by personnel qualified
to review the Action Appeal, including licensed, certified or registered health
care professionals who did not make the initial determination, at least one of
whom must be a clinical peer reviewer, as defined by PHL§4900(2)(a). Action
Appeals of non-clinical matters shall be determined by qualified personnel at a
higher level than the personnel who made the original determination.


4.  Timeframes for Resolution of Action Appeals


a)  The Contractor's Action Appeals process shall indicate the following
specific timeframes regarding Action Appeal resolution:














APPENDIX F
October 1, 2005
F-10















 
i) 
The Contractor will resolve Action Appeals as fast as the Enrollee's condition
requires, and no later than thirty (30) days from the date of the receipt of the
Action Appeal.




 
ii) 
The Contractor will resolve expedited Action Appeals as fast as the Enrollee's
condition requires, within two (2) business days of receipt of necessary
information and no later than three (3) business days of the date of the receipt
of the Action Appeal.




 
iii) 
Timeframes for Action Appeal resolution may be extended for up to fourteen (14)
days if:

 
A)
the Enrollee, his or her designee, or the provider requests an extension orally
or in writing; or

 
B) 
the Contractor can demonstrate or substantiate that there is a need for
additional information and the extension is in the Enrollee's interest. The
Contractor must send notice of the extension to the Enrollee. The Contractor
must maintain sufficient documentation of extension determinations to
demonstrate, upon SDOH's request, that the extension was justified.




 
iv) 
The Contractor make a reasonable effort to provide oral notice to the Enrollee,
his or her designee, and the provider where appropriate, for expedited Action
Appeals at the time the Action Appeal determination is made.




 
v) 
The Contractor must send written notice to the Enrollee, his or her designee,
and the provider where appropriate, within two (2) business days of the Action
Appeal determination.



5.  Action Appeal Notices


a)  The Contractor shall ensure that all notices are in writing and in easily
understood language and are accessible to non-English speaking and visually
impaired Enrollees. Notices shall include that oral interpretation and alternate
formats of written material for Enrollees with special needs are available and
how to access the alternate formats.



 
i)
Notice to the Enrollee that the Enrollee's request for an expedited Action
Appeal has been denied shall include that the request will be reviewed under
standard Action Appeal timeframes, including a description of the timeframes.
This notice may be combined with the acknowledgement.




 
ii)
Notice to the Enrollee regarding an Contractor-initiated extension shall
include:

A)  the reason for the extension;
B)  an explanation of how the delay is in the best interest of the Enrollee;
C)  any additional information the Contractor requires from any source to make
its determination;
D)  the right of the Enrollee to file a Complaint regarding the extension;
APPENDIX F
October 1, 2005
F-11



E)  the process for filing a Complaint with the Contractor and the timeframes
within which a Complaint determination must be made;
F)  the right of an Enrollee to designate a representative to file a Complaint
on
behalf of the Enrollee; and
G)  the right of the Enrollee to contact the New York State Department of Health
regarding his or her their Complaint, including the SDOH's toll-free number
for Complaints.



 
iii) 
Notice to the Enrollee of Action Appeal Determination shall include:

A)  Date the Action Appeal was filed and a summary of the Action Appeal;
B)  Date the Action Appeal process was completed;
C)  the results and the reasons for the determination, including the clinical
rationale, if any;
D)  If the determination was not in favor of the Enrollee, a description of
Enrollee's fair hearing rights, if applicable;
E)  the right of the Enrollee to contact the New York State Department of Health
regarding his or her Complaint, including the SDOH's toll-free number for
Complaints; and
F)  For Action Appeals involving Medical Necessity or an experimental or
investigational treatment, the notice must also include:
I)  a clear statement that the notice constitutes the final adverse
determination and specifically use the terms "medical necessity" or
"experimental/investigational;"
II)  the Enrollee's coverage type;
III)  the procedure in question, and if available and applicable the name of the
provider and developer/manufacturer of the health care service;
IV)  statement that the Enrollee is eligible to file an External Appeal and the
timeframe for filing;
V)  a copy of the "Standard Description and Instructions for Health Care
Consumers to Request an External Appeal" and the External Appeal application
form;
VI)  the Contractor's contact person and telephone number;
VII)  the contact person, telephone number, company name and full address of the
utilization review agent, if the determination was made by the agent;
and
VIII)  if the Contractor has a second level internal review process, the notice
shall contain instructions on how to file a second level Action Appeal and a
statement in bold text that the timeframe for requesting an External Appeal
begins upon receipt of the final adverse determination of the first level Action
Appeal, regardless of whether or not a second level of Action Appeal is
requested, and that by choosing to request a second level Action Appeal, the
time may expire for the Enrollee to request an External Appeal.
APPENDIX F
October 1, 2005
F-12



6.  Complaint Process


a)  The Contractor' Complaint process shall include the following regarding the
handling of Enrollee Complaints:



 
i) 
The Enrollee, or his or her designee, may file a Complaint regarding any dispute
with the Contractor orally or in writing. The Contractor may have requirements
for accepting written Complaints either by letter or Contractor supplied form.
The Contractor cannot require an Enrollee to file a Complaint in writing.




 
ii) 
The Contractor must provide written acknowledgment of any Complaint not
immediately resolved, including the name, address and telephone number of the
individual or department handling the Complaint, within fifteen (15) business
days of receipt of the Complaint. The acknowledgement must identify any
additional information required by the Contractor from any source to make a
determination. If a Complaint determination is made before the written
acknowledgement is sent, the Contractor may include the acknowledgement with the
notice of the determination (one notice).




 
iii) 
Complaints shall be reviewed by one or more qualified personnel.




 
iv) 
Complaints pertaining to clinical matters shall be reviewed by one or more
licensed, certified or registered health care professionals in addition to
whichever non-clinical personnel the Contractor designates.



7.  Timeframes for Complaint Resolution by the Contractor


a)  The Contractor's Complaint process shall indicate the following specific
timeframes regarding Complaint resolution:



 
i)
If the Contractor immediately resolves an oral Complaint to the Enrollee's
satisfaction, that Complaint may be considered resolved without any additional
written notification to the Enrollee. Such Complaints must be logged by the
Contractor and included in the Contractor's quarterly HPN Complaint report
submitted to SDOH in accordance with Section 18 of this Agreement.




 
ii)
Whenever a delay would significantly increase the risk to an Enrollee's health,
Complaints shall be resolved within forty-eight (48) hours after receipt of all
necessary information and no more than seven (7) days from the receipt of the
Complaint.




 
iii)
All other Complaints shall be resolved within forty-five (45) days after the
receipt of all necessary information and no more than sixty (60) days from
receipt of the Complaint. The Contractor shall maintain reports of Complaints
unresolved after forty-five (45) days in accordance with Section 18 of this
Agreement.





APPENDIX F
October 1, 2005
F-13












8. Complaint Determination Notices



 
a)
The Contractor's procedures regarding the resolution of Enrollee Complaints
shall include the following:




 
i)
Complaint Determinations by the Contractor shall be made in writing to the
Enrollee or his/her designee and include:




 
A)
the detailed reasons for the determination;




 
B)
in cases where the determination has a clinical basis, the clinical rationale
for the determination;




 
C)
the procedures for the filing of an appeal of the determination, including a
form, if used by the Contractor, for the filing of such a Complaint Appeal; and
notice of the right of the Enrollee to contact the State Department of Health
regarding his or her Complaint, including SDOH's toll-free number for
Complaints.




ii)  
If the Contractor was unable to make a Complaint determination because
insufficient information was presented or available to reach a determination,
the Contractor will send a written statement that a determination could not be
made to the Enrollee on the date me allowable time to resolve the Complaint has
expired.



iii) In cases where delay would significantly increase the risk to an Enrollee's
health, the Contractor shall provide notice of a determination by telephone
directly to the Enrollee or to the Enrollee's designee, or when no phone is
available, some other method of communication, with written notice to follow
within three (3) business days.


9. Complaint Appeals



 
a)
The Contractor's procedures regarding Enrollee Complaint Appeals shall include
the following:




i)  
The Enrollee or designee has no less than sixty (60) business days after receipt
of the notice of the Complaint determination to file a written Complaint Appeal.
Complaint Appeals may be submitted by letter or by a form provided by the
Contractor.




iii)  
Within fifteen (15) business days of receipt of the Complaint Appeal, the
Contractor shall provide written acknowledgment of the Complaint Appeal,
including the name, address and telephone number of the individual designated to
respond to the Appeal. The Contractor shall indicate what additional
information, if any, must be provided for the Contractor to render a
determination.




iv)  
Complaint Appeals of clinical matters must be decided by personnel qualified to
review the Appeal, including licensed, certified or registered health care



APPENDIX F
October 1, 2005
F-14



professionals who did not make the initial determination, at least one of whom
must be a clinical peer reviewer, as defined by PHL §4900(2)(a). iv) Complaint
Appeals of non-clinical matters shall be determined by qualified personnel at a
higher level than the personnel who made the original Complaint determination.



v)  
Complaint Appeals shall be decided and notification provided to the Enrollee no
more than:



A) two (2) business days after the receipt of all necessary information when a
delay would significantly increase the risk to an Enrollee's health; or
B) thirty (30) business days after the receipt of all necessary information in
all other instances.



vi)  
The notice of the Contractor's Complaint Appeal determination shall include:



A) `the detailed reasons for the determination;
B) the clinical rationale for the determination in cases where the determination
has a clinical basis;
C) the notice shall also inform the Enrollee of his/her option to also contact
the State Department of Health with his/her Complaint, including the SDOH's
toll-free number for Complaints;
D) instructions for any further Appeal, if applicable.


10. Records



a)  
The Contractor shall maintain a file on each Complaint, Action Appeal and
Complaint Appeal. These records shall be readily available for review by the
SDOH, upon request. The file shall include:




i)  
date the Complaint was filed;




ii)  
copy of the Complaint, if written;




iii)  
date of receipt of and copy of the Enrollee's written confirmation, if any;




iv)  
log of Complaint determination including the date of the determination and the
titles




v)  
of the personnel and credentials of clinical personnel who reviewed the
Complaint;




vi)  
date and copy of the Enrollee's Action Appeal or Complaint Appeal;




vii)  
Enrollee or provider requests for expedited Action Appeals and Complaint Appeals
and the Contractor's determination;




viii)  
necessary documentation to support any extensions;



APPENDIX F
October 1, 2005
F-15




ix)  
determination and date of determination of the Action Appeals and Complaint
Appeals;




x)  
the titles and credentials of clinical staff who reviewed the Action Appeals and
Complaint Appeals; and




xi)  
Complaints unresolved for greater than forty-five (45) days.





















































































APPENDIX F
October 1, 2005
F-16



APPENDIX G




SDOH Requirements For The Provision
Of Emergency Care and Services






















































































APPENDIX G
October 1, 2005
G-l



SDOH Requirements for the
Provision of Emergency Care and Services




1. Definitions


a) "Emergency Medical Condition" means a medical or behavioral condition, the
onset of which is sudden, that manifests itself by symptoms of sufficient
severity, including severe pain, that a prudent layperson, possessing an average
knowledge of medicine and health, could reasonably expect the absence of
immediate medical attention to result in:



i)  
placing the health of the person afflicted with such condition in serious
jeopardy or, in the case of a pregnant woman, the health of the woman or her
unborn child or, in the case of a behavioral condition, placing the health of
the person or others in serious jeopardy; or

 

ii)  
serious impairment to such person's bodily functions; or

 

iii)  
serious dysfunction of any bodily organ or part of such person; or

 

iv)  
serious disfigurement of such person.

 
b) "Emergency Services" means health care procedures, treatments or services
needed to evaluate or stabilize an Emergency Medical Condition including
psychiatric stabilization and medical detoxification from drugs or alcohol.
 
c) "Post-stabilization Care Services" means covered services, related to an
emergency medical condition, that are provided after an Enrollee is stabilized
in order to maintain the stabilized condition, or, under the circumstances
described in Section 3 below, to improve or resolve the Enrollee's condition.
 
2. Coverage and Payment of Emergency Services


a) The Contractor must cover and pay for Emergency Services regardless of
whether the provider that furnishes the services has a contract with the
Contractor.
 
b) The Contractor must advise Enrollees that they may access Emergency Services
at any Emergency Services provider.
 
c) Prior authorization for treatment of an Emergency Medical Condition is never
required.
 














APPENDIX G
October 1, 2005
G-2



d) The Contractor may not deny payment for treatment obtained in either of the
following circumstances:
 

i)  
An Enrollee had an Emergency Medical Condition, including cases in which the
absence of immediate medical attention would not have had the outcomes specified
in the definition of Emergency Medical Condition above.

 

ii)  
A representative of the Contractor instructs the Enrollee to seek Emergency
Services.

 
e) A Contractor may not:
 

i)  
limit what constitutes an Emergency Medical Condition based on lists of
diagnoses or symptoms; or

 

ii)  
refuse to cover emergency room services based on the failure of the provider or
the Enrollee to give the Contractor notice of the emergency room visit.

 
f) An Enrollee who has an Emergency Medical Condition may not be held liable for
payment of subsequent screening and treatment needed to diagnose the specific
condition or stabilize the patient.
 
g) The attending emergency physician, or the provider actually treating the
Enrollee, is responsible for determining when the Enrollee is sufficiently
stabilized for transfer or discharge, and that determination is binding on the
Contractor for payment.
 
3. Coverage and Payment of Post-stabilization Care Services


a) The Contractor is financially responsible for Post-stabilization Care
Services furnished by a provider within or outside the Contractor's network
when:
 

i)  
they are pre-approved by a Participating Provider, as authorized by the
Contractor, or other authorized Contractor representative;

 

ii)  
they are not pre-approved by a Participating Provider, as authorized by the
Contractor, or other authorized Contractor representative, but administered to
maintain the Enrollee's stabilized condition within one (1) hour of a request to
the Contractor for pre-approval of further Post-stabilization Care Services;

 

iii)  
they are not pre-approved by a Participating Provider, as authorized by the
Contractor, or other authorized Contractor representative, but administered to
maintain, improve or resolve the Enrollee's stabilized condition if:

 

 
A)
The Contractor does not respond to a request for pre-approval within one
(1)hour;

 
B)
The Contractor cannot be contacted; or





APPENDIX G
October 1, 2005
G-3




C)  
The Contractor's representative and the treating physician cannot reach an
agreement concerning the Enrollee's care and a plan physician is not available
for consultation. In this situation, the Contractor must give the treating
physician the opportunity to consult with a plan physician and the treating
physician may continue with care of the patient until a plan physician is
reached or one of the criteria in 3(b) is met.




iv)  
The Contractor must limit charges to Enrollees for Post-stabilization Care
Services to an amount no greater than what the organization would charge the
Enrollee if he or she had obtained the services through the Contractor.

 
b) The Contractor's financial responsibility to the treating emergency provider
for Post-stabilization Care Services it has not pre-approved ends when:
 

i)  
A plan physician with privileges at the treating hospital assumes responsibility
for the Enrollee's care;

 

ii)  
A plan physician assumes responsibility for the Enrollee's care through
transfer;

 

iii)  
A Contractor representative and the treating physician reach an agreement
concerning the Enrollee's care or

 

iv)  
The Enrollee is discharged.

 
4. Protocol for Acceptable Transfer Between Facilities


a) All relevant COBRA requirements must be met.
 
b) The Contractor must provide for an appropriate (as determined by the
emergency department physician) transfer method/level with personnel as needed.
 
c) The Contractor must contact/arrange for an available, accepting physician and
patient bed at the receiving institution.
 
d) If a patient is not transferred within eight (8) hours to an appropriate
inpatient setting after the decision to admit has been made, then admission at
the original facility is deemed authorized.
 
5. Triage Fees


For emergency room services that do not meet the definition of Emergency Medical
Condition, the Contractor shall pay the hospital a triage fee of $40.00 in the
absence of a negotiated rate.
















APPENDIX G
October 1, 2005
G-4



6.  Emergency Transportation


When emergency transportation is included in the Contractor's Benefit Package,
the Contractor shall reimburse the transportation provider for all emergency
ambulance services without regard to final diagnosis or prudent layperson
standards.






















































































APPENDIX G
October 1, 2005
G-5


--------------------------------------------------------------------------------



APPENDIX H


New York State Department of Health Requirements
for the Processing of Enrollments and Disenrollments
in the MMC and FHPlus Programs


















































































APPENDIX H
October 1, 2005
H-l



SDOH Requirements
for the Processing of Enrollments and Disenrollments in the MMC and FHPlus
Programs




1.  General


The Contractor's Enrollment and Disenrollment procedures shall be consistent
with these requirements, except that to allow LDSS and the Contractor
flexibility in developing processes that will meet the needs of both parties,
SDOH may allow modifications to timeframes and some procedures. Where an
Enrollment Broker exists, the Enrollment Broker may be responsible for some or
all of the LDSS responsibilities.


2. Enrollment


a) SDOH Responsibilities:



i)  
The SDOH is responsible for monitoring LDSS program activities and providing
technical assistance to the LDSS and the Contractor to ensure compliance with
the State's policies and procedures.

 

ii)  
SDOH reviews and approves proposed Enrollment materials prior to the Contractor
publishing and disseminating or otherwise using the materials.

 
b) LDSS Responsibilities:



i)  
The LDSS has the primary responsibility for the Enrollment process.

 

ii)  
Each LDSS determines Medicaid and FHPlus eligibility. To the extent practicable,
the LDSS will follow up with Enrollees when the Contractor provides
documentation of any change in status which may affect the Enrollee's Medicaid,
FHPlus, or MMC eligibility.

 

iii)  
The LDSS is responsible for coordinating the Medicaid and FHPlus application and
Enrollment processes.

 

iv)  
The LDSS is responsible for providing pre-enrollment information to Eligible
Persons, consistent with Sections 364-j(4)(e)(iv) and 369-ee of the SSL, and the
training of persons providing Enrollment counseling to Eligible Persons.

 

v)  
The LDSS is responsible for informing Eligible Persons of the availability of
MCOs and HIV SNPs offering MMC and/or FHPlus products and the scope of services
covered by each.

 

vi)  
The LDSS is responsible for informing Eligible Persons of the right to
confidential face-to-face Enrollment counseling and will make confidential
face-to-face sessions available upon request.

 
APPENDIX H
October 1, 2005
H-2


--------------------------------------------------------------------------------






vii)  
The LDSS is responsible for instructing Eligible Persons to verify with the
medical services providers they prefer, or have an existing relationship with,
that such medical services providers are Participating Providers of the selected
MCO and are available to serve the Enrollee. The LDSS includes such instructions
to Eligible Persons in its written materials related to Enrollment.

 

viii)  
For Enrollments made during face-to-face counseling, if the Prospective Enrollee
has a preference for particular medical services providers. Enrollment
counselors shall verify with the medical services providers that such medical
services providers whom the Prospective Enrollee prefers are Participating
Providers of the selected MCO and are available to serve the Prospective
Enrollee.

 

ix)  
The LDSS is responsible for the timely processing of managed care Enrollment
applications, Exemptions, and Exclusions.

 

x)  
The LDSS is responsible for determining the status of Enrollment applications.
Applications will be enrolled, pended or denied. The LDSS will notify the
Contractor of the denial of any Enrollment applications that the Contractor
assisted in completing and submitting to the LDSS under the circumstances
described in 2(c)(i) of this Appendix.

 

xi)  
The LDSS is responsible for determining the Exemption and Exclusion status of
individuals determined to be eligible for Medicaid under Title 11 of the SSL.

 

 
A)
Exempt means an individual eligible for Medicaid under Title 11 of the SSL
determined by the LDSS or the SDOH to be in a category of persons, as specified
in Section 364-j of the SSL and/or New York State's Operational Protocol for the
Partnership Plan, that are not required to participate in the MMC Program;
however, individuals designated as Exempt may elect to voluntarily enroll.




 
B)
Excluded means an individual eligible for Medicaid under Title 11 of the SSL
determined by the LDSS or the SDOH to be in a category of persons, as specified
in Section 364-j of the SSL and/or New York State's Operational Protocol for the
Partnership Plan, that are precluded from participating in the MMC Program.




xii)  
Individuals eligible for Medicaid under Title 11 of the SSL in the following
categories will be eligible for Enrollment in the Contractor's MMC product at
the LDSS's option, as indicated in Schedule 2 of Appendix M.

 

 
A)
Foster care children in the direct care of LDSS;

 
B)
Homeless persons living in shelters outside of New York City.











APPENDIX H
October 1, 2005
H-3


xiii)  
The LDSS is responsible for entering individual Enrollment form data and
transmitting that data to the State's Prepaid Capitation Plan (PCP) Subsystem.
The transfer of Enrollment information may be accomplished by any of the
following:

 
A) LDSS directly enters data into PCP Subsystem; or
 
B) LDSS or Contractor submits a tape to the State, to be edited and entered into
PCP Subsystem; or
 
C) LDSS electronically transfers data, via a dedicated line or Medicaid
Eligibility Verification System (MEVS) to the PCP Subsystem.
 

xiv)  
The LDSS is responsible for sending the following required notices to Eligible
Persons:

 
A) For mandatory MMC program only - Initial Notification Letter: This letter
informs Eligible Persons about the mandatory MMC program and the timeframes for
choosing a MCO offering a MMC product. Included with the letter are managed care
brochures, an Enrollment form, and information on their rights and
responsibilities under this program, including the option for HIV/AEDS infected
individuals who are categorically exempt from the mainstream MMC program to
enroll in an HIV SNP on a voluntary basis in LDSS jurisdictions where HP/ SNPs
exist.
 
B) For mandatory MMC program only - Reminder Letter: A letter to all Eligible
Persons in a mandatory category who have not responded by submitting a completed
Enrollment form within thirty (30) days of being sent or given an Enrollment
packet.
 
C) For MMC program - Enrollment Confirmation Notice for MMC Enrollees: This
notice indicates the Effective Date of Enrollment, the name of the MCO and all
individuals who are being enrolled. This notice should also be used for case
additions and re-enrollments into the same MCO. There is no requirement that an
Enrollment Confirmation Notice be sent to FHPlus Enrollees.
 
D) Notice of Denial of Enrollment: This notice is used when an individual has
been determined by LDSS to be ineligible for Enrollment into the MMC or FHPlus
program. This notice must include fair hearing rights. This notice is not
required when Medicaid or FHPlus eligibility is being denied (or closed).
 
E) For MMC program only - Exemption Request Forms: Exemption forms are provided
to MMC Eligible Persons upon request if they wish to apply for an Exemption.
Individuals preceded on the system as meeting Exemption or
 










APPENDIX H
October 1, 2005
H-4


--------------------------------------------------------------------------------





Exclusion criteria do not need to complete an Exemption request form. This
notice is required for mandatory MMC Eligible Persons.


F) For MMC program only - Exemption and Exclusion Request Approval or Denial:
This notice is designed to inform a recipient who applied for an exemption or
who failed to provide documentation of exclusion criteria when requested by the
LDSS of the LDSS's disposition of the request, including the right to a fair
hearing if the request for exemption or exclusion is denied. This notice is
required for voluntary and mandatory MMC Eligible Persons.
 
c) Contractor Responsibilities:



i)  
To the extent permitted by law and regulation, the Contractor may accept
Enrollment forms from Potential Enrollees for the MMC program, provided that the
appropriate education has been provided to the Potential Enrollee by the LDSS
pursuant to Section 2(b) of this Appendix. In those instances, the Contractor
will submit resulting Enrollments to the LDSS, within a maximum of five (5)
business days from the day the Enrollment is received by the Contractor (unless
otherwise agreed to by SDOH and LDSS).

 

ii)  
The Contractor must notify new MMC and FHPlus Enrollees of their Effective Date
of Enrollment. In the event that the actual Effective Date of Enrollment is
different from that previously given to the Enrollee, the Contractor must notify
the Enrollee of the actual date of Enrollment. This may be accomplished through
a Welcome Letter. To the extent practicable, such notification must precede the
Effective Date of Enrollment.

 

iii)  
The Contractor must report any changes in status for its enrolled members to the
LDSS within five (5) business days of such information becoming known to the
Contractor. This includes, but is not limited to, factors that may impact
Medicaid or FHPlus eligibility such as address changes, verification of
pregnancy, incarceration, third party insurance, etc.

 

iv)  
The Contractor shall advise Prospective Enrollees, in written materials related
to Enrollment, to verify with the medical services providers they prefer, or
have an existing relationship with, that such medical services providers are
Participating Providers of the selected MCO and are available to serve the
Prospective Enrollee.

 

v)  
The Contractor shall accept all Enrollments as ordered by the Office of
Temporary and Disability Assistance's Office of Administrative Hearings due to
fair hearing requests or decisions.

 


 


 
APPENDIX H
October 1, 2005
H-5


--------------------------------------------------------------------------------





3. Newborn Enrollments



 
a)
The Contractor agrees to enroll and provide coverage for eligible newborn
children effective from the time of birth.

 
b) SDOH Responsibilities:
 

i)  
The SDOH will update WMS with information on the newborn received from
hospitals, consistent with the requirements of Section 366-g of the SSL as
amended by Chapter 412 of the Laws of 1999.

 

ii)  
Upon notification of the birth by the hospital or birthing center, the SDOH will
update WMS with the demographic data for the newborn and enroll the newborn in
the mother's MCO if the newborn is not already enrolled, the mother's MCO offers
a MMC product, and the newborn is not identified as SSI or SSI-related and
therefore Excluded from the MMC Program pursuant to Section 2(b)(xi) of this
Appendix. The newborn will be retroactively enrolled back to the first (1st) day
of the month of birth. Based on the transaction date of the Enrollment of the
newborn on the PCP subsystem, the newborn will appear on either the next month's
Roster or the subsequent month's Roster. On Rosters for upstate and NYC, the
"PCP Effective From Date" will indicate the first day of the month of birth, as
described in 01 OMM/ADM 5 "Automatic Medicaid Enrollment for Newboms." If the
newbom's Enrollment is not completed by this process, the LDSS is responsible
for Enrollment (see (c)(iv) below).

 
c) LDSS Responsibilities:
 

i)  
Grant Medicaid eligibility for newboms for one (1) year if bom to a woman
eligible for and receiving Medicaid or FHPlus on the date of the newbom's birth.

 

ii)  
The LDSS is responsible for adding eligible unboms to all WMS cases that include
a pregnant woman as soon as the pregnancy is medically verified.

 

iii)  
In the event that the LDSS leams of an Enrollee's pregnancy prior to the
Contractor, the LDSS is responsible for establishing Medicaid eligibility and
enrolling the unborn in the Contractor's MMC product. If the Contractor does not
offer a MMC product, the pregnant woman will be asked to select a MCO offering a
MMC product for the unborn. If a MCO offering a MMC product is unavailable, or
if Enrollment is voluntary in the LDSS jurisdiction and an MCO is not chosen by
the mother, the newborn will be eligible for Medicaid fee-for-service coverage,
and such information will be entered on the WMS.

 

iv)  
The LDSS is responsible for newborn Enrollment if enrollment is not successfully
completed under the "SDOH Responsibilities" process as outlined in 2(b)(ii)
above.

 






APPENDIX H
October 1, 2005
H-6


--------------------------------------------------------------------------------





d) Contractor Responsibilities:
 

i)  
The Contractor must notify the LDSS in writing of any Enrollee that is pregnant
within thirty (30) days of knowledge of the pregnancy. Notifications should be
transmitted to the LDSS at least monthly. The notifications should contain the
pregnant woman's name, Client ID Number (CIN), and the expected date of
confinement (EDC).

 

ii)  
The Contractor must send verifications of infant's demographic data to the LDSS,
within five (5) days after knowledge of the birth. The demographic data must
include: the mother's name and CIN, the newborn's name and CIN (if newborn has a
CIN), sex and the date of birth.

 

iii)  
In districts that use an Enrollment Broker, the Contractor shall not submit
electronic Enrollments of newborns to the Enrollment Broker, because this will
interfere with the retroactive Enrollment of the newborn back to the first (1st)
day of the month of birth. For newborns whose mothers are not enrolled in the
Contractor's MMC or FHPlus product and who were not pre-enrolled into the
Contractor's MMC product as unborns, the Contractor may submit electronic
Enrollment of the newborns to the Enrollment Broker. In such cases, the
Effective Date of Enrollment will be prospective.

 

iv)  
In voluntary MMC counties, the Contractor will accept Enrollment applications
for unborns if that is the mothers' intent, even if the mothers are not and/or
will not be enrolled in the Contractor's MMC or FHPlus product. In all counties,
when a mother is ineligible for Enrollment or chooses not to enroll, the
Contractor will accept Enrollment applications for pre-enrollment of unborns who
are eligible.

 

v)  
The Contractor is responsible for provision of services to a newborn and payment
of the hospital or birthing center bill if the mother is an Enrollee at the time
of the newborn's birth, even if the newborn is not yet on the Roster, unless the
Contractor does not offer a MMC product in the mother's county of fiscal
responsibility or the newborn is Excluded from the MMC Program pursuant to
Section 2(b)(xi) of this Appendix.

 

vi)  
Within fourteen (14) days of the date on which the Contractor becomes aware of
the birth, the Contractor will issue a letter, informing parents) about the
newborn's Enrollment and how to access care, or a member identification card.

 

vii)  
In those cases in which the Contractor is aware of the pregnancy, the Contractor
will ensure that enrolled pregnant women select a PCP for their infants prior to
birth.

 

viii)  
The Contractor will ensure that the newborn is linked with a PCP prior to
discharge from the hospital or birthing center, in those instances in which the
Contractor has received appropriate notification of birth prior to discharge.

 


 
APPENDIX H
October 1, 2005
H-7


--------------------------------------------------------------------------------





4. Auto-Assignment Process (Applies to Mandatory MMC Program Only):


 

 
a)
This section only applies to a LDSS where CMS has given approval and the LDSS
has begun mandatory Enrollment into the Medicaid Managed Care Program. The
details of the auto-assignment process are contained in Section 12 of New York
State's Operational Protocol for the Partnership Plan.

 

 
b)
SDOH Responsibilities:

 

i)  
The SDOH, LDSS or Enrollment Broker will assign MMC Eligible Persons not
pre-coded in WMS as Exempt or Excluded, who have not chosen a MCO offering a MMC
product in the required time period, to a MCO offering a MMC product using an
algorithm as specified in §364-j(4)(d) of the SSL.

 

ii)  
SDOH will ensure the auto-assignment process automatically updates the PCP
Subsystem, and will notify MCOs offering MMC products of auto-assigned
individuals electronically.

 

iii)  
SDOH will notify the LDSS electronically on a daily basis of those individuals
for whom SDOH has selected a MCO offering a MMC product through the Automated
PCP Update Report. Note: This does not apply in Local Districts that utilize an
Enrollment Broker.

 

 
c)
LDSS Responsibilities:

 

i)  
The LDSS is responsible for tracking an individual's choice period.

 

ii)  
As with Eligible Persons who voluntarily choose a MCO's MMC product, the LDSS is
responsible for providing notification to assigned individuals regarding their
Enrollment status as specified in Section 2 of this Appendix.

 

 
d)
Contractor Responsibilities:

 

iii)  
The Contractor is responsible for providing notification to assigned individuals
regarding their Enrollment status as specified in Section 2 of this Appendix.

 
5. Roster Reconciliation:



 
a)
All Enrollments are effective the first of the month.

 

 
b)
SDOH Responsibilities:

 

i)  
The SDOH maintains both the PCP subsystem Enrollment files and the WMS
eligibility files, using data entered by the LDSS. SDOH uses data contained in
both these files to generate the Roster.

 


 
APPENDIX H
October 1, 2005
H-8

A) SDOH shall send the Contractor and LDSS monthly (according to a schedule
established by SDOH), a complete list of all Enrollees for which the Contractor
is expected to assume medical risk beginning on the 1st of the following month
(First Monthly Roster). Notification to the Contractor and LDSS will be
accomplished via paper transmission, magnetic media, or the HPN.
 
B) SDOH shall send the Contractor and LDSS monthly, at the time of the first
monthly roster production, a Disenrollment Report listing those Enrollees from
the previous month's roster who were disenrolled, transferred to another MCO, or
whose Enrollments were deleted from the file. Notification to the Contractor and
LDSS will be accomplished via paper transmission, magnetic media, or the HPN.
 
C) The SDOH shall also forward an error report as necessary to the Contractor
and LDSS.
 
D) On the first (1st) weekend after the first (1st) day of the month following
the generation of the first (1st) Roster, SDOH shall send the Contractor and
LDSS a second Roster which contains any additional Enrollees that the LDSS has
added for Enrollment for the current month. The SDOH will also include any
additions to the error report that have occurred since the initial error report
was generated.
 

 
c)
LDSS Responsibilities:

 

i)  
The LDSS is responsible for notifying the Contractor electronically or in
writing of changes in the Roster and error report, no later than the end of the
month. (Note: To the extent practicable the date specified must allow for timely
notice to Enrollees regarding their Enrollment status. The Contractor and the
LDSS may develop protocols for the purpose of resolving Roster discrepancies
that remain unresolved beyond the end of the month.)

 

ii)  
Enrollment and eligibility issues are reconciled by the LDSS to the extent
possible, through manual adjustments to the PCP subsystem Enrollment and WMS
eligibility files, if appropriate.

 
d) Contractor Responsibilities:
 

i)  
The Contractor is at risk for providing Benefit Package services for those
Enrollees listed on the 1st and 2nd Rosters for the month in which the 2nd
Roster is generated. Contractor is not at risk for providing services to
Enrollees who appear on the monthly Disenrollment report.

 

ii)  
The Contractor must submit claims to the State's Fiscal Agent for all Eligible
Persons that are on the 1st and 2nd Rosters, adjusted to add Eligible Persons
enrolled by the LDSS after Roster production and to remove individuals

 




APPENDIX H
October 1, 2005
H-9

disenrolled by LDSS after Roster production (as notified to the Contractor). In
the cases of retroactive Disenrollments, the Contractor is responsible for
submitting an adjustment to void any previously paid premiums for the period of
retroactive Disenrollment, where the Contractor was not at risk for the
provision of Benefit Package services. Payment of subcapitation does not
constitute "provision of Benefit Package services."
 
6 Disenrollment:



 
a)
DSS Responsibilities:

 

i)  
The LDSS is responsible for accepting requests for Disenrollment directly from
Enrollees and may not require Enrollees to approach the Contractor for a
Disenrollment form. Where an LDSS is authorized to mandate Enrollment, all
requests for Disenrollment must be directed to the LDSS or the Enrollment
Broker. The LDSS and the Enrollment Broker must utilize the State-approved
Disenrollment forms.

 

ii)  
Enrollees may initiate a request for an expedited Disenrollment to the LDSS. The
LDSS will expedite the Disenrollment process in those cases where an Enrollee's
request for Disenrollment involves an urgent medical need, a complaint of
non-consensual Enrollment or, in local districts where homeless individuals are
exempt, homeless individuals in the shelter system. If approved, the LDSS will
manually process the Disenrollment through the PCP Subsystem. MMC Enrollees who
request to be disenrolled from managed care based on their documented HIV, ESRD,
or SPMI/SED status are categorically eligible for an expedited Disenrollment on
the basis of urgent medical need.

 

iii)  
The LDSS is responsible for processing routine Disenrollment requests to take
effect on the first (1st) day of the following month if the request is made
before the fifteenth (15th) day of the month. In no event shall the Effective
Date of Disenrollment be later than the first (1st) day of the second month
after the month in which an Enrollee requests a Disenrollment.

 

iv)  
The LDSS is responsible for disenrolling Enrollees automatically upon death or
loss of Medicaid or FHPlus eligibility. All such Disenrollments will be
effective at the end of the month in which the death or loss of eligibility
occurs or at the end of the last month of Guaranteed Eligibility, where
applicable.

 

v)  
The LDSS is responsible for informing Enrollees of their right to change
Contractors if there is more than one available including any applicable Lock-In
restrictions. Enrollees subject to Lock-In may disenroll after the grace period
for Good Cause as defined below. The LDSS is responsible for determining if the
Enrollee has Good Cause and processing the Disenrollment request in accordance
with the procedures outlined in this Appendix. The LDSS is responsible for
providing Enrollees with notice of their right to request a fair hearing if
their

 




APPENDIX H
October 1, 2005
H-10

Disenrollment request is denied. Such notice must include the reason(s) for the
denial. An Enrollee has Good Cause to disenroll if:
 
A) The Contractor has failed to famish accessible and appropriate medical care
services or supplies to which the Enrollee is entitled under the terms of the
contract under which the Contractor has agreed to provide services. This
includes, but is not limited to the failure to:
I) provide primary care services;
II) arrange for in-patient care, consultation with specialists, or laboratory
and radiological services when reasonably necessary;
III) arrange for consultation appointments;
IV) coordinate and interpret any consultation findings with emphasis on
continuity of medical care;
V) arrange for services with qualified licensed or certified providers;
VI) coordinate the Enrollee's overall medical care such as periodic
immunizations and diagnosis and treatment of any illness or injury; or
 
B) The Contractor cannot make a Primary Care Provider available to the Enrollee
within the time and distance standards prescribed by SDOH; or
 
C) The Contractor fails to adhere to the standards prescribed by SDOH and such
failure negatively and specifically impacts the Enrollee; or
 
D) The Enrollee moves his/her residence out of the Contractor's service area or
to a county where the Contractor does not offer the product the Enrollee is
eligible for; or
 
E) The Enrollee meets the criteria for an Exemption or Exclusion as set forth in
2(b)(xi) of this Appendix; or
 
F) It is determined by the LDSS, the SDOH, or its agent that the Enrollment was
not consensual; or
 
G) The Enrollee, the Contractor and the LDSS agree that a change ofMCOs would be
in the best interest of the Enrollee; or
 
H) The Contractor is a primary care partial capitation provider that does not
have a utilization review process in accordance with Title I of Article 49 of
the PHL and the Enrollee requests Enrollment in an MCO that has such a
utilization review process; or
 
I) The Contractor has elected not to cover the Benefit Package service that an
Enrollee seeks and the service is offered by one or more other MCOs in the
Enrollee's county of fiscal responsibility; or
 
J) The Enrollee's medical condition requires related services to be performed at
the same time but all such related services cannot be arranged by the
 


APPENDIX H
October 1, 2005
H-11

Contractor because the Contractor has elected not to cover one of the services
the Enrollee seeks, and the Enrollee's Primary Care Provider or another provider
determines that receiving the services separately would subject the Enrollee to
unnecessary risk; or
 
K) An FHPlus Enrollee is pregnant.
 

vi)  
An Enrollee subject to Lock-In may initiate Disenrollment for Good Cause by
filing an oral or written request with the LDSS.

 

vii)  
The LDSS is responsible for promptly disenrolling an MMC Enrollee whose MMC
eligibility or health status changes such that he/she is deemed by the LDSS to
meet the Exclusion criteria. The LDSS will provide the MMC Enrollee with a
notice of his or her right to request a fair hearing.

 

viii)  
In instances where an MMC Enrollee requests Disenrollment due to MMC Exclusion,
the LDSS must notify the MMC Enrollee of the approval or denial of
exclusion/Disenrollment status, including fair hearing rights if Disenrollment
is denied.

 

ix)  
The LDSS is responsible for ensuring that retroactive Disenrollments are used
only when absolutely necessary. Circumstances warranting a retroactive
Disenrollment are rare and include when an Enrollee is determined to have been
non-consensually enrolled in a MCO; he or she enters or resides in a residential
institution under circumstances which render the individual Excluded from the
MMC program; is incarcerated; is an SSI infant less than six (6) months of age;
is simultaneously in receipt of comprehensive health care coverage from an MCO
and is Enrolled in either the MMC or FHPlus product of the same MCO; it is
determined that an Enrollee with more than one Client Identification Number
(CIN) is enrolled in an MCO's MMC or FHPlus product under more than one of the
CINs; or he or she has died - as long as the Contractor was not at risk for
provision of Benefit Package services for any portion of the retroactive period.
Payment of subcapitation does not constitute "provision of Benefit Package
services." The LDSS is responsible for notifying the Contractor of the
retroactive Disenrollment prior to the action. The LDSS is responsible for
finding out if the Contractor has made payments to providers on behalf of the
Enrollee prior to Disenrollment. After this information is obtained, the LDSS
and Contractor will agree on a retroactive Disenrollment or prospective
Disenrollment date. In all cases of retroactive Disenrollment, including
Disenrollments effective the first day of the current month, the LDSS is
responsible for sending notice to the Contractor at the time of Disenrollment,
of the Contractor's responsibility to submit to the SDOH's Fiscal Agent voided
premium claims for any full months of retroactive Disenrollment where the
Contractor was not at risk for the provision of Benefit Package services during
the month. However, failure by the LDSS to so notify the Contractor does not
affect the right of the SDOH to recover the premium payment as authorized by
Section 3.6 of this Agreement.

 






APPENDIX H
October 1, 2005
H-12


x)  
Generally the effective dates of Disenrollment are prospective. Effective dates
for other than routine Disenrollments are described below:

 
Reason for Disenrollment
Effective Date of Disenrollment
A) Infants weighing less than 1200 grams at birth and other infants under six
(6) months of age who meet the criteria for the SSI or SSI related category
First Day of the month of birth or the month of onset of disability, whichever
is later
B) Death ofEnrollee
First day of the month after death
C) Incarceration
First day of the month of incarceration (note-Contractor is at risk for covered
services only to the date of incarceration and is entitled to the capitation
payment for the month of incarceration)
D) Medicaid Managed Care Enrollee entered or stayed in a residential institution
under circumstances which rendered the individual excluded from managed care, or
is in receipt of waivered services through the Long Term Home Health Care
Program (LTHHCP), including when an Enrollee is admitted to a hospital that 1)
is certified by Medicare as a long-term care hospital and 2) has an average
length of stay for all patients greater than ninety-five (95) days as reported
in the Statewide Planning and Research Cooperative System (SPARCS) Annual Report
2002.
First day of the month of entry or first day of the month of classification of
the stay as permanent subsequent to entry (note-Contractor is at risk for
covered services only to the date of entry or classification of the stay as
permanent subsequent to entry, and is entitled to the capitation payment for the
month of entry or classification of the stay as permanent subsequent to entry)
E) Individual's effective date of Enrollment or autoassignment into a MMC
product occurred while meeting institutional criteria in (D) above
Effective Date of Enrollment in the Contractor's Plan
F) Non-consensual Enrollment
Retroactive to the first day of the month of Enrollment
G) Enrollee moved outside of the District/County of Fiscal Responsibility
First day of the month after the update of the system with the new address1
H) Urgent medical need
First day of the next month after determination except where medical need
requires an earlier Disenrollment
I) Homeless Enrollees in Medicaid Managed Care residing in the shelter system in
NYC or in other districts where homeless individuals are exempt
Retroactive to the first day of the month of the request
J) Individual is simultaneously in receipt of comprehensive health care coverage
from an MCO and is Enrolled in either the MMC or FHPlus product of the same MCO
First day of the month after simultaneous coverage began
K) An Enrollee with more than one Client Identification Number (CIN) is enrolled
in an MCO's MMC or FHPlus product under more than one of the CINs
First day of the month the duplicate Enrollment began



1 In counties outside of New York City, LDSSs should work together to ensure
continuity of care through the Contractor if the Contractor's service area
includes the county to which the Enrollee has moved and the Enrollee, with
continuous eligibility, wishes to stay enrolled in the Contractor's MMC or
FHPlus product. In New York City, Enrollees, not in guaranteed status, who move
out of the Contractor's Service Area but not outside of the City of New York
(e.g., move from one borough to another), will not be involuntarily disenrolled,
but must request a Disenrollment or transfer. These Disenrollments will be
performed on a routine basis unless there is an urgent medical need to expedite
the Disenrollment.
APPENDIX H
October 1, 2005
H-13


xi)  
The LDSS is responsible for rendering a determination and responding within
thirty (30) days of the receipt of a fully documented request for Disenrollment,
except for Contractor-initiated Disenrollments where the LDSS decision must be
made within fifteen (15) days. The LDSS, to the extent possible, is responsible
for processing an expedited Disenrollment within two (2) business days of its
determination that an expedited Disenrollment is warranted.

 

xii)  
The Contractor must respond timely to LDSS inquiries regarding Good Cause
Disenrollment requests to enable the LDSS to make a determination within thirty
(30) days of the receipt of the request from the Enrollee.

 

xiii)  
The LDSS is responsible for sending the following notices to Enrollees regarding
their Disenrollment status. Where practicable, the process will allow for timely
notification to Enrollees unless there is Good Cause to disenroll more
expeditiously.

 
A) Notice of Disenrollment: This notice will advise the Enrollee of the LDSS's
determination regarding an Enrollee-initiated, LDSS-initiated or
Contractor-initiated Disenrollment and will include the Effective Date of
Disenrollment. In cases where the Enrollee is being involuntarily disenrolled,
the notice must contain fair hearing rights.
 
B) When the LDSS denies any Enrollee's request for Disenrollment pursuant to
Section 8 of this Agreement, the LDSS is responsible for informing the Enrollee
in writing, explaining the reason for the denial, stating the facts upon which
the denial is based, citing the statutory and regulatory authority and advising
the Enrollee of his/her right to a fair hearing pursuant to 18NYCRR Part 358.
 
C) End of Lock-In Notice: Where Lock-In provisions are applicable, Enrollees
must be notified sixty (60) days before the end of their Lock-In Period. The
SDOH or its designee is responsible for notifying Enrollees of this provision in
applicable LDSS jurisdictions.
 
D) Notice of Change to Guarantee Coverage: This notice will advise the Enrollee
that his or her Medicaid or FHPlus eligibility is ending and how this affects
his or her Enrollment in a MCO's MMC or FHPlus product. This notice contains
pertinent information regarding Guaranteed Eligibility benefits and dates of
coverage. If an Enrollee is not eligible for Guarantee, this notice is not
necessary.
 

xiv)  
xiv) The LDSS may require that a MMC Enrollee that has been disenrolled at the
request of the Contractor be returned to the Medicaid fee-for-service program.
In the FHPlus program, a FHPlus Enrollee disenrolled at the request of the
Contractor, may choose another MCO offering a FHPlus product. If the FHPlus
Enrollee does not choose, or there is not another MCO offering FHPlus in the
LDSS jurisdiction, the case will be closed.

 
APPENDIX H
October 1, 2005
H-14


xv)  
In those instances where the LDSS approves the Contractor's request to disenroll
an Enrollee, and the Enrollee requests a fair hearing, the Enrollee will remain
enrolled in the Contractor's MMC or FHPlus product until the disposition of the
fair hearing if Aid to Continue is ordered by the New York State Office of
Administrative Hearings.

 

xvi)  
The LDSS is responsible for reviewing each Contractor-requested Disenrollment in
accordance with the provisions of Section 8.7 of this Agreement and this
Appendix. Where applicable, the LDSS may consult with local mental health and
substance abuse authorities in the district when making the determination to
approve or disapprove the request.

 

xvii)  
The LDSS is responsible for establishing procedures whereby the Contractor
refers cases which are appropriate for an LDSS-initiated Disenrollment and
submits supporting documentation to the LDSS.

 

xviii)  
After the LDSS receives and, if appropriate, approves the request for
Disenrollment either from the Enrollee or the Contractor, the LDSS is
responsible for updating the PCP subsystem file with an end date. The Enrollee
is removed from the Contractor's Roster.

 

 
b)
Contractor Responsibilities:

 

i)  
In those instances where the Contractor directly receives Disenrollment forms,
the Contractor will forward these Disenrollments to the LDSS for processing
within five (5) business days (or according to Section 6 of this Appendix).
During pulldown week, these forms may be faxed to the LDSS with the hard copy to
follow.

 

ii)  
The Contractor must accept and transmit all requests for voluntary
Disenrollments from its Enrollees to the LDSS, and shall not impose any barriers
to Disenrollment requests. The Contractor may require that a Disenrollment
request be in writing, contain the signature of the Enrollee, and state the
Enrollee's correct Contractor or Medicaid identification number.

 

iii)  
Following LDSS procedures, the Contractor will refer cases which are appropriate
for an LDSS-initiated Disenrollment and will submit supporting documentation to
the LDSS. This includes, but is not limited to, changes in status for its
Enrollees that may impact eligibility for Enrollment such as address changes,
incarceration, death. Exclusion from the MMC program, etc.

 

iv)  
Pursuant to Section 8.7 of this Agreement, the Contractor may initiate an
involuntary Disenrollment if the Enrollee engages in conduct or behavior that
seriously impairs the Contractor's ability to furnish services to either the
Enrollee or other Enrollees, provided that the Contractor has made and
documented reasonable efforts to resolve the problems presented by the Enrollee.

 






APPENDIX H
October 1, 2005
H-15


v)  
The Contractor may not request Disenrollment because of an adverse change in the
Enrollee's health status, or because of the Enrollee's utilization of medical
services, diminished mental capacity, or uncooperative or disruptive behavior
resulting from the Enrollee's special needs (except where continued Enrollment
in the Contractor's MMC or FHPlus product seriously impairs the Contractor's
ability to nimish services to either the Enrollee or other Enrollees).

 

vi)  
The Contractor must make a reasonable effort to identify for the Enrollee, both
verbally and in writing, those actions of the Enrollee that have interfered with
the effective provision of covered services as well as explain what actions or
procedures are acceptable.

 

vii)  
The Contractor shall give prior verbal and written notice to the Enrollee, with
a copy to the LDSS, of its intent to request Disenrollment. The written notice
shall advise the Enrollee that the request has been forwarded to the LDSS for
review and approval. The written notice must include the mailing address and
telephone number of the LDSS.

 

viii)  
The Contractor shall keep the LDSS informed of decisions related to all
complaints filed by an Enrollee as a result of, or subsequent to, the notice of
intent to disenroll.

 

ix)  
The Contractor will not consider an Enrollee disenrolled without confirmation
from the LDSS or the Roster (as described in Section 5 of this Appendix).

 
















































APPENDIX H
October 1, 2005
H-16


--------------------------------------------------------------------------------



APPENDIX I


New York State Department of Health
Guidelines for Use of Medical Residents and Fellows






















































































APPENDIX I
October 1, 2005
I-1



Medical Residents and Fellows




1. Medical Residents and Fellows for Primary Care.



 
a)
The Contractor may utilize medical residents and fellows as participants (but
not designated as 'primary care providers') in the care of Enrollees as long as
all of the following conditions are met:

 
i) Residents/fellows are a part of patient care teams headed by fully licensed
and Contractor credentialed attending physicians serving patients in one or more
training sites in an "up weighted" or "designated priority" residency program.
Residents/fellows in a training program which was disapproved as a designated
priority program solely due to the outcome measurement requirement for graduates
may be eligible to participate in such patient care teams.
 
ii) Only the attending physicians and certified nurse practitioners on the
training team, not residents/fellows, may be credentialed to the Contractor and
may be empanelled with Enrollees. Enrollees must be assigned an attending
physician or certified nurse practitioner to act as their PCP, though
residente/fellows on the team may provide care during all or many of the visits
to the Enrollee as long as the majority of these visits are under the direct
supervision of the Enrollee's designated PCP. Enrollees have the right to
request and receive care by their PCP in addition or instead of being seen by a
resident or fellow.
 
iii) Residents/fellows may work with attending physicians and certified nurse
practitioners to provide continuity of care to patients under the supervision of
the patient's PCP. Patients must be made aware of the resident/fellow and
attending PCP relationship and be informed of their rights to be cared for
directly by their PCP.
 
iv) Residents/fellows eligible to be involved in a continuity relationship with
patients must be available at least twenty percent (20%) of the total training
time in the continuity of care setting and no less than ten percent (10%) of
training time in any training year must be in the continuity of care setting and
no fewer than nine (9) months a year must be spent in the continuity of care
setting.
 
v) Residents/fellows meeting these criteria provide increased capacity for
Enrollment to their team according to the formula below. Only hours spent
routinely scheduled for patient care in the continuity of care training site may
count as providing capacity and are based on 1.0 FTE=40 hours.
 
PGY-1 300 per FTE
PGY-2 750 per FTE
PGY-3 1125 per FTE
PGY-4 and above 1500 per FTE








APPENDIX I
October 1, 2005
I-2


vi) In order for a resident/fellow to provide continuity of care to an Enrollee,
both the resident/fellow and the attending PCP must have regular hours in the
continuity site and must be scheduled to be in the site together the majority of
the time.
 
vii) A preceptor/attending is required to be present a minimum of sixteen (16)
hours of combined precepting and direct patient care in the primary care setting
to be counted as a team supervising PCP and accept an increased number of
Enrollees based upon the residents/fellows working on his/her team. Time spent
in patient care activities at other clinical sites or in other activities
off-site is not counted towards this requirement.
 
viii) A sixteen (16) hour per week attending may have no more than four (4)
residents/fellows on their team. Attendings spending twenty-four (24) hours per
week in patient care/supervisory activity at the continuity site may have six
(6) residents/fellows per team. Attendings spending thirty-two (32) hours per
week may have eight (8) residents/fellows on their team. Two (2) or more
attendings may join together to form a larger team as long as the ratio of
attending to residents/fellows does not exceed 1:4 and all attendings comply
with the sixteen (16) hour minimum.
 
ix) Responsibility for the care of the Enrollee remains with the attending
physician. All attending and resident/fellow teams must provide adequate
continuity of care, twenty-four (24) hour a day, seven (7) days a week coverage,
and appointment and availability access. Enrollees must be given the name of the
responsible primary care physician (attending) in writing and be told how he or
she may contact the attending physician or covering physician, if needed.
 
x) Residents/fellows who do not qualify to act as continuity providers as part
of an attending and resident/fellow team may still participate in the episodic
care of Enrollees as long as that care is under the supervision of an attending
physician credentialed to the Contractor. Such residents/fellows do not add to
the capacity of that attending to empanel Enrollees.
 
xi) Certified nurse practitioners and registered physician's assistants may not
act as attending preceptors for resident physicians or fellows.
 
2. Medical Residents and Fellows as Specialty Care Providers



 
a)
Residents/fellows may participate in the specialty care of Enrollees in all
settings supervised by fully licensed and Contractor credentialed specialty
attending physicians.

 

 
b)
Only the attending physicians, not residents or fellows, may be credentialed by
the Contractor. Each attending must be credentialed by each MCO with which he or
she will participate. Residents/fellows may perform all or many of the clinical
services for

 










APPENDIX I
October 1, 2005
I-3



the Enrollee as long as these clinical services are under the supervision of an
appropriately credentialed specialty physician. Even when residents/fellows are
credentialed by their program in particular procedures, certifying their
competence to perform and teach those procedures, the overall care of each
Enrollee remains the responsibility of the supervising Contractor credentialed
attending.
 

 
c)
The Contractor agrees that although many Enrollees will identify a resident or
fellow as their specialty provider, the responsibility for all clinical
decision-making remains ultimately with the attending physician of record.

 

 
d)
Enrollees must be given the name of the responsible attending physician in
writing and be told how they may contact their attending physician or covering
physician, if needed. This allows Enrollees to assist in the communication
between their primary care provider and specialty attending and enables them to
reach the specialty attending if an emergency arises in the course of their
care. Enrollees must be made aware of the resident/fellow and attending
relationship and must have a right to be cared for directly by the responsible
attending physician, if requested.

 

 
e)
Enrollees requiring ongoing specialty care must be cared for in a continuity of
care setting. This requires the ability to make follow-up appointments with a
particular resident/fellow and attending physician team, or if that provider
team is not available, with a member of the provider's coverage group in order
to insure ongoing responsibility for the patient by his/her Contractor
credentialed specialist. The responsible specialist and his/her specialty
coverage group must be identifiable to the patient as well as to the referring
primary care provider.

 

 
f)
Attending specialists must be available for emergency consultation and care
during non-clinic hours. Emergency coverage may be provided by residents/fellows
under adequate supervision. The attending or a member of the attending's
coverage group must be available for telephone and/or in-person consultation
when necessary.

 

 
g)
All training programs participating in the MMC or FHPlus Program must be
accredited by the appropriate academic accrediting agency.

 

 
h)
All sites in which residents/fellows train must produce legible (preferably
typewritten) consultation reports. Reports must be transmitted such that they
are received in a time frame consistent with the clinical condition of the
patient, the urgency of the problem and the need for follow-up by the primary
care physician. At a minimum, reports should be transmitted so that they are
received no later than two (2) weeks from the date of the specialty visit.

 

 
i)
Written reports are required at the time of initial consultation and again with
the receipt of all major significant diagnostic information or changes in
therapy. In addition, specialists must promptly report to the referring primary
care physician any significant findings or urgent changes in therapy which
result from the specialty consultation.

 










APPENDIX I
October 1, 2005
I-4


--------------------------------------------------------------------------------





3. Training Sites


All training sites must deliver the same standard of care to all patients
irrespective of payor. Training sites must integrate the care of Medicaid,
FHPlus, uninsured and private patients in the same settings.




















































































APPENDIX I
October 1, 2005
I-5



APPENDIX J


New York State Department of Health Guidelines for Contractor
Compliance with the Federal Americans with Disabilities Act






















































































APPENDIX J
October 1, 2005
J-l



I. OBJECTIVES


Title II of the Americans With Disabilities Act (ADA) and Section 504 of the
Rehabilitation Act of 1973 (Section 504) provides that no qualified individual
with a disability shall, by reason of such disability, be excluded from
participation in or denied access to the benefits of services, programs or
activities of a public entity, or be subject to discrimination by such an
entity. Public entities include State and local government and ADA and Section
504 requirements extend to all programs and services provided by State and local
government. Since MMC and FHPlus are government programs, health services
provided through MMC and FHPlus Programs must be accessible to all that qualify
for them.
 
Contractor responsibilities for compliance with the ADA are imposed under Title
II and Section 504 when, as a Contractor in a MMC or FHPlus Program, a
Contractor is providing a government service. If an individual provider under
contract with the Contractor is not accessible, it is the responsibility of the
Contractor to make arrangements to assure that alternative services are
provided. The Contractor may determine it is expedient to make arrangements with
other providers, or to describe reasonable alternative means and methods to make
these services accessible through its existing Participating Providers. The
goals of compliance with ADA Title II requirements are to offer a level of
services that allows people with disabilities access to the program in its
entirety, and the ability to achieve the same health care results as any
Enrollee.
 
Contractor responsibilities for compliance with the ADA are also imposed under
Title III when the Contractor functions as a public accommodation providing
services to individuals (e.g. program areas and sites such as Marketing,
education, member services, orientation. Complaints and Appeals). The goals of
compliance with ADA Title III requirements are to offer a level of services that
allows people with disabilities full and equal enjoyment of the goods, services,
facilities or accommodations that the entity provides for its customers or
clients. New and altered areas and facilities must be as accessible as possible.
Whenever Contractors engage in new construction or renovation, compliance is
also required with accessible design and construction standards promulgated
pursuant to the ADA as well as State and local laws. Title III also requires
that public accommodations undertake "readily achievable barrier removal" in
existing facilities where architectural and communications barriers can be
removed easily and without much difficulty or expense.
 
The State uses MCO Qualification Standards to qualify MCOs for participation in
the MMC and FHPlus Programs. Pursuant to the State's responsibility to assure
program access to all Enrollees, the Plan Qualification Standards require each
MCO to submit an ADA Compliance Plan that describes in detail how the MCO will
make services, programs and activities readily accessible and useable by
individuals with disabilities. In the event that certain program sites are not
readily accessible, the MCO must describe reasonable alternative methods for
making the services or activities accessible and usable.
 














APPENDIX J
October 1, 2005
J-2

The objectives of these guidelines are threefold:
 

·  
To ensure that Contractors take appropriate steps to measure access and assure
program accessibility for persons with disabilities;

·  
To provide a framework for Contractors as they develop a plan to assure
compliance with the Americans with Disabilities Act (ADA); and

·  
To provide standards for the review of the Contractor Compliance Plans.

 
These guidelines include a general standard followed by a discussion of specific
considerations and suggestions of methods for assuring compliance. Please be
advised that, although these guidelines and any subsequent reviews by State and
local governments can give the Contractor guidance, it is ultimately the
Contractor's obligation to ensure that it complies with its Contractual
obligations, as well as with the requirements of the ADA, Section 504, and other
federal, state and local laws. Other federal, state and local statutes and
regulations also prohibit discrimination on the basis of disability and may
impose requirements in addition to those established under ADA. For example,
while the ADA covers those impairments that "substantially" limit one or more of
the major life activities of an individual. New York City Human Rights Law
deletes the modifier "substantially".
 
II. DEFINITIONS
 
A. "Auxiliary aids and services" may include qualified interpreters, note
takers, computer-aided transcription services, written materials, telephone
handset amplifiers, assistive listening systems, telephones compatible with
hearing aids, closed caption decoders, open and closed captioning,
telecommunications devices for Enrollees who are deaf or hard of hearing
(TTY/TDD), video test displays, and other effective methods of making aurally
delivered materials available to individuals with hearing impairments; qualified
readers, taped texts, audio recordings. Braille materials, large print
materials, or other effective methods of making visually delivered materials
available to individuals with visual impairments.
 
B. "Disability" means a mental or physical impairment that substantially limits
one or more of the major life activities of an individual; a record of such
impairment; or being regarded as having such an impairment.
 
III. SCOPE OF CONTRACTOR COMPLIANCE PLAN
 
The Contractor Compliance Plan must address accessibility to services at
Contractor's program sites, including both Participating Provider sites and
Contractor facilities intended for use by Enrollees.
 
IV. PROGRAM ACCESSIBILITY
 
Public programs and services, when viewed in their entirety must be readily
accessible to and useable by individuals with disabilities. This standard
includes physical access, non-discrimination in policies and
 












APPENDIX J
October 1, 2005
J-3

procedures and communication. Communications with individuals with disabilities
are required to be as effective as communications with others. The Contractor
Compliance Plan must include a detailed description of how Contractor services,
programs, and activities are readily accessible and usable by individuals with
disabilities. In the event that full physical accessibility is not readily
available for people with disabilities, the Contractor Compliance Plan will
describe the steps or actions the Contractor will take to assure accessibility
to services equivalent to those offered at the inaccessible facilities.
 
A.
PRE-ENROLLMENT MARKETING AND EDUCATION

 
STANDARD FOR COMPLIANCE
 
Marketing staff, activities and materials will be made available to persons with
disabilities. Marketing materials will be made available in alternative formats
(such as Braille, large print, and audiotapes) so that they are readily usable
by people with disabilities.
 
SUGGESTED METHODS FOR COMPLIANCE
 
1. Activities held in physically accessible location, or staff at activities
available to meet with person in an accessible location as necessary
 
2. Materials available in alternative formats, such as Braille, large print,
audio tapes
 
3. Staff training which includes training and information regarding attitudinal
barriers related to disability
 
4. Activities and fairs that include sign language interpreters or the
distribution of a written summary of the marketing script used by Contractor
marketing representatives
 
5. Enrollee health promotion material/activities targeted specifically to
persons with disabilities (e.g. secondary infection prevention, decubitus
prevention, special exercise programs, etc.)
 
6. Policy statement that Marketing Representatives will offer to read or
summarize to blind or vision impaired individuals any written material that is
typically distributed to all Enrollees
 
7. Staff/resources available to assist individuals with cognitive impairments in
understanding materials
 
COMPLIANCE PLAN SUBMISSION
 
1. A description of methods to ensure that the Contractor's Marketing
presentations (materials and communications) are accessible to persons with
auditory, visual and cognitive impairments
 
2. A description of the Contractor's policies and procedures, including
Marketing training, to ensure that Marketing Representatives neither screen
health status nor ask questions about health status or prior health care
services
 






APPENDIX J
October 1, 2005
J-4

B.
MEMBER SERVICES DEPARTMENT

 
Member services functions include the provision to Enrollees of information
necessary to make informed choices about treatment options, to effectively
utilize the health care resources, to assist Enrollees in making appointments,
and to field questions and Complaints, to assist Enrollees with the Complaint
process.
 
Bl. ACCESSIBILITY
 
STANDARD FOR COMPLIANCE
 
Member Services sites and functions will be made accessible to and usable by,
people with disabilities.
 
SUGGESTED METHODS FOR COMPLIANCE (include, but are not limited to those
identified below):
 
1. Exterior routes of travel, at least 36" wide, from parking areas or public
transportation stops into the Contractor's facility
2. If parking is provided, spaces reserved for people with disabilities,
pedestrian ramps at sidewalks, and drop-offs
3. Routes of travel into the facility are stable, slip-resistant, with all steps
>Vi" ramped, doorways with minimum 32" opening
4. Interior halls and passageways providing a clear and unobstructed path or
travel at least 36" wide to bathrooms and other rooms commonly used by Enrollees
5. Waiting rooms, restrooms, and other rooms used by Enrollees are accessible to
people with disabilities
6. Sign language interpreters and other auxiliary aids and services provided in
appropriate circumstances
7. Materials available in alternative formats, such as Braille, large print,
audio tapes
8. Staff training which includes sensitivity training related to disability
issues [Resources and technical assistance are available through the NYS Office
of Advocate for Persons with Disabilities - V/TTY (800) 522-4369; and the NYC
Mayor's Office for People with Disabilities - (212) 788-2830 or TTY
(212)788-2838]
9. Availability of activities and educational materials tailored to specific
conditions/illnesses and secondary conditions that affect these populations
(e.g. secondary infection prevention, decubitus prevention, special exercise
programs, etc.)
10. Contractor staff trained in the use of telecommunication devices for
Enrollees who are deaf or hard of hearing (TTY/TDD) as well as in the use ofNY
Relay for phone communication
11. New Enrollee orientation available in audio or by interpreter services
12. Policy that when member services staff receive calls through the NY Relay,
they will offer to return the call utilizing a direct TTY/TDD connection














APPENDIX J
October 1, 2005
J-5

COMPLIANCE PLAN SUBMISSION
 
1. A description of accessibility to the Contractor's member services department
or reasonable alternative means to access member services for Enrollees using
wheelchairs (or other mobility aids)
 
2. A description of the methods the Contractor's member services department will
use to communicate with Enrollees who have visual or hearing impairments,
including any necessary auxiliary aid/services for Enrollees who are deaf or
hard of hearing, and TTY/TDD technology or NY Relay service available through a
toll-free telephone number
 
3. A description of the training provided to the Contractor's member services
staff to assure that staff adequately understands how to implement the
requirements of the program, and of these guidelines, and are sensitive to the
needs of persons with disabilities
 
B2. IDENTIFICATION OF ENROLLEES WITH DISABILITIES
 
STANDARD FOR COMPLIANCE
 
The Contractor must have in place satisfactory methods/guidelines for
identifying persons at risk of, or having, chronic diseases and disabilities and
determining their specific needs in terms of specialist physician referrals,
durable medical equipment, medical supplies, home health services etc. The
Contractor may not discriminate against a Prospective Enrollee based on his/her
current health status or anticipated need for future health care. The Contractor
may not discriminate on the basis of disability, or perceived disability of an
Enrollee or their family member. Health assessment forms may not be used by me
Contractor prior to Enrollment. Once a MCO has been chosen, a health assessment
form may be used to assess the person's health care needs.
 
SUGGESTED METHODS FOR COMPLIANCE
 
1. Appropriate post Enrollment health screening for each Enrollee, using an
appropriate health screening tool
 
2. Patient profiles by condition/disease for comparative analysis to national
norms, with appropriate outreach and education
 
3. Process for follow-up of needs identified by initial screening; e.g.
referrals, assignment of case manager, assistance with scheduling/keeping
appointments
 
4. Enrolled population disability assessment survey
 
5. Process for Enrollees who acquire a disability subsequent to Enrollment to
access appropriate services
 














APPENDIX J
October 1, 2005
J-6

COMPLIANCE PLAN SUBMISSION
 
A description of how the Contractor will identify special health care, physical
access or communication needs of Enrollees on a timely basis, including but not
limited to the health care needs ofEnrollees who:
 

·  
are blind or have visual impairments, including the type of auxiliary aids and
services required by the Enrollee

·  
are deaf or hard of hearing, including the type of auxiliary aids and services
required by the Enrollee

·  
have mobility impairments, including the extent, if any, to which they can
ambulate

·  
have other physical or mental impairments or disabilities, including cognitive
impairments

·  
have conditions which may require more intensive case management

 
B3. NEW ENROLLEE ORIENTATION
 
STANDARD FOR COMPLIANCE
 
Enrollees will be given information sufficient to ensure that they understand
how to access medical care through the Contractor. This information will be made
accessible to and usable by people with disabilities.
 
SUGGESTED METHODS FOR COMPLIANCE
 
1. Activities held in physically accessible location, or staff at activities
available to meet with person in an accessible location as necessary
2. Materials available in alternative formats, such as Braille, large print,
audio tapes
3. Staff training which includes sensitivity training related to disability
issues [Resources and technical assistance are available through the NYS Office
of Advocate for Persons with Disabilities - V/TTY (800) 522-4369; and the NYC
Mayor's Office for People with Disabilities - (212) 788-2830 or TTY
(212)788-2838]
4. Activities and fairs that include sign language interpreters or the
distribution of a written summary of the Marketing script used by Contractor
marketing representatives
5. Include in written/audio materials available to all Enrollees information
regarding how and where people with disabilities can access help in getting
services, for example help with making appointments or for arranging special
transportation, an interpreter or assistive communication devices
6. Staff/resources available to assist individuals with cognitive impairments in
understanding materials


























APPENDIX J
October 1, 2005
J-7l

COMPLIANCE PLAN SUBMISSION
 
1. A description of how the Contractor will advise Enrollees with disabilities,
during the new Enrollee orientation on how to access care
 
2. A description of how the Contractor will assist new Enrollees with
disabilities (as well as current Enrollees who acquire a disability) in
selecting or arranging an appointment with a Primary Care Practitioner (PCP)
 

·  
This should include a description of how the Contractor will assure and provide
notice to Enrollees who are deaf or hard of hearing, blind or who have visual
impairments, of their right to obtain necessary auxiliary aids and services
during appointments and in scheduling appointments and follow-up treatment with
Participating Providers

·  
In the event that certain provider sites are not physically accessible to
Enrollees with mobility impairments, the Contractor will assure that reasonable
alternative site and services are available

3. A description of how the Contractor will determine the specific needs of an
Enrollee with or at risk of having a disability/chronic disease, in terms of
specialist physician referrals, durable medical equipment (including assistive
technology and adaptive equipment), medical supplies and home health services
and will assure that such contractual services are provided
 
4. A description of how the Contractor will identify if an Enrollee with a
disability requires on-going mental health services and how the Contractor will
encourage early entry into treatment
 
5. A description of how the Contractor will notify Enrollees with disabilities
as to how to access transportation, where applicable
 
B4. COMPLAINTS, COMPLAINT APPEALS AND ACTION APPEALS
 
STANDARD FOR COMPLIANCE
 
The Contractor will establish and maintain a procedure to protect the rights and
interests of both Enrollees and the Contractor by receiving, processing, and
resolving Complaints, Complaint Appeals and Action Appeals in an expeditious
manner, with the goal of ensuring resolution of Complaints, Complaint Appeals,
and Action Appeals and access to appropriate services as rapidly as possible.
 
All Enrollees must be informed about the Grievance System within their
Contractor and the procedure for filing Complaints, Complaint Appeals and Action
Appeals. This information will be made available through the Member Handbook,
SDOH toll-free Complaint line [1-(800) 206-8125] and the Contractor's Complaint
process annually, as well as when the Contractor denies a benefit or referral.
The Contractor will inform Enrollees of the Contractor's Grievance System;
Enrollees' right to contact the LDSS or SDOH with a Complaint, and to file a
Complaint Appeal, Action Appeal or request a fan-hearing; the right to appoint a
designee to handle a Complaint, Complaint Appeal or Action Appeal; and the toll
free Complaint line. The Contractor will maintain designated staff to take and
process Complaints, Complaint
 










APPENDIX J
October 1, 2005
J-8

Appeals and Action Appeals, and be responsible for assisting Enrollees in
Complaint, Complaint Appeal or Action Appeal resolution.
 
The Contractor will make all information regarding the Grievance System
available to and usable by people with disabilities, and will assure that people
with disabilities have access to sites where Enrollees typically file Complaints
and requests for Complaint Appeals and Action Appeals.
 
SUGGESTED METHODS FOR COMPLIANCE
 
1. Toll-free Complaint phone line with TDD/TTY capability
2. Staff trained in Complaint process, and able to provide interpretive or
assistive support to Enrollee during the Complaint process
3. Notification materials and Complaint forms in alternative formats for
Enrollees with visual or hearing impairments
4. Availability of physically accessible sites, e.g. member services department
sites
5. Assistance for individuals with cognitive impairments
 
COMPLIANCE PLAN SUBMISSION
 
1.
A description of how the Contractor's Complaint, Complaint Appeals and Action
Appeal procedures shall be accessible for persons with disabilities, including:

·  
procedures for Complaints, Complaint Appeals and Action Appeals to be made in
person at sites accessible to persons with mobility impairments

·  
procedures accessible to persons with sensory or other impairments who wish to
make verbal Complaints, Complaint Appeals or Action Appeals, and to communicate
with such persons on an ongoing basis as to the status or their Complaints and
rights to further appeals

·  
description of methods to ensure notification material is available in
alternative formats for Enrollees with vision and hearing impairments

2. A description of how the Contractor monitors Complaints, Complaint Appeals
and Action Appeals related to people with disabilities. Also, as part of the
Compliance Plan, the Contractor must submit a summary report based on me
Contractor's most recent year's Complaints, Complaint Appeals and Action Appeals
data.
 
C. CASE MANAGEMENT
 
STANDARD FOR COMPLIANCE
 
The Contractor must have in place adequate case management systems to identify
the service needs of all Enrollees, including Enrollees with chronic illness and
Enrollees with disabilities, and ensure that medically necessary covered
benefits are delivered on a timely basis. These systems must include procedures
for standing referrals, specialists as PCPs, and referrals to specialty centers
for Enrollees who require specialized medical care over a prolonged period of
time (as determined by a treatment plan approved by the Contractor in
consultation with the primary care










APPENDIX J
October 1, 2005
J-9l

provider, the designated specialist and the Enrollee or his/her designee),
out-of-network referrals and continuation of existing treatment relationships
with out-of-network providers (during transitional period).
 
SUGGESTED METHODS FOR COMPLIANCE
 
1. Procedures for requesting specialist physicians to function as PCP
2. Procedures for requesting standing referrals to specialists and/or specialty
centers, out-of-network referrals, and continuation of existing treatment
relationships
3. Procedures to meet Enrollee needs for, durable medical equipment, medical
supplies, home visits as appropriate
4. Appropriately trained Contractor staff to function as case managers for
special needs populations, or sub-contract arrangements for case management
5. Procedures for informing Enrollees about the availability of case management
services
 
COMPLIANCE PLAN SUBMISSION
 
1. A description of the Contractor case management program for people with
disabilities, including case management functions, procedures for qualifying for
and being assigned a case manager, and description of case management staff
qualifications
2. A description of the Contractor's model protocol to enable Participating
Providers, at their point of service, to identify Enrollees who require a case
manager
3. A description of the Contractor's protocol for assignment of specialists as
PCP, and for standing referrals to specialists and specialty centers,
out-of-network referrals and continuing treatment relationships
4. A description of the Contractor's notice procedures to Enrollees regarding
the availability of case management services, specialists as PCPs, standing
referrals to specialists and specialty centers, out-of-network referrals and
continuing treatment relationships
 
D. PARTICIPATING PROVIDERS
 
STANDARD FOR COMPLIANCE
 
The Contractor's network will include all the provider types necessary to
furnish the Benefit Package, to assure appropriate and timely health care to all
Enrollees, including those with chronic illness and/or disabilities. Physical
accessibility is not limited to entry to a provider site, but also includes
access to services within the site, e.g. exam tables and medical equipment.
























APPENDIX J
October 1, 2005
J-10 

SUGGESTED METHODS FOR COMPLIANCE
 
1. Process for the Contractor to evaluate provider network to ascertain the
degree of provider accessibility to persons with disabilities, to identify
barriers to access and required modifications to policies/procedures
2. Model protocol to assist Participating Providers, at their point of service,
to identify Enrollees who require case manager, audio, visual, mobility aids, or
other accommodations
3. Model protocol for determining needs of Enrollees with mental disabilities
4. Use ofWheelchair Accessibility Certification Form (see attached)
5. Submission of map of physically accessible sites
6. Training for providers re: compliance with Title III of ADA, e.g. site access
requirements for door widths, wheelchair ramps, accessible diagnostic/treatment
rooms and equipment; communication issues; attitudinal barriers related to
disability, etc. [Resources and technical assistance are available through the
NYS Office of Advocate for Persons with Disabilities -V/TTY (800) 522-4369; and
the NYC Mayor's Office for People with Disabilities - (212) 788-2830 or TTY
(212) 788-2838].
7. Use of NYS Office of Persons with Disabilities (OAPD) ADA Accessibility
Checklist for Existing Facilities and NYC Addendum to OAPD ADA Accessibility
Checklist as guides for evaluating existing facilities and for new construction
and/or alteration.
 
COMPLIANCE PLAN SUBMISSION
 
1. A description of how the Contractor will ensure that its Participating
Provider network is accessible to persons with disabilities. This includes the
following:

·  
Policies and procedures to prevent discrimination on the basis of disability or
type of illness or condition

·  
Identification of Participating Provider sites which are accessible by people
with mobility impairments, including people using mobility devices. If certain
provider sites are not physically accessible to persons with disabilities, the
Contractor shall describe reasonable, alternative means that result in making
the provider services readily accessible.

·  
Identification of Participating Provider sites which do not have access to sign
language interpreters or reasonable alternative means to communicate with
Enrollees who are deaf or hard of hearing; and for those sites describe
reasonable alternative methods to ensure that services will be made accessible

·  
Identification of Participating Providers which do not have adequate
communication systems for Enrollees who are blind or have vision impairments
(e.g. raised symbol and lettering or visual signal appliances), and for those
sites describe reasonable alternative methods to ensure that services will be
made accessible

2. A description of how the Contractor's specialty network is sufficient to meet
the needs of Enrollees with disabilities
 
















APPENDIX J
October 1, 2005
J-11l

3. A description of methods to ensure the coordination ofout-of-network
providers to meet the needs of the Enrollees with disabilities

·  
This may include the implementation of a referral system to ensure that the
health care needs of Enrollees with disabilities are met appropriately

·  
The Contractor shall describe policies and procedures to allow for the
continuation of existing relationships with out-of-network providers, when in
the best interest of the Enrollee with a disability

4. Submission of me ADA Compliance Summary Report or Contractor statement that
data submitted to SDOH on the Health Provider Network (HPN) files is an accurate
reflection of each network's physical accessibility
 
E. POPULATIONS WITH SPECIAL HEALTH CARE NEEDS
 
STANDARD FOR COMPLIANCE
 
The Contractor will have satisfactory methods for identifying persons at risk
of, or having, chronic disabilities and determining their specific needs in
terms of specialist physician referrals, durable medical equipment, medical
supplies, home health services, etc. The Contractor will have satisfactory
systems for coordinating service delivery and, if necessary, procedures to allow
continuation of existing relationships with out-of-network provider for course
of treatment.
 
SUGGESTED METHODS FOR COMPLIANCE
 
1. Procedures for requesting standing referrals to specialists and/or specialty
centers, specialist physicians to function as PCP, out-of-network referrals, and
continuation of existing relationships with out-of-network providers for course
of treatment
2. Linkages with behavioral health agencies, disability and advocacy
organizations, etc.
3. Adequate network of providers and sub-specialists (including pediatric
providers and sub-specialists) and contractual relationships with tertiary
institutions
4. Procedures for assuring that these populations receive appropriate diagnostic
work-ups on a timely basis
5. Procedures for assuring that these populations receive appropriate access to
durable medical equipment on a timely basis
6. Procedures for assuring that these populations receive appropriate allied
health professionals (Physical, Occupational and Speech Therapists,
Audiologists) on a timely basis
7. State designation as a Well Qualified Plan to serve the OMRDD population and
look-alikes
 
COMPLIANCE PLAN SUBMISSION
 
1. A description of arrangements to ensure access to specialty care providers
and centers in and out of New York State, standing referrals, specialist
physicians to function as PCP, out-of-
















APPENDIX J
October 1, 2005
J-12

network referrals, and continuation of existing relationships (out-of-network)
for diagnosis and treatment of rare disorders
2. A description of appropriate service delivery for children with disabilities.
This may include a description of methods for interacting with school districts,
child protective service agencies, early intervention officials, behavioral
health, and disability and advocacy organizations.
3. A description of the sub-specialist network, including contractual
relationships with tertiary institutions to meet the health care needs of people
with disabilities
 
F. ADDITIONAL ADA RESPONSIBILITIES FOR PUBLIC ACCOMMODATIONS
 
Please note that Title III of the ADA applies to all non-governmental providers
of health care. Title III of the Americans with Disabilities Act prohibits
discrimination on the basis of disability in the full and equal enjoyment of
goods, services, facilities, privileges, advantages or accommodations of any
place of public accommodation. A public accommodation is a private entity that
owns, leases or leases to, or operates a place of public accommodation. Places
of public accommodation identified by the ADA include, but are not limited to,
stores (including pharmacies) offices (including doctors' offices), hospitals,
health care providers, and social service centers.
 
New and altered areas and facilities must be as accessible as possible. Barriers
must be removed from existing facilities when it is readily achievable, defined
by the ADA as easily accomplishable without much difficulty or expense. Factors
to be considered when determining if barrier removal is readily achievable
include the cost of the action, the financial resources of the site involved,
and, if applicable, the overall financial resources of any parent corporation or
entity. If barrier removal is not readily achievable, the ADA requires alternate
methods of making goods and services available. New facilities must be
accessible unless structurally impracticable.
 
Title III also requires places of public accommodation to provide any auxiliary
aids and services that are needed to ensure equal access to the services it
offers, unless a fundamental alteration in the nature of services or an undue
burden would result. Auxiliary aids include but are not limited to qualified
sign interpreters, assistive listening systems, readers, large print materials,
etc. Undue burden is defined as "significant difficulty or expense". The factors
to be considered in determining "undue burden" include, but are not limited to,
the nature and cost of the action required and the overall financial resources
of the provider. "Undue burden" is a higher standard than "readily achievable"
in that it requires a greater level of effort on the part of the public
accommodation.
 
Please note also that the ADA is not the only law applicable for people with
disabilities. In some cases. State or local laws require more than the ADA. For
example. New York City's Human Rights Law, which also prohibits discrimination
against people with disabilities, includes people whose impairments are not as
"substantial" as the narrower ADA and uses the higher "undue burden"
("reasonable") standard where the ADA requires only that which is "readily
achievable". New York City's Building Code does not permit access waivers for
newly constructed facilities and requires incorporation of access features as
 












APPENDIX J
October 1, 2005
J-13

existing facilities are renovated. Finally, the State Hospital code sets a
higher standard than the ADA for provision of communication (such as sign
language interpreters) for services provided at most hospitals, even on an
outpatient basis.
 


























































































APPENDIX J
October 1, 2005
J-14


APPENDIX K


PREPAID BENEFIT PACKAGE
DEFINITIONS OF COVERED AND
NON-COVERED SERVICES










K.1 Chart of Prepaid Benefit Package
- Medicaid Managed Care Non-SSI (MMC Non-SSI)
- Medicaid Managed Care SSI (MMC SSI)
- Medicaid Fee-for-Service (MFFS)
- Family Health Plus (FHPlus)


K.2 Prepaid Benefit Package
Definitions of Covered Services


K.3 Medicaid Managed Care Definitions of Non-Covered
Services


K.4 Family Health Plus Non-Covered Services




































APPENDIX K
October 1, 2005
K-l



APPENDIX K
PREPAID BENEFIT PACKAGE
DEFINITIONS OF COVERED AND NON-COVERED SERVICES


1. General


a) The categories of services in the Medicaid Managed Care and Family Health
Plus Benefit packages, including optional covered services, shall be provided by
the Contractor to MMC Enrollees and FHPlus Enrollees, respectively, when
medically necessary under the terms of this Agreement. The definitions of
covered and non-covered  services herein are in summary form; the mil
description and scope of each covered service as established by the New York
Medical Assistance Program are set forth in the applicable NYS Medicaid Provider
Manual, except for the Eye Care and Vision benefit for FHPlus Enrollees which is
described in Section 19 of Appendix KL2.
 
b) All care provided by the Contractor, pursuant to this Agreement, must be
provided, arranged, or authorized by the Contractor or its Participating
Providers with the exception of most behavioral health services to SSI or SSI
related beneficiaries, and emergency services, emergency transportation. Family
Planning and Reproductive Health services, mental health and chemical dependence
assessments (one (1) of each per year), court ordered services, and services
provided by Local Public Health Agencies as described in Section 10 of this
Agreement.
 
c) This Appendix contains the following sections:
 
i) K.1 - "Chart of Prepaid Benefit Package" lists the services provided by the
Contractor to all Medicaid Managed Care Non-SSI Enrollees, Medicaid Managed Care
SSI Enrollees, Medicaid fee-for-service coverage for carved out and wraparound
benefits, and Family Health Plus Enrollees.
 
ii) K-2 - "Prepaid Benefit Package Definitions Of Covered Services" describes
the covered services, as numbered in K.1. Each service description applies to
both MMC and FHPlus Benefit Package unless otherwise noted.
 
iii) K.3 - "Medicaid Managed Care Definitions of Non-Covered Services" describes
services that are not covered by the MMC Benefit Package. These services are
covered by the Medicaid fee-for-service program unless otherwise noted.
 
iv) K.4 - "Family Health Plus Non-Covered Services" lists the services that are
not covered by the FHPlus Benefit Package. There is no Medicaid fee-for-service
coverage available for any service outside of the FHPlus Benefit Package.
 










APPENDIX K
October 1, 2005
K-2



K.1


PREPAID BENEFIT PACKAGE


*
Covered Services
MMC Non-SSI
MMC SSI
MFFS
 
FHPlus **
 
Inpatient Hospital Services
Covered, unless admit date precedes Effective Date of Enrollment [see § 6.8 of
this Agreement]
Covered, unless admit date precedes Effective Date of Enrollment [see § 6.8 of
this Agreement]
Stay covered only when admit precedes Effective Date of Enrollment [see § 6.8 of
this Agreement]
 
Covered, unless admit date precedes Effective Date of Enrollment [see § 6.8 of
this Agreement]
 
Inpatient Stay Pending Alternate Level of Medical Care
 
Covered
Covered
   
Covered
 
Physician Services
 
Covered
Covered
   
Covered
 
Nurse Practitioner Services
 
Covered
Covered
   
Covered
 
Midwifery Services
 
Covered
Covered
   
Covered
 
Preventive Health Services
 
Covered
Covered
   
Covered
 
Second Medical/Surgical Opinion
 
Covered
Covered
   
Covered
 
Laboratory Services
 
Covered
Covered
HIV phenotypic virtual phenotypic and genotypic drug resistant tests
 
Covered
 
Radiology Services
 
Covered
Covered
   
Covered
 
Prescription and Non-Prescription (OTC) Drugs, Medical Supplies, and Enteral
Formula
 
Pharmaceuticals and medical supplies routinely furnished or administered as part
of a clinic or office visit
 
Pharmaceuticals and medical supplies routinely furnished or administered as part
of a clinic or office visit
Covered outpatient drugs from the list of Medicaid reimbursable prescription
drugs, subject to any applicable co-payments
 
Covered, may be limited to generic. Vitamins (except to treat an illness or
condition), OTCs, and medical supplies are not covered
 
Smoking Cessation Products
 
   
Covered
 
Covered
 
Rehabilitation Services
 
Covered
 
Covered
   
Covered for short term inpatient, and limited to 20 visits per calendar year for
outpatient PT and OT
 
EPSDT Services/Child Teen Health Program (C/THP)
Covered
 
Covered
 
Covered
 
 
Covered
 



APPENDIX K
October 1, 2005
K-3
*See K.2 for Scope of Benefits **No Medicad fee-for service-wrap around
is available. Subject to applicable co-pays.
Note: If cell is blank, there is no coverage.


*
Covered Services
MMC Non-SSI
MMC SSI
MFFS
 
FHPlus **
 
Home Health Services
Covered
Covered
   
Covered for 40 visits in lieu of a skilled nursing facility stay or
hospitalization, plus 2 post partum home visits for high risk women
 
Private Duty Nursing Services
 
Covered
 
Covered
 
   
Not covered
 
 
Hospice
 
   
Covered
 
 
Covered
 
 
Emergency Services
 
Post-Stabilization Care Services (see also Appendix G of this Agreement)
 
Covered
 
Covered
 
Covered
 
Covered
 
   
Covered
 
Covered
 
 
Foot Care Services
 
Covered
 
Covered
 
   
Covered
 
 
Eye Care and Low vision Services
 
Covered
 
Covered
 
   
Covered
 
 
Durable Medical Equipment (DME)
 
Covered
 
Covered
 
   
Covered
 
 
Audiology, Hearing Aids Services and Products
 
Covered except for hearing aid batteries
 
Covered except for hearing aid batteries
 
Hearing aid batteries
 
 
Covered including hearing aid batteries
 
 
Family Planning and Reproductive Health Services
 
Covered if included in Contractor’s Benefit Package as per Appendix M of this
Agreement
 
Covered if included in Contractor’s Benefit Package as per Appendix M of this
Agreement
 
Covered pursuant to Appendix C of Agreement
 
 
Covered if included in Contractor’s Benefit Package as per Appendix M of this
Agreement or through the DTP Contractor
 
 
Non-Emergency Transportation
 
Covered if included in Contractor’s Benefit Package as per Appendix M of this
Agreement
 
Covered if included in Contractor’s Benefit Package as per Appendix M of this
Agreement
 
Covered if not included in contractor’s benefit package
 
 
Not covered, except for transportation to C/THP services for 19 and 20 year olds
 
 
Emergency Transportation
 
Covered if included in Contractor’s Benefit Package as per Appendix M of this
Agreement
Covered if included in Contractor’s Benefit Package as per Appendix M of this
Agreement
 
Covered if not included in Contractor’s Benefit Package
 
 
Covered
 



APPENDIX K
October 1, 2005
K-4
*See K.2 for Scope of Benefits **No Medicad fee-for service-wrap around
is available. Subject to applicable co-pays.
Note: If cell is blank, there is no coverage.




             
*
Covered Services
MMC Non-SSI
MMC SSI
MFFS
 
FHPlus **
 
Dental Services
Covered if included in Contractor’s Benefit Package as per Appendix M of this
Agreement, except orthodontia
 
Covered if included in Contractor’s Benefit Package as per Appendix M of this
Agreement, except orthodontia
Covered if not included in Contractor’s Benefit Package, Orthodontia in all
instances
 
 
Covered, if included in Contractor’s Benefit Package as per Appendix M of this
Agreement, excluding orthodontia
 
Court-Ordered Services
Covered, pursuant to court order (see also § 10.9 of this Agreement)
 
Covered, pursuant to court order (see also § 10.9 of this Agreement)
   
Covered, pursuant to court order (see also § 10.9 of this Agreement)
 
Prosthetic/Orthotic Services/Orthopedic Footwear
 
Covered
Covered
   
Covered, except orthopedic shoes
 
Mental Health Services
Covered
 
Covered for SSI Enrollees
 
 
Covered subject to calendar year benefit limit of 30 days inpatient, 60 visits
outpatient, combined with chemical dependency services
 
 
Detoxification Services
Covered
Covered
   
Covered
 
Chemical Dependency Inpatient Rehabilitation and Treatment Services
Covered subject to stop loss
 
Covered for SSI recipients
 
 
Covered subject to calendar year benefit limit 30 days combined with mental
health services
 
 
Chemical Dependence Outpatient
   
Covered
 
 
Covered subject to calendar year benefit limits of 60 visits combined with
mental health services
 
 
Experimental and/or Investigational Treatment
Covered on a case by case basis
Covered on a case by case basis
   
Covered on a case by case basis
 
 
Renal Dialysis
Covered
Covered
   
Covered
 
Residential Health Care Facility Services (RHCF)
Covered, except for individuals in permanent placement
 
Covered, except for individuals in permanent placement
     

APPENDIX K
October 1, 2005
K-5
*See K.2 for Scope of Benefits **No Medicad fee-for service-wrap around
is available. Subject to applicable co-pays.
Note: If cell is blank, there is no coverage.
APPENDIX K
PREPAID BENEFIT PACKAGE
DEFINITIONS OF COVERED AND NON-COVERED SERVICES


1. General



 
a)
The categories of services in the Medicaid Managed Care and Family Health
PlusBenefit Packages, including optional covered services, shall be provided by
the Contractor to MMC Enrollees and FHPlus Enrollees, respectively, when
medically necessary under the terms of this Agreement. The definitions of
covered and non-covered services herein are in summary form; the full
description and scope of each covered service as established by the New York
Medical Assistance Program are set forth in the applicable NYS Medicaid Provider
Manual, except for the Eye Care and Vision benefit for FHPlus Enrollees which is
described in Section 19 of Appendix KL2.



b) All care provided by the Contractor, pursuant to this Agreement, must be
provided, arranged, or authorized by the Contractor or its Participating
Providers with the exception of most behavioral health services to SSI or SSI
related beneficiaries, and emergency services, emergency transportation. Family
Planning and Reproductive Health services, mental health and chemical dependence
assessments (one (1) of each per year), court ordered services, and services
provided by Local Public Health Agencies as described in Section 10 of this
Agreement.


c)  This Appendix contains the following sections:



 
i)
K.1 - "Chart of Prepaid Benefit Package" lists the services provided by the
Contractor to all Medicaid Managed Care Non-SSI Enrollees, Medicaid ManagedCare
SSI Enrollees, Medicaid fee-for-service coverage for carved out and wraparound
benefits, and Family Health Plus Enrollees.




 
ii)
K-2 - "Prepaid Benefit Package Definitions Of Covered Services" describes the
covered services, as numbered in K.1. Each service description applies to both
MMC and FHPlus Benefit Package unless otherwise noted.




 
iii)
K.3 - "Medicaid Managed Care Definitions of Non-Covered Services" describes
services that are not covered by the MMC Benefit Package. These services are
covered by the Medicaid fee-for-service program unless otherwise noted.




 
iv)
K.4 - "Family Health Plus Non-Covered Services" lists the services that are not
covered by the FHPlus Benefit Package. There is no Medicaid fee-for-service
coverage available for any service outside of the FHPlus Benefit Package.











APPENDIX K
October 1, 2005
K-2



K.2
PREPAID BENEFIT PACKAGE
DEFINITIONS OF COVERED SERVICES


Service definitions in this Section pertain to both MMC and FHPlus unless
otherwise indicated.


1.  Inpatient Hospital Services


Inpatient hospital services, as medically necessary, shall include, except as
otherwise
specified, the care, treatment, maintenance and nursing services as may be
required, on
an inpatient hospital basis, up to 365 days per year (366 days in leap year).
Contractor
will not be responsible for hospital stays that commence prior to the Effective
Date of
Enrollment (see Section 6.8 of this Agreement), but will be responsible for
stays that
commence prior to the Effective Date of Disenrollment (see Section 8.5 of this
Agreement). Among other services, inpatient hospital services encompass a full
range of
necessary diagnostic and therapeutic care including medical, surgical, nursing,
radiological, and rehabilitative services. Services are provided under the
direction of a
physician, certified nurse practitioner, or dentist.


2. Inpatient Stay Pending Alternate Level of Medical Care


Inpatient stay pending alternate level of medical care, or continued care in a
hospital
pending placement in an alternate lower medical level of care, consistent with
the
provisions of 18 NYCRR § 505.20 and 10 NYCRR Part 85.


3. Physician Services


a) "Physicians' services," whether furnished in the office, the Enrollee's home,
a hospital, a skilled nursing facility, or elsewhere, means services furnished
by a physician:



 
i)
within the scope of practice of medicine as defined in law by the New York State
Education Department; and




 
ii)
by or under the personal supervision of an individual licensed and currently
registered by the New York State Education Department to practice medicine.




 
b)
Physician services include the fall range of preventive care services, primary
care medical services and physician specialty services that fall within a
physician's scope of practice under New York State law.

 
c)
The following are also included without limitations:




 
i)
pharmaceuticals and medical supplies routinely famished or administered as part
of a clinic or office visit-





APPENDIX K
October 1, 2005
K-6




 
ii)
physical examinations, including those which are necessary for employment,
school, and camp;



iii) physical and/or mental health, or chemical dependence examinations of
children and their parents as requested by the LDSS to fulfill its statutory
responsibilities for the protection of children and adults and for children in
foster care;



 
iv)
health and mental health assessments for the purpose of making recommendations
regarding a Enrollee's disability status for Federal SSI applications;



v) health assessments for the Infant /Child Assessment Program (ICHAP);


vi) annual preventive health visits for adolescents;vii) new admission exams for
school children if required by the LDSS;viii) health screening, assessment and
treatment of refugees, including completing SDOH/LDSS required forms;


ix) Child/Teen Health Program (C/THP) services which are comprehensive primary
health care services provided to persons under twenty-one (21) years of age (see
Section 10 of this Agreement).


4. Certified Nurse Practitioner Services



 
a)
Certified nurse practitioner services include preventive services, the diagnosis
of illness and physical conditions, and the performance of therapeutic and
corrective measures, within the scope of the certified nurse practitioner's
licensure and collaborative practice agreement with a licensed physician in
accordance with the requirements of the NYS Education Department. b) The
following services are also included in the certified nurse practitioner's scope
of services, without limitation:i) Child/Teen Health Program(C/THP) services
which are comprehensive primary health care services provided to persons under
twenty-one (21) (see Item 13 of this Appendix and Section 10.4 of this
Agreement);ii) Physical examinations, including those which are necessary for
employment, school and camp.







































APPENDIX K
October 1, 2005
K-7


5. Midwifery Services
SSA §1905 (a)(17). Education Law §6951(i).


Midwifery services include the management of normal pregnancy, childbirth and
postpartum care as well as primary preventive reproductive health care to
essentially healthy women as specified in a written practice agreement and shall
include newborn evaluation, resuscitation and referral for infants. The care may
be provided on an inpatient or outpatient basis including in a birthing center
or in the Enrollee's home as appropriate. The midwife must be licensed by the
NYS Education Department.


6. Preventive Health Services



 
a)
Preventive health services means care and services to avert disease/illness
and/or its consequences. There are three (3) levels of preventive health
services: 1) primary, such as immunizations, aimed at preventing disease; 2)
secondary, such as disease screening programs aimed at early detection of
disease; and 3) tertiary, such as physical therapy, aimed at restoring function
after the disease has occurred. Commonly, the term "preventive care" is used to
designate prevention and early detection programs rather than restorative
programs.




 
b)
The Contractor must offer the following preventive health services essential for
promoting and preventing illness:




 
i)
General health education classes.

 
ii)
Pneumonia and influenza immunizations for at risk populations.

 
iii)
Smoking cessation classes, with targeted outreach for adolescents and pregnant
women.

 
iv)
Childbirth education classes.

 
v)
Parenting classes covering topics such as bathing, feeding, injury prevention,
sleeping, illness prevention, steps to follow in an emergency, growth and
development, discipline, signs of illness, etc.

vi) Nutrition counseling, with targeted outreach for diabetics and pregnant
women. vii) Extended care coordination, as needed, for pregnant women.
viii)HIV counseling and testing.


7. Second Medical/Surgical Opinions


The Contractor will allow Enrollees to obtain second opinions for diagnosis of a
condition, treatment or surgical procedure by a qualified physician or
appropriate specialist, including one affiliated with a specialty care center.
In the event that the Contractor determines that it does not have a
Participating Provider in its network with appropriate training and experience
qualifying the Participating Provider to provide a second opinion, the
Contractor shall make a referral to an appropriate Non-Participating Provider.
The Contractor shall pay for the cost of the services associated with obtaining
a second opinion regarding medical or surgical care, including diagnostic and
evaluation services, provided by the Non-Participating Provider.






APPENDIX K
October 1, 2005
K-8



8. Laboratory Services
18 NYCRR§505.7(a)



 
a)
Laboratory services include medically necessary tests and procedures ordered by
a qualified medical professional and listed in the Medicaid fee schedule for
laboratory services.




 
b)
All laboratory testing sites providing services under this Agreement must have a
permit issued by the New York State Department of Health and a Clinical
Laboratory Improvement Act (CLIA) certificate of waiver, a physician performed
microscopy procedures (PPMP) certificate, or a certificate of registration along
with a CLIA identification number. Those laboratories with certificates of
waiver or a PPMP certificate may perform only those specific tests permitted
under the terms of their waiver. Laboratories with certificates of registration
may perform a full range of laboratory tests for which they have been certified.
Physicians providing laboratory testing may perform only those specific limited
laboratory procedures identified in the Physician's NYS Medicaid Provider
Manual.




 
c)
For MMC only: coverage for HIV phenotypic, HIV virtual phenotypic and HIV
genotypic drug resistance tests are covered by Medicaid fee-for-service.



9.
Radiology Services

 
18 NYCRR § 505.17(c)(7)(d)



Radiology services include medically necessary services provided by qualified
practitioners in the provision of diagnostic radiology, diagnostic ultrasound,
nuclear medicine, radiation oncology, and magnetic resonance imaging (MRI).
These services may only be performed upon the order of a qualified practitioner.


10. Prescription and Non-Prescription (OTC) Drugs, Medical Supplies and Enteral
 Formulas



 
a)
For Medicaid fee-for-service only: Medically necessary prescription and
non-prescription OTC) drugs, medical supplies and enteral formula are covered
when ordered by a qualified provider.




 
b)
MMC Enrollees are covered for prescription drugs through the Medicaid
fee-for-service program. Pharmaceuticals and medical supplies routinely
furnished or administered as part of a clinic or office visit are covered by the
MMC Program. Self-administered injectable drugs (including those administered by
a family member) and injectable drugs administered during a home care visit are
covered by Medicaid fee-for-service if the drug is on the list of Medicaid
reimbursable prescription drugs or covered by the Contractor, subject to medical
necessity, if the drug is not on the list of Medicaid reimbursable prescription
drugs.









APPENDIX K
October 1, 2005
K-9




 
c)
For Family Health Plus only:




 
i)
Prescription drugs are covered, but may be limited to generic medications where
medically acceptable. All medications used for preventive and therapeutic
purposes are covered, as well as family planning or contraceptive medications or
devices.




 
ii)
Coverage includes enteral formulas for home use for which a physician or other
provider authorized to prescribe has issued a written order. Enteral formulas
for the treatment of specific diseases shall be distinguished from nutritional
supplements taken electively. Coverage for certain inherited diseases of amino
acid and organic acid metabolism shall include modified solid food products that
are low-protein or which contain modified protein. Vitamins are not covered
except when necessary to treat a diagnosed illness or condition.




 
iii)
Experimental investigational drugs are generally excluded, except where approved
in the course of experimental/investigational treatment.




 
iv)
Drugs prescribed for cosmetic purposes are excluded.




 
v)
Over-the-counter items are excluded with the exception of diabetic supplies,
including insulin and smoking cessation agents. Non-prescription (OTC) drugs and
medical supplies are not covered.



11. Smoking Cessation Products



 
a)
MMC Enrollees are covered for smoking cessation products through the Medicaid
fee-for-service program.




 
b)
For Family Health Plus only: At least two courses of smoking cessation therapy
per person per year, as medically necessary are covered. A course of therapy is
defined as no more than a ninety (90)-day supply, (an original prescription and
two (2) refills, even if less than a thirty (30)-day supply is dispensed in any
fill). Duplicative use of one agent is not allowed (i.e., same drug/same dosage
form/same strength). Both prescription and over-the-counter therapies/agents are
covered; tills includes nicotine patches, inhalers, nasal sprays, gum, and Zyban
(bupropion).



12. Rehabilitation Services
18 NYCRR505.11



 
a)
Rehabilitation services are provided for the maximum reduction of physical or
mental disability and restoration of the Enrollee to his or her best functional
level. Rehabilitation services include care and services rendered by physical
therapists, speech-language pathologists and occupational therapists.
Rehabilitation services may be provided in an Article 28 inpatient or outpatient
facility, an Enrollee's home, in an approved home health agency, in the office
of a qualified private practicing therapist or speech pathologist, or for a
child in a school, pre-school or community





APPENDIX K
October 1, 2005
K-10



setting, or in a Residential Health Care Facility (RHCF) as long as the
Enrollee's stay is classified as a rehabilitative stay and meets the
requirements for covered RHCF services as defined herein. For the MMC Program,
rehabilitation services provided in Residential Health Care Facilities are
subject to the stop-loss provisions specified in Section 3.13 of this Agreement.
Rehabilitation services are covered as medically necessary, when ordered by the
Contractor's Participating Provider.



 
b)
For Family Health Plus only: Outpatient visits for physical and occupational
therapy is limited to twenty (20) visits per calendar year. Coverage for speech
therapy services is limited to those required for a condition amenable to
significant clinical improvement within a two month period.



13. Early Periodic Screening Diagnosis and Treatment (EPSDT) Services Through
the  Child Teen Health Program (C/THP) and Adolescent Preventive Services
18 NYCRR§508.8


Child/Teen Health Program (C/THP) is a package of early and periodic screening,
including inter-periodic screens and, diagnostic and treatment services that New
York State offers all Medicaid eligible children under twenty-one (21) years of
age. Care and services shall be provided in accordance with the periodicity
schedule and guidelines developed by the New York State Department of Health.
The care includes necessary health care, diagnostic services, treatment and
other measures (described in §1905(a) of me Social Security Act) to correct or
ameliorate defects, and physical and mental illnesses and conditions discovered
by the screening services (regardless of whether the service is otherwise
included in the New York State Medicaid Plan). The package of services includes
administrative services designed to assist families obtain services for children
including outreach, education, appointment scheduling, administrative case
management and transportation assistance.


14. Home Health Services
18 NYCRR505.23(a)(3)



 
a)
Home health care services are provided to Enrollees in their homes by a home
health agency certified under Article 36 of the PHL (Certified Home Health
Agency -CHHA)Home health services mean the following services when prescribed by
a Provider and provided to a Enrollee in his or her home:




 
i)
nursing services provided on a part-time or intermittent basis by a CHHA or, if
there is no CHHA that services the county/district, by a registered professional
nurse or a licensed practical nurse acting under the direction of the Enrollee's
PCP;




 
ii)
physical therapy, occupational therapy, or speech pathology and audiology
services; and




 
iii)
home health services provided by a person who meets the training requirements of
the SDOH, is assigned by a registered professional nurse to provide home health
aid services in accordance with the Enrollee's plan of care, and is supervised
by a

APPENDIX K
October 1, 2005
K-ll



registered professional nurse from a CHHA or if the Contractor has no CHHA
available, a registered nurse, or therapist.



 
b)
Personal care tasks performed by a home health aide incidental to a certified
home health care agency visit, and pursuant to an established care plan, are
covered.




 
c)
Services include care rendered directly to me Enrollee and instructions to
his/her family or caretaker such as teacher or day care provider in the
procedures necessary for the Enrollee's treatment or maintenance.




 
d)
The Contractor must provide up to two (2) post partum home visits for high risk
infants and/or high risk mothers, as well as to women with less than a
forty-eight (48) hour hospital stay after a vaginal delivery or less than a
ninety-six (96) hour stay after a cesarean delivery. Visits must be made by a
qualified health professional (minimum qualifications being an RN with
maternal/child health background), the first visit to occur within forty-eight
(48) hours of discharge.




 
e)
For Family Health Plus only: coverage is limited to forty (40) home health care
visits per calendar year in lieu of a skilled nursing facility stay or
hospitalization. Post partum home visits apply only to high risk mothers. For
the purposes of this Section, visit is defined as the delivery of a discreet
service (e.g. nursing, OT, PT, ST, audiology or home health aide). Four (4)
hours of home health aide services equals one visit.



15. Private Duty Nursing Services - For MMC Program Only


a) Private duty nursing services shall be provided by a person possessing a
license and current registration from the NYS Education Department to practice
as a registered professional nurse or licensed practical nurse. Private duty
nursing services can be provided through an approved certified home health
agency, a licensed home care agency, or a private Practitioner. The location of
nursing services may be in the MMC Enrollee's home or in the hospital.


b) Private duty nursing services are covered only when determined by the
attending physician to be medically necessary. Nursing services may be
intermittent, part-time or continuous and provided in accordance with the
ordering physicians, or certified nurse practitioner's written treatment plan.


16. Hospice Services


a) Hospice Services means a coordinated hospice program of home and inpatient
services which provide non-curative medical and support services for Enrollees
certified by a physician to be terminally ill with a life expectancy of six (6)
months or less.


b) Hospice services include palliative and supportive care provided to an
Enrollee to meet the special needs arising out of physical, psychological,
spiritual, social and economic stress which are experienced during the final
stages of illness and during


APPENDIX K
October 1, 2005
K-12



dying and bereavement. Hospices must be certified under Article 40 of the New
York State Public Health Law. All services must be provided by qualified
employees and volunteers of the hospice or by qualified staff through
contractual arrangements to the extent permitted by federal and state
requirements. All services must be provided according to a written plan of care
which reflects the changing needs of the Enrollee and the Enrollee's family.
Family members are eligible for up to five visits for bereavement
counseling.c)Medicaid Managed Care Enrollees receive coverage for hospice
services through the Medicaid fee-for-service program.


17. Emergency Services


a) Emergency conditions, medical or behavioral, the onset of which is sudden,
manifesting itself by symptoms of sufficient severity, including severe pain,
that a prudent layperson, possessing an average knowledge of medicine and
health, could reasonably expect the absence of medical attention to result in
(a) placing the health of the person afflicted with such condition in serious
jeopardy, or in the case of a behavioral condition placing the health of such
person or others in serious jeopardy;(b) serious impairment of such person's
bodily functions; (c) serious dysfunction of any bodily organ or part of such
person; or (d) serious disfigurement of such person are covered. Emergency
services include health care procedures, treatments or services, needed to
evaluate or stabilize an Emergency Medical Condition including psychiatric
stabilization and medical detoxification from drugs or alcohol. A medical
assessment (triage) is covered for non-emergent conditions. See also Appendix G
of this Agreement.


b) Post Stabilization Care Services means services related to an emergency
medical condition that are provided after an Enrollee is stabilized in order to
maintain the stabilized condition, or to improve or resolve the Enrollee's
condition. These services are covered pursuant to Appendix G of this Agreement.


18. Foot Care Services


a) Covered services must include routine foot care when any Enrollee's
(regardless of age) physical condition poses a hazard due to the presence of
localized illness, injury or symptoms involving the foot, or when performed as a
necessary and integral part of otherwise covered services such as the diagnosis
and treatment of diabetes, ulcers, and infections.


b) Services provided by a podiatrist for persons under twenty-one (21) must be
covered upon referral of a physician, registered physician assistant, certified
nurse practitioner or licensed midwife.


c) Routine hygienic care of the feet, the treatment of corns and calluses, the
trimming of nails, and other hygienic care such as cleaning or soaking feet, is
not covered in the absence of a pathological condition.


APPENDIX K
October 1, 2005
K-13



19. Eye Care and Low Vision Services
18 NYCRR§505.6(b)(l-3)
SSL §369-ee (l)(e)(xii)


a) For Medicaid Managed Care only:


i) Emergency, preventive and routine eye care services are covered. Eye care
includes the services of ophthalmologists, optometrists and ophthalmic
dispensers, and includes eyeglasses, medically necessary contact lenses and
polycarbonate lenses, artificial eyes (stock or custom-made), low vision aids
and low vision services. Eye care coverage includes the replacement of lost or
destroyed eyeglasses. The replacement of a complete pair of eyeglasses must
duplicate the original prescription and frames. Coverage also includes the
repair or replacement of parts in situations where the damage is the result of
causes other than defective workmanship. Replacement parts must duplicate the
original prescription and frames. Repairs to, and replacements of, frames and/or
lenses must be rendered as needed.


ii) If the Contractor does not provide upgraded eyeglass frames or additional
features (such as scratch coating, progressive lenses or photo-gray lenses) as
part of its covered vision benefit, the Contractor cannot apply the cost of its
covered eyeglass benefit to the total cost of the eyeglasses the Enrollee wants
and bill only the difference to the Enrollee. The Enrollee can choose to
purchase the upgraded frames and/or additional features by paying the entire
cost of the eyeglasses as a private customer. For example, if the Contractor
covers standard bifocal eyeglasses and the Enrollee wants no-line bifocal
eyeglasses, the Enrollee must choose between taking me standard bifocal
eyeglasses or paying the full price of the no-line bifocal eyeglasses (not just
the difference between the cost of the bifocal lenses and the no-line lenses).
The Enrollee must be informed of this fact by the vision care provider at the
time that that the glasses are ordered.


iii) Examinations for diagnosis and treatment for visual defects and/or eye
disease are provided only as necessary and as required by the Enrollee's
particular condition. Examinations which include refraction are limited to once
every twenty four (24) months unless otherwise justified as medically necessary.



 
iv)
Eyeglasses do not require changing more frequently than once every twenty four
(24) months unless medically indicated, such as a change in correction greater
than V^. diopter, or unless the glasses are lost, damaged, or destroyed.




 
v)
An ophthalmic dispenser fills the prescription of an optometrist or
ophthalmologist and supplies eyeglasses or other vision aids upon the order of a
qualified practitioner.




 
vi)
MMC Enrollees may self-refer to any Participating Provider of vision services
(optometrist or ophthalmologist) for refractive vision services not more
frequently than once every twenty four (24) months, or if otherwise justified as



APPENDIX K
October 1, 2005
K-14



medically necessary or if eyeglasses are lost, damaged or destroyed as described
above.



 
b)
For Family Health Plus only:

i) Covered Services include emergency vision care, and the following preventive
and routine vision care provided once in any twenty four (24) month period:
A) one eye examination;
B) either: one pair of prescription eyeglass lenses and a frame, or prescription
contact lenses when medically necessary; and
C) one pair of medically necessary occupational eyeglasses.


ii) An ophthalmic dispenser fills the prescription of an optometrist or
ophthalmologist and supplies eyeglasses or other vision aids upon the order of a
qualified practitioner.


iii) FHPlus Enrollees may self-refer to any Participating Provider of vision
services (optometrist or ophthalmologist) for refractive vision services not
more frequently than once every twenty-four (24) months.


iv) If the Contractor does not provide upgraded frames or additional features
that the Enrollee wants (such as scratch coating, progressive lenses or
photo-gray lenses) as part of its covered vision benefit, the Contractor cannot
apply the cost of its covered eyeglass benefit to the total cost of the
eyeglasses the Enrollee wants and bill only the difference to the Enrollee. The
Enrollee can choose to purchase the upgraded frames and/or additional features
by paying the entire cost of the eyeglasses as a private customer. For example,
if the Contractor covers standard bifocal eyeglasses and the Enrollee wants
no-line bifocal eyeglasses, the Enrollee must choose between taking the standard
bifocal glasses or paying the full price for the no-line bifocal eyeglasses (not
just the difference between the cost of bifocal lenses and no-line lenses). The
Enrollee must be informed of this fact by me vision care provider at the time
that the glasses are ordered.


v) Contact lenses are covered only when medically necessary. Contact lenses
shall not be covered solely because the FHPlus Enrollee selects contact lenses
in lieu of receiving eyeglasses.


vi) Coverage does not include the replacement of lost, damaged or destroyed
eyeglasses.


vii) The occupational vision benefit for FHPlus Enrollees covers the cost of job
related eyeglasses if that need is determined by a Participating Provider
through special testing done in conjunction with a regular vision examination.
Such examination shall determine whether a special pair of eyeglasses would
improve the performance of job-related activities. Occupational eyeglasses can
be provided in addition to regular glasses but are available only in conjunction
with a regular vision benefit once in any twenty-four (24) month period. FHPlus
Enrollees may purchase an upgraded frame or lenses for occupational eyeglasses
APPENDIX K
October 1. 2005
K-15



by paying the entire cost as a private customer. Sun-sensitive and polarized
lens options are not available for occupational eyeglasses.


20. Durable Medical Equipment (DME)
18 NYCRR §505.5(a)(l) and Section 4.4 of the NYS Medicaid DME, Medical and
 Surgical Supplies and Prosthetic and Orthotic Appliances Provider Manual


a) Durable Medical Equipment (DME) are devices and equipment, other than
medical/surgical supplies, enteral formula, and prosthetic or orthotic
appliances, and have the following characteristics:



 
i)
can withstand repeated use for a protracted period of time;

 
ii)
are primarily and customarily used for medical purposes;

 
iii)
are generally not useful to a person in the absence of illness or injury; and

 
iv)
are usually not fitted, designed or fashioned for a particular individual's
use.Where equipment is intended for use by only one (1) person, it may be either
custom made or customized.



b) Coverage includes equipment servicing but excludes disposable medical
supplies.


21. Audiology, Hearing Aid Services and Products
18 NYCRR §505.31 (a)(l)(2) and Section 4.7 of the NYS Medicaid Hearing Aid
Provider Manual


a) Hearing aid services and products are provided in compliance with Article
37-A of the General Business Law when medically necessary to alleviate
disability caused by the loss or impairment of hearing. Hearing aid services
include: selecting, fitting and dispensing of hearing aids, hearing aid checks
following dispensing of hearing aids, conformity evaluation, and hearing aid
repairs.


b) Audiology services include audiometric examinations and testing, hearing aid
evaluations and hearing aid prescriptions or recommendations, as medically
indicated.


c) Hearing aid products include hearing aids, earmolds, special fittings, and
replacement parts.


d) Hearing aid batteries:



 
i)
For Family Health Plus only: Hearing aid batteries are covered as part of the
prescription drug benefit.




 
ii)
For Medicaid Managed Care only: Hearing aid batteries are covered through the
Medicaid fee-for-service program.





APPENDIX K
October 1, 2005
K-16



22. Family Planning and Reproductive Health Care


a) Family Planning and Reproductive Health Care services means the offering,
arranging and furnishing of those health services which enable Enrollees,
including minors who may be sexually active, to prevent or reduce the incidence
of unwanted pregnancy, as specified in Appendix C of this Agreement.


b) HIV counseling and testing is included in coverage when provided as part of a
Family Planning and Reproductive Health visit.
c) All medically necessary abortions are covered, as specified in Appendix C of
this Agreement.


d) Fertility services are not covered.


e) If the Contractor excludes Family Planning and Reproductive Health services
from its Benefit Package, as specified in Appendix M of this Agreement, the
Contractor is required to comply with the requirements of Appendix C.3 of this
Agreement and still provide the following services:


i) screening, related diagnosis, ambulatory treatment, and referral to
Participating Provider as needed for dysmenorrhea, cervical cancer or other
pelvic abnormality/pathology;


ii) screening, related diagnosis, and referral to Participating Provider for
anemia, cervical cancer, glycosuria, proteinuria, hypertension, breast disease
and pregnancy.


23. Non-Emergency Transportation


a) Transportation expenses are covered for MMC Enrollees when transportation is
essential in order for a MMC Enrollee to obtain necessary medical care and
services which are covered under the Medicaid program (either as part of the
Contractor's Benefit Package or by Medicaid fee-for-service). Non-emergent
transportation guidelines may be developed in conjunction with the LDSS, based
on the LDSS' approved transportation plan.


b) Transportation services means transportation by ambulance, ambulette fixed
wing or airplane transport, invalid coach, taxicab, livery, public
transportation, or other means appropriate to the MMC Enrollee's medical
condition; and a transportation attendant to accompany the MMC Enrollee, if
necessary. Such services may include the transportation attendant's
transportation, meals, lodging and salary; however, no salary will be paid to a
transportation attendant who is a member of the MMC Enrollee's family.


c) When the Contractor is capitated for non-emergency transportation, the
Contractor is also responsible for providing transportation to Medicaid covered
services that are not part of the Contractor's Benefit Package.




APPENDIX K
October 1, 2005
K-17



d) Non-emergency transportation is covered for FHPlus Enrollees that are
nineteen (19) or twenty (20) years old and are receiving C/THP services.


e) For MMC Enrollees with disabilities, the method of transportation must
reasonably accommodate their needs, taking into account the severity and nature
of the disability.


d) Non-emergency transportation is covered for FHPlus Enrollees that are
nineteen (19)
or twenty (20) years old and are receiving C/THP services.


24. Emergency Transportation


a) Emergency transportation can only be provided by an ambulance service
including air ambulance service. Emergency ambulance transportation means me
provision of ambulance transportation for the purpose of obtaining hospital
services for an Enrollee who suffers from severe, life-threatening or
potentially disabling conditions which require the provision of Emergency
Services while the Enrollee is being transported.


b) Emergency Services means the health care procedures, treatments or services
needed to evaluate or stabilize an Emergency Medical Condition including, but
not limited to, the treatment of trauma, bums, respiratory, circulatory and
obstetrical emergencies.


c) Emergency ambulance transportation is transportation to a hospital emergency
room generated by a "Dial 911" emergency system call or some other request for
an immediate response to a medical emergency. Because of the urgency of the
transportation request, insurance coverage or other billing provisions are not
addressed until after the trip is completed. When the Contractor is capitated
for this benefit, emergency transportation via 911 or any other emergency call
system is a covered benefit and the Contractor is responsible for payment.
Contractor shall  reimburse the transportation provider for all emergency
ambulance services without regard for final diagnosis or prudent layperson
standard.


25. Dental Services


a) Dental care includes preventive, prophylactic and other routine dental care,
services, supplies and dental prosthetics required to alleviate a serious health
condition,including one which affects employability. Orthodontic services are
not covered.


b) Dental surgery performed in an ambulatory or inpatient setting is the
responsibility of the Contractor whether dental services are included in the
Benefit Package or not. Inpatient claims and referred ambulatory claims for
dental services provided in an inpatient or outpatient hospital setting for
surgery, anesthesiology. X-rays, etc. are the responsibility of the Contractor.
The Contractor shall set up procedures to prior approve dental services provided
in inpatient and ambulatory settings.




APPENDK K
October 1, 2005
K-18



c) For Medicaid Managed Care only:



 
i)
As described in Sections 10.15 and 10.27 of this Agreement, Enrollees may
self-refer to Article 28 clinics operated by academic dental centers to obtain
covered dental services if dental services are included in the Benefit Package.

 
ii)
Professional services of a dentist for dental surgery performed in an ambulatory
or inpatient setting are billed Medicaid fee-for-service if the Contractor does
not include dental services in the benefit package.



d) For Family Health Plus only: professional services of a dentist for dental
surgery performed in an ambulatory or inpatient setting are not covered.


26. Court Ordered Services


Court ordered services are those services ordered by a court of competent
jurisdiction which are performed by or under the supervision of a physician,
dentist, or other provider qualified under State law to furnish medical, dental,
behavioral health (including treatment for mental health and/or alcohol and/or
substance abuse or dependence), or other covered services. The Contractor is
responsible for payment of those services included in the benefit package.


27. Prosthetic/Orthotic Orthopedic Footwear
Section 4.5, 4.6 and 4.7 of the NYS Medicaid DME, Medical and Surgical Supplies
and
Prosthetic and Orthotic Appliances Provider Manual


a) Prosthetics are those appliances or devices which replace or perform the
function of any missing part of the body. Artificial eyes are covered as part of
the eye care benefit.


b) Orthotics are those appliances or devices which are used for the purpose of
supporting a weak or deformed body part or to restrict or eliminate motion in a
diseased or injured part of the body.


c) Medicaid Managed Care: Orthopedic Footwear means shoes, shoe modifications,
or shoe additions which are used to correct, accommodate or prevent a physical
deformity or range of motion malfunction in a diseased or injured part of the
ankle or foot; to support a weak or deformed structure of the ankle or foot, or
to form an integral part of a brace.


28. Mental Health Services


a) Inpatient Services


All inpatient mental health services, including voluntary or involuntary
admissions for mental health services. The Contractor may provide the covered
benefit for medically necessary mental health inpatient services through
hospitals licensed pursuant to Article 28 of the PHL.




APPENDIX K
October 1, 2005
K-19



b) Outpatient Services


Outpatient services including but not limited to: assessment, stabilization,
treatment planning, discharge planning, verbal therapies, education, symptom
management,case management services, crisis intervention and outreach services,
chlozapine monitoring and collateral services as certified by the New York State
Office of Mental Health (OMH). Services may be provided in-home, office or the
community.Services may be provided by licensed OMH providers or by other
providers of mental health services including clinical psychologists and
physicians.


c) Family Health Plus Enrollees have a combined mental health/chemical
dependency benefit limit of thirty (30) days inpatient and sixty (60) outpatient
visits per calendar year.


d) MMC SSI Enrollees obtain all mental health services through the Medicaid
fee-for-service program.


29. Detoxification Services


a) Medically Managed Inpatient Detoxification


These programs provide medically directed twenty-four (24) hour care on an
inpatient basis to individuals who are at risk of severe alcohol or substance
abuse withdrawal, incapacitated, a risk to self or others, or diagnosed with an
acute physical or mental co-morbidity. Specific services include, but are not
limited to: medical management, io-psychosocial assessments, stabilization of
medical psychiatric / psychological problems, individual and group counseling,
level of care determinations and referral and linkages to other services as
necessary. Medically Managed Detoxification Services are provided by facilities
licensed by OASAS under Title 14 NYCRR§ 816.6 and the Department of Health as a
general hospital pursuant to Article 28 of the Public Health Law or by the
Department of Health as a general hospital pursuant to Article 28 of the Public
Health Law.


b) Medically Supervised Withdrawal



 
i)
Medically Supervised Inpatient Withdrawal




   
These programs offer treatment for moderate withdrawal on an inpatient basis.
Services must include medical supervision and direction under the care of a
physician in the treatment for moderate withdrawal. Specific services must
include, but are not limited to: medical assessment within twenty-four (24)
hours of admission; medical supervision of intoxication and withdrawal
conditions; bio-psychosocial assessments; individual and group counseling and
linkages to other services as necessary. Maintenance on methadone while a
patient is being treated for withdrawal from other substances may be provided
where the provider is appropriately authorized. Medically Supervised Inpatient
Withdrawal services are provided by facilities licensed under Title 14 NYCRR §
816.7.



APPENDIX K
October 1, 2005
K-20




 
ii)
Medically Supervised Outpatient Withdrawal



These programs offer treatment for moderate withdrawal on an outpatient basis.
Required services include, but are not limited to: medical supervision of
intoxication and withdrawal conditions; bio-psychosocial assessments; individual
and group counseling; level of care determinations; discharge planning; and
referrals to appropriate services. Maintenance on methadone while a patient is
being treated for withdrawal from other substances may be provided where the
provider is appropriately authorized. Medically Supervised Outpatient Withdrawal
services are provided by facilities licensed under Title 14 NYCRR §816.7.


c) For Medicaid Managed Care only: all detoxification and withdrawal services
are a covered benefit for all Enrollees, including those categorized as SSI or
SSI-related. Detoxification Services in Article 28 inpatient hospital facilities
are subject to the inpatient hospital stop-loss provisions specified in Section
3.11 of this Agreement


30. Chemical Dependence Inpatient Rehabilitation and Treatment Services


a) Services provided include intensive management of chemical dependence
symptoms and medical management of physical or mental complications from
chemical dependence to clients who cannot be effectively served on an outpatient
basis and who are not in need of medical detoxification or acute care. These
services can be provided in a hospital or free-standing facility. Specific
services can include, but are not limited to: comprehensive admission evaluation
and treatment planning; individual group, and family counseling; awareness and
relapse prevention; education about self-help groups; assessment and referral
services; vocational and educational assessment; medical and psychiatric
consultation; food and housing; and HIV and AIDS education. These services may
be provided by facilities licensed by the New York State Office of Alcoholism
and Substance Abuse Services (OASAS) to provide Chemical Dependence Inpatient
Rehabilitation and Treatment Services under Title 14 NYCRR Part 818. Maintenance
on methadone while a patient is being treated for withdrawal from other
substances may be provided where the provider is appropriately authorized.


b) Family Health Plus Enrollees have a combined mental health/chemical
dependency benefit limit of thirty (30) days inpatient and sixty (60) outpatient
visits per calendar year.


31. Outpatient Chemical Dependency Services


a) Medically Supervised Ambulatory Chemical Dependence Outpatient Clinic
Programs


Medically Supervised Ambulatory Chemical Dependence Outpatient Clinic Programs
are licensed under Title 14 NYCRR Part 822 and provide chemical dependence
outpatient treatment to individuals who suffer from chemical abuse or dependence
and their family members or significant others.




APPENDIX K
October 1, 2005
K-21



b) Medically Supervised Chemical Dependence Outpatient Rehabilitation Programs


Medically Supervised Chemical Dependence Outpatient Rehabilitation Programs
provide full or half-day services to meet the needs of a specific target
population of chronic alcoholic persons who need a range of services which are
different from those typically provided in an alcoholism outpatient clinic.
Programs are licensed by as Chemical Dependence Outpatient Rehabilitation
Programs under Title 14 NYCRR § 822.9.


c) Outpatient Chemical Dependence for Youth Programs


Outpatient Chemical Dependence for Youth Programs (OCDY) licensed under Title 14
NYCRR Part 823, establishes programs and service regulations for OCDY programs.
OCDY programs offer discrete, ambulatory clinic services to chemically-dependent
youth in a treatment setting that supports abstinence from chemical dependence
(including alcohol and substance abuse) services.


d) Medicaid Managed Care Enrollees access outpatient chemical dependency
services through the Medicaid fee-for-service program.


32. Experimental or Investigational Treatment


a) Experimental and investigational treatment is covered on a case by case
basis.


b) Experimental or investigational treatment for life-threatening and/or
disabling illnesses may also be considered for coverage under the external
appeal process pursuant to the requirements of Section 4910 of the PHL under the
following conditions:


i) The Enrollee has had coverage of a health care service denied on the basis
that such service is experimental and investigational, and


ii) The Enrollee's attending physician has certified that the Enrollee has a
life-threatening or disabling condition or disease:


A) for which standard health services or procedures have been ineffective or
would be medically inappropriate, or


B) for which there does not exist a more beneficial standard health service or
procedure covered by the Contractor, or


C) for which there exists a clinical trial, and


iii) The Enrollee's provider, who must be a licensed, board-certified or
board-eligible physician, qualified to practice in the area of practice
appropriate to treat the Enrollee's life-threatening or disabling condition or
disease, must have recommended either:


APPENDIX K
October 1, 2005
K-22



A) a health service or procedure that, based on two (2) documents from the
available medical and scientific evidence, is likely to be more beneficial to
the Enrollee than any covered standard health service or procedure; or


B) a clinical trial for which the Enrollee is eligible; and


iv) The specific health service or procedure recommended by the attending
physician would otherwise be covered except for the Contractor's determination
that the health service or procedure is experimental or investigational.


33. Renal Dialysis


Renal dialysis may be provided in an inpatient hospital setting, in an
ambulatory care facility, or in the home on recommendation from a renal dialysis
center.


34. Residential Health Care Facility (RHCF) Services - For MMC Program Only


a) Residential Health Care Facility (RHCF) Services means inpatient nursing home
services provided by facilities licensed under Article 28 of the New York State
Public Health Law, including AIDS nursing facilities. Covered services includes
the following health care services: medical supervision, twenty-four (24) hour
per day nursing care, assistance with the activities of daily living, physical
therapy, occupational therapy, and speech/language pathology services and other
services as specified in the New York State Health Law and Regulations for
residential health care facilities and AIDS nursing facilities. These services
should be provided to an MMC Enrollee:


i) Who is diagnosed by a physician as having one or more clinically determined
illnesses or conditions that cause the MMC Enrollee to be so incapacitated,
sick, invalid, infirm, disabled, or convalescent as to require at least medical
and nursing care; and


ii) Whose assessed health care needs, in the professional judgment of the MMC
Enrollee's physician or a medical team:


A) do not require care or active treatment of the MMC Enrollee in a general or
special hospital;


B) cannot be met satisfactorily in the MMC Enrollee's own home or home
substitute through provision of such home health services, including medical and
other health and health-related services as are available in or near his or her
community; and


C) cannot be met satisfactorily in the physician's office, a hospital clinic, or
other ambulatory care setting because of the unavailability of medical or other
health and health-related services for the MMC Enrollee in such setting in or
near his or her community.


APPENDIX K
October 1, 2005
K-23



b) The Contractor is also responsible for respite days and bed hold days
authorized by the Contractor.


c) The Contractor is responsible for all medically necessary and clinically
appropriate inpatient Residential Health Care Facility services authorized by
the Contractor up to a sixty (60) day calendar year stop-loss for MMC Enrollees
who are not in Permanent Placement Status as determined by LDSS.












































































APPENDIX K
October 1, 2005
K-24



K.3


Medicaid Managed Care Prepaid Benefit Package
Definitions of Non-Covered Services


The following services are excluded from the Contractor's Benefit Package, but
are covered, in most instances, by Medicaid fee-for-service:


1. Medical Non-Covered Services


a) Personal Care Agency Services



 
i)
Personal care services (PCS) are the provision of some or total assistance with
personal hygiene, dressing and feeding; and nutritional and environmental
support (meal preparation and housekeeping). Such services must be essential to
the maintenance of the Enrollee's health and safety in his or her own home. The
service has to be ordered by a physician, and there has to be a medical need for
the service. Licensed home care services agencies, as opposed to certified home
health agencies, are the primary providers of PCS. Enrollee's receiving PCS have
to have a stable medical condition and are generally expected to be in receipt
of such services for an extended period of time (years).




 
ii)
Services rendered by a personal care agency which are approved by the LDSS are
not covered under the Benefit Package. Should it be medically necessary for the
PCP to order personal care agency services, the PCP (or the Contractor on the
physician's behalf) must first contact the Enrollee's LDSS contact person for
personal care. The district will determine the Enrollee's need for personal care
agency services and coordinate with the personal care agency to develop a plan
of care.



b) Residential Health Care Facilities (RHCF) Services provided in a Residential
Health Care Facility (RHCF) to an individual who is determined by the LDSS to be
in Permanent Status are not covered.


c) Hospice Program



 
i)
Hospice is a coordinated program of home and inpatient care that provides
non-curative medical and support services for persons certified by a physician
to be terminally ill with a life expectancy of six (6) months or less. Hospice
programs provide patients and families with palliative and supportive care to
meet the special needs arising out of physical, psychological, spiritual, social
and economic stresses which are experienced during the final stages of illness
and during dying and bereavement.




 
ii)
Hospices are organizations which must be certified under Article 40 of the PHL.
All services must be provided by qualified employees and volunteers of the



APPENDIX K
October 1, 2005
K-25




   
hospice or by qualified staff through contractual arrangements to the extent
permitted by federal and state requirements. All services must be provided
according to a written plan of care which reflects the changing needs of the
patient/family.




 
iii)
If an Enrollee becomes terminally ill and receives Hospice Program services he
or she may remain enrolled and continue to access the Contractor's Benefit
Package while Hospice costs are paid for by Medicaid fee-for-service.



d) Prescription and Non-Prescription (OTC) Drugs, Medical Supplies, and Enteral
Formula


Coverage for drugs dispensed by community pharmacies, over the counter drugs,
medical/surgical supplies and enteral formula are not included in the Benefit
Package and will be paid for by Medicaid fee-for-service. Medical/surgical
supplies are items other than drugs, prosthetic or orthotic appliances, or DME
which have been ordered by a qualified practitioner in the treatment of a
specific medical condition and which are: consumable, non-reusable, disposable,
or for a specific rather than incidental purpose, and generally have no
salvageable value (e.g. gauze pads, bandages and diapers). Pharmaceuticals and
medical supplies routinely furnished or administered as part of a clinic or
office visit are covered.


2. Non-Covered Behavioral Health Services


a) Chemical Dependence Services


i) Outpatient Rehabilitation and Treatment Services


A) Methadone Maintenance Treatment Program (MMTP)


Consists of drug detoxification, drug dependence counseling, and rehabilitation
services which include chemical management of the patient with methadone.
Facilities that provide methadone maintenance treatment do so as their principal
mission and are certified by OASAS under 14 NYCRR Part 828.


B) Medically Supervised Ambulatory Chemical Dependence Outpatient Clinic
Programs


Medically Supervised Ambulatory Chemical Dependence Outpatient Clinic Programs
are licensed under Title 14 NYCRR Part 822 and provide chemical dependence
outpatient treatment to individuals who suffer from chemical abuse or dependence
and their family members or significant others.




APPENDIX K
October 1, 2005
K-26



C) Medically Supervised Chemical Dependence Outpatient Rehabilitation Programs


Medically Supervised Chemical Dependence Outpatient Rehabilitation Programs
provide full or half-day services to meet the needs of a specific target
population of chronic alcoholic persons who need a range of services which are
different from those typically provided in an alcoholism outpatient clinic.
Programs are licensed by as Chemical Dependence Outpatient Rehabilitation
Programs under Title 14 NYCRR § 822.9.


D) Outpatient Chemical Dependence for Youth Programs


Outpatient Chemical Dependence for Youth Programs (OCDY) licensed under Title 14
NYCRR Part 823, establishes programs and service regulations for OCDY programs.
OCDY programs offer discrete, ambulatory clinic services to chemically-dependent
youth in a treatment setting that supports abstinence from chemical dependence
(including alcohol and substance abuse) services.


ii) Chemical Dependence Services Ordered by the LDSS


A) The Contractor is not responsible for the provision and payment of Chemical
Dependence Inpatient Rehabilitation and Treatment Services ordered by the LDSS
and provided to Enrollees who have:


I) been assessed as unable to work by the LDSS and are mandated to receive
Chemical Dependence Inpatient Rehabilitation and Treatment Services as a
condition of eligibility for Public Assistance or Medicaid, or


II) have been determined to be able to work with limitations (work limited) and
are simultaneously mandated by the LDSS into Chemical Dependence Inpatient
Rehabilitation and Treatment Services (including alcohol and substance abuse
treatment services) pursuant to work activity requirements.


B) The Contractor is not responsible for the provision and payment of Medically
Supervised Inpatient and Outpatient Withdrawal Services ordered by the LDSS
under Welfare Reform (as indicated by Code 83).


C) The Contractor is responsible for the provision and payment of Medically
Managed Detoxification Services in this Agreement.


D) If the Contractor is already providing an Enrollee with Chemical Dependence
Inpatient Rehabilitation and Treatment Services and Detoxification Services and
the LDSS is satisfied with the level of care and services, then the Contractor
will continue to be responsible for the provision and payment of these services.


APPENDIX K
October 1, 2005
K-27




b) Mental Health Services



 
i)
Intensive Psychiatric Rehabilitation Treatment Programs (IPRT)



A time limited active psychiatric rehabilitation designed to assist a patient in
forming and achieving mutually agreed upon goals in living, learning, working
and social environments, to intervene with psychiatric rehabilitative
technologies to overcome functional disabilities. IPRT services are certified by
OMH under 14 NYCRR Part 587.



 
ii)
Day Treatment



A combination of diagnostic, treatment, and rehabilitative procedures which,
through supervised and planned activities and extensive client-staff
interaction, provides the services of the clinic treatment program, as well as
social training, task and skill training and socialization activities. Services
are expected to be of six (6) months duration. These services are certified by
OMH under 14 NYCRR Part 587.



 
iii)
Continuing Day Treatment



Provides treatment designed to maintain or enhance current levels of functioning
and skills, maintain community living, and develop self-awareness and
self-esteem. Includes: assessment and treatment planning; discharge planning;
medication therapy; medication education; case management; health screening and
referral; rehabilitative readiness development; psychiatric rehabilitative
readiness determination and referral; and symptom management These services are
certified by OMH under 14 NYCRR Part 587.



 
iv)
Day Treatment Programs Serving Children



Day treatment programs are characterized by a blend of mental health and special
education services provided in a fully integrated program. Typically these
programs include: special education in small classes with an emphasis on
individualized instruction, individual and group counseling, family services
such as family counseling, support and education, crisis intervention,
interpersonal skill development, behavior modification, art and music therapy.



 
v)
Home and Community Based Services Waiver for Seriously Emotionally Disturbed
Children




   
This waiver is in select counties for children and adolescents who would
otherwise be admitted to an institutional setting if waiver services were not
provided. The services include individualized care coordination, respite, family
support, intensive in-home skill building, and crisis response.





APPENDIX K
October 1, 2005
K-28




 
vi)
Case Management



The target population consists of individuals who are seriously and persistently
mentally ill (SPMI), require intensive, personal and proactive intervention to
help them obtain those services which will permit functioning in the community
and either have symptomology which is difficult to treat in the existing mental
health care system or are unwilling or unable to adapt to the existing mental
health care system. Three case management models are currently operated pursuant
to an agreement with OMH or a local governmental unit, and receive Medicaid
reimbursement pursuant to 14 NYCRR Part 506. Please note: See generic definition
of Comprehensive Medicaid Case Management (CMCM) under Item 3 - "Other
Non-Covered Services".



 
vii)
Partial Hospitalization



Provides active treatment designed to stabilize and ameliorate acute systems,
serves as an alternative to inpatient hospitalization, or reduces the length of
a hospital stay within a medically supervised program by providing the
following:
assessment and treatment planning; health screening and referral; symptom
management; medication therapy; medication education; verbal therapy; case
management; psychiatric rehabilitative readiness determination and referral and
crisis intervention. These services are certified by OMH under NYCRR Part 587.


viii)Services Provided Through OMH Designated Clinics for Children With A
Diagnosis of Serious Emotional Disturbance (SED)


These are services provided by designated OMH clinics to children and
adolescents with a clinical diagnosis of SED.



 
ix)
Assertive Community Treatment (ACT)



ACT is a mobile team-based approach to delivering comprehensive and flexible
treatment, rehabilitation, case management and support services to individuals
in their natural living setting. ACT programs deliver integrated services to
recipients and adjust services over time to meet the recipient's goals and
changing needs; are operated pursuant to approval or certification by OMH; and
receive Medicaid reimbursement pursuant to 14 NYCRR Part 508.



 
x)
Personalized Recovery Oriented Services (PROS)



PROS, licensed and reimbursed pursuant to 14 NYCRR Part 512, are designed to
assist individuals in recovery from the disabling effects of mental illness
through the coordinated delivery of a customized array of rehabilitation,
treatment, and support services in traditional settings and in off-site
locations. Specific components of PROS include Community Rehabilitation and
Support, Intensive Rehabilitation, Ongoing Rehabilitation and Support and
Clinical Treatment.


APPENDIX K
October 1, 2005
K-29



c) Rehabilitation Services Provided to Residents of OMH Licensed Community
Residences (CRs) and Family Based Treatment Programs, as follows:



 
i)
OMH Licensed CRs*



Rehabilitative services in community residences are interventions, therapies and
activities which are medically therapeutic and remedial in nature, and are
medically necessary for the maximum reduction of functional and adaptive
behavior defects associated with the person's mental illness.



 
ii)
Family-Based Treatment*



Rehabilitative services in family-based treatment programs are intended to
provide treatment to seriously emotionally disturbed children and youth to
promote their successful functioning and integration into the natural family,
community, school or independent living situations. Such services are provided
in consideration of a child's developmental stage. Those children determined
eligible for admission are placed in surrogate family homes for care and
treatment.


*These services are certified by OMH under 14 NYCRR § 586.3, Part 594 and Part
595.




d) Office of Mental Retardation and Developmental Disabilities (OMRDD) Services



 
i)
Long Term Therapy Services Provided by Article 16-Clinic Treatment Facilities or
Article 28 Facilities



These services are provided to persons with developmental disabilities including
medical or remedial services recommended by a physician or other licensed
practitioner of the healing arts for a maximum reduction of the effects of
physical or mental disability and restoration of the person to his or her best
possible functional level. It also includes the fitting, training, and
modification of assistive devices by licensed practitioners or trained others
under their direct supervision. Such services are designed to ameliorate or
limit the disabling condition and to allow the person to remain in or move to,
the least restrictive residential and/or day setting. These services are
certified by OMRDD under 14 NYCRR Part 679 (or they are provided by Article 28
Diagnostic and Treatment Centers that are explicitly designated by the SDOH as
serving primarily persons with developmental disabilities). If care of this
nature is provided in facilities other than Article 28 or Article 16 centers, it
is a covered service.



 
ii)
Day Treatment



A planned combination of diagnostic, treatment and rehabilitation services
provided to developmentally disabled individuals in need of a broad range of
services, but who do not need intensive twenty-four (24) hour care and medical
supervision. The services provided as identified in the comprehensive assessment


APPENDIX K
October 1, 2005
K-30



may include nutrition, recreation, self-care, independent living, therapies,
nursing, and transportation services. These services are generally provided in
ICF or a comparable setting. These services are certified by OMRDD under 14
NYCRR Part 690.



 
iii)
Medicaid Service Coordination (MSC)



Medicaid Service Coordination (MSC) is a Medicaid State Plan service provided by
OMRDD which assists persons with developmental disabilities and mental
retardation to gain access to necessary services and supports appropriate to the
needs of the needs of the individual. MSC is provided by qualified service
coordinators and uses a person centered planning process in developing,
implementing and maintaining an Individualized Service Plan (ISP) with and for a
person with developmental disabilities and mental retardation. MSC promotes the
concepts of a choice, individualized services and consumer satisfaction. MSC is
provided by authorized vendors who have a contract with OMRDD, and who are paid
monthly pursuant to such contract. Persons who receive MSC must not permanently
reside in an ICF for persons with developmental disabilities, a developmental
center, a skilled nursing facility or any other hospital or Medical Assistance
institutional setting that provides service coordination. They must also not
concurrently be enrolled in any other comprehensive Medicaid long term service
coordination program/service including the Care at Home Waiver. Please note: See
generic definition of Comprehensive Medicaid Case Management (CMCM) under Item 3
"Other Non-Covered Services."



 
iv)
Home And Community Based Services Waivers (HCBS)



The Home and Community-Based Services Waiver serves persons with developmental
disabilities who would otherwise be admitted to an ICF/MR if waiver services
were not provided. HCBS waivers services include residential habilitation, day
habilitation, prevocational, supported work, respite, adaptive devices,
consolidated supports and services, environmental modifications, family
education and training, live-in caregiver, and plan of care support services.
These services are authorized pursuant to a SSA § 1915(c) waiver from DHHS.



 
v)
Services Provided Through the Care At Home Program (OMRDD)



The OMRDD Care at Home III, Care at Home IV, and Care at Home VI waivers, serve
children who would otherwise not be eligible for Medicaid because of their
parents' income and resources, and who would otherwise be eligible for an ICF/MR
level of care. Care at Home waiver services include service coordination,
respite and assistive technologies. Care at Home waiver services are authorized
pursuant to a SSA § 1915(c) waiver from DHHS.




APPENDIX K
October 1, 2005
K-31



3. Other Non-Covered Services


a) The Early Intervention Program (EIP) - Children Birth to Two (2) Years of Age



 
i)
This program provides early intervention services to certain children, from
birth through two (2) years of age, who have a developmental delay or a
diagnosed physical or mental condition that has a high probability of resulting
in developmental delay. All managed care providers must refer infants and
toddlers suspected of having a delay to the local designated Early Intervention
agency in their area. (In most municipalities, the County Health Department is
the designated agency, except: New York City - the Department of Health and
Mental Hygiene; Erie County - The Department of Youth Services; Jefferson County
-the Office of Community Services; and Ulster County - the Department of Social
Services).




 
ii)
Early intervention services provided to this eligible population are categorized
as Non-Covered. These services, which are designed to meet the developmental
needs of the child and the needs of the family related to enhancing the child's
development, will be identified on eMedNY by unique rate codes by which only the
designated early intervention agency can claim reimbursement. Contractor covered
and authorized services will continue to be provided by the Contractor.
Consequently, the Contractor, through its Participating Providers, will be
expected to refer any enrolled child suspected of having a developmental delay
to the locally designated early intervention agency in their area and
participate in the development of the Child's Individualized Family Services
Plan (IFSP). Contractor's participation in the development of the IFSP is
necessary in order to coordinate the provision of early intervention services
and services covered by the Contractor.




 
iii)
SDOH will instruct the locally designated early intervention agencies on how to
identify an Enrollee and the need to contact the Contractor or the Participating
Provider to coordinate service provision.



b) Preschool Supportive Health Services-Children Three (3) Through Four (4)
Years of Age



 
i)
The Preschool Supportive Health Services Program (PSHSP) enables counties and
New York City to obtain Medicaid reimbursement for certain educationally related
medical services provided by approved preschool special education programs for
young children with disabilities. The Committee on Preschool Special Education
in each school district is responsible for the development of an Individualized
Education Program (IEP) for each child evaluated in need of special education
and medically related health services.




 
ii)
PSHSP services rendered to children three (3) through four (4) years of age in
conjunction with an approved IEP are categorized as Non-Covered.





APPENDIX K
October 1, 2005
K-32




 
iii)
The PSHSP services will be identified on eMedNY by unique rate codes through
which only counties and New York City can claim reimbursement. In addition, a
limited number of Article 28 clinics associated with approved pre-school
programs are allowed to directly bill Medicaid fee-for-service for these
services. Contractor covered and authorized services will continue to be
provided by the Contractor.



c) School Supportive Health Services-Children Five (5) Through Twenty-One (21)
Years of Age



 
i)
The School Supportive Health Services Program (SSHSP) enables school districts
to obtain Medicaid reimbursement for certain educationally related medical
services provided by approved special education programs for children with
disabilities. The Committee on Special Education in each school district is
responsible for the development of an Individualized Education Program (IEP) for
each child evaluated in need of special education and medically related
services.




 
ii)
SSHSP services rendered to children five (5) through twenty-one (21) years of
age in conjunction with an approved IEP are categorized as Non-Covered.




 
iii)
The SSHSP services are identified on eMedNY by unique rate codes through which
only school districts can claim Medicaid reimbursement. Contractor covered and
authorized services will continue to be provided by the Contractor.



d) Comprehensive Medicaid Case Management (CMCM)


A program which provides "social work" case management referral services to a
targeted population (e.g.: pregnant teens, mentally ill). A CMCM case manager
will assist a client in accessing necessary services in accordance with goals
contained in a written case management plan. CMCM programs do not provide
services directly, but refer to a wide range of service Providers. Some of these
services are: medical, social, psycho-social, education, employment, financial,
and mental health. CMCM referral to community service agencies and/or medical
providers requires the case manager to work out a mutually agreeable case
coordination approach with the agency/medical providers. Consequently, if an
Enrollee of the Contractor is participating in a CMCM program, the Contractor
must work collaboratively with the CMCM case manager to coordinate the provision
of services covered by the Contractor. CMCM programs will be instructed on how
to identify a managed care Enrollee on EMEVS and informed on the need to contact
the Contractor to coordinate service provision.


e) Directly Observed Therapy for Tuberculosis Disease


Tuberculosis directly observed therapy (TB/DOT) is the direct observation of
oral ingestion of TB medications to assure patient compliance with the
physician's prescribed medication regimen. While the clinical management of
tuberculosis is included in the Benefit Package, TB/DOT where applicable, can be
billed directly to eMedNY by any SDOH approved Medicaid fee-for-service TB/DOT
Provider. The


APPENDIX K
October 1, 2005
K-33



Contractor remains responsible for communicating, cooperating and coordinating
clinical management of TB with the TB/DOT Provider.


f) AIDS Adult Day Health Care


Adult Day Health Care Programs (ADHCP) are programs designed to assist
individuals with HIV disease to live more independently in the community or
eliminate the need for residential health care services. Registrants in ADHCP
require a greater range of comprehensive health care services than can be
provided in any single setting, but do not require the level of services
provided in a residential health care setting. Regulations require that a person
enrolled in an ADHCP must require at least three (3) hours of health care
delivered on the basis of at least one (1) visit per week- While health care
services are broadly defined in this setting to include general medical care,
nursing care, medication management, nutritional services, rehabilitative
services, and substance abuse and mental health services, the latter two (2)
cannot be the sole reason for admission to the program. Admission criteria must
include, at a minimum, the need for general medical care and nursing services.


g) HIV COBRA Case Management


The HIV COBRA (Community Follow-up Program) Case Management Program is a program
that provides intensive, family-centered case management and community follow-up
activities by case managers, case management technicians, and community
follow-up workers. Reimbursement is through an hourly rate billable to Medicaid.
Reimbursable activities include intake, assessment, reassessment, service plan
development and implementation, monitoring, advocacy, crisis intervention, exit
planning, and case specific supervisory case-review conferencing.


h) Adult Day Health Care



 
i)
Adult Day Health Care means care and services provided to a registrant in a
residential health care facility or approved extension site under the medical
direction of a physician and which is provided by personnel of the adult day
health care program in accordance with a comprehensive assessment of care needs
and individualized health care plan, ongoing implementation and coordination of
the health care plan, and transportation.




 
ii)
Registrant means a person who is a nonresident of the residential health care
facility who is functionally impaired and not homebound and who requires certain
preventive, diagnostic, therapeutic, rehabilitative or palliative items or
services provided by a general hospital, or residential health care facility;
and whose assessed social and health care needs, in the professional judgment of
the physician of record, nursing staff. Social Services and other professional
personnel of the adult day health care program can be met in while or in part
satisfactorily by delivery of appropriate services in such program.



APPENDIX K
October 1, 2005
K-34



i) Personal Emergency Response Services (PERS)


Personal Emergency Response Services (PERS) are not included in the Benefit
Package. PERS are covered on a fee-for-service basis through contracts between
the LDSS and PERS vendors.


j) School-Based Health Centers


A School-Based Health Center (SBHC) is an Article 28 extension clinic that is
located in a school and provides students with primary and preventive physical
and mental health care services, acute or first contact care, chronic care, and
referral as needed. SBHC services include comprehensive physical and mental
health histories and assessments, diagnosis and treatment of acute and chronic
illnesses, screenings (e.g., vision, hearing, dental, nutrition, TB), routine
management of chronic diseases (e.g., asthma, diabetes), health education,
mental health counseling and/or referral, immunizations and physicals for
working papers and sports.




































































APPENDIX K
October 1, 2005
K-35



K.4
Family Health Plus
Non-Covered Services
1. Non-Emergent Transportation Services (except for 19 and 20 year olds
receiving C/THP
Services)
2. Personal Care Agency Services
3. Private Duty Nursing Services
4. Long Term Care - Residential Health Care Facility Services
5. Non-Prescription (OTC) Drugs and Medical Supplies
6. Alcohol and Substance Abuse (ASA) Services Ordered by the LDSS
7. Office of Mental Health/ Office of Mental Retardation and Developmental
Disabilities
Services
8. School Supportive Health Services
9. Comprehensive Medicaid Case Management (CMCM)
10. Directly Observed Therapy for Tuberculosis Disease
11. AIDS Adult Day Health Care
12. HIV COBRA Case Management
13. Home and Community Based Services Waiver
14. Methadone Maintenance Treatment Program
15. Day Treatment
16. IPRT
17. Infertility Services
18. Adult Day Health Care
19. School Based Health Care Services
20. Personal Emergency Response Systems


























































APPENDIX K
October 1, 2005
K-36


APPENDIX L


Approved Capitation Payment Rates




























































































APPENDIX L
October 1, 2005
L-l




WELLCARE OF NEW YORK, INC.


Medicaid Managed Care RatesMMIS ID#:  01182503
Approved by DOB: Yes
DOH HMO #:  05-023
Reinsurance:  No
Effective Date:  04/01/05
Region:  Northeast
County:  ALBANY
Status:   Mandatory







Premium Group      Rate Amount


TANF/SN <6mo M/F       $232.65
TANF/SN 6mo - 14 F       $75.11
TANF/SN 15 - 20 F       $131.81
TANF/SN 6mo - 20 M      $96.02
TANF 21+ M/F       $197.01
SN 21 - 29 M/F       $232.88
SN 30+ M/F        $339.28
SSI 6mo - 20 M/F       $195.51
SSI 21 - 64 M/F       $465.91
SSI 65+ M/F        $345.06
Maternity Kick Payment     $4,661.82
Newborn Kick Payment     $2,067.67




Optional Benefits Offered:


þ Emergency Transportation   ¨ Dental


þ Non-Emergent Transportation   þ Family Planning






Box will be checked if the optional benefit is covered by the plan






















MMIS ID#:  01182503
Approved by DOB: Yes
DOH HMO #:  05-023
Reinsurance:  No
Effective Date:  04/01/05
Region:  Central
County:  COLUMBIA
Status:   Mandatory







Premium Group      Rate Amount


TANF/SN <6mo M/F       $210.18
TANF/SN 6mo - 14 F       $72.08
TANF/SN 15 - 20 F       $175.97
TANF/SN 6mo - 20 M      $78.23
TANF 21+ M/F       $194.23
SN 21 - 29 M/F       $197.59
SN 30+ M/F        $296.31
SSI 6mo - 20 M/F       $171.34
SSI 21 - 64 M/F       $375.09
SSI 65+ M/F        $333.50
Maternity Kick Payment     $4,661.82
Newborn Kick Payment     $2,445.52




Optional Benefits Offered:


þ Emergency Transportation   ¨ Dental


þ Non-Emergent Transportation   þ Family Planning






Box will be checked if the optional benefit is covered by the plan


































MMIS ID#:  01182503
Approved by DOB: Yes
DOH HMO #:  05-023
Reinsurance:  No
Effective Date:  04/01/05
Region:  Mid-Hudson
County:  DUTCHESS
Status:   Voluntary







Premium Group      Rate Amount


TANF/SN <6mo M/F       $220.94
TANF/SN 6mo - 14 F       $76.56
TANF/SN 15 - 20 F       $138.80
TANF/SN 6mo - 20 M      $89.20
TANF 21+ M/F       $186.33
SN 21 - 29 M/F       $200.13
SN 30+ M/F        $361.68
SSI 6mo - 20 M/F       $205.86
SSI 21 - 64 M/F       $388.60
SSI 65+ M/F        $268.04
Maternity Kick Payment     $4,661.82
Newborn Kick Payment     $2,408.73




Optional Benefits Offered:


þ Emergency Transportation   ¨ Dental


¨ Non-Emergent Transportation   þ Family Planning






Box will be checked if the optional benefit is covered by the plan




























MMIS ID#:  01182503
Approved by DOB: Yes
DOH HMO #:  05-023
Reinsurance:  No
Effective Date:  04/01/05
Region:  Central
County:  GREENE
Status:   Mandatory







Premium Group      Rate Amount


TANF/SN <6mo M/F       $208.54
TANF/SN 6mo - 14 F       $70.95
TANF/SN 15 - 20 F       $173.60
TANF/SN 6mo - 20 M      $76.90
TANF 21+ M/F       $192.76
SN 21 - 29 M/F       $193.93
SN 30+ M/F        $291.58
SSI 6mo - 20 M/F       $167.47
SSI 21 - 64 M/F       $370.15
SSI 65+ M/F        $313.07
Maternity Kick Payment     $4,661.82
Newborn Kick Payment     $2,445.52




Optional Benefits Offered:


þ Emergency Transportation   ¨ Dental


þ Non-Emergent Transportation   þ Family Planning






Box will be checked if the optional benefit is covered by the plan




























MMIS ID#:  01182503
Approved by DOB: Yes
DOH HMO #:  05-023
Reinsurance:  No
Effective Date:  04/01/05
Region:  Mid-Hudson
County:  ORANGE
Status:   Voluntary







Premium Group      Rate Amount


TANF/SN <6mo M/F       $220.79
TANF/SN 6mo - 14 F       $76.47
TANF/SN 15 - 20 F       $138.72
TANF/SN 6mo - 20 M      $89.15
TANF 21+ M/F       $186.16
SN 21 - 29 M/F       $198.93
SN 30+ M/F        $361.46
SSI 6mo - 20 M/F       $205.74
SSI 21 - 64 M/F       $388.21
SSI 65+ M/F        $267.82
Maternity Kick Payment     $4,661.82
Newborn Kick Payment     $2,408.73




Optional Benefits Offered:


¨ Emergency Transportation   ¨ Dental


¨ Non-Emergent Transportation   þ Family Planning






Box will be checked if the optional benefit is covered by the plan






































MMIS ID#:  01182503
Approved by DOB: Yes
DOH HMO #:  05-023
Reinsurance:  No
Effective Date:  04/01/05
Region:  Northeast
County:  RENSSELAER
Status:   Mandatory







Premium Group      Rate Amount


TANF/SN <6mo M/F       $230.90
TANF/SN 6mo - 14 F       $73.20
TANF/SN 15 - 20 F       $129.76
TANF/SN 6mo - 20 M      $94.65
TANF 21+ M/F       $195.14
SN 21 - 29 M/F       $231.83
SN 30+ M/F        $331.78
SSI 6mo - 20 M/F       $187.47
SSI 21 - 64 M/F       $463.52
SSI 65+ M/F        $339.22
Maternity Kick Payment     $4,661.82
Newborn Kick Payment     $2,067.67




Optional Benefits Offered:


þ Emergency Transportation   ¨ Dental


¨ Non-Emergent Transportation   þ Family Planning






Box will be checked if the optional benefit is covered by the plan




























MMIS ID#:  01182503
Approved by DOB: Yes
DOH HMO #:  05-023
Reinsurance:  No
Effective Date:  04/01/05
Region:  Northern Metro
County:  ROCKLAND
Status:   Mandatory







Premium Group      Rate Amount


TANF/SN <6mo M/F       $187.63
TANF/SN 6mo - 14 F       $73.64
TANF/SN 15 - 20 F       $119.97
TANF/SN 6mo - 20 M      $88.39
TANF 21+ M/F       $178.80
SN 21 - 29 M/F       $229.53
SN 30+ M/F        $285.40
SSI 6mo - 20 M/F       $238.42
SSI 21 - 64 M/F       $442.24
SSI 65+ M/F        $320.96
Maternity Kick Payment     $4,661.82
Newborn Kick Payment     $2,017.16




Optional Benefits Offered:


þ Emergency Transportation   ¨ Dental


¨ Non-Emergent Transportation   þ Family Planning






Box will be checked if the optional benefit is covered by the plan
















MMIS ID#:  01182503
Approved by DOB: Yes
DOH HMO #:  05-023
Reinsurance:  No
Effective Date:  04/01/05
Region:  Mid-Hudson
County:  SULLIVAN
Status:   Voluntary







Premium Group      Rate Amount


TANF/SN <6mo M/F       $220.79
TANF/SN 6mo - 14 F       $76.47
TANF/SN 15 - 20 F       $138.72
TANF/SN 6mo - 20 M      $89.15
TANF 21+ M/F       $186.16
SN 21 - 29 M/F       $198.93
SN 30+ M/F        $361.46
SSI 6mo - 20 M/F       $205.74
SSI 21 - 64 M/F       $388.21
SSI 65+ M/F        $267.82
Maternity Kick Payment     $4,661.82
Newborn Kick Payment     $2,408.73




Optional Benefits Offered:


¨ Emergency Transportation   ¨ Dental


¨ Non-Emergent Transportation   þ Family Planning






Box will be checked if the optional benefit is covered by the plan


























MMIS ID#:  01182503
Approved by DOB: Yes
DOH HMO #:  05-023
Reinsurance:  No
Effective Date:  04/01/05
Region:  Mid-Hudson
County:  ULSTER
Status:   Voluntary







Premium Group      Rate Amount


TANF/SN <6mo M/F       $220.79
TANF/SN 6mo - 14 F       $76.47
TANF/SN 15 - 20 F       $138.72
TANF/SN 6mo - 20 M      $89.15
TANF 21+ M/F       $186.16
SN 21 - 29 M/F       $198.93
SN 30+ M/F        $361.46
SSI 6mo - 20 M/F       $205.74
SSI 21 - 64 M/F       $388.21
SSI 65+ M/F        $267.82
Maternity Kick Payment     $4,661.82
Newborn Kick Payment     $2,408.73




Optional Benefits Offered:


¨ Emergency Transportation   ¨ Dental


¨ Non-Emergent Transportation   þ Family Planning






Box will be checked if the optional benefit is covered by the plan




























WELLCARE OF NEW YORK, INC.
Family Health Plus Rates Effective October 1, 2005







       
Optional
benefits covered
County   Adults with
   Children 19 - 64
Adults without
Children 19-29
Adults without Children 30 - 64
Maternity Kick
Family
Planning
Dental
ALBANY  $246.73
$305.42
$352.78
$4,661.82
Yes
Yes
COLUMBIA   $272.07
$303.71
$418.02
$4,661.82
Yes
Yes
DUTCHESS   $221.42
$272.22
$329.06
$4,661.82
Yes
Yes
GREENE   $272.07
$303.71
$418.02
$4,661.82
Yes
Yes
ORANGE   $221.42
$272.22
$329.06
$4,661.82
Yes
Yes
RENSSELAER  $246.73
$305.42
$352.78
$4,661.82
Yes
Yes
ROCKLAND   $250.79
$302.16
$322.43
$4,661.82
Yes
Yes
ULSTER   $221.42
$272.22
$329.06
$4,661.82
Yes
Yes
NEW YORK CITY  $206.17
$200.83
$302.31
$4,834.20
Yes
Yes













































APPENDIX M




Service Area, Benefit Options, and Enrollment Elections




















































































APPENDIX M
October 1,2005
M-l












Schedule 1 of Appendix M


Service Area, Program Participation and
Prepaid Benefit Package Optional Covered Services


1. Service Area


The Contractor's service area is comprised of the counties listed in Column A of
this schedule in their entirety.


2. Program Participation and Optional Benefit Package Covered Services


a) For each county listed in Column A below, an entry of "yes" in the
subsections of Columns B and C means the Contractor offers the MMC and/or FHPlus
product and/or includes the optional service indicated in its Benefit Package.


b) For each county listed in Column A below, an entry of "no" in the subsections
of Columns B and C means the Contractor does not offer the MMC and/or FHPlus
product and/or does not include the optional service indicated in its Benefit
Package.


c) In the schedule below, an entry of "N/A" means not applicable for the
purposes of this Agreement.



3.  
Effective Date



The effective date of this Schedule is October 1, 2005


Contractor: WellCare of New York, Inc.
Column A
County
Column B
Medicaid Managed Care
Column C
FHPlus
Contractor Participates
Dental
Family Planning
Non-Emergency Transportation
Emergency Transportation
Contractor Participates
Dental
Family Planning
Albany
Yes
No
Yes
Yes
Yes
Yes
Yes
Yes
Columbia
Yes
No
Yes
Yes
Yes
Yes
Yes
Yes
Dutchess
Yes
No
Yes
No
Yes
Yes
Yes
Yes
Greene
Yes
No
Yes
No
Yes
Yes
Yes
Yes
New York City - Bronx
N/A
N/A
N/A
N/A
N/A
Yes
Yes
Yes
New York City - Kings
N/A
N/A
N/A
N/A
N/A
Yes
Yes
Yes
New York City - New York
N/A
N/A
N/A
N/A
N/A
Yes
Yes
Yes
New York City - Queens
N/A
N/A
N/A
N/A
N/A
Yes
Yes
Yes

APPENDIX M
October 1, 2005
M-2












Contractor: WellCare of New York, Inc.
Column A
County
Column B
Medicaid Managed Care
Column C
FHPlus
Contractor Participates
Dental
Family Planning
Non-Emergency Transportation
Emergency Transportation
Contractor Participates
Dental
Family Planning
Orange
Yes
No
Yes
No
No
Yes
Yes
Yes
Rensselaer
Yes
No
Yes
No
Yes
Yes
Yes
Yes
Rockland
Yes
No
Yes
No
Yes
Yes
Yes
Yes
Sullivan
Yes
No
Yes
No
No
No
No
No
Ulster
Yes
No
Yes
No
No
Yes
Yes
Yes

































































Schedule 2 of Appendix M


LDSS Election of Enrollment in Medicaid Managed Care For Foster Care Children
and Homeless Persons







 
1.
Effective October 1, 2005, in the Contractor's service area, Medicaid Eligible
Persons in the following categories will be eligible for Enrollment in the
Contractor's Medicaid Managed Care product at LDSS's option as described in (a)
and (b) as follows, and indicated by an "X" in the chart below:



a) Options for foster care children in the direct care of LDSS:
i) Children in LDSS direct care are mandatorily enrolled in MMC (mandatory
counties only);
ii) Children in LDSS direct care are enrolled in on a case by case basis in MMC
(mandatory or voluntary counties);
iii) All foster care children are Excluded from Enrollment in MMC (mandatory or
voluntary counties).


b) Options for homeless persons living in shelters outside of New York City:
i) Homeless persons are mandatorily enrolled in MMC (mandatory counties only);
ii) Homeless persons are enrolled in on a case by case basis in MMC (mandatory
or
voluntary counties);
iii) All homeless persons are Excluded from Enrollment in MMC (mandatory or
voluntary counties).


c) In the schedule below, an entry of "N/A" means not applicable for the
purposes of this Agreement.


Contractor: WellCare of New York, Inc.
County
Foster Care Children
Homeless Persons
Mandatorily Enrolled
Enrolled on Case by Case Basis
Excluded from Enrollment
Mandatorily Enrolled
Enrolled on Case by Case Basis
Excluded from Enrollment
Albany
 
X
   
X
 
Columbia
 
X
   
X
 
Dutchess
 
X
   
X
 
Greene
X
   
X
   
Orange
 
X
   
X
 
Rensselaer
 
X
   
X
 
Rockland
 
X
   
X
 
Sullivan
   
X
 
X
 
Ulster
   
X
 
X
 









APPENDIX M
October 1, 2005
M-4








Schedule 2 of Appendix M


LDSS Election of Enrollment in Medicaid Managed Care For Foster Care Children
and Homeless Persons







 
1.
Effective October 1, 2005, in the Contractor's service area, Medicaid Eligible
Persons in the following categories will be eligible for Enrollment in the
Contractor's Medicaid Managed Care product at LDSS's option as described in (a)
and (b) as follows, and indicated by an "X" in the chart below:



a) Options for foster care children in the direct care of LDSS:
i) Children in LDSS direct care are mandatorily enrolled in MMC (mandatory
counties only);
ii) Children in LDSS direct care are enrolled in on a case by case basis in MMC
(mandatory or voluntary counties);
iii) All foster care children are Excluded from Enrollment in MMC (mandatory or
voluntary counties).


b) Options for homeless persons living in shelters outside of New York City:
i) Homeless persons are mandatorily enrolled in MMC (mandatory counties only);
ii) Homeless persons are enrolled in on a case by case basis in MMC (mandatory
or
voluntary counties);
iii) All homeless persons are Excluded from Enrollment in MMC (mandatory or
voluntary counties).


c) In the schedule below, an entry of "N/A" means not applicable for the
purposes of this Agreement.


Contractor: WellCare of New York, Inc.
County
Foster Care Children
Homeless Persons
Mandatorily Enrolled
Enrolled on Case by Case Basis
Excluded from Enrollment
Mandatorily Enrolled
Enrolled on Case by Case Basis
Excluded from Enrollment
Albany
 
X
   
X
 
Columbia
 
X
   
X
 
Dutchess
 
X
   
X
 
Greene
X
   
X
   
Orange
 
X
   
X
 
Rensselaer
 
X
   
X
 
Rockland
 
X
   
X
 
Sullivan
   
X
 
X
 
Ulster
   
X
 
X
 







APPENDIX M
October 1, 2005
M-4










Appendix O


Requirements for Proof of Workers' Compensation
and Disability Benefits Coverage






















































































Appendix O
October 1, 2005
O-1



Requirements for Proof of Coverage
 
Unless the Contractor is a political sub-division of New York State, the
Contractor shall provide proof, completed by the Contractor's insurance carrier
and/or the Workers' Compensation Board, of coverage for:
 
1.
Workers' Compensation, for which one of the following is incorporated into this
Agreement herein as an attachment to Appendix 0:

 
a) Certificate of Workers' Compensation Insurance, on the Workers' Compensation
Board form C-105.2 (naming the NYS Department of Health, Coming Tower, Rm. 1325,
Albany, 12237-0016), or Certificate of Workers' Compensation Insurance, on the
State Insurance Fund form U-26.3 (naming the NYS Department of Health, Coming
Tower, Rm. 1325, Albany, 12237-0016); or
 
b) Certificate of Workers Compensation Self-Insurance, form SI-12, or
Certificate of Group Workers' Compensation Self-Insurance, form GSI-105.2; or
 
c) Affidavit for New York Entities And Any Out Of State Entities With No
Employees, That New York State Workers' Compensation And/Or Disability Benefits
Coverage Is Not Required, form WC/DB-100, completed for Workers' Compensation;
or Affidavit That An OUT-OF-STATE OR FOREIGN EMPLOYER Working In New York State
Does Not Require Specific New York State Workers' Compensation And/Or Disability
Benefits Insurance Coverage, form WC/DB-101, completed for Workers'
Compensation; [Affidavits must be notarized and stamped as received by the NYS
Workers' Compensation Board]; and
 
2.
Disability Benefits Coverage, for which one of the following is incorporated
into this Agreement herein as an attachment to Appendix 0:

 
a) Certificate of Disability Benefits Insurance, form DB-120.1; or
Certificate/Cancellation of Insurance, form DB-820/829; or
 
b) Certificate of Disability Benefits Self-Insurance, form DB-155; or
 
c) Affidavit for New York Entities And Any Out Of State Entities With No
Employees, That New York State Workers' Compensation And/Or Disability Benefits
Coverage Is Not Required, form WC/DB-100, completed for Disability Benefits; or
Affidavit That An OUT-OF-STATE OR FOREIGN EMPLOYER Working m New York State Does
Not Require Specific New York State Workers' Compensation And/Or Disability
Benefits Insurance Coverage, form WC/DB-101, completed for Disability Benefits;
[Affidavits must be notarized and stamped as received by the NYS Workers'
Compensation Board].
 
NOTE: ACORD forms are NOT acceptable proof of coverage.
 








Appendix O
October 1, 2005
O-2

APPENDIX P


Facilitated Enrollment and Federal Health Insurance Portability and
Accountability Act ("HIPAA") Business Associate Agreements




















































































APPENDIX P
October 1, 2005
P-l



P.I


Facilitated Enrollment Agreement




1. Effective Date of Agreement/Service Area
 

 
a)
This Appendix shall become effective on the date specified in the written notice
from SDOH to the Contractor to initiate Facilitated Enrollment services for the
MMC and FHPlus Programs. The Contractor will perform Facilitated Enrollment in
the counties/boroughs identified by the Department by written notice.

 

 
b)
This Appendix shall be effective subject to statutory authority to conduct
Facilitated Enrollment for the MMC and/or FHPlus Program. The Contractor agrees
to discontinue Facilitated Enrollment activities in either or both programs upon
SDOH notice of loss of such statutory authority.

 
2. Facilitated Enrollment Standards
 
The Contractor agrees to perform Facilitated Enrollment for the MMC and FHPlus
Programs in accordance with the following standards:
 

 
a)
To provide an efficient and cost effective Facilitated Enrollment process
approved by SDOH, including use of the "train-the-trainer" approach.

 

 
b)
To assure that all facilitators participate in the SDOH-sponsored training
program for the MMC and FHPlus programs to be conducted by a private contractor
to be selected by SDOH or other training approved by SDOH.

 

 
c)
To provide a sufficient number of facilitators at sites accessible and
convenient to the population being served to assure applicants have timely
access to Facilitated Enrollment The Contractor will provide SDOH and the LDSS
with a list of the fixed Enrollment facilitation sites and must update the list
on a monthly basis. Subject to SDOH and LDSS approval, the Contractor may offer
Facilitated Enrollment at additional sites not on the list that has already been
submitted to SDOH and LDSS.

 

 
d)
To offer Facilitated Enrollment during hours that accommodate the patterns of
the community being served, which must include early morning, evening, and/or
weekend hours.

 

 
e)
To hire staffer designate existing staff who are culturally and linguistically
reflective of the community the Contractor serves, including facilitators who
are able to communicate to vulnerable and hard-to-reach populations (e.g.,
non-English speaking).

 












APPENDIX P
October 1, 2005
P-2




 
f)
To have mechanisms in place to communicate effectively with applicants who are
vision or hearing impaired, e.g., the services of an interpreter, including sign
language assistance for applicants who require such assistance,
telecommunication devices for the deaf(TTY), etc.

 

 
g)
To conduct the face-to-face interview in accordance with Medicaid requirements,
policies and procedures. In any LDSS in which the personal interview is not
delegated to the facilitator, one of the Contractor's facilitators shall act as
the enrollee's authorized representative at the personal interview, which will
be conducted by an LDSS representative with the facilitator.

 

 
h)
To comply with procedures and protocols that have been established by the LDSS
and approved by SDOH and LDSS pursuant to Medicaid Administrative Directive 00
OMM/ADM-2 ("Facilitated Enrollment of Children into Medicaid, Quid Health Plus
and WIC") and any other directives issued by SDOH to assure that facilitators
are authorized to perform the Medicaid face-to-face interview. To assist
applicants to complete the FHPhis/MA/CHPlus joint application, and screen adults
and family applicants to assess their potential eligibility for various programs
using a documentation checklist and screening tool.

 

 
i)
To explain the application and documentation required and to help applicants
obtain required documentation. The Contractor will also follow-up with
applicants to ensure application/Enrollment and documentation completion.

 

 
j)
To educate all applicants that appear to be eligible for Enrollment, including
adults and families, about managed care and how to access benefits in a managed
care environment This will include the distribution of SDOH approved material in
English and other languages reflective of the community regarding all of New
York State's health insurance coverage. This includes brochures and information
developed by SDOH to explain health insurance coverage options available through
FHPlus, CHPlus, and Medicaid Programs and various other public programs designed
to support self sufficiency.

 

 
k)
To counsel all applicants that appear to be eligible for Enrollment, including
adult individuals and families regarding selection of a participating MCO, and
describe the important role of a Primary Care Provider (PCP) and the benefits of
preventive health care. Facilitators must help applicants to determine the
appropriate MCO to select based on their current health care needs and PCP
availability. The Contractor will ensure that facilitators have information
available about the providers who participate in each MCO's product available in
the applicant's LDSS jurisdiction and have established procedures for inquiring
into existing relationships with health care providers in order that the
facilitators are able to provide assistance with PCP selection and enable
applicants to maintain existing relationships with providers to the fullest
extent possible.

 
















APPENDIX P
October 1, 2005
P-3




 
1)
To ensure that facilitators perform Facilitated Enrollment counseling in a
neutral manner so that every applicant is able to make an informed decision in
selecting the appropriate MCO for the applicant's needs.

 

 
m)
To comply with LDSS protocols for transmitting the FHPlus or MMC applicant's MCO
choice directly to the appropriate LDSS or Enrollment Broker, when applicable.

 

 
n)
To follow-up on each application after a prescribed period of time with the
appropriate LDSS to ensure that applications are being processed and that
applicants are able to enroll and receive services in a timely manner.

 

 
o)
To provide all applicants with information about their rights regarding making a
complaint to the LDSS about an eligibility determination and making a complaint
to the MCO, LDSS or SDOH about a service decision.

 

 
p)
To submit the completed application and required documentation directly to the
appropriate LDSS responsible for processing the application and making the
eligibility determination.

 

 
q)
To assist individuals and families with recertifying or renewing their coverage
prior to the expiration of their 12-month enrollment period (Lock-In period,
pursuant to Section 7 of the Agreement to which this is an addendum), including
assisting in the completion of the renewal form and collection of the required
documentation on a timely basis, when an enrollee seeks a facilitator's
assistance with renewal.

 

 
r)
To cooperate with SDOH and LDSS monitoring efforts, including unannounced site
visits.

 

 
s)
To comply with all applicable federal or state law, regulation, and/or
administrative guidance, including any authority which supplements or supersedes
the provisions set forth herein.

 
3. SDOH Responsibilities
 

 
a)
SDOH will be responsible for ensuring that the Contractor's policies and
procedures related to Enrollment and marketing are appropriate to meet the needs
of applicants and comply with state and federal laws, regulations, and
administrative guidance.

 

 
b)
Prior to commencement and/or expansion of the Contractor's Facilitated
Enrollment to program applicants, SDOH will:

 

 
i)
Conduct a review to assure that the Contractor has established policies and
procedures satisfactory to SDOH regarding the processing of applications,
communications, contact persons, and interactions with other MCOs, if
applicable.

















APPENDIX P
October 1, 2005
P-4





 
ii)
Review schedules of sites and times, staffing, and Facilitated Enrollment
locations.

 
iii) Ensure that all Contractor facilitators have undergone the required
training.
 

 
iv)
Approve amended written protocols between the LDSS and the Contractor, which
detail MMC/FHPlus operations and practices to assure that the unique needs and
concerns of the local districts are addressed.

 

 
v)
Assess the Contractor's MCO selection process to assure that applicants are
presented with unbiased information regarding MCO selection.

 

 
vi)
Approve all subcontracting arrangements and all publicity and educational
materials submitted by the Contractor to assure that Enrollment information is
comprehensive.

 

 
vii)
Monitor Facilitated Enrollment through fixed site monitoring, complaint
monitoring and surveys of individuals enrolled in MMC or FHPlus as a result of
Facilitated Enrollment.

 
viii) Approve the Contractor's written internal quality assurance protocols for
Facilitated Enrollment.
 
4. Quality Assurance
 
a) The Contractor will establish a quality assurance plan, including protocols
to be reviewed and approved by SDOH, which ensures timely access to Facilitated
Enrollment counseling for applicants. The Contractor will ensure that all
applications completed with the assistance of the Contractor's facilitators are
reviewed for quality and completed prior to being submitted to the LDSS, and are
completed and submitted to me LDSS within the time frames required by the
protocols.
 
b) SDOH will monitor and evaluate the Contractor's performance of Facilitated
Enrollment in accordance with the terms and conditions contained in Section 3
above. SDOH may, at its discretion, conduct targeted reviews to assess the
performance of facilitators, including reviews of incomplete or erroneous
applications.
 






























APPENDIX P
October 1, 2005
P-5


5. Confidentiality
a) The Contractor shall maintain confidentiality of applicant and Enrollee
information in accordance with protocols developed by the Contractor and
approved by SDOH.
 
b) Information concerning the determination of eligibility for MMC, CHPlus, and
FHPlus may be shared by the Contractor (including its employees and/or
subcontractors) and the SDOH, LDSS, and the Enrollment Broker, provided that the
applicant has given appropriate written authorization on the application and
that the release of information is being provided solely for purposes of
determining eligibility or evaluating the success of the program.
 
c) Contractor acknowledges that any other disclosure of Medicaid Confidential
Data ("MCD") without prior, written approval of the SDOH MCD Review Committee
("MCDRC") is prohibited. Accordingly, the Contractor will require and ensure
that any approved agreement or contract pertaining to the above programs
contains a statement that the subcontractor or other contracting party may not
further disclose the MCD without such approval.
 
d) Contractor assures that all persons performing Facilitated Enrollment
activities will receive appropriate training regarding the confidentiality of
MCD and provide SDOH with a copy of the procedures that Contractor has developed
to sanction such persons for any violation of MCD confidentiality.
 
e) Upon termination of this Agreement for any reason, Contractor shall ensure
that program data reporting is complete and shall certify that any electronic or
paper copies of MCD collected or maintained in connection with this Agreement
have been removed and destroyed.
 
6. Outreach and Information Dissemination
 
a) Contractor agrees to comply with the following restrictions regarding
Facilitated Enrollment:
 

 
i)
No Facilitated Enrollment will be permitted in emergency rooms or treatment
areas; Facilitated Enrollment may be permitted in patient rooms only upon
request by the patient or their representative.

 

 
ii)
No telephone cold-calling, door-to-door solicitations at the homes of
prospective Enrollees;

 

 
iii)
No incentives to Prospective Enrollees to enroll in an MCO are allowed.

 




















APPENDIX P
October 1, 2005
P-6



b) The Contractor is responsible for local publicity regarding locations and
hours of operation of Facilitated Enrollment sites.
 
c) The Contractor may use only SDOH approved information in conducting
Facilitated Enrollment; but the Contractor can tailor materials to the needs of
individual communities, subject to SDOH approval of any such modifications.
 
7. Sanctions for Non-Compliance
 
If the Contractor is found to be out of compliance with the terms and conditions
required under Facilitated Enrollment, SDOH may terminate the Contractor's
responsibilities relating to Facilitated Enrollment. SDOH will give the
Contractor sixty (60) days written notice if it determines that the Contractor's
Facilitated Enrollment responsibilities must be terminated.
 
8. Contractor Termination of Facilitated Enrollment
 
The Contractor may terminate its Facilitated Enrollment responsibilities under
this Agreement upon sixty (60) day written notice to the SDOH.






























































APPENDIX P
October 1, 2005
P-7


P.2


Federal Health Insurance Portability and Accountability Act ("HIPAA")
Business Associate Agreement ("Agreement")




With respect to its performance of Facilitated Enrollment services for Family
Health Plus and Medicaid, the Contractor shall comply with the following:
 
1. Definitions
 
a) "Business Associate" shall mean the Contractor.
 
b) "Covered Program" shall mean the State.
 
c) Other terms used, but not otherwise defined, in this Agreement shall have me
same meaning as those terms in the federal Health Insurance Portability and
Accountability Act of 1996 ("HIPAA") and its implementing regulations, including
those at 45 CFR Parts 160 and 164.
 
2. Obligations and Activities of the Business Associate
 
a) The Business Associate agrees to not use or further disclose Protected Health
Information other than as permitted or required by this Agreement or as required
by law.
 
b) The Business Associate agrees to use the appropriate safeguards to prevent
use or disclosure of the Protected Health Information other than as provided for
by this Agreement and to implement administrative physical, and technical
safeguards that reasonably and appropriately protect the confidentiality,
integrity and availability of any electronic Protected Health Information that
it creates, receives, maintains or transmits on behalf of the Covered Entity
pursuant to this Agreement.
 
c) The Business Associate agrees to mitigate, to the extent practicable, any
harmful effect that is known to the Business Associate of a use or disclosure of
Protected Health Information by the Business Associate in violation of the
requirements of this Agreement.
 
d) The Business Associate agrees to report to the Covered Program, any use or
disclosure of the Protected Health Information not provided for by this
Agreement, as soon as reasonably practicable of which it becomes aware. The
Business Associate also agrees to report to the Covered Entity any security
incident of which it becomes aware.
 
e) The Business Associate agrees to ensure that any agent, including a
subcontractor, to whom it provides Protected Health Information received from,
or created or received by the Business Associate on behalf of the Covered
Program agrees to the same restrictions
 








APPENDIX P
October 1, 2005
P-8




and conditions that apply through this Agreement to the Business Associate with
respect to such information.
 
f) The Business Associate agrees to provide access, at the request of the
Covered Program, and in the time and manner designated by the Covered Program,
to Protected Health Information in a Designated Record Set, to the Covered
Program or, as directed by the Covered Program, to an Individual in order to
meet the requirements under 45 CFR §164.524, if me Business Associate has
Protected Health Information in a designated record set.
 
g) The Business Associate agrees to make any amendments) to Protected Health
Information in a designated record set that the Covered Program directs or
agrees to pursuant to 45 CFR §164.526 at the request of the Covered Program or
an Individual, and in the time and manner designated by Covered Program, if the
Business Associate has Protected Health Information in a designated record set.
 
h) The Business Associate agrees to make internal practices, books, and records
relating to the use and disclosure of Protected Health Information received
from, or created or received by the Business Associate on behalf of, the Covered
Program available to the Covered Program, or to the Secretary of Health and
Human Services, in a time and manner designated by the Covered Program or the
Secretary, for purposes of the Secretary determining the Covered Program's
compliance with the Privacy Rule.
 
i) The Business Associate agrees to document such disclosures of Protected
Health Information and information related to such disclosures as would be
required for Covered Program to respond to a request by an Individual for an
accounting of disclosures of Protected Health Information in accordance with 45
CFR §164.528.
 
j) The Business Associate agrees to provide to the Covered Program or an
Individual, in time and manner designated by Covered Program, information
collected in accordance with this Agreement, to permit Covered Program to
respond to a request by an Individual for an accounting of disclosures of
Protected Health Information in accordance with 45 CFR §164.528.
 
3. Permitted Uses and Disclosures by Business Associate
 
a) General Use and Disclosure Provisions. Except as otherwise limited in this
Agreement, the Business Associate may use or disclose Protected Health
Information to perform functions, activities, or services for, or on behalf of,
the Covered Program as specified in the Agreement to which this is an addendum,
provided that such use or disclosure would not violate the Privacy Rule if done
by Covered Program.
 
















APPENDIX P
October 1, 2005
P-9


b) Specific Use and Disclosure Provisions
 

 
i)
Except as otherwise limited in this Agreement, the Business Associate may
disclose Protected Health Information for me proper management and
administration of the Business Associate, provided that disclosures are required
by law, or Business Associate obtains reasonable assurances from the person to
whom the information is disclosed that it will remain confidential and used or
further disclosed only as required by law or for the purpose for which it was
disclosed to the person, and the person notifies the Business Associate of any
instances of which it is aware in which the confidentiality of the information
has been breached.

 

 
ii)
Except as otherwise limited in this Agreement, Business Associate may use
Protected Health Information for the proper management and administration of the
Business Associate or to carry out its legal responsibilities and to provide
Data Aggregation services to Covered Program as permitted by 45 CFR
§164.504(e)(2)(i)(B). Data Aggregation includes the combining of protected
information created or received by a Business Associate through its activities
under this Agreement with other information gained from other sources.

 

 
iii)
The Business Associate may use Protected Health Information to report violations
of law to appropriate federal and State authorities, consistent with 45 CFR
§164.5020X1).

 
4. Obligations of Covered Program
 
a) Provisions for the Covered Program to Inform the Business Associate of
Privacy Practices and Restrictions
 

 
i)
The Covered Program shall notify the Business Associate of any limitation(s) in
its notice of privacy practices of the Covered Program in accordance with 45 CFR
§ 164.520, to the extent that such limitation may affect the Business
Associate's use or disclosure of Protected Health Information.

 

 
ii)
The Covered Program shall notify the Business Associate of any changes in, or
revocation of, permission by the Individual to use or disclose Protected Health
Information, to the extent that such changes may affect the Business Associate's
use or disclosure of Protected Health Information.

 

 
iii)
The Covered Program shall notify the Business Associate of any restriction to
the use or disclosure of Protected Health Information that the Covered Program
has agreed to in accordance with 45 CFR §164.522, to the extent that such
restriction may affect the Business Associate's use or disclosure of Protected
Health Information.

 














APPENDIX P
October 1, 2005
P-10






5. Permissible Requests by Covered Program
 
The Covered Program shall not request the Business Associate to use or disclose
Protected Health Information in any manner that would not be permissible under
the Privacy Rule if done by Covered Program, except if the Business Associate
will use or disclose protected health information for, and the contract includes
provisions for, data aggregation or management and administrative activities of
Business Associate.
 
6. Term and Termination
 
a) This Agreement shall be effective as of the date noted in Section P.I (1) of
this Appendix.
 
b) Termination for Cause. Upon the Covered Program's knowledge of a material
breach by Business Associate, Covered Program may provide an opportunity for the
Business Associate to cure the breach and end the violation or may terminate
this Agreement and the master Agreement if the Business Associate does not cure
the breach and end the violation within the time specified by Covered Program,
or the Covered Program may immediately terminate this Agreement and the master
Agreement if the Business Associate has breached a material term of this
Agreement and cure is not possible. If the Covered Program terminates this
Agreement for cause under this paragraph, all Protected Health Information
provided by Covered Program to Business Associate, or created or received by
Business Associate on behalf of Covered Program, shall be destroyed or returned
to the Covered Program in accordance with paragraph (c) of this section.
 
c) Effect of Termination.
 

 
i)
Upon termination of this Agreement for any reason all of the Protected Health
Information provided by Covered Program to Business Associate, or created or
received by Business Associate on behalf of Covered Program, shall be destroyed
or returned to Covered Program in accordance with the following:

 
A) Protected Health Information provided to Business Associate on either the
Growing Up Healthy or Access New York Health Care applications that have been
fully processed by Business Associate shall be destroyed by Business Associate,
or, if it is infeasible for Business Associate to destroy such information.
Business Associate shall provide to the Covered Program notification of the
conditions that make destruction infeasible and, upon mutual agreement of the
Parties, return Protected Health Information to the Covered Program.
 
B) Upon termination of this Agreement for any reason. Protected Health
Information provided to Business Associate on either the Growing Up Healthy or
Access New York Health Care applications that have not been fully processed by
Business Associate shall be returned to the Covered Program.
 










APPENDIX P
October 1, 2005
P-1l




C) No copies of the Protected Health Information shall be retained by the
Business Associate once this Agreement has been terminated.
 
7. Violations
 
a) It is farther agreed that any violation of this Agreement may cause
irreparable harm to the State; therefore, the State may seek any other remedy,
including an injunction or specific performance for such harm, without bond,
security or necessity of demonstrating actual damages.
 
b) The Business Associate shall indemnify and hold the State harmless against
all claims and costs resulting from acts/omissions of the Business Associate in
connection with the Business Associate's obligations under this Agreement.
 
8. Miscellaneous
 
a) Regulatory References. A reference in this Agreement to a section in the
HIPAA Privacy Rule means the section as in effect or as amended, and for which
compliance is required.
 
b) Amendment. The Parties agree to take such action as is necessary to amend
this Agreement from time to time as is necessary for Covered Program to comply
with the requirements of the Privacy Rule and the Health Insurance Portability
and Accountability Act, Public Law 104-191.
 
c) Survival. The respective rights and obligations of the Business Associate
under Section 6 of this Appendix shall survive the termination of this
Agreement.
 
d) Interpretation. Any ambiguity in this Appendix shall be resolved in favor of
a meaning that permits the Covered Program to comply with the HIPAA Privacy
Rule.
 
e) If anything in this Agreement conflicts with a provision of any other
agreement on this matter, this Agreement is controlling.
 
f) HIV/AIDS. If HIV/AIDS information is to be disclosed under this Agreement,
the Business Associate acknowledges that it has been informed of the
confidentiality requirements of Article 27-F of the PHL.
 
























APPENDIX P
October 1, 2005
P-12


APPENDIX R


Additional Specifications for the MMC and FHPlus Agreement














































































APPENDIX R
October 1, 2005
R-l



Additional Specifications for the MMC and FHPlus Agreement


1.
Contractor will give continuous attention to performance of its obligations
herein for the duration of this Agreement and with me intent that the contracted
services shall be provided and reports submitted in a timely manner as SDOH may
prescribe.

 
2.
Contractor will possess, at no cost to the State, all qualifications, licenses
and permits to engage in the required business as may be required within the
jurisdiction where the work specified is to be performed. Workers to be employed
in the performance of this Agreement will possess the qualifications, training,
licenses and permits as may be required within such jurisdiction.

 
3.
Work for Hire Contract

 
If pursuant to this Agreement the Contractor will provide the SDOH with software
or other copyrightable materials, this Agreement shall be considered a "Work for
Hire Contract" The SDOH will be the sole owner of all source code and any
software which is developed or included in the application software provided to
the SDOH as a part of this Agreement.
 
4.
Technology Purchases Notification -- The following provisions apply if this
Agreement procures only "Technology"

 
a) For me purposes of this policy, "technology" applies to all services and
commodities, voice/data/video and/or any related requirement, major software
acquisitions, systems modifications or upgrades, etc., that result in a
technical method of achieving a practical purpose or in improvements of
productivity. The purchase can be as simple as an order for new or replacement
personal computers, or for a consultant to design a new system, or as complex as
a major systems improvement or innovation that changes how an agency conducts
its business practices.
 
b) If this Agreement is for procurement of software over $20,000, or other
technology over $50,000, or where the SDOH determines that the potential exists
for coordinating purchases among State agencies and/or the purchase may be of
interest to one or more other State agencies, PRIOR TO APPROVAL by OSC, this
Agreement is subject to review by the Governor's Task Force on Information
Resource Management.
 
c) The terms and conditions of this Agreement may be extended to any other State
agency in New York.
 
5. Subcontracting
 
The Contractor agrees not to enter into any agreements with third party
organizations for the performance of its obligations, in whole or in part, under
this Agreement without the State's prior written approval of such third parties
and the scope of the work to be performed by them. The












APPENDIX R
October 1, 2005
R-2

State's approval of the scope of work and the subcontractor does not relieve the
Contractor of its obligation to perform fully under this Agreement.
 
6. Sufficiency of Personnel and Equipment
 
If SDOH is of the opinion that the services required by the specifications
cannot satisfactorily be performed because of insufficiency of personnel, SDOH
shall have the authority to require the Contractor to use such additional
personnel to take such steps necessary to perform the services satisfactorily at
no additional cost to the State.
 
7. Provisions Upon Default
 
a) The services to be performed by the Contractor shall be at all times subject
to the direction and control of the SDOH as to all matters arising in connection
with or relating to this Agreement.
b) In the event that the Contractor, through any cause, fails to perform any of
the terms, covenants or promises of this Agreement, the SDOH acting for and on
behalf of the State, shall thereupon have the right to terminate this Agreement
by giving notice in writing of the fact and date of such termination to the
Contractor, pursuant to Section 2 of this Agreement.
c) If, in the judgment of the SDOH, the Contractor acts in such a way which is
likely to or does impair or prejudice the interests of the State, the SDOH
acting for and on behalf of the State, shall thereupon have the right to
terminate this Agreement by giving notice in writing of the fact and date of
such termination to the Contractor, pursuant to Section 2 of this Agreement.
8. Minority And Women Owned Business Policy Statement
 
The SDOH recognizes the need to take affirmative action to ensure that Minority
and Women Owned Business Enterprises are given the opportunity to participate in
the performance of the SDOH's contracting program. This opportunity for full
participation in our free enterprise system by traditionally socially and
economically disadvantaged persons is essential to obtain social and economic
equality and improve the functioning of the State economy.
 
It is the intention of the SDOH to provide Minority and Women Owned Business
Enterprises with equal opportunity to bid on contracts awarded by this agency in
accordance with the State Finance Law.
 
9. Insurance Requirements
 
a) The Contractor must without expense to the State procure and maintain, until
final acceptance by the SDOH of the work covered by this Agreement, insurance of
the kinds and in the amounts hereinafter provided, by insurance companies
authorized to do such business in the


















APPENDIX R
October 1, 2005
R-3

State of New York covering all operations under this Agreement, whether
performed by it or by subcontractors. Before commencing the work, the Contractor
shall furnish to the SDOH a certificate or certificates, in a form satisfactory
to SDOH, showing that it has complied with the requirements of this section,
which certificate or certificates shall state that the policies shall not be
changed or cancelled until thirty days written notice has been given to SDOH.
The kinds and amounts of required insurance are:
 

 
i)
A policy covering the obligations of the Contractor in accordance with the
provisions of Chapter 41, Laws of 1914, as amended, known as the Workers'
Compensation Law, and the Agreement shall be void and of no effect unless the
Contractor procures such policy and maintains it until acceptance of the work.

 

 
ii)
Policies of Bodily Injury Liability and Property Damage Liability Insurance of
the types hereinafter specified, each within limits of not less than $500,000
for all damages arising out of bodily injury, including death at any time
resulting therefrom sustained by one person in any one occurrence, and subject
to that limit for that person, not less than $1,000,000 for all damages arising
out of bodily injury, including death at any time resulting therefrom sustained
by two or more persons in any one occurrence, and not less than $500,000 for
damages arising out of damage to or destruction of property during any single
occurrence and not less than $1,000,000 aggregate for damages arising out of
damage to or destruction of property during the policy period.

 
A) Contractor's Liability Insurance issued to and covering the liability of the
Contractor with respect to all work performed by it under this Agreement.
 
B) Automobile Liability Insurance issued to and covering the liability of the
People of the State of New York with respect to all operations under this
Agreement, by the Contractor or by its subcontractors, including omissions and
supervisory acts of the State.
 
10. Certification Regarding Debarment and Suspension
 
a) Regulations of the U.S. Department of Health and Human Services, located at
Part 76 of Title 45 of the Code of Federal Regulations (CFR), implement
Executive Orders 12549 and 12689 concerning debarment and suspension of
participants in Federal program and activities. Executive Order 12549 provides
that, to the extent permitted by law. Executive departments and agencies shall
participate in a government wide system for non-procurement debarment and
suspension. Executive Order 12689 extends the debarment and suspension policy to
procurement activities of the Federal Government. A person who is debarred or
suspended by a Federal agency is excluded from Federal financial and
non-financial assistance and benefits under Federal programs and activities,
both directly (primary covered transaction) and indirectly (lower tier covered
transactions). Debarment or suspension by one Federal agency has government wide
effect.












APPENDIX R
October 1, 2005
R-4

b) Pursuant to the above cited regulations, the SDOH (as a participant in a
primary covered transaction) may not knowingly do business with a person who is
debarred, suspended, proposed for debarment, or subject to other government wide
exclusion (including an exclusion from Medicare and State health care program
participation on or after August 25, 1995), and the SDOH must require its
contractors, as lower tier participants, to provide the certification as set
forth below:
 

 
i)
CERTIFICATION REGARDING DEBARMENT, SUSPENSION, INELIGBILITY AND VOLUNTARY
EXCLUSION-LOWER TIER COVERED TRANSACTIONS

 
Instructions for Certification
 
A) By signing this Agreement, the Contractor, as a lower tier participant, is
providing the certification set out below.
 
B) The certification in this clause is a material representation of fact upon
which reliance was placed when this transaction was entered into. If it is later
determined that the lower tier participant knowingly rendered an erroneous
certification, in addition to other remedies available to the Federal
Government, the department or agency with which this transaction originated may
pursue available remedies, including suspension and/or debarment.
 
C) The lower tier participant shall provide immediate written notice to the SDOH
if at any time the lower tier participant learns that its certification was
erroneous when submitted or had become erroneous by reason of changed
circumstances.
 
D) The terms covered transaction, debarred, suspended, ineligible, lower tier
covered transaction, participant, person, primary covered transaction,
principal, proposal, and voluntarily excluded, as used in this clause, have the
meaning set out in the Definitions and Coverage sections of rules implementing
Executive Order 12549. The Contractor may contact the SDOH for assistance in
obtaining a copy of those regulations.
 
E) The lower tier participant agrees that it shall not knowingly enter into any
lower tier covered transaction with a person who is proposed for debarment under
48 CFR Subpart 9.4, debarred, suspended, declared ineligible, or voluntarily
excluded from participation in this covered transaction, unless authorized by
the department or agency with which this transaction originated.
 
F) The lower tier participant further agrees that it will include this clause
titled "Certification Regarding Debarment, Suspension, Ineligibility and
Voluntary Exclusion-Lower Tier Covered Transactions," without modification, in
all lower tier covered transactions.
 










APPENDIX R
October 1, 2005
R-5

G) A participant in a covered transaction may rely upon a certification of a
participant in a lower tier covered transaction that it is not proposed for
debarment under 48 CFR Subpart 9.4, debarred, suspended, ineligible, or
voluntarily excluded from covered transactions, unless it knows that the
certification is erroneous. A participant may decide the method and frequency by
which it determines the eligibility of its principals. Each participant may, but
is not required to, check the Excluded Parties List System.
 
H) Nothing contained in the foregoing shall be construed to require
establishment of a system of records in order to render in good faith the
certification required by this clause. The knowledge and information of a
participant is not required to exceed that which is normally possessed by a
prudent person in the ordinary course of business dealings.
 
I) Except for transactions authorized under paragraph E of these instructions,
if a participant in a covered transaction knowingly enters into a lower tier
covered transaction with a person who is proposed for debarment under 48 CFR
Subpart 9.4, suspended, debarred, ineligible, or voluntarily excluded from
participation in this transaction, in addition to other remedies available to
the Federal Government, the department or agency with which this transaction
originated may pursue available remedies, including suspension and/or debarment.
 

 
ii)
Certification Regarding Debarment, Suspension, Ineligibility and Voluntary
Exclusion - Lower Tier Covered Transactions

 
A) The lower tier participant certifies, by signing this Agreement, that neither
it nor its principals is presently debarred, suspended, proposed for debarment,
declared ineligible, or voluntarily excluded from participation in this
transaction by any Federal department agency.
 
B) Where the lower tier participant is unable to certify to any of the
statements in this certification, such participant shall attach an explanation
to this Agreement.
 
11. Reports and Publications
 
a) Any materials, articles, papers, etc., developed by the Contractor pertaining
to the MMC Program or FHPlus Program must be reviewed and approved by the SDOH
for conformity with the policies and guidelines of the SDOH prior to
dissemination and/or publication. It is agreed that such review will be
conducted in an expeditious manner. Should the review result in any unresolved
disagreements regarding content, the Contractor shall be free to publish in
scholarly journals along with a disclaimer that the views within the Article or
the policies reflected are not necessarily those of the New York State
Department of Health.
 
APPENDIX R October 1,2005
R-6



b) Any publishable or otherwise reproducible material developed under or in the
course of performing this Agreement, dealing with any aspect of performance
under this Agreement, or of the results and accomplishments attained in such
performance, shall be the sole and exclusive property of the State, and shall
not be published or otherwise disseminated by the Contractor to any other party
unless prior written approval is secured from the SDOH or under circumstances as
indicated in paragraph (a) above. Any and all net proceeds obtained by the
Contractor resulting from any such publication shall belong to and be paid over
to the State. The State shall have a perpetual royalty-free, non-exclusive and
irrevocable right to reproduce, publish or otherwise use, and to authorize
others to use, any such material for governmental purposes.
 
c) No report, document or other data produced in whole or in part with the funds
provided under this Agreement may be copyrighted by the Contractor or any of its
employees, nor shall any notice of copyright be registered by the Contractor or
any of its employees in connection with any report, document or other data
developed pursuant to this Agreement.
 
d) All reports, data sheets, documents, etc. generated under this Agreement
shall be the sole and exclusive property of the SDOH. Upon completion or
termination of this Agreement the Contractor shall deliver to the SDOH upon its
demand all copies of materials relating to or pertaining to this Agreement. The
Contractor shall have no right to disclose or use any of such material and
documentation for any purpose whatsoever, without the prior written approval of
the SDOH or its authorized agents.
 
e) The Contractor, its officers, agents and employees and subcontractors shall
treat all information, which is obtained by it through its performance under
this Agreement, as confidential information to the extent required by the laws
and regulations of the United States and laws and regulations of the State of
New York.
 
12. Provisions Related to New York State Executive Order Number 127
 
a) If applicable, the Contractor certifies that all information provided to the
State with respect to New York State Executive Order Number 127, signed by
Governor Pataki on June 16,2003, is complete, true, and accurate.
 
b) The State reserves the right to terminate this Agreement in the event it is
found that the certification filed by the Contractor, in accordance with New
York State Executive Order Number 127, was intentionally false or intentionally
incomplete. Upon such finding, the State may exercise its termination right by
providing written notification to the Contractor in accordance with the written
notification terms of this Agreement
 






APPENDIX R
October 1, 2005
R-7

MMC AND FHPLUS MODEL CONTRACT ATTESTATION






I  Todd S. Farha   being an individual authorized to execute agreements
 
on behalf of  WellCare of New York, Inc.   (hereafter "MCO"), hereby attest that
the
(Name of Managed Care Organization)
 
contract submitted by MCO to the New York State Department of Health, follows
the latest
 
model contract provided to us by the New York State Department of Health. This
executed
 
contract contains no deviations from the aforementioned model contract language.
 


7/2/05 
(Date)
[Missing Graphic Reference]
(Signature)




Todd S. Farha  
(Print Name In Full)










President and CEO  
(Title)






/s/ Kathleen R. Casey  
(Notary Seal and Signature)







APPENDIX X


Modification Agreement Form
























































































APPENDIX X
October 1, 2005
X-l



APPENDIX X


Agency Code   Contract No.  
Period   Funding Amount for Period  


This is an AGREEMENT between THE STATE OF NEW YORK, acting by and through
, having its principal office at  ,
(herein referred to as the STATE), and  ,
(hereinafter referred to as the CONTRACTOR), for modification of Contract Number
 
as amended in attached Appendix(ices).


All other provisions of said AGREEMENT shall remain in full force and effect.


IN WITNESS WHEREOF, the parties hereto have executed this AGREEMENT as of the
dates appearing under their signatures.


CONTRACTOR SIGNATURE
 
 
STATE AGENCY SIGNATURE
 
By:  
 
 
By:  
Printed Name
 
 
Printed Name
Title:  
 
 
Title:  
Date:  
 
 
Date:  
 
State Agency Certification:
In addition to the acceptance of this contract, I also certify that original
copies of this signature page will be attached to all other exact copies of this
contract.



STATE OF NEW YORK )
) SS.:
County of   )


On the   day of   20  , before me personally appeared
_____________________________________, to me known, who being by me duly sworn,
did depose and say that he/she resides at    ,
that he/she is the    of   , the corporation described herein which executed the
foregoing instrument; and that he/she signed his/her name thereto by order of
the board of directors of said corporation.


(Notary)


CONTRACTOR SIGNATURE
 
 
Title:  
   
Date:  



APPENDIX X
October 1, 2005
X-2





